Exhibit 10.1

 

Execution Copy

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of May 14, 2004

 

Among

 

THE FINANCIAL INSTITUTIONS NAMED HEREIN,

 

as the Lenders;

 

BANK OF AMERICA, N.A.,

 

as the Administrative Agent;

 

FLEETWOOD ENTERPRISES, INC.,

 

as a Guarantor;

 

and

 

FLEETWOOD HOLDINGS INC., and certain of its Subsidiaries,

 

and

 

FLEETWOOD RETAIL CORP., and certain of its Subsidiaries,

 

as the Borrowers.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 LOANS AND LETTERS OF CREDIT

 

 

 

 

1.1

Total Facility

 

1.2

Revolving Loans.

 

1.3

[RESERVED].

 

1.4

Letters of Credit.

 

1.5

Bank Products

 

1.6

Joint and Several Obligations; Contribution Rights.

 

1.7

Borrowing Agency Provisions.

 

1.8

Senior Indebtedness

 

 

 

 

ARTICLE 2 INTEREST AND FEES

 

 

 

 

2.1

Interest.

 

2.2

Continuation and Conversion Elections.

 

2.3

Maximum Interest Rate

 

2.4

Closing Fee

 

2.5

Unused Line Fee

 

2.6

Letter of Credit Fee

 

2.7

Release of Certain Collateral

 

2.8

Substitution of Property

 

 

 

 

ARTICLE 3 PAYMENTS AND PREPAYMENTS

 

 

 

 

3.1

Revolving Loans

 

3.2

Termination of Facility

 

3.3

[RESERVED].

 

3.4

Prepayments of the Loans.

 

3.5

LIBOR Rate Loan Prepayments

 

3.6

Payments by the Borrowers.

 

3.7

Payments as Revolving Loans

 

3.8

Apportionment, Application and Reversal of Payments

 

3.9

Indemnity for Returned Payments

 

3.10

The Agent’s and Lenders’ Books and Records; Monthly Statements

 

3.11

Release of FRC Borrower

 

 

 

 

ARTICLE 4 TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

4.1

Taxes.

 

4.2

Illegality.

 

4.3

Increased Costs and Reduction of Return.

 

4.4

Funding Losses

 

4.5

Inability to Determine Rates

 

4.6

Certificates of the Agent.

 

4.7

Survival

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE 5 BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES

 

 

 

 

5.1

Books and Records

 

5.2

Financial Information

 

5.3

Notices to the Lenders

 

 

 

 

ARTICLE 6 GENERAL WARRANTIES AND REPRESENTATIONS

 

 

 

 

6.1

Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents

 

6.2

Validity and Priority of Security Interest

 

6.3

Organization and Qualification

 

6.4

Corporate Name; Prior Transactions

 

6.5

Subsidiaries and Affiliates

 

6.6

Financial Statements and Projections.

 

6.7

Capitalization

 

6.8

Solvency

 

6.9

Debt

 

6.10

Distributions

 

6.11

Real Estate; Leases

 

6.12

Proprietary Rights

 

6.13

Trade Names

 

6.14

Litigation

 

6.15

Labor Disputes

 

6.16

Environmental Laws

 

6.17

No Violation of Law

 

6.18

No Default

 

6.19

ERISA Compliance

 

6.20

Taxes

 

6.21

Regulated Entities

 

6.22

Use of Proceeds; Margin Regulations

 

6.23

Copyrights, Patents, Trademarks and Licenses, etc.

 

6.24

No Material Adverse Change

 

6.25

Full Disclosure

 

6.26

Material Agreements

 

6.27

Bank Accounts

 

6.28

Governmental Authorization

 

6.29

Senior Indebtedness

 

 

 

 

ARTICLE 7 AFFIRMATIVE AND NEGATIVE COVENANTS

 

 

 

 

7.1

Taxes and Other Obligations

 

7.2

Legal Existence and Good Standing

 

7.3

Compliance with Law and Agreements; Maintenance of Licenses

 

7.4

Maintenance of Property; Inspection of Property.

 

7.5

Insurance.

 

7.6

Insurance and Condemnation Proceeds

 

 

ii

--------------------------------------------------------------------------------


 

7.7

Environmental Laws.

 

7.8

Compliance with ERISA

 

7.9

Mergers, Consolidations or Sales

 

7.10

Distributions; Capital Change; Restricted Investments

 

7.11

Transactions Affecting Collateral or Obligations

 

7.12

Guaranties

 

7.13

Debt

 

7.14

Prepayment

 

7.15

Transactions with Affiliates

 

7.16

Investment Banking and Finder’s Fees

 

7.17

Business Conducted

 

7.18

Liens

 

7.19

Sale and Leaseback Transactions

 

7.20

New Subsidiaries

 

7.21

Fiscal Year

 

7.22

Capital Expenditures

 

7.23

[RESERVED].

 

7.24

Minimum EBITDA

 

7.25

Bank Accounts

 

7.26

Contribution of Management Fees

 

7.27

Use of Proceeds

 

7.28

Further Assurances; Mortgages.

 

7.29

Subordinated Debt; Trust Securities.

 

 

 

 

ARTICLE 8 CONDITIONS OF LENDING

 

 

 

 

8.1

Conditions Precedent to Making of Loans on the Initial Funding Date

 

8.2

Conditions Precedent to Each Loan

 

 

 

 

ARTICLE 9 DEFAULT; REMEDIES

 

 

 

 

9.1

Events of Default

 

9.2

Remedies.

 

 

 

 

ARTICLE 10 TERM AND TERMINATION

 

 

 

 

10.1

Term and Termination

 

 

 

 

ARTICLE 11 AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

 

 

 

 

11.1

Amendments and Waivers.

 

11.2

Assignments; Participations.

 

 

 

 

ARTICLE 12 THE AGENT

 

 

 

 

12.1

Appointment and Authorization

 

12.2

Delegation of Duties

 

 

iii

--------------------------------------------------------------------------------


 

12.3

Liability of the Agent

 

12.4

Reliance by the Agent

 

12.5

Notice of Default

 

12.6

Credit Decision

 

12.7

Indemnification

 

12.8

The Agent in Individual Capacity

 

12.9

Successor Agent

 

12.10

Withholding Tax.

 

12.11

Collateral Matters.

 

12.12

Restrictions on Actions by Lenders; Sharing of Payments.

 

12.13

Agency for Perfection

 

12.14

Payments by the Agent to Lenders

 

12.15

Settlement.

 

12.16

Letters of Credit; Intra-Lender Issues.

 

12.17

Concerning the Collateral and the Related Loan Documents

 

12.18

Field Audit and Examination Reports; Disclaimer by Lenders

 

12.19

Relation Among Lenders

 

12.20

Co-Agents

 

12.21

Collateral Priority

 

12.22

Foreclosure/Environmental Reports

 

 

 

 

ARTICLE 13 MISCELLANEOUS

 

 

 

 

13.1

No Waivers; Cumulative Remedies

 

13.2

Severability

 

13.3

Governing Law; Choice of Forum; Service of Process.

 

13.4

WAIVER OF JURY TRIAL

 

13.5

Survival of Representations and Warranties

 

13.6

Other Security and Guaranties

 

13.7

Fees and Expenses

 

13.8

Notices

 

13.9

Waiver of Notices

 

13.10

Binding Effect

 

13.11

Indemnity of the Agent and the Lenders by the Borrower.

 

13.12

Limitation of Liability

 

13.13

Final Agreement

 

13.14

Counterparts

 

13.15

Captions

 

13.16

Right of Setoff

 

13.17

Confidentiality.

 

13.18

Conflicts with Other Loan Documents

 

13.19

Reinstatement

 

 

 

 

ARTICLE 14 GUARANTY

 

 

 

 

14.1

Guaranty

 

 

iv

--------------------------------------------------------------------------------


 

ANNEXES, EXHIBITS AND SCHEDULES

 

 

 

ANNEX A

-

DEFINED TERMS

 

 

 

 

EXHIBIT A

-

FORM OF REVOLVING LOAN NOTE

 

 

 

 

EXHIBIT B

-

FORM OF BORROWING BASE CERTIFICATE

 

 

 

 

EXHIBIT C

-

FINANCIAL STATEMENTS

 

 

 

 

EXHIBIT D

-

FORM OF NOTICE OF BORROWING

 

 

 

 

EXHIBIT E

-

FORM OF NOTICE OF CONTINUATION/CONVERSION

 

 

 

 

EXHIBIT F

-

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

 

SCHEDULE 1.2 – LENDERS’ COMMITMENTS (ANNEX A – DEFINED TERMS)

 

 

 

SCHEDULE 1.3 – EXCLUDED RETAIL SUBSIDIARIES

 

 

 

SCHEDULE 6.3 – ORGANIZATION AND QUALIFICATIONS

 

 

 

SCHEDULE 6.4 – CORPORATE NAMES; PRIOR TRANSACTIONS

 

 

 

SCHEDULE 6.5 – SUBSIDIARIES AND AFFILIATES

 

 

 

SCHEDULE 6.7 – CAPITALIZATION

 

 

 

SCHEDULE 6.9 – DEBT

 

 

 

SCHEDULE 6.11 – REAL ESTATE(MORTGAGES); LEASES

 

 

 

SCHEDULE 6.12 – PROPRIETARY RIGHTS

 

 

 

SCHEDULE 6.13 – TRADE NAMES

 

 

 

SCHEDULE 6.14 – LITIGATION

 

 

 

SCHEDULE 6.15 – UNION CONTRACTS; LABOR DISPUTES

 

 

 

SCHEDULE 6.16 – ENVIRONMENTAL LAW

 

 

 

SCHEDULE 6.19 – ERISA COMPLIANCE

 

 

 

SCHEDULE 6.27 – BANK ACCOUNTS

 

 

 

SCHEDULE 7.12 – GUARANTIES

 

 

 

SCHEDULE A – COLI POLICIES

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 14, 2004 (this
“Agreement”), among the financial institutions from time to time parties hereto
(such financial institutions, together with their respective successors and
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”); BANK OF AMERICA, N.A., with an office at 55
South Lake Avenue, Suite 900, Pasadena, California 91101, as the administrative
agent for the Lenders (in its capacity as administrative agent, the “Agent”);
FLEETWOOD ENTERPRISES, INC., a Delaware corporation (“Fleetwood”), as a
Guarantor; FLEETWOOD HOLDINGS INC., a Delaware corporation (“Holdings”);
FLEETWOOD RETAIL CORP., a Delaware corporation (“Retail”); and those
Subsidiaries of Holdings and Retail set forth on the signature pages hereto or
which become parties hereto hereafter in accordance with the requirements of
this Agreement (each of Holdings, Retail and each such Subsidiary individually,
a “Borrower” and, collectively, the “Borrowers”).  Capitalized terms used in
this Agreement and not otherwise defined herein shall have the meanings ascribed
thereto in Annex A, which is attached hereto and incorporated herein; the rules
of construction contained therein shall govern the interpretation of this
Agreement, and all Annexes, Exhibits and Schedules attached hereto are
incorporated herein by reference.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Existing Credit Agreement the Existing Lenders have
extended credit in the form of, among other things, Existing Loans.

 

WHEREAS, the Borrowers have requested the Lenders continue to make available to
the Borrowers a revolving line of credit for loans and letters of credit in an
aggregate amount not to exceed $150,000,000, and which extension of credit the
Borrowers will use for the purposes permitted hereunder;

 

WHEREAS, Holdings, Retail and their respective Subsidiaries are wholly-owned
Subsidiaries of Fleetwood and all Borrowers are engaged in an inter-related
business enterprise with an identity of interests, and accordingly the financing
provided hereunder will directly and indirectly benefit each of the Borrowers;

 

WHEREAS, neither Holdings or its Subsidiaries nor Retail or its Subsidiaries
would be able to obtain sufficient working capital financing for their
respective businesses unless the individual FMC Borrowers and FRC Borrowers were
jointly and severally liable for the obligations of FMC or FRC, as applicable,
and unless Fleetwood guarantees the obligations of all Borrowers;

 

WHEREAS, FMC manufactures goods, a portion of which is sold to FRC, and
therefore the financing extended hereunder benefits both FMC and FRC;

 

WHEREAS, the Loan Parties desire that (a) Lenders continue the Existing Loans
and Existing Commitments as Loans and Revolving Credit Commitments hereunder and
(b) Lenders agree to amend and restate the Existing Credit Agreement in its
entirety for the purpose of making the amendments reflected herein.

 

--------------------------------------------------------------------------------


 

WHEREAS, Lenders have agreed to amend and restate the Existing Credit Agreement
in its entirety for the purpose of making the amendments reflected herein, which
amendment and restatement shall become effective on the Closing Date upon
satisfaction of the conditions precedent set forth herein.

 

WHEREAS, Borrowers desire to continue to guarantee and secure all of the
Obligations hereunder and under the other Loan Documents to the extent so
guaranteed and secured under the Existing Credit Agreement and the Loan
Documents, as in effect prior to the date hereof.

 

WHEREAS, the Guarantors have agreed to continue to guarantee and secure the
Obligations hereunder and under the other Loan Documents to the extent so
guaranteed and secured under the Existing Credit Agreement and the Loan
Documents, as in effect prior to the date hereof.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Lenders, the Agent, Fleetwood and the
Borrowers hereby agree as follows:

 

ARTICLE 1
LOANS AND LETTERS OF CREDIT

 

1.1           Total Facility.  Subject to all of the terms and conditions of
this Agreement, the Lenders agree to make available a total credit facility of
up to $150,000,000 (the “Total Facility”) to the Borrowers from time to time
during the term of this Agreement.  The Total Facility shall be composed of a
revolving line of credit consisting of Revolving Loans and Letters of Credit
described herein.  On the Closing Date, the Lenders (directly or through funding
and settlement by the Agent) shall purchase and assume the Revolving Credit
Commitments (as defined in the Existing Credit Agreement) and the Existing Loans
from the Existing Lenders at par, free and clear of adverse claims,
participations or other encumbrances, which Existing Commitments and Existing
Loans and the Existing Credit Agreement shall be (immediately upon such purchase
and assumption by the Lenders) amended and restated in their entirety as more
particularly described herein, and neither the Loan Parties nor the Lenders
shall be subject to or bound by any of the terms or provisions of the Existing
Credit Agreement and shall only be subject to or bound by the terms and
provisions of this Agreement in respect of the Revolving Credit Commitments,
Loans, other Obligations and the transactions contemplated hereby, as set forth
herein.  The parties acknowledge and agree that this Agreement and the other
Loan Documents do not constitute a novation, payment and reborrowing or
termination of the obligations under the Existing Credit Agreement and that all
such obligations are in all respects continued and outstanding as obligations
under this Agreement and the Notes with only the terms being modified from and
after the Closing Date as provided in this Agreement, the Notes and the other
Loan Documents.

 

2

--------------------------------------------------------------------------------


 

1.2           Revolving Loans.

 


(A)           (I)            AMOUNTS.  SUBJECT TO THE SATISFACTION OF THE
CONDITIONS PRECEDENT SET FORTH IN ARTICLE 8, AND EXCEPT FOR NON-RATABLE LOANS
AND AGENT ADVANCES, EACH REVOLVING CREDIT LENDER SEVERALLY, BUT NOT JOINTLY,
AGREES, UPON A BORROWER’S REQUEST FROM TIME TO TIME ON ANY BUSINESS DAY DURING
THE PERIOD FROM THE CLOSING DATE TO THE TERMINATION DATE, TO MAKE REVOLVING
LOANS (THE “REVOLVING LOANS”) TO THE BORROWERS IN AGGREGATE AMOUNTS NOT TO
EXCEED SUCH LENDER’S PRO RATA SHARE OF THE AGGREGATE AVAILABILITY; PROVIDED THAT
ON THE DATE OF SUCH REQUEST, AND GIVING PRO FORMA EFFECT TO SUCH REQUEST, THE
AGGREGATE AMOUNT ADVANCED PURSUANT TO THIS SECTION 1.2(A)(I) AGAINST THE
AGGREGATE MANUFACTURED HOUSING INVENTORY OF FMC AND FRC SHALL NOT EXCEED 25% OF
THE AGGREGATE AVAILABILITY (THE “MANUFACTURED HOUSING INVENTORY LIMIT”). THE
REVOLVING CREDIT LENDERS, HOWEVER, IN THEIR UNANIMOUS DISCRETION, MAY ELECT TO
MAKE REVOLVING LOANS OR ISSUE OR ARRANGE TO HAVE ISSUED LETTERS OF CREDIT IN
EXCESS OF THE AGGREGATE BORROWING BASES OR THE BORROWING BASE OF FMC OR FRC OR
THE MANUFACTURED HOUSING INVENTORY LIMIT, AS APPLICABLE, ON ONE OR MORE
OCCASIONS, BUT IF THEY DO SO, NEITHER THE AGENT NOR THE REVOLVING CREDIT LENDERS
SHALL BE DEEMED THEREBY TO HAVE CHANGED THE LIMITS OF THE BORROWING BASE OF FMC
OR FRC, OR THE AGGREGATE BORROWING BASES OR THE MANUFACTURED HOUSING INVENTORY
LIMIT OR TO BE OBLIGATED TO EXCEED SUCH LIMITS ON ANY OTHER OCCASION.

 

(II)           AT THE REQUEST OF ANY REVOLVING CREDIT LENDER, EACH OF THE FMC
BORROWERS AND EACH OF THE FRC BORROWERS SHALL EXECUTE AND DELIVER TO SUCH LENDER
A SINGLE NOTE TO EVIDENCE THE REVOLVING LOANS OF THAT LENDER.  EACH NOTE SHALL
BE IN THE PRINCIPAL AMOUNT OF THE REVOLVING CREDIT LENDER’S PRO RATA SHARE OF
THE REVOLVING CREDIT COMMITMENTS, DATED THE DATE HEREOF AND SUBSTANTIALLY IN THE
FORM OF EXHIBIT A-1 (EACH SUCH NOTE, TOGETHER WITH ANY NEW NOTE ISSUED PURSUANT
TO SECTION 11.2 UPON THE ASSIGNMENT OF ANY PORTION OF ANY REVOLVING CREDIT
LENDER’S REVOLVING LOANS AND REVOLVING CREDIT COMMITMENT A “REVOLVING LOAN NOTE”
AND, COLLECTIVELY, THE “REVOLVING LOAN NOTES”).  EACH REVOLVING LOAN NOTE SHALL
REPRESENT THE OBLIGATION OF EACH OF FMC AND FRC TO PAY THE AMOUNT OF SUCH
REVOLVING CREDIT LENDER’S PRO RATA SHARE OF THE REVOLVING CREDIT COMMITMENTS,
OR, IF LESS, SUCH REVOLVING CREDIT LENDER’S PRO RATA SHARE OF THE AGGREGATE
UNPAID PRINCIPAL AMOUNT OF ALL REVOLVING LOANS TO FMC OR FRC, AS APPLICABLE,
TOGETHER WITH INTEREST THEREON AS PRESCRIBED IN SECTION 1.2.  THE ENTIRE UNPAID
BALANCE OF THE REVOLVING LOANS AND ALL OTHER NON-CONTINGENT OBLIGATIONS SHALL BE
IMMEDIATELY DUE AND PAYABLE IN FULL IN IMMEDIATELY AVAILABLE FUNDS ON THE
TERMINATION DATE.

 


(B)           PROCEDURE FOR BORROWING.


 

(I)            EACH BORROWING SHALL BE MADE UPON A BORROWER’S IRREVOCABLE
WRITTEN NOTICE DELIVERED TO THE AGENT IN THE FORM OF A NOTICE OF BORROWING
(“NOTICE OF BORROWING”), WHICH MUST BE RECEIVED BY THE AGENT PRIOR TO (I) 10:00
A.M. (LOS ANGELES TIME) THREE BUSINESS DAYS PRIOR TO THE REQUESTED

 

3

--------------------------------------------------------------------------------


 

FUNDING DATE, IN THE CASE OF LIBOR RATE LOANS AND (II) 10:00 A.M. (LOS ANGELES
TIME) ON THE REQUESTED FUNDING DATE, IN THE CASE OF BASE RATE LOANS, SPECIFYING:

 

(1)           THE AMOUNT OF THE BORROWING, WHICH IN THE CASE OF A LIBOR RATE
LOAN MUST EQUAL OR EXCEED $1,000,000 (AND INCREMENTS OF $500,000 IN EXCESS OF
SUCH AMOUNT);

 

(2)           THE REQUESTED FUNDING DATE, WHICH MUST BE A BUSINESS DAY;

 

(3)           WHETHER THE REVOLVING LOANS REQUESTED ARE TO BE BASE RATE
REVOLVING LOANS OR LIBOR RATE LOANS (AND IF NOT SPECIFIED, IT SHALL BE DEEMED A
REQUEST FOR A BASE RATE REVOLVING LOAN); AND

 

(4)           THE DURATION OF THE INTEREST PERIOD FOR LIBOR RATE LOANS (AND IF
NOT SPECIFIED, IT SHALL BE DEEMED A REQUEST FOR AN INTEREST PERIOD OF ONE
MONTH);

 

provided, however, that with respect to the Borrowings to be made on the Initial
Funding Date, such Borrowings will consist of Base Rate Revolving Loans only.

 

(II)           IN LIEU OF DELIVERING A NOTICE OF BORROWING, A BORROWER MAY GIVE
THE AGENT TELEPHONIC NOTICE OF SUCH REQUEST FOR ADVANCES TO ITS DESIGNATED
ACCOUNT ON OR BEFORE THE DEADLINE SET FORTH ABOVE.  THE AGENT AT ALL TIMES SHALL
BE ENTITLED TO RELY ON SUCH TELEPHONIC NOTICE IN MAKING SUCH REVOLVING LOANS,
REGARDLESS OF WHETHER ANY WRITTEN CONFIRMATION IS RECEIVED.

 

(III)          THE BORROWERS SHALL HAVE NO RIGHT TO REQUEST A LIBOR RATE LOAN
WHILE A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.

 


(C)           RELIANCE UPON AUTHORITY.  PRIOR TO THE CLOSING DATE, THE BORROWERS
SHALL DELIVER TO THE AGENT A NOTICE SETTING FORTH THE ACCOUNTS OF EACH OF FMC
AND FRC (EACH, A “DESIGNATED ACCOUNT”) TO WHICH THE AGENT IS AUTHORIZED TO
TRANSFER THE PROCEEDS OF THE REVOLVING LOANS REQUESTED HEREUNDER BY EACH OF FMC
AND FRC.  ANY OF FMC AND FRC MAY DESIGNATE A REPLACEMENT ACCOUNT FROM TIME TO
TIME BY WRITTEN NOTICE.  ALL SUCH DESIGNATED ACCOUNTS MUST BE REASONABLY
SATISFACTORY TO THE AGENT.  THE AGENT IS ENTITLED TO RELY CONCLUSIVELY ON ANY
PERSON’S REQUEST FOR REVOLVING LOANS ON BEHALF OF ANY BORROWER, SO LONG AS THE
PROCEEDS THEREOF ARE TO BE TRANSFERRED TO THE APPLICABLE DESIGNATED ACCOUNT. 
THE AGENT HAS NO DUTY TO VERIFY THE IDENTITY OF ANY INDIVIDUAL REPRESENTING
HIMSELF OR HERSELF AS A PERSON AUTHORIZED BY ANY BORROWER TO MAKE SUCH REQUESTS
ON ITS BEHALF.


 


(D)           NO LIABILITY.  THE AGENT SHALL NOT INCUR ANY LIABILITY TO THE
BORROWERS AS A RESULT OF ACTING UPON ANY NOTICE REFERRED TO IN SECTIONS 1.2(B)
AND (C), WHICH THE AGENT BELIEVES IN GOOD FAITH TO HAVE BEEN GIVEN BY AN OFFICER
OR OTHER PERSON DULY AUTHORIZED BY THE APPLICABLE BORROWER TO REQUEST REVOLVING
LOANS ON ITS BEHALF.  THE CREDITING OF REVOLVING LOANS TO THE APPLICABLE

 

4

--------------------------------------------------------------------------------


 


DESIGNATED ACCOUNT CONCLUSIVELY ESTABLISHES THE OBLIGATION OF THE APPLICABLE
BORROWERS TO REPAY SUCH REVOLVING LOANS AS PROVIDED HEREIN.

 


(E)           NOTICE IRREVOCABLE.  ANY NOTICE OF BORROWING (OR TELEPHONIC NOTICE
IN LIEU THEREOF) MADE PURSUANT TO SECTION 1.2(B) SHALL BE IRREVOCABLE.  A
BORROWER SHALL BE BOUND TO BORROW THE FUNDS REQUESTED THEREIN IN ACCORDANCE
THEREWITH.


 


(F)            THE AGENT’S ELECTION.  PROMPTLY AFTER RECEIPT OF A NOTICE OF
BORROWING (OR TELEPHONIC NOTICE IN LIEU THEREOF), THE AGENT SHALL ELECT TO HAVE
THE TERMS OF SECTION 1.2(G) OR THE TERMS OF SECTION 1.2(H) APPLY TO SUCH
REQUESTED BORROWING.  IF THE BANK DECLINES IN ITS SOLE DISCRETION TO MAKE A
NON-RATABLE LOAN PURSUANT TO SECTION 1.2(H), THE TERMS OF SECTION 1.2(G) SHALL
APPLY TO THE REQUESTED BORROWING.


 


(G)           MAKING OF REVOLVING LOANS.  IF THE AGENT ELECTS TO HAVE THE TERMS
OF THIS SECTION 1.2(G) APPLY TO A REQUESTED BORROWING, THEN PROMPTLY AFTER
RECEIPT OF A NOTICE OF BORROWING OR TELEPHONIC NOTICE IN LIEU THEREOF, THE AGENT
SHALL NOTIFY THE REVOLVING CREDIT LENDERS BY TELECOPY, TELEPHONE OR E-MAIL OF
THE REQUESTED BORROWING.  EACH REVOLVING CREDIT LENDER SHALL TRANSFER ITS PRO
RATA SHARE OF THE REQUESTED BORROWING TO THE AGENT IN IMMEDIATELY AVAILABLE
FUNDS, TO THE ACCOUNT FROM TIME TO TIME DESIGNATED BY THE AGENT, NOT LATER THAN
12:00 NOON (LOS ANGELES TIME) ON THE APPLICABLE FUNDING DATE.  AFTER THE AGENT’S
RECEIPT OF ALL PROCEEDS OF SUCH REVOLVING LOANS, THE AGENT SHALL MAKE THE
PROCEEDS OF SUCH REVOLVING LOANS AVAILABLE TO THE APPLICABLE BORROWER ON THE
APPLICABLE FUNDING DATE BY TRANSFERRING SAME DAY FUNDS TO THE DESIGNATED ACCOUNT
OF THE APPLICABLE BORROWER; PROVIDED, HOWEVER, THAT THE AMOUNT OF REVOLVING
LOANS SO MADE TO FMC OR FRC ON ANY DATE SHALL NOT EXCEED ITS AVAILABILITY ON
SUCH DATE, UNLESS ALL OF THE REVOLVING CREDIT LENDERS OTHERWISE AGREE.


 


(H)           MAKING OF NON-RATABLE LOANS.


 

(I)            IF THE AGENT ELECTS, WITH THE CONSENT OF THE BANK, TO HAVE THE
TERMS OF THIS SECTION 1.2(H) APPLY TO A REQUESTED BORROWING, THE BANK SHALL MAKE
A REVOLVING LOAN IN THE AMOUNT OF THAT BORROWING AVAILABLE TO THE APPLICABLE
BORROWER ON THE APPLICABLE FUNDING DATE BY TRANSFERRING SAME DAY FUNDS TO SUCH
BORROWER’S DESIGNATED ACCOUNT.  EACH REVOLVING LOAN MADE SOLELY BY THE BANK
PURSUANT TO THIS SECTION IS HEREIN REFERRED TO AS A “NON-RATABLE LOAN”, AND SUCH
REVOLVING LOANS ARE COLLECTIVELY REFERRED TO AS THE “NON-RATABLE LOANS.”  EACH
NON-RATABLE LOAN SHALL BE SUBJECT TO ALL THE TERMS AND CONDITIONS APPLICABLE TO
OTHER REVOLVING LOANS EXCEPT THAT ALL PAYMENTS THEREON SHALL BE PAYABLE TO THE
BANK SOLELY FOR ITS OWN ACCOUNT.  THE AGGREGATE AMOUNT OF NON-RATABLE LOANS
OUTSTANDING AT ANY TIME SHALL NOT EXCEED $10,000,000.  THE AGENT SHALL NOT
REQUEST THE BANK TO MAKE ANY NON-RATABLE LOAN IF (1) THE AGENT HAS RECEIVED
WRITTEN NOTICE FROM ANY REVOLVING CREDIT LENDER THAT ONE OR MORE OF THE
APPLICABLE CONDITIONS PRECEDENT SET FORTH IN ARTICLE 8 WILL NOT BE SATISFIED ON
THE REQUESTED FUNDING DATE FOR THE APPLICABLE BORROWING, AND SUCH CONDITIONS
HAVE

 

5

--------------------------------------------------------------------------------


 

NOT BEEN WAIVED IN ACCORDANCE WITH THIS AGREEMENT OR (2) THE REQUESTED BORROWING
BY FMC OR FRC WOULD EXCEED ITS AVAILABILITY ON THAT FUNDING DATE.

 

(II)           THE NON-RATABLE LOANS SHALL BE SECURED BY THE AGENT’S LIENS IN
AND TO THE COLLATERAL AND SHALL CONSTITUTE BASE RATE REVOLVING LOANS AND
OBLIGATIONS HEREUNDER.

 


(I)            THE AGENT ADVANCES.


 

(I)            SUBJECT TO THE LIMITATIONS SET FORTH BELOW, THE AGENT IS
AUTHORIZED BY THE BORROWERS AND THE REVOLVING CREDIT LENDERS, FROM TIME TO TIME
IN THE AGENT’S SOLE DISCRETION, (A) AFTER THE OCCURRENCE OF A DEFAULT OR AN
EVENT OF DEFAULT, OR (B) AT ANY TIME THAT ANY OF THE OTHER CONDITIONS PRECEDENT
SET FORTH IN ARTICLE 8 HAVE NOT BEEN SATISFIED, TO MAKE BASE RATE REVOLVING
LOANS TO THE BORROWERS ON BEHALF OF THE REVOLVING CREDIT LENDERS IN AN AGGREGATE
AMOUNT OUTSTANDING AT ANY TIME NOT TO EXCEED $7,500,000 WHICH THE AGENT, IN ITS
REASONABLE BUSINESS JUDGMENT, DEEMS NECESSARY OR DESIRABLE (1) TO PRESERVE OR
PROTECT THE COLLATERAL, OR ANY PORTION THEREOF, (2) TO ENHANCE THE LIKELIHOOD
OF, OR MAXIMIZE THE AMOUNT OF, REPAYMENT OF THE LOANS AND OTHER OBLIGATIONS, OR
(3) TO PAY ANY OTHER AMOUNT CHARGEABLE TO THE BORROWERS PURSUANT TO THE TERMS OF
THIS AGREEMENT, INCLUDING COSTS, FEES AND EXPENSES AS DESCRIBED IN SECTION 13.7
(ANY OF SUCH ADVANCES ARE HEREIN REFERRED TO AS “AGENT ADVANCES”); PROVIDED,
THAT (X) IN NO EVENT SHALL THE AGGREGATE REVOLVER OUTSTANDINGS AT ANY TIME
EXCEED THE AGGREGATE REVOLVING CREDIT COMMITMENTS AND (Y) THE MAJORITY LENDERS
MAY AT ANY TIME REVOKE THE AGENT’S AUTHORIZATION TO MAKE AGENT ADVANCES.  ANY
SUCH REVOCATION MUST BE IN WRITING AND SHALL BECOME EFFECTIVE PROSPECTIVELY UPON
THE AGENT’S RECEIPT THEREOF.

 

(II)           AGENT ADVANCES SHALL BE SECURED BY THE AGENT’S LIENS IN AND TO
THE COLLATERAL AND SHALL CONSTITUTE BASE RATE REVOLVING LOANS AND OBLIGATIONS
HEREUNDER.

 

1.3           [RESERVED].

 

1.4           Letters of Credit.

 


(A)           AGREEMENT TO ISSUE OR CAUSE TO ISSUE.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, THE AGENT AGREES (I) TO CAUSE THE LETTER OF CREDIT
ISSUER TO ISSUE FOR THE ACCOUNT OF A BORROWER ONE OR MORE COMMERCIAL/DOCUMENTARY
AND STANDBY LETTERS OF CREDIT (“LETTER OF CREDIT”) AND/OR (II) TO PROVIDE CREDIT
SUPPORT OR OTHER ENHANCEMENT TO A LETTER OF CREDIT ISSUER ACCEPTABLE TO THE
AGENT, WHICH ISSUES A LETTER OF CREDIT FOR THE ACCOUNT OF A BORROWER (ANY SUCH
CREDIT SUPPORT OR ENHANCEMENT BEING HEREIN REFERRED TO AS A “CREDIT SUPPORT”)
FROM TIME TO TIME DURING THE TERM OF THIS AGREEMENT.


 


(B)           AMOUNTS; OUTSIDE EXPIRATION DATE.  THE AGENT SHALL NOT HAVE ANY
OBLIGATION TO ISSUE OR CAUSE TO BE ISSUED ANY LETTER OF CREDIT OR TO PROVIDE
CREDIT SUPPORT FOR ANY LETTER OF CREDIT AT ANY TIME IF: (I) THE MAXIMUM FACE
AMOUNT OF

 

6

--------------------------------------------------------------------------------


 


THE REQUESTED LETTER OF CREDIT IS GREATER THAN THE UNUSED LETTER OF CREDIT
SUBFACILITY AT SUCH TIME; (II) THE MAXIMUM UNDRAWN AMOUNT OF THE REQUESTED
LETTER OF CREDIT AND ALL COMMISSIONS, FEES, AND CHARGES DUE FROM THE BORROWERS
IN CONNECTION WITH THE OPENING THEREOF WOULD EXCEED THE AGGREGATE AVAILABILITY
AT SUCH TIME; OR, AS TO ANY LETTER OF CREDIT ISSUED FOR THE ACCOUNT OF FMC,
WOULD EXCEED THE AVAILABILITY OF FMC AT THAT TIME OR, AS TO ANY LETTER OF CREDIT
ISSUED FOR THE ACCOUNT OF FRC, WOULD EXCEED THE AVAILABILITY OF FRC AT THAT
TIME, OR (III) SUCH LETTER OF CREDIT HAS AN EXPIRATION DATE LESS THAN 30 DAYS
PRIOR TO THE STATED TERMINATION DATE OR MORE THAN 12 MONTHS FROM THE DATE OF
ISSUANCE FOR STANDBY LETTERS OF CREDIT AND 180 DAYS FOR DOCUMENTARY LETTERS OF
CREDIT.  WITH RESPECT TO ANY LETTER OF CREDIT WHICH CONTAINS ANY “EVERGREEN” OR
AUTOMATIC RENEWAL PROVISION, EACH LENDER SHALL BE DEEMED TO HAVE CONSENTED TO
ANY SUCH EXTENSION OR RENEWAL UNLESS ANY REVOLVING CREDIT LENDER SHALL HAVE
PROVIDED TO THE AGENT WRITTEN NOTICE THAT IT DECLINES TO CONSENT TO ANY SUCH
EXTENSION OR RENEWAL AT LEAST THIRTY (30) DAYS PRIOR TO THE DATE ON WHICH THE
LETTER OF CREDIT ISSUER IS ENTITLED TO DECLINE TO EXTEND OR RENEW THE LETTER OF
CREDIT.  IF ALL OF THE REQUIREMENTS OF THIS SECTION 1.4 ARE MET AND NO DEFAULT
OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, NO LENDER SHALL DECLINE TO
CONSENT TO ANY SUCH EXTENSION OR RENEWAL.


 


(C)           OTHER CONDITIONS.  IN ADDITION TO CONDITIONS PRECEDENT CONTAINED
IN ARTICLE 8, THE OBLIGATION OF THE AGENT TO CAUSE TO BE ISSUED ANY LETTER OF
CREDIT OR TO PROVIDE CREDIT SUPPORT FOR ANY LETTER OF CREDIT IS SUBJECT TO THE
FOLLOWING CONDITIONS PRECEDENT HAVING BEEN SATISFIED IN A MANNER REASONABLY
SATISFACTORY TO THE AGENT:


 

(I)            THE APPLICABLE BORROWER SHALL HAVE DELIVERED TO THE LETTER OF
CREDIT ISSUER, AT SUCH TIMES AND IN SUCH MANNER AS SUCH LETTER OF CREDIT ISSUER
MAY PRESCRIBE, AN APPLICATION IN FORM AND SUBSTANCE SATISFACTORY TO SUCH LETTER
OF CREDIT ISSUER AND REASONABLY SATISFACTORY TO THE AGENT FOR THE ISSUANCE OF
THE LETTER OF CREDIT AND SUCH OTHER DOCUMENTS AS MAY BE REQUIRED PURSUANT TO THE
TERMS THEREOF, AND THE FORM, TERMS AND PURPOSE OF THE PROPOSED LETTER OF CREDIT
SHALL BE REASONABLY SATISFACTORY TO THE AGENT AND THE LETTER OF CREDIT ISSUER;
AND

 

(II)           AS OF THE DATE OF ISSUANCE, NO ORDER OF ANY COURT, ARBITRATOR OR
GOVERNMENTAL AUTHORITY SHALL PURPORT BY ITS TERMS TO ENJOIN OR RESTRAIN MONEY
CENTER BANKS GENERALLY FROM ISSUING LETTERS OF CREDIT OF THE TYPE AND IN THE
AMOUNT OF THE PROPOSED LETTER OF CREDIT, AND NO LAW, RULE OR REGULATION
APPLICABLE TO MONEY CENTER BANKS GENERALLY AND NO REQUEST OR DIRECTIVE (WHETHER
OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY WITH
JURISDICTION OVER MONEY CENTER BANKS GENERALLY SHALL PROHIBIT, OR REQUEST THAT
THE PROPOSED LETTER OF CREDIT ISSUER REFRAIN FROM, THE ISSUANCE OF LETTERS OF
CREDIT GENERALLY OR THE ISSUANCE OF SUCH LETTERS OF CREDIT.

 


(D)           ISSUANCE OF LETTERS OF CREDIT.


 

(I)            REQUEST FOR ISSUANCE.  A BORROWER MUST NOTIFY THE AGENT OF A
REQUESTED LETTER OF CREDIT AT LEAST THREE (3) BUSINESS DAYS PRIOR TO THE
PROPOSED

 

7

--------------------------------------------------------------------------------


 

ISSUANCE DATE.  SUCH NOTICE SHALL BE IRREVOCABLE AND MUST SPECIFY THE ORIGINAL
FACE AMOUNT OF THE LETTER OF CREDIT REQUESTED, THE BUSINESS DAY OF ISSUANCE OF
SUCH REQUESTED LETTER OF CREDIT, WHETHER SUCH LETTER OF CREDIT MAY BE DRAWN IN A
SINGLE OR IN PARTIAL DRAWS, THE BUSINESS DAY ON WHICH THE REQUESTED LETTER OF
CREDIT IS TO EXPIRE, THE PURPOSE FOR WHICH SUCH LETTER OF CREDIT IS TO BE
ISSUED, AND THE BENEFICIARY OF THE REQUESTED LETTER OF CREDIT.  THE BORROWER
SHALL ATTACH TO SUCH NOTICE THE PROPOSED FORM OF THE LETTER OF CREDIT.

 

(II)           RESPONSIBILITIES OF THE AGENT; ISSUANCE.  AS OF THE BUSINESS DAY
IMMEDIATELY PRECEDING THE REQUESTED ISSUANCE DATE OF THE LETTER OF CREDIT, THE
AGENT SHALL DETERMINE THE AMOUNT OF THE APPLICABLE UNUSED LETTER OF CREDIT
SUBFACILITY, THE AVAILABILITY OF FMC OR FRC, AS APPLICABLE AND THE AGGREGATE
AVAILABILITY.  IF (I) THE FACE AMOUNT OF THE REQUESTED LETTER OF CREDIT IS LESS
THAN THE UNUSED LETTER OF CREDIT SUBFACILITY AND (II) THE AMOUNT OF SUCH
REQUESTED LETTER OF CREDIT AND ALL COMMISSIONS, FEES, AND CHARGES DUE FROM THE
BORROWER IN CONNECTION WITH THE OPENING THEREOF WOULD NOT EXCEED THE
AVAILABILITY OF FMC OR FRC, AS APPLICABLE, THE AGENT SHALL CAUSE THE LETTER OF
CREDIT ISSUER TO ISSUE THE REQUESTED LETTER OF CREDIT ON THE REQUESTED ISSUANCE
DATE SO LONG AS THE OTHER CONDITIONS HEREOF ARE MET.

 

(III)          NO EXTENSIONS OR AMENDMENT.  THE AGENT SHALL NOT BE OBLIGATED TO
CAUSE THE LETTER OF CREDIT ISSUER TO EXTEND OR AMEND ANY LETTER OF CREDIT ISSUED
PURSUANT HERETO UNLESS THE REQUIREMENTS OF THIS SECTION 1.4 ARE MET AS THOUGH A
NEW LETTER OF CREDIT WERE BEING REQUESTED AND ISSUED.

 


(E)           PAYMENTS PURSUANT TO LETTERS OF CREDIT.  EACH OF FMC OR FRC, AS
APPLICABLE, AGREES TO REIMBURSE IMMEDIATELY THE LETTER OF CREDIT ISSUER FOR ANY
DRAW UNDER ANY LETTER OF CREDIT ISSUED FOR ITS BENEFIT AND THE AGENT FOR THE
ACCOUNT OF THE REVOLVING CREDIT LENDERS UPON ANY PAYMENT PURSUANT TO ANY CREDIT
SUPPORT, AND TO PAY THE LETTER OF CREDIT ISSUER THE AMOUNT OF ALL OTHER CHARGES
AND FEES PAYABLE TO THE LETTER OF CREDIT ISSUER IN CONNECTION WITH ANY LETTER OF
CREDIT IMMEDIATELY WHEN DUE, IRRESPECTIVE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER
RIGHT WHICH ANY BORROWER MAY HAVE AT ANY TIME AGAINST THE LETTER OF CREDIT
ISSUER OR ANY OTHER PERSON.  EACH DRAWING UNDER ANY LETTER OF CREDIT SHALL
CONSTITUTE A REQUEST BY THE APPLICABLE BORROWER TO THE AGENT FOR A BORROWING OF
A BASE RATE REVOLVING LOAN IN THE AMOUNT OF SUCH DRAWING.  THE FUNDING DATE WITH
RESPECT TO SUCH BORROWING SHALL BE THE DATE OF SUCH DRAWING.


 


(F)            INDEMNIFICATION; EXONERATION; POWER OF ATTORNEY.


 

(I)            INDEMNIFICATION.  IN ADDITION TO AMOUNTS PAYABLE AS ELSEWHERE
PROVIDED IN THIS SECTION 1.4, EACH OF FMC, FRC AND FLEETWOOD AGREES TO PROTECT,
INDEMNIFY, PAY AND SAVE THE LENDERS AND THE AGENT HARMLESS FROM AND AGAINST ANY
AND ALL CLAIMS, DEMANDS, LIABILITIES, DAMAGES, LOSSES, COSTS, CHARGES AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) WHICH ANY LENDER OR THE AGENT
(OTHER THAN A LENDER IN ITS CAPACITY AS LETTER OF CREDIT ISSUER) MAY INCUR OR BE
SUBJECT TO AS A CONSEQUENCE, DIRECT OR INDIRECT, OF THE ISSUANCE OF ANY LETTER
OF

 

8

--------------------------------------------------------------------------------


 

CREDIT OR THE PROVISION OF ANY CREDIT SUPPORT OR ENHANCEMENT IN CONNECTION
THEREWITH.  THE BORROWERS’ OBLIGATIONS UNDER THIS SECTION SHALL SURVIVE PAYMENT
OF ALL OTHER OBLIGATIONS.

 

(II)           ASSUMPTION OF RISK BY THE BORROWERS.  AS AMONG THE BORROWERS, THE
LENDERS, AND THE AGENT BUT SUBJECT TO SUBSECTION (IV) BELOW, THE BORROWERS
ASSUME ALL RISKS OF THE ACTS AND OMISSIONS OF, OR MISUSE OF ANY OF THE LETTERS
OF CREDIT BY, THE RESPECTIVE BENEFICIARIES OF SUCH LETTERS OF CREDIT.  IN
FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, SUBJECT TO SUBSECTION (IV)
BELOW, THE LENDERS AND THE AGENT SHALL NOT BE RESPONSIBLE FOR:  (A) THE FORM,
VALIDITY, SUFFICIENCY, ACCURACY, GENUINENESS OR LEGAL EFFECT OF ANY DOCUMENT
SUBMITTED BY ANY PERSON IN CONNECTION WITH THE APPLICATION FOR AND ISSUANCE OF
AND PRESENTATION OF DRAFTS WITH RESPECT TO ANY OF THE LETTERS OF CREDIT, EVEN IF
IT SHOULD PROVE TO BE IN ANY OR ALL RESPECTS INVALID, INSUFFICIENT, INACCURATE,
FRAUDULENT OR FORGED; (B) THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT
TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN ANY LETTER OF
CREDIT OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN
PART, WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON; (C) THE
FAILURE OF THE BENEFICIARY OF ANY LETTER OF CREDIT TO COMPLY DULY WITH
CONDITIONS REQUIRED IN ORDER TO DRAW UPON SUCH LETTER OF CREDIT; (D) ERRORS,
OMISSIONS, INTERRUPTIONS, OR DELAYS IN TRANSMISSION OR DELIVERY OF ANY MESSAGES,
BY MAIL, CABLE, TELEGRAPH, TELEX OR OTHERWISE, WHETHER OR NOT THEY BE IN CIPHER;
(E) ERRORS IN INTERPRETATION OF TECHNICAL TERMS; (F) ANY LOSS OR DELAY IN THE
TRANSMISSION OR OTHERWISE OF ANY DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING
UNDER ANY LETTER OF CREDIT OR OF THE PROCEEDS THEREOF; (G) THE MISAPPLICATION BY
THE BENEFICIARY OF ANY LETTER OF CREDIT OF THE PROCEEDS OF ANY DRAWING UNDER
SUCH LETTER OF CREDIT; (H) ANY CONSEQUENCES ARISING FROM CAUSES BEYOND THE
CONTROL OF THE LENDERS OR THE AGENT, INCLUDING ANY ACT OR OMISSION, WHETHER
RIGHTFUL OR WRONGFUL, OF ANY PRESENT OR FUTURE DE JURE OR DE FACTO GOVERNMENTAL
AUTHORITY; OR (I) THE LETTER OF CREDIT ISSUER’S HONOR OF A DRAW FOR WHICH THE
DRAW OR ANY CERTIFICATE FAILS TO COMPLY IN ANY RESPECT WITH THE TERMS OF THE
LETTER OF CREDIT.  NONE OF THE FOREGOING SHALL AFFECT, IMPAIR OR PREVENT THE
VESTING OF ANY RIGHTS OR POWERS OF THE AGENT OR ANY LENDER UNDER THIS SECTION
1.4(F).

 

(III)          EXONERATION.  WITHOUT LIMITING THE FOREGOING, NO ACTION OR
OMISSION WHATSOEVER BY THE AGENT OR ANY LENDER WITH RESPECT TO ANY LETTER OF
CREDIT ISSUED HEREUNDER (EXCLUDING ANY LENDER IN ITS CAPACITY AS A LETTER OF
CREDIT ISSUER) SHALL RESULT IN ANY LIABILITY OF THE AGENT AND/OR LENDER TO ANY
BORROWER, OR RELIEVE ANY BORROWER OF ANY OF ITS OBLIGATIONS HEREUNDER TO ANY
SUCH PERSON.

 

(IV)          RIGHTS AGAINST LETTER OF CREDIT ISSUER.  NOTHING CONTAINED IN THIS
AGREEMENT IS INTENDED TO LIMIT A BORROWER’S RIGHTS, IF ANY, WITH RESPECT TO THE
LETTER OF CREDIT ISSUER WHICH ARISE AS A RESULT OF THE LETTER OF CREDIT
APPLICATION AND RELATED DOCUMENTS EXECUTED BY AND BETWEEN SUCH BORROWER AND THE
LETTER OF CREDIT.

 

9

--------------------------------------------------------------------------------


 

(V)           ACCOUNT PARTY.  EACH BORROWER HEREBY AUTHORIZES AND DIRECTS ANY
LETTER OF CREDIT ISSUER TO NAME SUCH BORROWER AS THE “ACCOUNT PARTY” THEREIN AND
TO DELIVER TO THE AGENT ALL INSTRUMENTS, DOCUMENTS AND OTHER WRITINGS AND
PROPERTY RECEIVED BY THE LETTER OF CREDIT ISSUER PURSUANT TO THE LETTER OF
CREDIT, AND TO ACCEPT AND RELY UPON THE AGENT’S INSTRUCTIONS AND AGREEMENTS WITH
RESPECT TO ALL MATTERS ARISING IN CONNECTION WITH THE LETTER OF CREDIT OR THE
APPLICATION THEREFOR.

 


(G)           SUPPORTING LETTER OF CREDIT; CASH COLLATERAL.  IF, NOTWITHSTANDING
THE PROVISIONS OF SECTION 1.4(B) AND SECTION 10.1, ANY LETTER OF CREDIT OR
CREDIT SUPPORT IS OUTSTANDING UPON THE TERMINATION OF THIS AGREEMENT, THEN UPON
SUCH TERMINATION FMC OR FRC AS APPLICABLE, SHALL DEPOSIT WITH THE AGENT, FOR THE
RATABLE BENEFIT OF THE AGENT AND THE REVOLVING CREDIT LENDERS, WITH RESPECT TO
EACH LETTER OF CREDIT OR CREDIT SUPPORT THEN OUTSTANDING, CASH (“CASH
COLLATERAL”) OR A STANDBY LETTER OF CREDIT (A “SUPPORTING LETTER OF CREDIT”) IN
FORM AND SUBSTANCE SATISFACTORY TO THE AGENT, ISSUED BY AN ISSUER SATISFACTORY
TO THE AGENT, IN EACH CASE IN AN AMOUNT EQUAL TO THE GREATEST AMOUNT FOR WHICH
SUCH LETTER OF CREDIT OR SUCH CREDIT SUPPORT MAY BE DRAWN PLUS ANY FEES AND
EXPENSES ASSOCIATED WITH SUCH LETTER OF CREDIT OR SUCH CREDIT SUPPORT, UNDER
WHICH SUPPORTING LETTER OF CREDIT THE AGENT IS ENTITLED TO DRAW AMOUNTS
NECESSARY TO REIMBURSE THE AGENT AND THE REVOLVING CREDIT LENDERS FOR PAYMENTS
TO BE MADE BY THE AGENT AND THE REVOLVING CREDIT LENDERS UNDER SUCH LETTER OF
CREDIT OR CREDIT SUPPORT AND ANY FEES AND EXPENSES ASSOCIATED WITH SUCH LETTER
OF CREDIT OR CREDIT SUPPORT.  SUCH SUPPORTING LETTER OF CREDIT AND/OR CASH
COLLATERAL SHALL BE HELD BY THE AGENT, FOR THE RATABLE BENEFIT OF THE AGENT AND
THE REVOLVING CREDIT LENDERS, AS SECURITY FOR, AND TO PROVIDE FOR THE PAYMENT
OF, THE AGGREGATE UNDRAWN AMOUNT OF SUCH LETTERS OF CREDIT OR SUCH CREDIT
SUPPORT REMAINING OUTSTANDING.


 

1.5           Bank Products.  A Borrower may request and the Agent may, in its
sole and absolute discretion, arrange for a Borrower to obtain from the Bank or
the Bank’s Affiliates Bank Products although no Borrower is required to do so. 
If Bank Products so requested by a Borrower are provided by an Affiliate of the
Bank, each Borrower agrees to indemnify and hold the Agent, the Bank and the
Lenders harmless from any and all costs and obligations now or hereafter
incurred by the Agent, the Bank or any of the Lenders which arise from any
indemnity given by the Agent to its Affiliates related to such Bank Products;
provided, however, nothing contained herein is intended to limit the Borrower’s
rights, with respect to the Bank or its Affiliates, if any, which arise as a
result of the execution of documents by and between such Borrower and the Bank
which relate to Bank Products.  The agreement contained in this Section shall
survive termination of this Agreement.  Each Borrower acknowledges and agrees
that the obtaining of Bank Products from the Bank or the Bank’s Affiliates (a)
is in the sole and absolute discretion of the Bank or the Bank’s Affiliates, and
(b) is subject to all rules and regulations of the Bank or the Bank’s
Affiliates.

 

1.6           Joint and Several Obligations; Contribution Rights.

 


(A)           ALL OBLIGATIONS OF FMC SHALL BE THE JOINT AND SEVERAL OBLIGATIONS
OF THE FMC BORROWERS AND ALL OBLIGATIONS OF FRC SHALL BE THE JOINT AND SEVERAL

 

10

--------------------------------------------------------------------------------


 


OBLIGATIONS OF THE FRC BORROWERS, REGARDLESS OF WHICH BORROWER ACTUALLY RECEIVES
ANY LOANS OR OTHER EXTENSIONS OF CREDIT UNDER THE LOAN DOCUMENTS, THE AMOUNT
RECEIVED BY ANY BORROWER OR THE MANNER IN WHICH ANY BORROWER, THE AGENT OR ANY
LENDER ACCOUNTS FOR SUCH LOANS AND OTHER EXTENSIONS OF CREDIT.


 


(B)           TO THE EXTENT THAT ANY BORROWER IS A GUARANTOR OR A SURETY AS A
RESULT OF THE JOINT AND SEVERAL OBLIGATIONS HEREUNDER, SUCH OBLIGATIONS AND THE
LIENS SECURING SUCH OBLIGATIONS SHALL NOT BE RELEASED OR IMPAIRED BY ANY ACTION
OR INACTION ON THE PART OF THE AGENT OR ANY LENDER WHICH WOULD OTHERWISE
CONSTITUTE THE RELEASE OF A SURETY.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE LIABILITY OF ANY BORROWER UNDER THIS AGREEMENT SHALL NOT BE
AFFECTED OR IMPAIRED IN ANY MANNER BY, (I) THE FAILURE OF ANY PERSON TO BECOME
OR REMAIN A BORROWER OR GUARANTOR OR THE FAILURE OF THE AGENT OR ANY LENDER TO
PRESERVE, PROTECT OR ENFORCE ANY RIGHT TO REQUIRE ANY PERSON TO BECOME OR REMAIN
A BORROWER OR GUARANTOR, (II) ANY TAKING, FAILURE TO TAKE, FAILURE TO CREATE,
PERFECT OR ENSURE THE PRIORITY OF, OR EXCHANGE, RELEASE OR TERMINATION OR LAPSE
OF ANY LIEN SECURING ANY OBLIGATIONS, OR ANY TAKING, FAILURE TO TAKE, RELEASE OR
AMENDMENT OR WAIVER OF OR CONSENT TO DEPARTURE FROM ANY OTHER GUARANTY OF, ANY
OF THE OBLIGATIONS, (III) ANY MANNER OR ORDER OF SALE OR OTHER ENFORCEMENT OF
ANY LIEN SECURING ANY OF THE OBLIGATIONS OR ANY MANNER OR ORDER OF APPLICATION
OF THE PROCEEDS OF ANY SUCH LIEN TO THE PAYMENT OF THE OBLIGATIONS OR ANY
FAILURE TO ENFORCE ANY LIEN OR TO APPLY ANY PROCEEDS THEREOF, (IV) ANY
FURNISHING, EXCHANGE, SUBSTITUTION OR RELEASE OF ANY COLLATERAL SECURING THE
OBLIGATIONS, OR ANY FAILURE TO PERFECT ANY LIEN IN ANY OF THE COLLATERAL
SECURING THE OBLIGATIONS, OR (V) ANY OTHER CIRCUMSTANCE WHICH MIGHT OTHERWISE
CONSTITUTE A DEFENSE (EXCEPT THE FINAL PAYMENT IN FULL) AVAILABLE TO, OR A
DISCHARGE OF, A SURETY OR GUARANTOR.


 


(C)           TO THE EXTENT THAT ANY BORROWER IS A GUARANTOR OR A SURETY AS A
RESULT OF THE JOINT AND SEVERAL OBLIGATIONS HEREUNDER, THE LIABILITY OF EACH
SUCH BORROWER UNDER THIS AGREEMENT SHALL REMAIN VALID AND ENFORCEABLE AND SHALL
NOT BE SUBJECT TO ANY REDUCTION, LIMITATION, IMPAIRMENT, DISCHARGE OR
TERMINATION FOR ANY REASON (OTHER THAN FINAL PAYMENT IN FULL OF THE
OBLIGATIONS), INCLUDING THE OCCURRENCE OF ANY OF THE FOLLOWING, WHETHER OR NOT
SUCH BORROWER SHALL HAVE HAD NOTICE OR KNOWLEDGE OF ANY OF THEM:  (I) ANY
FAILURE OR OMISSION TO ASSERT OR ENFORCE OR AGREEMENT OR ELECTION NOT TO ASSERT
OR ENFORCE, OR THE STAY OR ENJOINING, BY ORDER OF COURT, BY OPERATION OF LAW OR
OTHERWISE, OF THE EXERCISE OR ENFORCEMENT OF, ANY CLAIM OR DEMAND OR ANY RIGHT,
POWER OR REMEDY (WHETHER ARISING UNDER THE LOAN DOCUMENTS, AT LAW, IN EQUITY OR
OTHERWISE) WITH RESPECT TO THE OBLIGATIONS OR ANY AGREEMENT RELATING THERETO, OR
WITH RESPECT TO ANY OTHER GUARANTY OF OR SECURITY FOR THE PAYMENT OF THE
OBLIGATIONS; (II) ANY RESCISSION, WAIVER, AMENDMENT OR MODIFICATION OF, OR ANY
CONSENT TO DEPARTURE FROM, ANY OF THE TERMS OR PROVISIONS (INCLUDING PROVISIONS
RELATING TO EVENTS OF DEFAULT) OF THE CREDIT AGREEMENT, ANY OF THE OTHER LOAN
DOCUMENTS OR ANY AGREEMENT OR INSTRUMENT EXECUTED PURSUANT THERETO, OR OF ANY
OTHER GUARANTY OR SECURITY FOR THE OBLIGATIONS, IN EACH CASE WHETHER OR NOT IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, SUCH LOAN DOCUMENT OR ANY AGREEMENT
RELATING TO SUCH OTHER GUARANTY OR SECURITY; (III) THE OBLIGATIONS, OR ANY
AGREEMENT RELATING THERETO, AT ANY TIME BEING FOUND TO BE

 

11

--------------------------------------------------------------------------------


 


ILLEGAL, INVALID OR UNENFORCEABLE IN ANY RESPECT; (IV) THE APPLICATION OF
PAYMENTS RECEIVED FROM ANY SOURCE TO THE PAYMENT OF ANY LIABILITY OTHER THAN THE
OBLIGATIONS, EVEN THOUGH THE LENDERS MIGHT HAVE ELECTED TO APPLY SUCH PAYMENT TO
ANY PART OR ALL OF THE OBLIGATIONS; (V) ANY CONSENT BY ANY LENDER OR THE AGENT
TO THE CHANGE, REORGANIZATION OR TERMINATION OF THE CORPORATE STRUCTURE OR
EXISTENCE OF ANY OTHER BORROWER, OR ANY OTHER PERSON AND TO ANY CORRESPONDING
RESTRUCTURING OF THE OBLIGATIONS; (VI) ANY FAILURE TO PERFECT OR CONTINUE
PERFECTION OF A SECURITY INTEREST IN ANY COLLATERAL WHICH SECURES ANY OF THE
OBLIGATIONS; (VII) ANY DEFENSES (EXCEPT THE DEFENSE OF FINAL PAYMENT IN FULL),
SET-OFFS OR COUNTERCLAIMS WHICH ANY BORROWER, ANY GUARANTOR OR ANY OTHER PERSON
MAY ALLEGE OR ASSERT AGAINST THE AGENT OR ANY LENDER IN RESPECT OF THE
OBLIGATIONS, INCLUDING, FOR EXAMPLE, FAILURE OF CONSIDERATION, BREACH OF
WARRANTY, STATUTE OF FRAUDS, STATUTE OF LIMITATIONS, ACCORD AND SATISFACTION AND
USURY; AND (VIII) ANY OTHER ACT OR THING OR OMISSION, OR DELAY TO DO ANY OTHER
ACT OR THING, WHICH MAY OR MIGHT IN ANY MANNER OR TO ANY EXTENT VARY THE RISK OF
ANY BORROWER AS AN OBLIGOR IN RESPECT OF THE OBLIGATIONS.


 


(D)           TO THE EXTENT THAT ANY BORROWER IS A GUARANTOR OR A SURETY AS A
RESULT OF THE JOINT AND SEVERAL OBLIGATIONS HEREUNDER, TO THE MAXIMUM EXTENT
PERMITTED BY LAW, EACH SUCH BORROWER HEREBY WAIVES AND AGREES NOT TO ASSERT OR
TAKE ADVANTAGE OF:  (I) ANY DEFENSE NOW EXISTING OR HEREAFTER ARISING BASED UPON
ANY LEGAL DISABILITY OR OTHER DEFENSE OF ANY OTHER BORROWER OR ANY GUARANTOR OR
OTHER PERSON, OR BY REASON OF THE CESSATION OR LIMITATION OF THE LIABILITY OF
ANY OTHER BORROWER OR ANY GUARANTOR OR OTHER PERSON FROM ANY CAUSE OTHER THAN
FULL PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS DUE UNDER THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS; (II) ANY DEFENSE BASED UPON ANY LACK OF AUTHORITY
OF THE OFFICERS, DIRECTORS, PARTNERS OR AGENTS ACTING OR PURPORTING TO ACT ON
BEHALF OF ANY OTHER BORROWER OR ANY GUARANTOR OR OTHER PERSON, OR ANY DEFECT IN
THE FORMATION OF ANY OTHER BORROWER OR ANY GUARANTOR OR OTHER PERSON; (III) THE
UNENFORCEABILITY OR INVALIDITY OF ANY SECURITY OR GUARANTY OR THE LACK OF
PERFECTION OR CONTINUING PERFECTION, OR FAILURE OF PRIORITY OF ANY SECURITY FOR
THE OBLIGATIONS; (IV) ANY AND ALL RIGHTS AND DEFENSES ARISING OUT OF AN ELECTION
OF REMEDIES BY THE AGENT OR ANY LENDER, EVEN THOUGH THAT ELECTION OF REMEDIES,
SUCH AS A NONJUDICIAL FORECLOSURE WITH RESPECT TO SECURITY FOR AN OBLIGATION,
HAS DESTROYED SUCH BORROWER’S RIGHTS OF SUBROGATION AND REIMBURSEMENT AGAINST
THE PRINCIPAL BY THE OPERATION OF SECTION 580D OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE OR OTHERWISE; (V) ANY DEFENSE BASED UPON ANY FAILURE TO DISCLOSE TO
SUCH BORROWER ANY INFORMATION CONCERNING THE FINANCIAL CONDITION OF ANY OTHER
BORROWER OR ANY GUARANTOR OR OTHER PERSON OR ANY OTHER CIRCUMSTANCES BEARING ON
THE ABILITY OF ANY OTHER BORROWER OR ANY GUARANTOR OR OTHER PERSON TO PAY AND
PERFORM ALL OBLIGATIONS DUE UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS; (VI) ANY FAILURE BY THE AGENT OR ANY LENDER TO GIVE NOTICE TO ANY
BORROWER OR ANY GUARANTOR OR OTHER PERSON OF THE SALE OR OTHER DISPOSITION OF
SECURITY, AND ANY DEFECT IN NOTICE GIVEN BY THE AGENT OR ANY LENDER IN
CONNECTION WITH ANY SUCH SALE OR DISPOSITION OF SECURITY; (VII) ANY FAILURE OF
THE AGENT OR ANY LENDER TO COMPLY WITH APPLICABLE LAWS IN CONNECTION WITH THE
SALE OR DISPOSITION OF SECURITY, INCLUDING, WITHOUT LIMITATION, ANY FAILURE BY
THE LENDER TO CONDUCT A COMMERCIALLY REASONABLE SALE OR OTHER DISPOSITION OF
SUCH SECURITY; (VIII) ANY DEFENSE BASED UPON

 

12

--------------------------------------------------------------------------------


 


ANY STATUTE OR RULE OF LAW WHICH PROVIDES THAT THE OBLIGATION OF A SURETY MUST
BE NEITHER LARGER IN AMOUNT NOR IN ANY OTHER RESPECTS MORE BURDENSOME THAN THAT
OF A PRINCIPAL, OR THAT REDUCES A SURETY’S OR GUARANTOR’S OBLIGATIONS IN
PROPORTION TO THE PRINCIPAL’S OBLIGATION; (IX) ANY USE OF CASH COLLATERAL UNDER
SECTION 363 OF THE BANKRUPTCY CODE; (X) ANY DEFENSE BASED UPON AN ELECTION BY
THE AGENT OR ANY LENDER, IN ANY PROCEEDING INSTITUTED UNDER THE BANKRUPTCY CODE,
OF THE APPLICATION OF SECTION 1111(B)(2) OF THE BANKRUPTCY CODE OR ANY SUCCESSOR
STATUTE; (XI) ANY DEFENSE BASED UPON ANY BORROWING OR ANY GRANT OF A SECURITY
INTEREST UNDER SECTION 364 OF THE BANKRUPTCY CODE; (XII) ANY RIGHT OF
SUBROGATION, ANY RIGHT TO ENFORCE ANY REMEDY WHICH THE AGENT OR ANY LENDER MAY
HAVE AGAINST ANY OTHER BORROWER OR ANY GUARANTOR OR OTHER PERSON AND ANY RIGHT
TO PARTICIPATE IN, OR BENEFIT FROM, ANY SECURITY NOW OR HEREAFTER HELD BY THE
AGENT OR ANY LENDER FOR THE OBLIGATIONS; (XIII) PRESENTMENT, DEMAND, PROTEST AND
NOTICE OF ANY KIND, INCLUDING NOTICE OF ACCEPTANCE OF THIS AGREEMENT AND OF THE
EXISTENCE, CREATION OR INCURRING OF NEW OR ADDITIONAL OBLIGATIONS; (XIV) THE
BENEFIT OF ANY STATUTE OF LIMITATIONS AFFECTING THE LIABILITY OF ANY OTHER
BORROWER OR ANY GUARANTOR OR OTHER PERSON, ENFORCEMENT OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENTS, THE LIABILITY OF ANY BORROWER HEREUNDER OR THE ENFORCEMENT
HEREOF; (XV) ALL NOTICES OF INTENTION TO ACCELERATE AND/OR NOTICE OF
ACCELERATION OF THE OBLIGATIONS; (XVI) RELIEF FROM ANY APPLICABLE VALUATION OR
APPRAISEMENT LAWS; (XVII) ANY OTHER ACTION BY THE AGENT OR ANY LENDER, WHETHER
AUTHORIZED BY THIS AGREEMENT OR OTHERWISE, OR ANY OMISSION BY THE AGENT OR ANY
LENDER OR OTHER FAILURE OF THE AGENT OR ANY LENDER TO PURSUE, OR DELAY IN
PURSUING, ANY OTHER REMEDY IN ITS POWER; (XVIII) ANY AND ALL CLAIMS AND/OR
RIGHTS OF COUNTERCLAIM, RECOUPMENT, SETOFF OR OFFSET; AND (XIX) ANY DEFENSE
BASED UPON THE APPLICATION OF THE PROCEEDS OF A LOAN FOR PURPOSES OTHER THAN THE
PURPOSES REPRESENTED BY THE BORROWERS OR INTENDED OR UNDERSTOOD BY THE AGENT OR
ANY LENDER OR ANY BORROWER.  EACH BORROWER AGREES THAT THE PAYMENT AND
PERFORMANCE OF ALL OBLIGATIONS OR ANY PART THEREOF OR OTHER ACT WHICH TOLLS ANY
STATUTE OF LIMITATIONS APPLICABLE TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS
SHALL SIMILARLY OPERATE TO TOLL THE STATUTE OF LIMITATIONS APPLICABLE TO SUCH
BORROWER’S LIABILITY HEREUNDER.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING OR ANY OTHER PROVISION HEREOF, EACH BORROWER FURTHER WAIVES ANY AND
ALL RIGHTS AND DEFENSES THAT SUCH BORROWER MAY HAVE BECAUSE THE DEBT OF THE
BORROWERS IS SECURED BY REAL PROPERTY OF OTHER BORROWERS; THIS MEANS, AMONG
OTHER THINGS, THAT:  (1) THE LENDERS MAY COLLECT FROM SUCH BORROWER WITHOUT
FIRST FORECLOSING ON ANY REAL OR PERSONAL PROPERTY COLLATERAL PLEDGED BY ANY
OTHER BORROWER, (2) IF THE AGENT OR ANY LENDER FORECLOSES ON ANY REAL PROPERTY
COLLATERAL PLEDGED BY ANY OTHER BORROWER, THEN (A) THE AMOUNT OF THE DEBT MAY BE
REDUCED ONLY BY THE PRICE FOR WHICH THAT COLLATERAL IS SOLD AT THE FORECLOSURE
SALE, EVEN IF THE COLLATERAL IS WORTH MORE THAN THE SALE PRICE, AND (B) THE
AGENT OR ANY LENDER MAY COLLECT FROM SUCH BORROWER EVEN IF THE AGENT OR ANY
LENDER, BY FORECLOSING ON THE REAL PROPERTY COLLATERAL, HAS DESTROYED ANY RIGHT
SUCH BORROWER MAY HAVE TO COLLECT FROM ANY OTHER BORROWER.  THE FOREGOING
SENTENCE IS AN UNCONDITIONAL AND IRREVOCABLE WAIVER OF ANY RIGHTS AND DEFENSES
EACH BORROWER MAY HAVE BECAUSE THE OBLIGATIONS ARE SECURED BY REAL PROPERTY OF
ANY OTHER BORROWER.  EACH BORROWER ACKNOWLEDGES AND AGREES THAT CALIFORNIA CIVIL
CODE SECTION 2856

 

13

--------------------------------------------------------------------------------


 


AUTHORIZES AND VALIDATES WAIVERS OF A GUARANTOR’S RIGHTS OF SUBROGATION AND
REIMBURSEMENT AND WAIVERS OF CERTAIN OTHER RIGHTS AND DEFENSES AVAILABLE TO A
GUARANTOR UNDER CALIFORNIA LAW.  BASED ON THE PRECEDING SENTENCE AND WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING WAIVERS CONTAINED IN THIS SUBPARAGRAPH
OR ANY OTHER PROVISION HEREOF, EACH BORROWER EXPRESSLY WAIVES TO THE EXTENT
PERMITTED BY LAW ANY AND ALL RIGHTS AND DEFENSES (EXCEPT THE DEFENSE OF
INDEFEASIBLE FINAL PAYMENT IN FULL), INCLUDING WITHOUT LIMITATION ANY RIGHTS OF
SUBROGATION, REIMBURSEMENT, INDEMNIFICATION AND CONTRIBUTION (EXCEPT
CONTRIBUTION PURSUANT TO THIS AGREEMENT), WHICH MIGHT OTHERWISE BE AVAILABLE TO
SUCH BORROWER UNDER CALIFORNIA CIVIL CODE SECTIONS 2787 TO 2855, INCLUSIVE, 2899
AND 3433 AND UNDER CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580A, 580B, 580D
AND 726 (OR ANY OF SUCH SECTIONS), OR ANY OTHER JURISDICTION TO THE EXTENT THE
SAME ARE APPLICABLE TO THIS AGREEMENT OR THE AGREEMENTS, COVENANTS OR
OBLIGATIONS OF ANY BORROWER HEREUNDER.


 


(E)           EACH BORROWER IS FULLY AWARE OF THE FINANCIAL CONDITION OF THE FRC
BORROWERS OR THE FMC BORROWERS, AS APPLICABLE, AND IS EXECUTING AND DELIVERING
THIS AGREEMENT BASED SOLELY UPON SUCH BORROWER’S OWN INDEPENDENT INVESTIGATION
OF ALL MATTERS PERTINENT HERETO AND IS NOT RELYING IN ANY MANNER UPON ANY
REPRESENTATION OR STATEMENT BY THE AGENT OR ANY LENDER.  EACH BORROWER HEREBY
ASSUMES FULL RESPONSIBILITY FOR OBTAINING ANY ADDITIONAL INFORMATION CONCERNING
THE FINANCIAL CONDITION OF THE FRC BORROWERS, THE FMC BORROWERS OR ANY OTHER
GUARANTOR OR THEIR RESPECTIVE PROPERTIES, FINANCIAL CONDITION AND PROSPECTS AND
ANY OTHER MATTER PERTINENT HERETO AS SUCH BORROWER MAY DESIRE, AND SUCH BORROWER
IS NOT RELYING UPON OR EXPECTING THE AGENT OR ANY LENDER TO FURNISH TO SUCH
BORROWER ANY INFORMATION NOW OR HEREAFTER IN THE POSSESSION OF THE AGENT OR ANY
LENDER CONCERNING THE SAME OR ANY OTHER MATTER.  BY EXECUTING THIS AGREEMENT,
EACH BORROWER KNOWINGLY ACCEPTS THE FULL RANGE OF RISKS ENCOMPASSED WITHIN A
CONTRACT OF THIS TYPE, WHICH RISKS SUCH BORROWER ACKNOWLEDGES.  NO BORROWER
SHALL HAVE THE RIGHT TO REQUIRE THE AGENT OR ANY LENDER TO OBTAIN OR DISCLOSE
ANY INFORMATION WITH RESPECT TO THE OBLIGATIONS, THE FINANCIAL CONDITION OR
PROSPECTS OF ANY BORROWER, THE ABILITY OF ANY BORROWER TO PAY OR PERFORM THE
OBLIGATIONS, THE EXISTENCE, PERFECTION, PRIORITY OR ENFORCEABILITY OF ANY
COLLATERAL SECURITY FOR ANY OR ALL OF THE OBLIGATIONS, THE EXISTENCE OR
ENFORCEABILITY OF ANY OTHER GUARANTIES OF ALL OR ANY PART OF THE OBLIGATIONS,
ANY ACTION OR NON-ACTION ON THE PART OF THE AGENT OR ANY LENDER, ANY BORROWER OR
ANY OTHER PERSON, OR ANY OTHER EVENT, OCCURRENCE, CONDITION OR CIRCUMSTANCE
WHATSOEVER.


 


(F)            TO THE EXTENT THAT ANY BORROWER IS A GUARANTOR OR A SURETY AS A
RESULT OF THE JOINT AND SEVERAL OBLIGATIONS HEREUNDER, THE OBLIGATIONS OF EACH
SUCH FMC BORROWER AND EACH SUCH FRC BORROWER SHALL BE LIMITED IN AMOUNT TO AN
AMOUNT NOT TO EXCEED THE MAXIMUM AMOUNT OF SUCH OBLIGATIONS AND LIABILITIES THAT
CAN BE MADE OR ASSUMED BY SUCH BORROWER WITHOUT RENDERING SUCH OBLIGATION OR
LIABILITY VOID OR VOIDABLE UNDER APPLICABLE LAWS RELATING TO FRAUDULENT
CONVEYANCE, FRAUDULENT TRANSFER OR SIMILAR LAWS AFFECTING THE RIGHTS OF
CREDITORS GENERALLY, IN EACH CASE GIVING EFFECT TO ALL LIABILITIES OF SUCH
BORROWER OTHER THAN ANY LIABILITIES IN RESPECT OF INTERCOMPANY INDEBTEDNESS TO
THE EXTENT THAT IT WOULD BE DISCHARGED

 

14

--------------------------------------------------------------------------------


 


IN THE AMOUNT PAID BY SUCH BORROWER HEREUNDER AND GIVING EFFECT TO ALL RIGHTS OF
SUBROGATION, CONTRIBUTION, REIMBURSEMENT, INDEMNITY OR SIMILAR RIGHTS PURSUANT
TO APPLICABLE LAW OR ANY AGREEMENT (THE “MAXIMUM LIABILITY”).


 

(g)         (i)            Each FMC Borrower hereby agrees that to the extent
that an FMC Borrower makes any payment on behalf of FMC, such FMC Borrower shall
be entitled to seek and receive contribution and indemnification from and to be
reimbursed by each other FMC Borrower in an amount equal to a fraction of such
payment, the numerator of which is the Maximum Liability of the FMC Borrower
making the payment and the denominator of which is the Maximum Liability of all
FMC Borrowers as of the date of determination.  Each FMC Borrower’s right of
contribution shall be subject to the terms and conditions of Section 1.6(h). 
The provisions of this Section 1.6(g)(i) shall in no respect limit the
obligations and liabilities of any FMC Borrower to the Lenders and each FMC
Borrower shall remain liable to the Lenders for the full amount of its
liabilities hereunder.

 

(ii)           Each FRC Borrower hereby agrees that to the extent that an FRC
Borrower makes any payment on behalf of FRC, such FRC Borrower shall be entitled
to seek and receive contribution and indemnification from and to be reimbursed
by each other FRC Borrower in an amount equal to a fraction of such payment, the
numerator of which is the Maximum Liability of the FRC Borrower making the
payment and the denominator of which is the Maximum Liability of all FRC
Borrowers as of the date of determination.  Each FRC Borrower’s right of
contribution shall be subject to the terms and conditions of Section 1.6(h). 
The provisions of this Section 1.6(g)(ii) shall in no respect limit the
obligations and liabilities of any FRC Borrower to the Lenders and each FRC
Borrower shall remain liable to the Lenders for the full amount of its
liabilities hereunder.

 

(h)           No FMC Borrower or FRC Borrower shall be entitled to be subrogated
to any of the rights of the Agent or any Lender against or any other FMC
Borrower or FRC Borrower or any collateral security or guarantee or right to
offset held by the Agent or any Lender for the payment of the Obligations of FMC
or FRC, as the case may be, nor shall any FMC Borrower or FRC Borrower seek or
be entitled to seek any contribution or reimbursement from or any other FMC
Borrower or FRC Borrower in respect of payments made by such Borrower hereunder,
until all amounts owing to the Agent or any Lender on account of the Obligations
of FMC or FRC, as the case may be, are paid in full, no Letter of Credit shall
be outstanding and the Revolving Credit Commitments are terminated or have
expired.  If any amount shall be paid to any FMC Borrower or FRC Borrower on
account of such subrogation rights at any time not permitted hereunder, such
amount shall be held by such Borrower in trust for the Agent and the Lenders,
segregated from other funds of such Borrower, and shall, forthwith upon receipt,
be turned over to the Agent in the exact form received (duly endorsed to the
Agent, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Agent may determine.

 

15

--------------------------------------------------------------------------------


 

1.7           Borrowing Agency Provisions.

 


(A)           AT THE REQUEST OF, AND SOLELY AS AN ACCOMMODATION TO, BORROWERS,
THE LENDERS HAVE AGREED TO MAKE THE LOANS TO, AND TO ISSUE LETTERS OF CREDIT FOR
THE FMC BORROWERS AND THE FRC BORROWERS ON A JOINT AND SEVERAL BASIS AS
CO-BORROWERS.  IN ORDER TO FACILITATE THE CO-BORROWING ARRANGEMENT, EACH FMC
BORROWER HEREBY IRREVOCABLY DESIGNATES HOLDINGS TO BE ITS AGENT AND
ATTORNEY-IN-FACT FOR PURPOSES OF THE LOAN DOCUMENTS, AND EACH FRC BORROWER
HEREBY IRREVOCABLY DESIGNATES RETAIL TO BE ITS AGENT AND ATTORNEY-IN-FACT FOR
PURPOSES OF THE LOAN DOCUMENTS, AND EACH OF THEM HEREBY IRREVOCABLY AUTHORIZES
SUCH AGENT IN SUCH CAPACITY TO TAKE SUCH ACTIONS ON BEHALF OF THE APPLICABLE FMC
BORROWER OR FRC BORROWER, AS THE CASE MAY BE, AND TO EXERCISE SUCH POWERS UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON SUCH BORROWER’S BEHALF AS MAY
OTHERWISE BE EXERCISED BY SUCH BORROWER, TOGETHER WITH SUCH POWERS AS ARE
INCIDENTAL THERETO, INCLUDING WITHOUT LIMITATION TO BORROW LOANS, TO EXECUTE AND
DELIVER NOTICES OF BORROWING, NOTICES OF CONVERSION/CONTINUATION, REQUESTS FOR
LETTERS OF CREDIT, BORROWING BASE CERTIFICATES AND SUCH OTHER DOCUMENTS,
INSTRUMENTS AND CERTIFICATES REQUIRED BY THE LOAN DOCUMENTS IN CONNECTION WITH
ANY BORROWING OR REPAYMENT OF THE LOANS, TO BORROW, REPAY, REBORROW, CONVERT AND
CONTINUE LOANS AND TO RECEIVE PROCEEDS OF LOANS AND TO GIVE ALL OTHER NOTICES
AND CONSENTS HEREUNDER.  EACH BORROWER FURTHER IRREVOCABLY AUTHORIZES THE AGENT
TO ACT ON ALL SUCH DOCUMENTS, INSTRUMENTS AND CERTIFICATES DELIVERED BY SUCH
AGENTS AND ATTORNEYS-IN-FACT, AND TO PAY OVER AND CREDIT THE PROCEEDS OF ANY
LOANS SO REQUESTED TO THE DESIGNATED ACCOUNT OF FMC OR FRC, AS APPLICABLE.  EACH
OF HOLDINGS AND RETAIL HEREBY ACCEPTS THE APPOINTMENT TO ACT AS AGENT AND
ATTORNEY IN FACT FOR THE FMC BORROWERS AND THE FRC BORROWERS, AS THE CASE MAY
BE.  THE AGENT AND EACH LENDER SHALL BE ENTITLED TO RELY ABSOLUTELY ON THE
APPOINTMENT AND AUTHORIZATION OF HOLDINGS TO ACT ON BEHALF OF THE FMC BORROWERS
AND OF RETAIL TO ACT ON BEHALF OF THE FRC BORROWERS WITH RESPECT TO ALL MATTERS
RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, WHETHER OR NOT ANY
PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS SPECIFICALLY PROVIDES
THAT ACTION MAY OR SHALL BE TAKEN BY HOLDINGS OR RETAIL ON BEHALF OF THE FMC
BORROWERS OR THE FRC BORROWERS.  THE AGENT AND THE LENDERS MAY GIVE ALL NOTICES
TO ANY FMC BORROWER TO HOLDINGS AND TO ANY FRC BORROWER TO RETAIL.  EACH
BORROWER AGREES THAT EACH NOTICE, ELECTION, REPRESENTATION AND WARRANTY,
COVENANT, AGREEMENT AND UNDERTAKING MADE ON ITS BEHALF BY HOLDINGS OR RETAIL, AS
THE CASE MAY BE, SHALL BE DEEMED FOR ALL PURPOSES TO HAVE BEEN MADE BY SUCH
BORROWER AND SHALL BE BINDING UPON AND ENFORCEABLE AGAINST SUCH BORROWER TO THE
SAME EXTENT AS IF THE SAME HAD BEEN MADE DIRECTLY BY SUCH BORROWER.


 


(B)           ALL BORROWERS ACKNOWLEDGE AND AGREE THAT THE BORROWERS ARE ENGAGED
IN AN INTEGRATED OPERATION THAT REQUIRES FINANCING ON THE BASIS OF CREDIT
AVAILABILITY TO EACH BORROWER, THAT THE CO-BORROWING ARRANGEMENT HAS BEEN
ESTABLISHED AT THE REQUEST OF THE BORROWERS, AND THAT EACH BORROWER EXPECTS TO
DERIVE, DIRECTLY OR INDIRECTLY, BENEFIT FROM SUCH CREDIT AVAILABILITY TO THE
OTHER BORROWERS.  NEITHER THE AGENT NOR THE LETTER OF CREDIT ISSUER NOR ANY
LENDER SHALL INCUR ANY LIABILITY TO BORROWERS OR ANY OTHER LOAN PARTY AS A
RESULT OF THE CO-BORROWING

 

16

--------------------------------------------------------------------------------


 


ARRANGEMENT ESTABLISHED BY THIS AGREEMENT AND SHALL NOT HAVE ANY LIABILITY OR
RESPONSIBILITY TO THE BORROWERS TO INQUIRE INTO THE ALLOCATION, APPORTIONMENT OR
USE OF THE PROCEEDS OF ANY LOANS OR EXTENSIONS OF CREDIT HEREUNDER.  TO INDUCE
THE AGENT, THE LETTER OF CREDIT ISSUER AND THE LENDERS TO ESTABLISH THIS
CO-BORROWING ARRANGEMENT AND IN CONSIDERATION THEREOF, EACH BORROWER HEREBY
INDEMNIFIES THE AGENT, THE LETTER OF CREDIT ISSUER AND THE LENDERS, AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, AND AGREES TO HOLD EACH OF THEM HARMLESS FROM
ANY AND ALL LIABILITIES, EXPENSES, LOSSES, DAMAGES AND CLAIMS ASSERTED AGAINST
THEM BY ANY PERSON ARISING FROM OR INCURRED BY REASON OF THE HANDLING OF THE
FINANCING ARRANGEMENTS OF THE BORROWERS AS PROVIDED IN THIS AGREEMENT, ANY
RELIANCE BY THE AGENT, THE LETTER OF CREDIT ISSUER OR ANY LENDER ON ANY
DOCUMENT, REQUEST OR INSTRUCTION GIVEN BY THE AGENTS DESIGNATED BY THE FMC
BORROWERS AND THE FRC BORROWERS HEREIN TO ACT ON THEIR BEHALF OR ANY OTHER
ACTION TAKEN BY THE AGENT, THE LETTER OF CREDIT ISSUER OR THE LENDERS WITH
RESPECT TO THE CO-BORROWING ARRANGEMENT; PROVIDED, HOWEVER, THAT NO BORROWER
SHALL HAVE AN OBLIGATION TO INDEMNIFY ANY OF THE AGENT, THE LETTER OF CREDIT
ISSUER OR ANY LENDER UNDER THIS SECTION 1.7 WITH RESPECT TO ANY LIABILITIES
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED
PARTY.  THE AGREEMENTS OF THE BORROWERS CONTAINED IN THIS SECTION 1.7 SHALL
SURVIVE PAYMENT OF ALL OTHER OBLIGATIONS.


 

1.8           Senior Indebtedness.  All Obligations of Fleetwood under this
Agreement and the other Loan Documents, and all rights of contribution,
indemnity, subrogation and reimbursement relating to the Obligations of any Loan
Party with respect to Fleetwood, are “Senior Indebtedness” under the 2003
Subordinated Debentures.  All Obligations of Fleetwood under this Agreement and
the other Loan Documents to the extent such Obligations are (A) liabilities of
Fleetwood for borrowed money or under any reimbursement obligation relating to a
letter of credit, surety bond or similar instrument, or (B) liabilities of
Fleetwood evidenced by a bond, note, debenture or similar instrument, or (C)
liabilities of others described in the preceding clauses (A) and (B) that
Fleetwood has guaranteed or that are otherwise its legal liability, or (D)
deferrals renewals, extensions or refundings of any liability of the types
referred to in clauses (A), (B) and (C) above, are “Senior Indebtedness” under
the Subordinated Debentures, the New Subordinated Debentures and Fleetwood’s
guaranty of the Trust Securities.

 

ARTICLE 2
INTEREST AND FEES

 

2.1           Interest.

 


(A)           INTEREST RATES.  ALL OUTSTANDING OBLIGATIONS SHALL BEAR INTEREST
ON THE UNPAID PRINCIPAL AMOUNT THEREOF (INCLUDING, TO THE EXTENT PERMITTED BY
LAW, ON INTEREST THEREON NOT PAID WHEN DUE) FROM THE DATE MADE UNTIL PAID IN
FULL IN CASH AT A RATE DETERMINED BY REFERENCE TO THE BASE RATE OR THE LIBOR
RATE PLUS THE APPLICABLE MARGIN, BUT NOT TO EXCEED THE MAXIMUM RATE.  IF AT ANY
TIME LOANS ARE OUTSTANDING WITH RESPECT TO WHICH A BORROWER HAS NOT DELIVERED TO
THE AGENT A NOTICE SPECIFYING THE BASIS FOR DETERMINING THE INTEREST RATE
APPLICABLE THERETO IN

 

17

--------------------------------------------------------------------------------


 


ACCORDANCE HEREWITH, THOSE LOANS SHALL BEAR INTEREST AT A RATE DETERMINED BY
REFERENCE TO THE BASE RATE UNTIL NOTICE TO THE CONTRARY HAS BEEN GIVEN TO THE
AGENT IN ACCORDANCE WITH THIS AGREEMENT AND SUCH NOTICE HAS BECOME EFFECTIVE.


 

Each change in the Base Rate shall be reflected in the interest rate applicable
to Base Rate Loans as of the effective date of such change.  All interest
charges shall be computed on the basis of a year of 360 days and actual days
elapsed (which results in more interest being paid than if computed on the basis
of a 365-day year).  The applicable Borrowers shall pay to the Agent, for the
ratable benefit of the Revolving Credit Lenders, interest accrued on all Loans
in arrears on the first day of each month hereafter and on the Termination Date.

 


(B)           DEFAULT RATE.  IF ANY DEFAULT OR EVENT OF DEFAULT OCCURS AND IS
CONTINUING AND THE AGENT OR THE MAJORITY LENDERS IN THEIR DISCRETION SO ELECT,
THEN, FROM THE DATE THAT THE AGENT GIVES WRITTEN NOTICE TO HOLDINGS AND FRC OF
THE AGENTS’ OR THE MAJORITY LENDERS’ ELECTION AND SO LONG AS SUCH DEFAULT OR
EVENT OF DEFAULT IS CONTINUING, ALL OF THE OBLIGATIONS SHALL BEAR INTEREST AT
THE DEFAULT RATE APPLICABLE THERETO.


 

2.2           Continuation and Conversion Elections.

 


(A)           FMC OR FRC MAY:


 

(I)            ELECT, AS OF ANY BUSINESS DAY, IN THE CASE OF BASE RATE REVOLVING
LOANS TO CONVERT ANY SUCH BASE RATE REVOLVING LOANS (OR ANY PART THEREOF IN AN
AMOUNT NOT LESS THAN $1,000,000, OR THAT IS IN AN INTEGRAL MULTIPLE OF $500,000
IN EXCESS THEREOF) INTO LIBOR RATE LOANS; OR

 

(II)           ELECT, AS OF THE LAST DAY OF THE APPLICABLE INTEREST PERIOD, TO
CONTINUE ANY LIBOR RATE LOANS HAVING INTEREST PERIODS EXPIRING ON SUCH DAY (OR
ANY PART THEREOF IN AN AMOUNT NOT LESS THAN $1,000,000, OR THAT IS IN AN
INTEGRAL MULTIPLE OF $500,000 IN EXCESS THEREOF);

 

provided, that if at any time the aggregate amount of LIBOR Rate Loans in
respect of any Borrowing is reduced, by payment, prepayment, or conversion of
part thereof to be less than $1,000,000, such LIBOR Rate Loans shall
automatically convert into Base Rate Loans; provided further that if the notice
shall fail to specify the duration of the Interest Period, such Interest Period
shall be one month.

 


(B)           FMC OR FRC SHALL DELIVER A NOTICE OF CONTINUATION/CONVERSION
(“NOTICE OF CONTINUATION/CONVERSION”) TO THE AGENT NOT LATER THAN 10:00 A.M.
(LOS ANGELES TIME) AT LEAST THREE (3) BUSINESS DAYS IN ADVANCE OF THE
CONTINUATION/CONVERSION DATE, IF THE LOANS ARE TO BE CONVERTED INTO OR CONTINUED
AS LIBOR RATE LOANS AND SPECIFYING:


 

(I)            THE PROPOSED CONTINUATION/CONVERSION DATE;

 

(II)           THE AGGREGATE AMOUNT OF LOANS TO BE CONVERTED OR RENEWED;

 

18

--------------------------------------------------------------------------------


 

(III)          THE TYPE OF LOANS RESULTING FROM THE PROPOSED CONVERSION OR
CONTINUATION; AND

 

(IV)          THE DURATION OF THE REQUESTED INTEREST PERIOD, PROVIDED, HOWEVER,
THE BORROWERS MAY NOT SELECT AN INTEREST PERIOD THAT ENDS AFTER THE STATED
TERMINATION DATE.

 


(C)           IF UPON THE EXPIRATION OF ANY INTEREST PERIOD APPLICABLE TO LIBOR
RATE LOANS, FMC OR FRC, AS THE CASE MAY BE, HAS FAILED TO SELECT TIMELY A NEW
INTEREST PERIOD TO BE APPLICABLE TO LIBOR RATE LOANS OR IF ANY DEFAULT OR EVENT
OF DEFAULT THEN EXISTS, THE APPLICABLE BORROWER(S) SHALL BE DEEMED TO HAVE
ELECTED TO CONVERT SUCH LIBOR RATE LOANS INTO BASE RATE LOANS EFFECTIVE AS OF
THE EXPIRATION DATE OF SUCH INTEREST PERIOD.


 


(D)           THE AGENT WILL PROMPTLY NOTIFY EACH LENDER OF ITS RECEIPT OF A
NOTICE OF CONTINUATION/CONVERSION.  ALL CONVERSIONS AND CONTINUATIONS SHALL BE
MADE RATABLY ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE
LOANS WITH RESPECT TO WHICH THE NOTICE WAS GIVEN HELD BY EACH LENDER.


 


(E)           THERE MAY NOT BE MORE THAN SEVEN (7) DIFFERENT LIBOR RATE LOANS IN
EFFECT HEREUNDER AT ANY TIME.


 

2.3           Maximum Interest Rate.  In no event shall any interest rate
provided for hereunder exceed the maximum rate legally chargeable by any Lender
under applicable law for such Lender with respect to loans of the type provided
for hereunder (the “Maximum Rate”).  If, in any month, any interest rate, absent
such limitation, would have exceeded the Maximum Rate, then the interest rate
for that month shall be the Maximum Rate, and, if in future months, that
interest rate would otherwise be less than the Maximum Rate, then that interest
rate shall remain at the Maximum Rate until such time as the amount of interest
paid hereunder equals the amount of interest which would have been paid if the
same had not been limited by the Maximum Rate.  In the event that, upon payment
in full of the Obligations, the total amount of interest paid or accrued under
the terms of this Agreement is less than the total amount of interest which
would, but for this Section 2.3, have been paid or accrued if the interest rate
otherwise set forth in this Agreement had at all times been in effect, then the
Borrowers shall, to the extent permitted by applicable law, pay the Agent, for
the account of the Lenders, an amount equal to the excess of (a) the lesser of
(i) the amount of interest which would have been charged if the Maximum Rate
had, at all times, been in effect or (ii) the amount of interest which would
have accrued had the interest rate otherwise set forth in this Agreement, at all
times, been in effect over (b) the amount of interest actually paid or accrued
under this Agreement.  If a court of competent jurisdiction determines that the
Agent and/or any Lender has received interest and other charges hereunder in
excess of the Maximum Rate, such excess shall be deemed received on account of,
and shall automatically be applied to reduce, the Obligations other than
interest, in the inverse order of maturity, and if there are no Obligations
outstanding, the Agent and/or such Lender shall refund to the applicable
Borrower(s) such excess.

 

2.4           Closing Fee.  The Borrowers, jointly and severally, agree to pay
the Agent on the Closing Date a closing fee (the “Closing Fee”) as set forth in
the Fee Letter.

 

19

--------------------------------------------------------------------------------


 

2.5           Unused Line Fee.  On the first day of each month and on the
Termination Date the Borrowers, jointly and severally, agree to pay to the
Agent, for the account of the Revolving Credit Lenders, in accordance with their
respective Pro Rata Shares, an unused line fee (the “Unused Line Fee”) equal to
percentage per annum set forth in the definition of Applicable Margin times the
amount by which the Maximum Revolver Amount exceeded the sum of the average
daily outstanding amount of Revolving Loans and the average daily undrawn face
amount of outstanding Letters of Credit, during the immediately preceding month
or shorter period if calculated for the first month hereafter or on the
Termination Date.  The Unused Line Fee shall be computed on the basis of a
360-day year for the actual number of days elapsed.  All principal payments
received by the Agent shall be deemed to be credited to the applicable
Borrowers’ Loan Account immediately upon receipt for purposes of calculating the
Unused Line Fee pursuant to this Section 2.5.

 

2.6           Letter of Credit Fee.  FMC or FRC, as applicable, agree to pay to
the Agent, for the account of the Revolving Credit Lenders, in accordance with
their respective Pro Rata Shares, for each Letter of Credit, a fee (the “Letter
of Credit Fee”) equal to the percentage per annum set forth in the definition of
Applicable Margin times the undrawn face amount of each Letter of Credit and to
the Agent for the benefit of the Letter of Credit Issuer a fronting fee of
one-eighth of one percent (0.125%) per annum of the undrawn face amount of each
Letter of Credit, and to the Letter of Credit Issuer, all out-of-pocket costs,
fees and expenses incurred by the Letter of Credit Issuer in connection with the
application for, processing of, issuance of, or amendment to any Letter of
Credit.  The Letter of Credit Fee shall be payable monthly in arrears on the
first day of each month following any month in which a Letter of Credit is
outstanding and on the Termination Date.  The Letter of Credit Fee shall be
computed on the basis of a 360-day year for the actual number of days elapsed.

 

2.7           Release of Certain Collateral.  As soon as reasonably practicable
following the Closing Date (the “Release Date”), Agent, acting for and on behalf
of itself and the Lenders, shall release (the “Property Release”) the Lien in
favor of the Agent for the benefit of the Lenders on the Real Estate identified
as Release Property on Schedule 6.11 hereof; provided that as of the date of the
Property Release, the following conditions are satisfied:

 


(A)           NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AS
OF THE DATE OF THE RELEASE DATE, BOTH BEFORE AND AFTER GIVING EFFECT TO THE
PROPERTY RELEASE;


 


(B)           THE FLEXIBILITY CONDITIONS ARE SATISFIED AS OF THE DATE OF AND
BOTH BEFORE AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH PROPERTY RELEASE;


 


(C)           THE AGENT SHALL HAVE RECEIVED AN APPRAISAL OR APPRAISALS (IN FORM
AND SUBSTANCE AND BY AN APPRAISER REASONABLY SATISFACTORY TO AGENT) FOR THE
PARCELS OF REAL ESTATE COVERED BY EXISTING MORTGAGES THAT ARE NOT BEING RELEASED
(SUCH APPRAISAL OR APPRAISALS, COLLECTIVELY, THE “APPRAISAL” AND SUCH PARCELS,
THE “APPRAISED PARCELS”), DATED NO MORE THAN FIFTEEN (15) MONTHS PRIOR TO THE
CLOSING DATE;

 

20

--------------------------------------------------------------------------------


 


(D)           THE APPRAISED PARCELS SHALL HAVE AN APPRAISED VALUE, AS SET FORTH
IN THE APPRAISALS, OF AT LEAST $50,000,000; AND


 

(e)           each of the Mortgage Amendments, together with each of the
endorsements, legal opinions and other documents described in Section 7.28(b),
shall have been delivered to the Agent and the Collateral Agent as required
pursuant to Section 7.28(b) hereof.

 

On the Release Date, if the conditions set forth in this Section 2.7 are
satisfied, all Liens on the Release Property in favor of the Agent for the
benefit of the Lenders shall be released and the Lenders hereby authorize the
Agent to execute such documents and take such further action as reasonably
requested by the Borrowers or determined by the Agent, in furtherance of this
Section 2.7.

 

2.8           Substitution of Property.  Borrowers may from time to time provide
substitute real property collateral (the “Substituted Property”) for any real
property Collateral; provided that for each such substitution (a “Property
Substitution”) the following conditions are satisfied with respect to such
Property Substitution and the applicable Substituted Property:

 


(A)           NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING BOTH
BEFORE AND AFTER GIVING EFFECT TO SUCH PROPERTY SUBSTITUTION;


 


(B)           THE FLEXIBILITY CONDITIONS ARE SATISFIED AS OF THE DATE OF AND
BOTH BEFORE AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH PROPERTY SUBSTITUTION;


 


(C)           THE APPLICABLE SUBSTITUTED PROPERTY IS FREE AND CLEAR OF ALL LIENS
OTHER THAN LIENS DESCRIBED IN CLAUSES (A), (B) AND (E) OF THE DEFINITION OF
PERMITTED LIENS;


 


(D)           AGENT SHALL HAVE RECEIVED AN APPRAISAL (IN FORM AND SUBSTANCE AND
BY AN APPRAISER REASONABLY SATISFACTORY TO AGENT) FOR THE APPLICABLE SUBSTITUTED
PROPERTY (THE “SUBSTITUTED PROPERTY APPRAISAL”), DATED NO MORE THAN SIX (6)
MONTHS PRIOR TO THE DATE OF SUCH PROPERTY SUBSTITUTION;


 


(E)           THE APPRAISED VALUE OF THE APPLICABLE SUBSTITUTED PROPERTY, AS SET
FORTH IN THE SUBSTITUTED PROPERTY APPRAISAL BE EQUAL TO OR GREATER THAN THE
VALUE, AS REASONABLY DETERMINED BY AGENT, OF THE PORTION OF THE COLLATERAL BEING
REPLACED (THE “REPLACED PROPERTY”);


 


(F)            AGENT SHALL HAVE RECEIVED EACH OF THE FOLLOWING:


 

(I)            A FULLY EXECUTED MORTGAGE (THE “SUBSTITUTED PROPERTY MORTGAGE”)
WITH RESPECT TO EACH PARCEL OF THE SUBSTITUTED PROPERTY, IN SUBSTANTIALLY THE
FORM OF THE MORTGAGES DELIVERED AS OF THE CLOSING DATE, WITH SUCH MODIFICATIONS
THERETO AS SHALL BE ADVISABLE WITH RESPECT TO THE LOCAL JURISDICTIONS IN WHICH
THE SUBSTITUTE PROPERTY IS LOCATED;

 

21

--------------------------------------------------------------------------------


 

(II)           AN ALTA EXTENDED COVERAGE TITLE POLICY OR POLICIES, IN FORM AND
SUBSTANCE AND IN AMOUNTS AND WITH SUCH ENDORSEMENTS AS ARE REASONABLY ACCEPTABLE
TO THE AGENT, WITH RESPECT TO EACH SUBSTITUTED PROPERTY MORTGAGE;

 

(III)          DULY EXECUTED UCC-3 TERMINATION STATEMENTS OR SUCH OTHER
INSTRUMENTS OR EVIDENCE, IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT, AS
SHALL BE NECESSARY TO TERMINATE AND SATISFY ALL LIENS, IF ANY, ON THE
SUBSTITUTED PROPERTY; AND

 

(IV)          TO THE EXTENT REASONABLY REQUESTED BY THE AGENT OR THE MAJORITY
LENDERS, ENVIRONMENTAL AUDITS, SURVEYS, TITLE REPORTS AND ANY OTHER DOCUMENT
REASONABLY REQUESTED BY THE AGENT, THE MAJORITY LENDERS OR ANY LENDER, AS
APPLICABLE, WITH RESPECT TO THE SUBSTITUTED PROPERTY; AND

 

(V)           OPINIONS OF COUNSEL FOR THE BORROWER WHICH IS THE OWNER OF THE
SUBSTITUTED PROPERTY AS THE AGENT SHALL REASONABLY REQUEST, IN A FORM, SCOPE AND
SUBSTANCE REASONABLY SATISFACTORY TO THE AGENT AND ITS COUNSEL;

 


(G)           BORROWERS SHALL HAVE PAID ALL REASONABLE COSTS RELATED TO SUCH
PROPERTY SUBSTITUTION, INCLUDING, BUT NOT LIMITED TO, REASONABLE ATTORNEY’S FEES
OR FEES RELATED TO APPRAISERS, AND CONSULTANTS, FILING FEES AND THE COST OF ALTA
EXTENDED COVERAGE TITLE POLICIES FOR THE SUBSTITUTED PROPERTY REQUIRED ABOVE, IN
CONNECTION WITH ANY REQUEST FOR PROPERTY SUBSTITUTION, AND AS A CONDITION TO
SUCH SUBSTITUTION, BORROWERS SHALL HAVE PROVIDED EVIDENCE TO AGENT THAT
BORROWERS HAVE PAID, OR MADE ARRANGEMENT SATISFACTORY TO AGENT FOR THE PAYMENT
OF, ALL SUCH COSTS WHICH BECAME DUE AND PAYABLE PRIOR TO OR CONCURRENTLY WITH
SUCH PROPERTY SUBSTITUTION; AND


 


(H)           BORROWERS SHALL EXECUTE SUCH OTHER DOCUMENTS AND AGREEMENTS AS
AGENT MAY REQUIRE TO ENCUMBER THE SUBSTITUTED PROPERTY AND AMEND THE LOAN
DOCUMENTS TO REFLECT THE REPLACEMENT OF THE SUBSTITUTE PROPERTY FOR THE REPLACED
PROPERTY.


 

Upon a substitution of Substituted Property pursuant to the provisions of this
Section 2.8, all Liens on the Replaced Property in favor of the Agent for the
benefit of itself and the Lenders shall be released and the Lenders hereby
authorize the Agent to execute such documents and take such further action as
reasonably requested by the Borrowers or determined by the Agent, in furtherance
of this Section 2.8.

 

ARTICLE 3
PAYMENTS AND PREPAYMENTS

 

3.1           Revolving Loans.  FMC or FRC shall repay the outstanding principal
balance of the Revolving Loans made to it, plus all accrued but unpaid interest
thereon, on the Termination Date.  A Borrower may prepay Revolving Loans at any
time, and reborrow subject to the terms of this Agreement.  In addition, and
without limiting the generality of the foregoing, upon demand FMC or FRC, as
applicable, shall pay to the Agent, for account of the Revolving

 

22

--------------------------------------------------------------------------------


 

Credit Lenders, the amount, without duplication, by which its Aggregate Revolver
Outstandings exceeds the lesser of its Borrowing Base or the Maximum Revolver
Amount.

 

3.2           Termination of Facility.  The Borrowers may terminate this
Agreement upon at least thirty days’ notice to the Agent and the Lenders, upon
(a) the payment in full of all outstanding Revolving Loans, together with
accrued interest thereon, and the cancellation and return of all outstanding
Letters of Credit (or the provision of Cash Collateral or a Supporting Letter of
Credit in accordance with Section 1.4(g) above), (b)  the payment of the early
termination fee set forth below, (c) the payment in full in cash of all
reimbursable expenses and other Obligations, and (d) with respect to any LIBOR
Rate Loans prepaid, payment of the amounts due under Section 4.4, if any.  If
this Agreement is terminated prior to the first anniversary of the Closing Date,
whether pursuant to this Section 3.2 or pursuant to Section 9.2, Borrowers shall
pay to the Agent, for the accounts of the Lenders, in proportion to their
respective Pro Rata Shares, an early termination fee equal to one percent (1%)
of the Total Facility.  If this Agreement is terminated on or after the first
anniversary of the Closing Date but prior to the second anniversary of the
Closing Date, whether pursuant to this Section 3.2 or pursuant to Section 9.2,
Borrowers shall pay to the Agent, for the accounts of the Lenders, in proportion
to their respective Pro Rata Shares, an early termination fee equal to one-half
of one percent (0.5%) of the Total Facility.  No early termination fee shall be
payable if this Agreement is terminated after the second anniversary of the
Closing Date.  The foregoing notwithstanding, no early termination fee shall be
payable hereunder in connection with a refinancing of the Obligations with a
credit facility arranged or provided by another lending department of the Agent.

 

3.3           [RESERVED].

 

3.4           Prepayments of the Loans.

 


(A)           [RESERVED].


 


(B)           [RESERVED].


 


(C)           [RESERVED].


 


(D)           IMMEDIATELY UPON ANY RECEIPT BY ANY LOAN PARTY OF PROCEEDS (OTHER
THAN ASSETS OR OTHER PROPERTY RECEIVED IN EXCHANGE FOR ANY EQUIPMENT SOLD,
TRADED-IN OR EXCHANGED PURSUANT TO SECTION 7.9(B) HEREOF) OF ANY ASSETS (OTHER
THAN INVENTORY SOLD IN THE ORDINARY COURSE OF BUSINESS, THE BORROWERS SHALL
REPAY THE REVOLVING LOANS IN AN AMOUNT EQUAL TO ALL SUCH PROCEEDS, NET OF (A)
COMMISSIONS AND OTHER CUSTOMARY TRANSACTION COSTS, FEES AND EXPENSES PROPERLY
ATTRIBUTABLE TO SUCH TRANSACTION AND PAYABLE BY A LOAN PARTY IN CONNECTION
THEREWITH (OTHER THAN ANY AMOUNTS PAYABLE TO ANY AFFILIATE), (B) TRANSFER TAXES,
(C) AMOUNTS PAYABLE TO HOLDERS OF SENIOR LIENS (TO THE EXTENT THAT SUCH LIENS
ARE PERMITTED LIENS), IF ANY, AND (D) AN APPROPRIATE RESERVE FOR INCOME TAXES IN
ACCORDANCE WITH GAAP IN CONNECTION THEREWITH (THE “NET PROCEEDS”), BUT WITHOUT
REDUCTION OF THE REVOLVING CREDIT COMMITMENTS.

 

23

--------------------------------------------------------------------------------


 


(E)           CONCURRENTLY WITH AN FRC BORROWER RELEASE, THE BORROWERS SHALL
REPAY THE REVOLVING LOANS IN AN AMOUNT EQUAL THE AMOUNT ADVANCED AGAINST THE
ELIGIBLE ACCOUNTS AND ELIGIBLE INVENTORY OF THE FRC BORROWER BEING RELEASED IN
SUCH FRC BORROWER RELEASE, BUT WITHOUT REDUCTION OF THE REVOLVING CREDIT
COMMITMENTS.


 


(F)            CONCURRENTLY WITH THE SALE OF THE CAPITAL STOCK OF THE IDENTIFIED
SUBSIDIARY, THE BORROWERS SHALL REPAY THE REVOLVING LOANS IN AN AMOUNT EQUAL TO
THE AMOUNT ADVANCED AGAINST THE ELIGIBLE ACCOUNTS AND ELIGIBLE INVENTORY OF THE
IDENTIFIED SUBSIDIARY, BUT WITHOUT REDUCTION OF THE REVOLVING CREDIT
COMMITMENTS.


 


(G)           [RESERVED].


 


(H)           [RESERVED].


 


(I)            NO PROVISION CONTAINED IN THIS SECTION 3.4 SHALL CONSTITUTE A
CONSENT TO AN ASSET DISPOSITION THAT IS OTHERWISE NOT PERMITTED BY THE TERMS OF
THIS AGREEMENT.


 

3.5           LIBOR Rate Loan Prepayments.  In connection with any prepayment,
if any LIBOR Rate Loans are prepaid prior to the expiration date of the Interest
Period applicable thereto, the applicable Borrower shall pay to the Revolving
Credit Lenders the amounts described in Section 4.4.

 

3.6           Payments by the Borrowers.

 


(A)           ALL PAYMENTS TO BE MADE BY THE BORROWERS SHALL BE MADE WITHOUT
SET-OFF, RECOUPMENT OR COUNTERCLAIM.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL PAYMENTS BY THE BORROWERS SHALL BE MADE TO THE AGENT FOR THE ACCOUNT
OF THE REVOLVING CREDIT LENDERS, AT THE ACCOUNT DESIGNATED BY THE AGENT AND
SHALL BE MADE IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, NO LATER THAN 12:00
NOON (LOS ANGELES TIME) ON THE DATE SPECIFIED HEREIN.  ANY PAYMENT RECEIVED BY
THE AGENT AFTER SUCH TIME SHALL BE DEEMED (FOR PURPOSES OF CALCULATING INTEREST
ONLY) TO HAVE BEEN RECEIVED ON THE FOLLOWING BUSINESS DAY AND ANY APPLICABLE
INTEREST SHALL CONTINUE TO ACCRUE.


 


(B)           SUBJECT TO THE PROVISIONS SET FORTH IN THE DEFINITION OF “INTEREST
PERIOD”, WHENEVER ANY PAYMENT IS DUE ON A DAY OTHER THAN A BUSINESS DAY, SUCH
PAYMENT SHALL BE DUE ON THE FOLLOWING BUSINESS DAY, AND SUCH EXTENSION OF TIME
SHALL IN SUCH CASE BE INCLUDED IN THE COMPUTATION OF INTEREST OR FEES, AS THE
CASE MAY BE.


 

3.7           Payments as Revolving Loans.  At the election of the Agent, all
payments of principal of or interest on the Revolving Loans, reimbursement
obligations in connection with Letters of Credit and Credit Support for Letters
of Credit, fees, premiums, reimbursable expenses and other sums payable
hereunder may be paid from the proceeds of Revolving Loans made hereunder.  Each
Borrower hereby irrevocably authorizes the Agent to charge the applicable

 

24

--------------------------------------------------------------------------------


 

Loan Account for the purpose of paying all amounts from time to time due from
FMC and FRC or any FMC Borrower or FRC Borrower and agrees that all such amounts
charged shall constitute Revolving Loans (including Non-Ratable Loans and Agent
Advances).

 

3.8           Apportionment, Application and Reversal of Payments.  Principal
and interest payments shall be apportioned ratably among the Lenders (according
to the unpaid principal balance of the Loans to which such payments relate held
by each Lender).  All payments shall be remitted to the Agent and all such
payments not relating to principal or interest of specific Loans, or not
constituting payment of specific fees, and all proceeds of Accounts, or other
Collateral received by the Agent, shall be applied, ratably, subject to the
provisions of this Agreement, first, to pay any fees, indemnities, or expense
reimbursements (other than amounts related to Bank Products) then due to the
Agent or the Lenders from the applicable Borrower; second, to pay interest due
from such Borrower in respect of all Loans, including Non-Ratable Loans and
Agent Advances; third, to pay or prepay principal of the Non-Ratable Loans and
Agent Advances owed by such Borrower; fourth, to pay or prepay principal of the
Revolving Loans (other than Non-Ratable Loans and Agent Advances) and unpaid
reimbursement obligations in respect of Letters of Credit; fifth, if an Event of
Default has occurred and is continuing to pay an amount to the Agent equal to
all outstanding Letter of Credit Obligations of such Borrower to be held as cash
collateral for such Obligations; sixth, to the payment of any other Obligation
(other than amounts related to Bank Products) due to the Agent or any Lender by
such Borrower and seventh, to pay any fees, indemnities or expense
reimbursements related to Bank Products due to the Agent from the applicable
Borrower.  Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the applicable Borrower, or unless an Event of Default has
occurred and is continuing, neither the Agent nor any Lender shall apply any
payments which it receives to any LIBOR Rate Loan, except (a) on the expiration
date of the Interest Period applicable to any such LIBOR Rate Loan, or (b) in
the event, and only to the extent, that there are no outstanding Base Rate Loans
and, in any event, the applicable Borrower shall pay LIBOR breakage losses in
accordance with Section 4.4.  Upon the occurrence and during the continuation of
an Event of Default and, prior thereto in order to correct any error, the Agent
and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Obligations.

 

3.9           Indemnity for Returned Payments.  If after receipt of any payment
which is applied to the payment of all or any part of the Obligations, the
Agent, any Lender, the Bank or any Affiliate of the Bank is for any reason
compelled to surrender such payment or proceeds to any Person because such
payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Agent, such Lender, the Bank or any Affiliate of the Bank
and the Borrowers shall be liable to pay to the Agent and the Lenders, and
hereby indemnify the Agent and the Lenders and hold the Agent and the Lenders
harmless for the amount of such payment or proceeds surrendered.  The provisions
of this Section 3.9 shall be and remain effective notwithstanding any contrary
action which may have been taken by the Agent or any Lender, the Bank or any
Affiliate of the Bank in reliance upon such payment or application of proceeds,
and any such contrary action so taken shall be without prejudice to the

 

25

--------------------------------------------------------------------------------


 

Agent’s and the Lenders’ rights under this Agreement and shall be deemed to have
been conditioned upon such payment or application of proceeds having become
final and irrevocable.  The provisions of this Section 3.9 shall survive the
termination of this Agreement.

 

3.10         The Agent’s and Lenders’ Books and Records; Monthly Statements. 
The Agent shall record the principal amount of the Loans owing to each Lender,
the undrawn face amount of all outstanding Letters of Credit and the aggregate
amount of unpaid reimbursement obligations outstanding with respect to the
Letters of Credit from time to time on its books.  In addition, each Lender may
note the date and amount of each payment or prepayment of principal of such
Lender’s Loans in its books and records.  Failure by the Agent or any Lender to
make such notation shall not affect the obligations of the applicable Borrower
with respect to the Loans or the Letters of Credit.  Each Borrower agrees that
the Agent’s and each Lender’s books and records showing the Obligations and the
transactions pursuant to this Agreement and the other Loan Documents shall be
admissible in any action or proceeding arising therefrom, and shall constitute
rebuttably presumptive proof thereof, irrespective of whether any Obligation is
also evidenced by a promissory note or other instrument.  The Agent will provide
to the Borrowers a monthly statement of Loans, payments, and other transactions
pursuant to this Agreement.  Such statement shall be deemed correct, accurate,
and binding on the Borrowers and an account stated (except for reversals and
reapplications of payments made as provided in Section 3.8 and corrections of
errors discovered by the Agent), unless the Borrowers notify the Agent in
writing to the contrary within thirty (30) days after such statement is
rendered.  In the event a timely written notice of objections is given by the
Borrowers, only the items to which exception is expressly made will be
considered to be disputed by the Borrowers.

 

3.11         Release of FRC Borrower.  Provided that no Default or Event of
Default has occurred and is continuing (or would occur or exist as a result of
or following the release of an FRC Borrower pursuant to this Section 3.11),
Fleetwood shall have the right, subject to the provisions of this Section 3.11,
to obtain a release of an FRC Borrower (each, an “FRC Borrower Release”) from
its Obligations under this Agreement and the other Loan Documents.  In the event
Fleetwood seeks to obtain an FRC Borrower Release, the Agent shall release such
FRC Borrower (each a “Released FRC Borrower”) from this Agreement and the other
Loan Documents, but only upon satisfaction of all of the following conditions:

 


(A)           ANY REQUEST FOR AN FRC BORROWER RELEASE SHALL BE MADE IN WRITING
TO THE AGENT NO LESS THAN FIVE (5) BUSINESS DAYS PRIOR TO THE DATE OF THE
REQUESTED FRC BORROWER RELEASE;


 


(B)           THE FRC BORROWERS MAKE ANY PAYMENT REQUIRED PURSUANT TO SECTION
3.4(E) IN CONNECTION WITH SUCH FRC BORROWER RELEASE;


 


(C)           THE FRC BORROWERS SHALL PAY ALL OF THE AGENT’S REASONABLE COSTS
AND EXPENSES, INCLUDING COUNSEL FEES AND DISBURSEMENTS, INCURRED IN CONNECTION
WITH THE FRC BORROWER RELEASE AND THE REVIEW AND APPROVAL OF THE DOCUMENTS AND
INFORMATION REQUIRED TO BE DELIVERED IN CONNECTION THEREWITH; AND


 


(D)           THE FRC BORROWERS SHALL DELIVER TO THE AGENT SIMULTANEOUSLY WITH
THE REQUEST REFERRED TO IN CLAUSE (A) ABOVE, AN FRC BORROWING BASE CERTIFICATE

 

26

--------------------------------------------------------------------------------


 


SIGNED BY AN AUTHORIZED OFFICER OF FRC, REPRESENTING AND CERTIFYING THE PRO
FORMA CALCULATIONS AFTER GIVING EFFECT TO THE PROPOSED FRC BORROWER RELEASE.


 

Upon the release of an FRC Borrower pursuant to the provisions of this Section
3.11, at the request of such FRC Borrower, all Liens granted by such FRC
Borrower pursuant to the Loan Documents shall also be released provided that
Borrowers have provided Agent with release documents in form and substance
reasonably satisfactory to Agent.

 

ARTICLE 4
TAXES, YIELD PROTECTION AND ILLEGALITY

 

4.1           Taxes.

 


(A)           ANY AND ALL PAYMENTS BY THE BORROWERS TO EACH LENDER OR THE AGENT
UNDER THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT SHALL BE MADE FREE AND CLEAR
OF, AND WITHOUT DEDUCTION OR WITHHOLDING FOR ANY TAXES.  IN ADDITION, THE
BORROWERS SHALL PAY ALL OTHER TAXES.


 


(B)           EACH BORROWER AGREES TO INDEMNIFY AND HOLD HARMLESS EACH LENDER
AND THE AGENT FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES (INCLUDING ANY TAXES
OR OTHER TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS
SECTION) PAID BY ANY LENDER OR THE AGENT AND ANY LIABILITY (INCLUDING PENALTIES,
INTEREST, ADDITIONS TO TAX AND EXPENSES) ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY
ASSERTED.  PAYMENT UNDER THIS INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS AFTER
THE DATE SUCH LENDER OR THE AGENT MAKES WRITTEN DEMAND THEREFOR.


 


(C)           IF A BORROWER SHALL BE REQUIRED BY LAW TO DEDUCT OR WITHHOLD ANY
TAXES OR OTHER TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER TO ANY
LENDER OR THE AGENT, THEN:


 

(I)            THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER
MAKING ALL REQUIRED DEDUCTIONS AND WITHHOLDINGS (INCLUDING DEDUCTIONS AND
WITHHOLDINGS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) SUCH
LENDER OR THE AGENT, AS THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE SUM IT
WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS OR WITHHOLDINGS BEEN MADE;

 

(II)           SUCH BORROWER SHALL MAKE SUCH DEDUCTIONS AND WITHHOLDINGS;

 

(III)          SUCH BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED OR WITHHELD TO
THE RELEVANT TAXING AUTHORITY OR OTHER AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW; AND

 

(IV)          SUCH BORROWER SHALL ALSO PAY TO EACH LENDER OR THE AGENT FOR THE
ACCOUNT OF SUCH LENDER, AT THE TIME INTEREST IS PAID, ALL ADDITIONAL AMOUNTS
WHICH THE RESPECTIVE LENDER SPECIFIES AS NECESSARY TO PRESERVE THE AFTER-TAX
YIELD

 

27

--------------------------------------------------------------------------------


 

SUCH LENDER WOULD HAVE RECEIVED IF SUCH TAXES OR OTHER TAXES HAD NOT BEEN
IMPOSED.

 


(D)           AT THE AGENT’S REQUEST, WITHIN 30 DAYS AFTER THE DATE OF ANY
PAYMENT BY A BORROWER OF TAXES OR OTHER TAXES, SUCH BORROWER SHALL FURNISH THE
AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING PAYMENT THEREOF,
OR OTHER EVIDENCE OF PAYMENT SATISFACTORY TO THE AGENT.  IF ANY BORROWER
DETERMINES IN GOOD FAITH THAT A REASONABLE BASIS EXISTS FOR CONTESTING ANY TAXES
OR OTHER TAXES, AT THE REQUEST OF SUCH BORROWER, THE RELEVANT LENDER SHALL
COOPERATE WITH SUCH BORROWER IN CHALLENGING SUCH TAX OR OTHER TAX AT SUCH
BORROWER’S EXPENSE (BUT SHALL HAVE NO OBLIGATION TO DISCLOSE ANY CONFIDENTIAL
INFORMATION WITH RESPECT TO SUCH LENDER).  NO LENDER SHALL HAVE ANY OBLIGATION
TO CONTEST ANY TAX OR OTHER TAX, EXCEPT TO COOPERATE WITH THE BORROWERS IN ANY
CONTEST REQUESTED BY A BORROWER AS PROVIDED HEREIN.  IF ANY LENDER BECOMES AWARE
THAT IT HAS RECEIVED A REFUND FOR ANY TAX OR OTHER TAX FOR WHICH A PAYMENT HAS
BEEN MADE TO IT BY THE BORROWERS UNDER THIS SECTION, WHICH IN THE GOOD FAITH
JUDGMENT OF SUCH LENDER IS ALLOCABLE TO SUCH PAYMENT, THE AMOUNT OF SUCH REFUND
SHALL BE PAID TO THE APPLICABLE BORROWER(S) TO THE EXTENT THAT SUCH BORROWER(S)
HAVE PAID IN FULL THE PAYMENTS REQUIRED BY THIS SECTION 4.1


 


(E)           IF A BORROWER IS REQUIRED TO PAY ADDITIONAL AMOUNTS TO ANY LENDER
OR THE AGENT PURSUANT TO SUBSECTION (C) OF THIS SECTION, THEN SUCH LENDER SHALL
USE REASONABLE EFFORTS (CONSISTENT WITH LEGAL AND REGULATORY RESTRICTIONS) TO
CHANGE THE JURISDICTION OF ITS LENDING OFFICE SO AS TO ELIMINATE ANY SUCH
ADDITIONAL PAYMENT BY SUCH BORROWER WHICH MAY THEREAFTER ACCRUE, IF SUCH CHANGE
IN THE JUDGMENT OF SUCH LENDER IS NOT OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.


 

4.2           Illegality.

 


(A)           IF ANY REVOLVING CREDIT LENDER DETERMINES THAT THE INTRODUCTION OF
ANY REQUIREMENT OF LAW, OR ANY CHANGE IN ANY REQUIREMENT OF LAW, OR IN THE
INTERPRETATION OR ADMINISTRATION OF ANY REQUIREMENT OF LAW, HAS MADE IT
UNLAWFUL, OR THAT ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY HAS ASSERTED
THAT IT IS UNLAWFUL, FOR ANY REVOLVING CREDIT LENDER OR ITS APPLICABLE LENDING
OFFICE TO MAKE LIBOR RATE LOANS, THEN, ON NOTICE THEREOF BY THAT REVOLVING
CREDIT LENDER TO THE BORROWERS THROUGH THE AGENT, ANY OBLIGATION OF THAT
REVOLVING CREDIT LENDER TO MAKE LIBOR RATE LOANS SHALL BE SUSPENDED UNTIL THAT
REVOLVING CREDIT LENDER NOTIFIES THE AGENT AND THE BORROWERS THAT THE
CIRCUMSTANCES GIVING RISE TO SUCH DETERMINATION NO LONGER EXIST.


 


(B)           IF A REVOLVING CREDIT LENDER DETERMINES THAT IT IS UNLAWFUL TO
MAINTAIN ANY LIBOR RATE LOAN, THE BORROWERS SHALL, UPON RECEIPT OF NOTICE OF
SUCH FACT AND DEMAND FROM SUCH REVOLVING CREDIT LENDER (WITH A COPY TO THE
AGENT), PREPAY IN FULL SUCH LIBOR RATE LOANS OF THAT REVOLVING CREDIT LENDER
THEN OUTSTANDING, TOGETHER WITH INTEREST ACCRUED THEREON AND AMOUNTS REQUIRED
UNDER SECTION 4.4, EITHER ON THE LAST DAY OF THE INTEREST PERIOD THEREOF, IF
THAT REVOLVING CREDIT LENDER MAY LAWFULLY CONTINUE TO MAINTAIN SUCH LIBOR RATE

 

28

--------------------------------------------------------------------------------


 


LOANS TO SUCH DAY, OR IMMEDIATELY, IF THAT REVOLVING CREDIT LENDER MAY NOT
LAWFULLY CONTINUE TO MAINTAIN SUCH LIBOR RATE LOANS.  IF THE BORROWERS ARE
REQUIRED TO SO PREPAY ANY LIBOR RATE LOANS, THEN CONCURRENTLY WITH SUCH
PREPAYMENT, THE APPLICABLE BORROWER SHALL BORROW FROM THE AFFECTED REVOLVING
CREDIT LENDER, IN THE AMOUNT OF SUCH REPAYMENT, A BASE RATE LOAN.


 

4.3           Increased Costs and Reduction of Return.

 


(A)           IF ANY LENDER DETERMINES THAT DUE TO EITHER (I) THE INTRODUCTION
OF ANY REQUIREMENT OF LAW, OR ANY CHANGE IN ANY REQUIREMENT OF LAW, OR ANY
CHANGE IN THE INTERPRETATION OF ANY REQUIREMENT OF LAW OR (II) THE COMPLIANCE BY
THAT LENDER WITH ANY GUIDELINE OR REQUEST FROM ANY CENTRAL BANK OR OTHER
GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW), THERE SHALL BE
ANY INCREASE IN THE COST TO SUCH LENDER OF AGREEING TO MAKE OR MAKING, FUNDING
OR MAINTAINING ANY LIBOR RATE LOANS, THEN THE BORROWERS SHALL BE LIABLE FOR, AND
SHALL FROM TIME TO TIME, UPON DEMAND (WITH A COPY OF SUCH DEMAND TO BE SENT TO
THE AGENT), PAY TO THE AGENT FOR THE ACCOUNT OF SUCH LENDER, ADDITIONAL AMOUNTS
AS ARE SUFFICIENT TO COMPENSATE SUCH LENDER FOR SUCH INCREASED COSTS.


 


(B)           IF ANY LENDER SHALL HAVE DETERMINED THAT (I) THE INTRODUCTION OF
ANY CAPITAL ADEQUACY REGULATION, (II) ANY CHANGE IN ANY CAPITAL ADEQUACY
REGULATION, (III) ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION OF ANY
CAPITAL ADEQUACY REGULATION BY ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY
CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR (IV) COMPLIANCE BY
SUCH LENDER OR ANY CORPORATION OR OTHER ENTITY CONTROLLING SUCH LENDER WITH ANY
CAPITAL ADEQUACY REGULATION, AFFECTS OR WOULD AFFECT THE AMOUNT OF CAPITAL
REQUIRED OR EXPECTED TO BE MAINTAINED BY SUCH LENDER OR ANY CORPORATION OR OTHER
ENTITY CONTROLLING SUCH LENDER AND (TAKING INTO CONSIDERATION SUCH LENDER’S OR
SUCH CORPORATION’S OR OTHER ENTITY’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY
AND SUCH LENDER’S DESIRED RETURN ON CAPITAL) DETERMINES THAT THE AMOUNT OF SUCH
CAPITAL IS INCREASED AS A CONSEQUENCE OF ITS REVOLVING CREDIT COMMITMENTS,
LOANS, CREDITS OR OBLIGATIONS UNDER THIS AGREEMENT, THEN, UPON DEMAND OF SUCH
LENDER TO THE BORROWERS THROUGH THE AGENT, THE BORROWERS SHALL PAY TO SUCH
LENDER, FROM TIME TO TIME AS SPECIFIED BY SUCH LENDER, ADDITIONAL AMOUNTS
SUFFICIENT TO COMPENSATE SUCH LENDER FOR SUCH INCREASE.


 

4.4           Funding Losses.  FMC or FRC, as the case may be, shall reimburse
each Revolving Credit Lender and hold each Revolving Credit Lender harmless from
any loss or expense which such Lender may sustain or incur as a consequence of:

 


(A)           THE FAILURE OF THE APPLICABLE BORROWER(S) TO MAKE ON A TIMELY
BASIS ANY PAYMENT OF PRINCIPAL OF ANY LIBOR RATE LOAN;


 


(B)           THE FAILURE OF THE APPLICABLE BORROWER(S) TO BORROW, CONTINUE OR
CONVERT A LOAN AFTER SUCH BORROWER HAS GIVEN (OR IS DEEMED TO HAVE GIVEN) A
NOTICE OF BORROWING OR A NOTICE OF CONTINUATION/CONVERSION; OR

 

29

--------------------------------------------------------------------------------


 


(C)           THE PREPAYMENT OR OTHER PAYMENT (INCLUDING AFTER ACCELERATION
THEREOF) OF ANY LIBOR RATE LOANS ON A DAY THAT IS NOT THE LAST DAY OF THE
RELEVANT INTEREST PERIOD;


 

including any such loss of anticipated profit and any loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain its
LIBOR Rate Loans or from fees payable to terminate the deposits from which such
funds were obtained.  The Borrowers shall also pay any customary administrative
fees charged by any Lender in connection with the foregoing.

 

4.5           Inability to Determine Rates.  If the Agent determines that for
any reason adequate and reasonable means do not exist for determining the LIBOR
Rate for any requested Interest Period with respect to a proposed LIBOR Rate
Loan, or that the LIBOR Rate for any requested Interest Period with respect to a
proposed LIBOR Rate Loan does not adequately and fairly reflect the cost to the
Revolving Credit Lenders of funding such Loan, the Agent will promptly so notify
the Borrowers and each Revolving Credit Lender.  Thereafter, the obligation of
the Revolving Credit Lenders to make or maintain LIBOR Rate Loans hereunder
shall be suspended until the Agent revokes such notice in writing; and the Agent
shall promptly deliver such notice after it determines that the reason for such
suspension no longer exists.  Upon receipt of such notice of suspension,
Borrowers may revoke any Notice of Borrowing or Notice of
Continuation/Conversion then submitted by it.  If the applicable Borrower does
not revoke such Notice, the Revolving Credit Lenders shall make, convert or
continue the Loans, as proposed by the applicable Borrower, in the amount
specified in the applicable notice submitted by such Borrower, but such Loans
shall be made, converted or continued as Base Rate Loans instead of LIBOR Rate
Loans.

 

4.6           Certificates of the Agent.

 

(a)           If any Lender claims reimbursement or compensation under this
Article 4 (an “Affected Lender”), the Agent shall determine the amount thereof
and shall deliver to the Borrowers (with a copy to the Affected Lender) a
certificate setting forth in reasonable detail the amount payable to the
Affected Lender, and such certificate shall be conclusive and binding on the
Borrowers in the absence of manifest or demonstrable error.

 

(b)           Without limiting its obligations to reimburse an Affected Lender
for compensation theretofore claimed by an Affected Lender pursuant to this
Article 4, Borrowers may, within 60 days following any demand by an Affected
Lender, request that one or more Persons that are Eligible Assignees and that
are approved by the Administrative Agent (which approval shall not be
unreasonably withheld) purchase all (but not part) of the Affected Lender’s then
outstanding Loans, and assume its Pro Rata Share of the Revolving Credit
Commitments and its obligations hereunder; provided that such request may not be
made, and the Administrative Agent and the Lenders shall have no obligations
under this Section 4.6(b), if and to the extent that the basis for any such
reimbursement or compensation with respect to such Affected Lender is, in the
judgment of the Administrative Agent, applicable to the Required Lenders or has
resulted or could reasonably be expected to result in any claim for
reimbursement or compensation

 

30

--------------------------------------------------------------------------------


 

under this Article 4 by the Required Lenders.  If one or more such Eligible
Assignees so agree in writing (each, an “Assuming Lender,” and collectively, the
“Assuming Lenders”), the Affected Lender shall assign its Pro Rata Share of the
Revolving Credit Commitments, together with the outstanding Revolving Loans, to
the Assuming Lender or Assuming Lenders in accordance with Section 11.2.  On the
date of any such assignment, the Affected Lender which is being so replaced
shall cease to be a “Lender” for all purposes of this Agreement and shall
receive (x) from the Assuming Lender or Assuming Lenders the principal amount of
its outstanding Loans and (y) from Borrowers all interest and fees accrued and
then unpaid with respect to such Loans, together with any other amounts then
payable to such Lender by Borrowers.

 

4.7           Survival.  The agreements and obligations of the Borrowers in this
Article 4 shall survive the payment of all other Obligations.

 

ARTICLE 5
BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES

 

5.1           Books and Records.  Fleetwood shall, and shall cause each of its
Subsidiaries to maintain, at all times, correct and complete books, records and
accounts in which complete, correct and timely entries are made of its
transactions in accordance with GAAP applied consistently with the audited
Financial Statements required to be delivered pursuant to Section 5.2(a). 
Fleetwood shall, and shall cause each of its Subsidiaries to, by means of
appropriate entries, reflect in such accounts and in all Financial Statements
proper liabilities and reserves for all taxes and proper provision for
depreciation and amortization of property and bad debts, all in accordance with
GAAP.  Fleetwood shall, and shall cause each Loan Party to maintain at all times
books and records pertaining to the Collateral in such detail, form and scope as
the Agent or any Lender shall reasonably require, including, but not limited to,
records of (a) all payments received and all credits and extensions granted with
respect to the Accounts; (b) the return, rejection, repossession, stoppage in
transit, loss, damage, or destruction of any Inventory; and (c) all other
dealings affecting the Collateral in any material respect.

 

5.2           Financial Information.  Fleetwood shall, and shall cause each of
its Subsidiaries to promptly furnish to each Lender, all such financial
information as the Agent shall reasonably request.  Without limiting the
foregoing, Fleetwood and the Borrowers will furnish to the Agent, in sufficient
copies for distribution by the Agent to each Lender, in such detail as the Agent
or the Lenders shall request, the following:

 


(A)           AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN NINETY (90)
DAYS AFTER THE CLOSE OF EACH FISCAL YEAR, CONSOLIDATED AUDITED AND CONSOLIDATING
(BY BUSINESS UNIT) UNAUDITED BALANCE SHEETS, AND INCOME STATEMENTS, CASH FLOW
STATEMENTS AND CHANGES IN STOCKHOLDERS’ EQUITY FOR FLEETWOOD AND ITS
SUBSIDIARIES FOR SUCH FISCAL YEAR, AND THE ACCOMPANYING NOTES THERETO, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL
IN REASONABLE DETAIL, FAIRLY PRESENTING THE FINANCIAL POSITION AND THE RESULTS
OF OPERATIONS OF FLEETWOOD AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE DATE
THEREOF AND FOR THE FISCAL YEAR THEN ENDED, AND PREPARED IN ACCORDANCE WITH
GAAP.  SUCH STATEMENTS

 

31

--------------------------------------------------------------------------------


 


SHALL BE EXAMINED IN ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS BY
AND, IN THE CASE OF SUCH STATEMENTS PERFORMED ON A CONSOLIDATED BASIS,
ACCOMPANIED BY A REPORT THEREON UNQUALIFIED IN ANY RESPECT OF INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS SELECTED BY FLEETWOOD AND REASONABLY SATISFACTORY
TO THE AGENT.  FLEETWOOD AND THE BORROWERS HEREBY AUTHORIZE THE AGENT TO
COMMUNICATE DIRECTLY WITH THEIR CERTIFIED PUBLIC ACCOUNTANTS AND, BY THIS
PROVISION, AUTHORIZE THOSE ACCOUNTANTS TO DISCLOSE TO THE AGENT ANY AND ALL
FINANCIAL STATEMENTS AND OTHER SUPPORTING FINANCIAL DOCUMENTS AND SCHEDULES
RELATING TO FLEETWOOD AND ITS SUBSIDIARIES AND TO DISCUSS DIRECTLY WITH THE
AGENT, IN THE PRESENCE OF FLEETWOOD, THE FINANCES AND AFFAIRS OF FLEETWOOD AND
ITS SUBSIDIARIES; PROVIDED THAT FLEETWOOD SHALL NOT BE REQUIRED TO PROVIDE
CONSOLIDATING CASH FLOW STATEMENTS AND CHANGES IN STOCKHOLDERS’ EQUITY.


 


(B)           AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN FORTY-FIVE
(45) DAYS AFTER THE END OF THE FIRST THREE FISCAL QUARTERS OF ANY FISCAL YEAR,
CONSOLIDATED AND CONSOLIDATING (BY BUSINESS UNIT) UNAUDITED BALANCE SHEETS OF
FLEETWOOD AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH FISCAL
QUARTER, AND CONSOLIDATED AND CONSOLIDATING (BY BUSINESS UNIT) UNAUDITED INCOME
STATEMENTS AND CASH FLOW STATEMENTS FOR FLEETWOOD AND ITS CONSOLIDATED
SUBSIDIARIES FOR SUCH FISCAL QUARTER AND FOR THE PERIOD FROM THE BEGINNING OF
THE FISCAL YEAR TO THE END OF SUCH FISCAL QUARTER, ALL IN REASONABLE DETAIL,
FAIRLY PRESENTING THE FINANCIAL POSITION AND RESULTS OF OPERATIONS OF FLEETWOOD
AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE DATE THEREOF AND FOR SUCH PERIODS,
AND, IN EACH CASE, IN COMPARABLE FORM, FIGURES FOR THE CORRESPONDING PERIOD IN
THE PRIOR FISCAL YEAR AND IN THE BUDGET OF FLEETWOOD AND ITS SUBSIDIARIES, AND
PREPARED IN ACCORDANCE WITH GAAP APPLIED CONSISTENTLY WITH THE AUDITED FINANCIAL
STATEMENTS REQUIRED TO BE DELIVERED PURSUANT TO SECTION 5.2(A).  FLEETWOOD SHALL
CERTIFY BY A CERTIFICATE SIGNED BY ITS CHIEF FINANCIAL OFFICER THAT ALL SUCH
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP AND PRESENT FAIRLY THE
FINANCIAL POSITION OF FLEETWOOD AND ITS SUBSIDIARIES AS AT THE DATES THEREOF AND
ITS RESULTS OF OPERATIONS FOR THE PERIODS THEN ENDED, SUBJECT TO NORMAL YEAR-END
ADJUSTMENTS AND TO THE ABSENCE OF FOOTNOTES REQUIRED BY GAAP; PROVIDED THAT
FLEETWOOD SHALL NOT BE REQUIRED TO PROVIDE CONSOLIDATING CASH FLOW STATEMENTS
AND CHANGES IN STOCKHOLDERS’ EQUITY.


 


(C)           AS SOON AS AVAILABLE, BUT IN ANY EVENT NO LATER THAN 30 DAYS AFTER
THE END OF EACH FISCAL MONTH (OTHER THAN ANY MONTH WHICH IS ALSO THE END OF A
FISCAL QUARTER), CONSOLIDATED AND CONSOLIDATING (BY BUSINESS UNIT) UNAUDITED
BALANCE SHEETS OF FLEETWOOD AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF
SUCH FISCAL MONTH, AND CONSOLIDATED AND CONSOLIDATING (BY BUSINESS UNIT)
UNAUDITED INCOME STATEMENTS AND CONSOLIDATED UNAUDITED CASH FLOW STATEMENTS FOR
FLEETWOOD AND ITS CONSOLIDATED SUBSIDIARIES FOR SUCH FISCAL MONTH AND FOR THE
PERIOD FROM THE BEGINNING OF THE FISCAL YEAR TO THE END OF SUCH FISCAL MONTH,
ALL IN REASONABLE DETAIL, FAIRLY PRESENTING THE FINANCIAL POSITION AND RESULTS
OF OPERATIONS OF FLEETWOOD AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE DATE
THEREOF AND FOR SUCH PERIODS, AND, IN EACH CASE, IN COMPARABLE FORM, FIGURES FOR
THE CORRESPONDING PERIOD IN THE BUDGET OF FLEETWOOD AND ITS SUBSIDIARIES AND FOR
THE CORRESPONDING

 

32

--------------------------------------------------------------------------------


 


PERIOD IN THE PRIOR FISCAL YEAR, AND PREPARED IN ACCORDANCE WITH GAAP APPLIED
CONSISTENTLY WITH THE AUDITED FINANCIAL STATEMENTS REQUIRED TO BE DELIVERED
PURSUANT TO SECTION 5.2(A).  FLEETWOOD SHALL CERTIFY BY A CERTIFICATE SIGNED BY
ITS CHIEF FINANCIAL OFFICER OR CHIEF ACCOUNTING OFFICER THAT ALL SUCH STATEMENTS
HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP AND PRESENT FAIRLY THE FINANCIAL
POSITION OF FLEETWOOD AND ITS SUBSIDIARIES AS AT THE DATES THEREOF AND ITS
RESULTS OF OPERATIONS FOR THE PERIODS THEN ENDED, SUBJECT TO NORMAL YEAR-END
ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES REQUIRED BY GAAP; PROVIDED THAT
FLEETWOOD SHALL NOT BE REQUIRED TO PROVIDE CONSOLIDATING CASH FLOW STATEMENTS
AND CHANGES IN STOCKHOLDERS’ EQUITY.


 


(D)           WITH EACH OF THE AUDITED FINANCIAL STATEMENTS DELIVERED PURSUANT
TO SECTION 5.2(A), A CERTIFICATE OF THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
THAT EXAMINED SUCH STATEMENT TO THE EFFECT THAT THEY HAVE REVIEWED AND ARE
FAMILIAR WITH THIS AGREEMENT AND THAT, IN EXAMINING SUCH FINANCIAL STATEMENTS,
THEY DID NOT BECOME AWARE OF ANY FACT OR CONDITION WHICH THEN CONSTITUTED A
DEFAULT OR EVENT OF DEFAULT WITH RESPECT TO A FINANCIAL COVENANT, EXCEPT FOR
THOSE, IF ANY, DESCRIBED IN REASONABLE DETAIL IN SUCH CERTIFICATE.


 


(E)           WITH EACH OF THE ANNUAL AUDITED FINANCIAL STATEMENTS DELIVERED
PURSUANT TO SECTION 5.2(A), AND WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF
EACH FISCAL QUARTER, A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER, VICE
PRESIDENT-TREASURER OR VICE PRESIDENT-CONTROLLER OF FLEETWOOD SETTING FORTH IN
REASONABLE DETAIL THE CALCULATIONS REQUIRED TO ESTABLISH THAT FLEETWOOD AND ITS
SUBSIDIARIES WERE IN COMPLIANCE WITH THE COVENANTS SET FORTH IN SECTIONS 7.22
AND 7.24 DURING THE PERIOD COVERED IN SUCH FINANCIAL STATEMENTS AND AS AT THE
END THEREOF.  WITHIN THIRTY (30) DAYS AFTER THE END OF EACH FISCAL MONTH, A
CERTIFICATE OF THE CHIEF FINANCIAL OFFICER, VICE PRESIDENT-TREASURER OR VICE
PRESIDENT-CONTROLLER OF FLEETWOOD SETTING FORTH IN REASONABLE DETAIL THE
CALCULATIONS REQUIRED TO ESTABLISH WHETHER A MINIMUM LIQUIDITY EVENT SHALL HAVE
OCCURRED AS SET FORTH IN SECTION 7.24.  WITHIN FORTY-FIVE (45) DAYS AFTER THE
END OF EACH FISCAL QUARTER, A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER, VICE
PRESIDENT-TREASURER OR VICE PRESIDENT-CONTROLLER OF FLEETWOOD STATING THAT,
EXCEPT AS EXPLAINED IN REASONABLE DETAIL IN SUCH CERTIFICATE, (A) ALL OF THE
REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES CONTAINED IN THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS ARE CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS
AS AT THE DATE OF SUCH CERTIFICATE AS IF MADE AT SUCH TIME, EXCEPT FOR THOSE
THAT SPEAK AS OF A PARTICULAR DATE, WHICH SHALL HAVE BEEN TRUE AND CORRECT AS OF
SUCH DATE, (B) THE LOAN PARTIES ARE, AT THE DATE OF SUCH CERTIFICATE, IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL OF THEIR RESPECTIVE COVENANTS AND
AGREEMENTS IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (C) NO DEFAULT OR
EVENT OF DEFAULT THEN EXISTS OR EXISTED DURING THE PERIOD COVERED BY THE
FINANCIAL STATEMENTS FOR SUCH FISCAL QUARTER, (D) DESCRIBING AND ANALYZING IN
REASONABLE DETAIL ALL MATERIAL TRENDS, CHANGES, AND DEVELOPMENTS IN EACH AND ALL
FINANCIAL STATEMENTS; AND (E) EXPLAINING THE VARIANCES OF THE FIGURES IN THE
CORRESPONDING LATEST PROJECTIONS AND PRIOR FISCAL YEAR FINANCIAL STATEMENTS.  IF
ANY SUCH CERTIFICATE DISCLOSES THAT A REPRESENTATION OR WARRANTY IS NOT CORRECT
OR COMPLETE, OR THAT A COVENANT HAS NOT BEEN COMPLIED WITH, OR THAT A DEFAULT OR

 

33

--------------------------------------------------------------------------------


 


EVENT OF DEFAULT EXISTED OR EXISTS, SUCH CERTIFICATE SHALL SET FORTH WHAT ACTION
LOAN PARTIES HAVE TAKEN OR PROPOSE TO TAKE WITH RESPECT THERETO.


 


(F)            NO SOONER THAN SIXTY (60) DAYS PRIOR TO AND NOT MORE THAN THIRTY
(30) DAYS AFTER THE BEGINNING OF EACH FISCAL YEAR, ANNUAL FORECASTS (TO INCLUDE
FORECASTED CONSOLIDATED AND CONSOLIDATING (BY BUSINESS UNIT) BALANCE SHEETS AND
INCOME STATEMENTS AND CONSOLIDATED CASH FLOW STATEMENTS) FOR FLEETWOOD AND ITS
SUBSIDIARIES AS AT THE END OF AND FOR EACH QUARTER OF SUCH FISCAL YEAR.


 


(G)           PROMPTLY AFTER FILING WITH THE PBGC AND THE IRS, A COPY OF EACH
ANNUAL REPORT OR OTHER MATERIAL FILING FILED WITH RESPECT TO EACH PLAN OF
FLEETWOOD AND ITS SUBSIDIARIES.


 


(H)           PROMPTLY UPON THE FILING THEREOF, COPIES OF ALL REPORTS, IF ANY,
TO OR OTHER DOCUMENTS FILED BY FLEETWOOD OR ANY OF ITS SUBSIDIARIES WITH THE
SECURITIES AND EXCHANGE COMMISSION UNDER THE EXCHANGE ACT, AND ALL REPORTS,
NOTICES, OR STATEMENTS SENT OR RECEIVED BY FLEETWOOD OR ANY OF ITS SUBSIDIARIES
TO OR FROM THE HOLDERS OF ANY EQUITY INTERESTS OF FLEETWOOD OR ANY OF ITS
SUBSIDIARIES (OTHER THAN ROUTINE NON-MATERIAL CORRESPONDENCE SENT BY
SHAREHOLDERS OF FLEETWOOD TO FLEETWOOD) OR ANY SUCH SUBSIDIARY OR OF ANY DEBT OF
FLEETWOOD OR ANY OF ITS SUBSIDIARIES REGISTERED UNDER THE SECURITIES ACT OR TO
OR FROM THE TRUSTEE UNDER ANY INDENTURE UNDER WHICH THE SAME IS ISSUED.


 


(I)            AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 15 DAYS
AFTER ANY LOAN PARTY’S RECEIPT THEREOF, A COPY OF ALL MANAGEMENT REPORTS AND
MANAGEMENT LETTERS PREPARED FOR ANY LOAN PARTY BY ANY INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS.


 


(J)            PROMPTLY AFTER THEIR PREPARATION, COPIES OF ANY AND ALL PROXY
STATEMENTS, FINANCIAL STATEMENTS, AND REPORTS WHICH FLEETWOOD MAKES AVAILABLE TO
ITS SHAREHOLDERS.


 


(K)           IF REQUESTED BY THE AGENT, PROMPTLY AFTER FILING WITH THE IRS, A
COPY OF EACH TAX RETURN FILED BY FLEETWOOD OR BY ANY OF ITS SUBSIDIARIES.


 


(L)            NO LATER THAN WEDNESDAY OF EACH WEEK, A SCHEDULE OF THE
BORROWERS’ ACCOUNTS CREATED, CREDITS GIVEN, CASH COLLECTED AND OTHER ADJUSTMENTS
TO ACCOUNTS SINCE THE LAST SCHEDULE, TOGETHER WITH A BORROWING BASE CERTIFICATE
AS OF THE END OF THE PRECEDING WEEK (A “WEEKLY BORROWING BASE CERTIFICATE”) AND
ALL SUPPORTING INFORMATION IN ACCORDANCE WITH SECTION 9 OF THE SECURITY
AGREEMENT.


 


(M)          NOT LATER THAN THE 15TH DAY AFTER EACH FISCAL QUARTER, A REPORT, IN
FORM AND SUBSTANCE SATISFACTORY TO THE AGENT, WITH RESPECT TO THE REPURCHASE
OBLIGATIONS.


 


(N)           [RESERVED].

 

34

--------------------------------------------------------------------------------


 


(O)           SUCH ADDITIONAL INFORMATION AS THE AGENT AND/OR ANY LENDER MAY
FROM TIME TO TIME REASONABLY REQUEST REGARDING THE FINANCIAL AND BUSINESS
AFFAIRS OF FLEETWOOD OR ANY SUBSIDIARY.


 

5.3           Notices to the Lenders.  Fleetwood or the Borrowers shall notify
the Agent and the Lenders in writing of the following matters at the following
times:

 


(A)           PROMPTLY, AND, IN ANY EVENT, WITHIN TWO (2) BUSINESS DAYS, AFTER
BECOMING AWARE OF ANY DEFAULT OR EVENT OF DEFAULT;


 


(B)           PROMPTLY, AND, IN ANY EVENT, WITHIN TWO (2) BUSINESS DAYS, AFTER
BECOMING AWARE OF THE ASSERTION BY THE HOLDER OF ANY CAPITAL STOCK OF FLEETWOOD
OR OF ANY SUBSIDIARY OR THE HOLDER OF ANY DEBT OF FLEETWOOD OR ANY SUBSIDIARY IN
A FACE AMOUNT IN EXCESS OF $1,000,000 THAT A DEFAULT EXISTS WITH RESPECT THERETO
OR THAT FLEETWOOD OR SUCH SUBSIDIARY IS NOT IN COMPLIANCE WITH THE TERMS
THEREOF, OR THE THREAT OR COMMENCEMENT BY SUCH HOLDER OF ANY ENFORCEMENT ACTION
BECAUSE OF SUCH ASSERTED DEFAULT OR NON-COMPLIANCE; AND PROMPTLY, BUT, IN ANY
EVENT WITHIN TWO (2) BUSINESS DAYS, AFTER BECOMING AWARE OF THE ASSERTION THAT
ANY REPURCHASE OBLIGATIONS OF $500,000 OR MORE PAYABLE IN CASH SHALL HAVE BECOME
DUE AND PAYABLE;


 


(C)           PROMPTLY, AND, IN ANY EVENT, WITHIN TWO (2) BUSINESS DAYS, AFTER
BECOMING AWARE OF ANY EVENT OR CIRCUMSTANCE (OTHER THAN GENERAL ECONOMIC TRENDS)
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(D)           PROMPTLY, AND, IN ANY EVENT, WITHIN TWO (2) BUSINESS DAYS, AFTER
BECOMING AWARE OF ANY PENDING OR THREATENED ACTION, SUIT, OR PROCEEDING, BY ANY
PERSON, OR ANY PENDING OR THREATENED INVESTIGATION BY A GOVERNMENTAL AUTHORITY,
WHICH IF ADVERSELY DETERMINED WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT;


 


(E)           PROMPTLY, AND, IN ANY EVENT, WITHIN TWO (2) BUSINESS DAYS, AFTER
BECOMING AWARE OF ANY PENDING OR THREATENED STRIKE, WORK STOPPAGE, UNFAIR LABOR
PRACTICE CLAIM, OR OTHER LABOR DISPUTE AFFECTING FLEETWOOD OR ANY OF ITS
SUBSIDIARIES IN A MANNER WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT;


 


(F)            PROMPTLY, AND, IN ANY EVENT, WITHIN TWO (2) BUSINESS DAYS, AFTER
BECOMING AWARE OF ANY VIOLATION OF ANY LAW, STATUTE, REGULATION, OR ORDINANCE OF
A GOVERNMENTAL AUTHORITY AFFECTING FLEETWOOD OR ANY SUBSIDIARY WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(G)           PROMPTLY, AND, IN ANY EVENT, WITHIN TWO (2) BUSINESS DAYS, AFTER
RECEIPT OF ANY NOTICE OF ANY VIOLATION BY FLEETWOOD OR ANY OF ITS SUBSIDIARIES
OF ANY ENVIRONMENTAL LAW WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT OR THAT ANY GOVERNMENTAL AUTHORITY HAS ASSERTED IN WRITING THAT
FLEETWOOD OR ANY SUBSIDIARY IS NOT IN COMPLIANCE IN ANY MATERIAL RESPECT WITH
ANY

 

35

--------------------------------------------------------------------------------


 


ENVIRONMENTAL LAW OR IS INVESTIGATING FLEETWOOD’S OR SUCH SUBSIDIARY’S
COMPLIANCE THEREWITH;


 


(H)           PROMPTLY, AND, IN ANY EVENT, WITHIN TWO (2) BUSINESS DAYS, AFTER
RECEIPT OF ANY WRITTEN NOTICE THAT FLEETWOOD OR ANY OF ITS SUBSIDIARIES IS OR
MAY BE LIABLE TO ANY PERSON AS A RESULT OF THE RELEASE OR THREATENED RELEASE OF
ANY CONTAMINANT OR THAT FLEETWOOD OR ANY SUBSIDIARY IS SUBJECT TO INVESTIGATION
BY ANY GOVERNMENTAL AUTHORITY EVALUATING WHETHER ANY REMEDIAL ACTION IS NEEDED
TO RESPOND TO THE RELEASE OR THREATENED RELEASE OF ANY CONTAMINANT WHICH, IN
EITHER CASE, IS REASONABLY LIKELY TO GIVE RISE TO LIABILITY IN EXCESS OF
$1,000,000;


 


(I)            PROMPTLY, AND, IN ANY EVENT, WITHIN TWO (2) BUSINESS DAYS, AFTER
RECEIPT OF ANY WRITTEN NOTICE OF THE IMPOSITION OF ANY ENVIRONMENTAL LIEN
AGAINST ANY PROPERTY OF FLEETWOOD OR ANY OF ITS SUBSIDIARIES;


 


(J)            ANY CHANGE IN ANY LOAN PARTY’S NAME, STATE OF ORGANIZATION,
LOCATIONS OF COLLATERAL, OR FORM OF ORGANIZATION, TRADE NAMES UNDER WHICH IT
WILL SELL INVENTORY OR CREATE ACCOUNTS, OR TO WHICH INSTRUMENTS IN PAYMENT OF
ACCOUNTS MAY BE MADE PAYABLE, IN EACH CASE AT LEAST THIRTY (30) DAYS PRIOR
THERETO;


 


(K)           WITHIN TEN (10) BUSINESS DAYS AFTER FLEETWOOD OR ANY ERISA
AFFILIATE KNOWS OR HAS REASON TO KNOW, THAT AN ERISA EVENT OR A PROHIBITED
TRANSACTION (AS DEFINED IN SECTIONS 406 OF ERISA AND 4975 OF THE CODE) HAS
OCCURRED, AND, WHEN KNOWN, ANY ACTION TAKEN OR THREATENED BY THE IRS, THE DOL OR
THE PBGC WITH RESPECT THERETO;


 


(L)            UPON REQUEST, OR, IN THE EVENT THAT SUCH FILING REFLECTS A
SIGNIFICANT CHANGE WITH RESPECT TO THE MATTERS COVERED THEREBY, WITHIN THREE (3)
BUSINESS DAYS AFTER THE FILING THEREOF WITH THE PBGC, THE DOL OR THE IRS, AS
APPLICABLE, COPIES OF THE FOLLOWING:  (I) EACH ANNUAL REPORT (FORM 5500 SERIES),
INCLUDING SCHEDULE B THERETO, FILED WITH THE PBGC, THE DOL OR THE IRS WITH
RESPECT TO EACH PLAN, (II) A COPY OF EACH FUNDING WAIVER REQUEST FILED WITH THE
PBGC, THE DOL OR THE IRS WITH RESPECT TO ANY PLAN AND ALL COMMUNICATIONS
RECEIVED BY FLEETWOOD OR ANY ERISA AFFILIATE FROM THE PBGC, THE DOL OR THE IRS
WITH RESPECT TO SUCH REQUEST, AND (III) A COPY OF EACH OTHER FILING OR NOTICE
FILED WITH THE PBGC, THE DOL OR THE IRS, WITH RESPECT TO EACH PLAN BY EITHER
FLEETWOOD OR ANY ERISA AFFILIATE;


 


(M)          UPON REQUEST, COPIES OF EACH ACTUARIAL REPORT FOR ANY PLAN OR
MULTI-EMPLOYER PLAN AND ANNUAL REPORT FOR ANY MULTI-EMPLOYER PLAN; AND WITHIN
THREE (3) BUSINESS DAYS AFTER RECEIPT THEREOF BY FLEETWOOD OR ANY ERISA
AFFILIATE, COPIES OF THE FOLLOWING:  (I) ANY NOTICES OF THE PBGC’S INTENTION TO
TERMINATE A PLAN OR TO HAVE A TRUSTEE APPOINTED TO ADMINISTER SUCH PLAN;
(II) ANY FAVORABLE OR UNFAVORABLE DETERMINATION LETTER FROM THE IRS REGARDING
THE QUALIFICATION OF A PLAN UNDER SECTION 401(A) OF THE CODE; OR (III) ANY
NOTICE FROM A MULTI-EMPLOYER PLAN REGARDING THE IMPOSITION OF WITHDRAWAL
LIABILITY;

 

36

--------------------------------------------------------------------------------


 


(N)           WITHIN THREE (3) BUSINESS DAYS AFTER THE OCCURRENCE THEREOF: (I)
ANY CHANGES IN THE BENEFITS OF ANY EXISTING PLAN WHICH INCREASE THE ANNUAL COSTS
OF FLEETWOOD AND ITS SUBSIDIARIES WITH RESPECT THERETO BY AN AMOUNT IN EXCESS OF
$1,000,000 OR THE ESTABLISHMENT OF ANY NEW PLAN OR THE COMMENCEMENT OF
CONTRIBUTIONS TO ANY PLAN TO WHICH FLEETWOOD OR ANY ERISA AFFILIATE WAS NOT
PREVIOUSLY CONTRIBUTING; OR (II) ANY FAILURE BY FLEETWOOD OR ANY ERISA AFFILIATE
TO MAKE A REQUIRED INSTALLMENT OR ANY OTHER REQUIRED PAYMENT UNDER SECTION 412
OF THE CODE ON OR BEFORE THE DUE DATE FOR SUCH INSTALLMENT OR PAYMENT; OR


 


(O)           WITHIN THREE (3) BUSINESS DAYS AFTER FLEETWOOD OR ANY ERISA
AFFILIATE KNOWS OR HAS REASON TO KNOW THAT ANY OF THE FOLLOWING EVENTS HAS OR
WILL OCCUR:  (I) A MULTI-EMPLOYER PLAN HAS BEEN OR WILL BE TERMINATED; (II) THE
ADMINISTRATOR OR PLAN SPONSOR OF A MULTI-EMPLOYER PLAN INTENDS TO TERMINATE A
MULTI-EMPLOYER PLAN; OR (III) THE PBGC HAS INSTITUTED OR WILL INSTITUTE
PROCEEDINGS UNDER SECTION 4042 OF ERISA TO TERMINATE A MULTI-EMPLOYER PLAN.


 

Each notice given under this Section shall describe the subject matter thereof
in reasonable detail, and shall set forth the action that Fleetwood, its
Subsidiary, or any ERISA Affiliate, as applicable, has taken or proposes to take
with respect thereto.

 

ARTICLE 6
GENERAL WARRANTIES AND REPRESENTATIONS

 

Fleetwood and the Borrowers warrant and represent to the Agent and the Lenders
that except as hereafter disclosed to and accepted by the Agent and the Majority
Lenders in writing:

 

6.1           Authorization, Validity, and Enforceability of this Agreement and
the Loan Documents.  Each Loan Party has the power and authority to execute,
deliver and perform this Agreement and the other Loan Documents to which it is a
party, to incur the Obligations, and to grant to the Agent Liens upon and
security interests in the Collateral.  Each Loan Party has taken all necessary
action (including obtaining approval of its stockholders if necessary) to
authorize its execution, delivery, and performance of this Agreement and the
other Loan Documents to which it is a party.  This Agreement and the other Loan
Documents to which it is a party have been duly executed and delivered by each
Loan Party which is a party thereto, and constitute the legal, valid and binding
obligations of such Loan Party, enforceable against it in accordance with their
respective terms, subject to the effect of bankruptcy, insolvency, moratorium
and other laws affecting the rights of creditors generally and to the effect of
general principles of equity.  Each Loan Party’s execution, delivery, and
performance of this Agreement and the other Loan Documents to which it is a
party do not and will not conflict with, or constitute a violation or breach of,
or result in the imposition of any Lien upon the property of Fleetwood or any of
its Subsidiaries, by reason of the terms of (a) any material contract, mortgage,
lease, agreement, indenture, or instrument to which Fleetwood or any of its
Subsidiaries is a party or which is binding upon it, the breach of which could
reasonably be expected to result in a Material Adverse Effect, (b) any
Requirement of Law applicable to Fleetwood or any of its Subsidiaries, the
violation of which could reasonably be expected to result in a Material Adverse
Effect or (c) the certificate or articles of incorporation or by-laws or

 

37

--------------------------------------------------------------------------------


 

the limited liability company or limited partnership agreement (or other
organizational documents) of Fleetwood or any of its Subsidiaries.

 

6.2           Validity and Priority of Security Interest.  The provisions of
this Agreement, the Mortgages, and the other Loan Documents (upon recordation
thereof) create legal and valid Liens on all the Collateral in favor of the
Agent, for the ratable benefit of the Agent and the Revolving Credit Lenders,
and, when properly filed and, where applicable recorded, such Liens constitute
perfected and continuing Liens on all the Collateral, having priority over all
other Liens on the Collateral (except for Permitted Liens) securing all the
Obligations, and enforceable against the Loan Parties and all third parties. 
The Liens (a) on the Collateral constitute first priority perfected Liens in
favor of the Agent, for the ratable benefit of the Agent and the Revolving
Credit Lenders, except for Permitted Liens.

 

6.3           Organization and Qualification.  Each Loan Party (a) is duly
organized or incorporated and validly existing in good standing under the laws
of the state of its organization or incorporation, (b) is qualified to do
business and is in good standing in the jurisdictions set forth on Schedule 6.3
which are the only jurisdictions in which qualification is material to the
conduct of its business and (c) has all requisite power and authority to conduct
its business and to own its property.

 

6.4           Corporate Name; Prior Transactions.  Except as set forth on
Schedule 6.4, no Loan Party has, during the five (5) years prior to the Closing
Date, been known by or used any other corporate or fictitious name, or been a
party to any merger or consolidation, or acquired all or substantially all of
the assets of any Person, or acquired any of its property outside of the
ordinary course of business.

 

6.5           Subsidiaries and Affiliates.  Schedule 6.5, as the same may be
amended after the Closing Date with the consent of the Agent (such consent not
to be unreasonably withheld), is a correct and complete list of the name and
relationship to Fleetwood of each and all of its Subsidiaries and, to the
knowledge of Fleetwood and the Borrowers, their other Affiliates.  Each
Subsidiary which is not a Loan Party is (a) duly incorporated or organized and
validly existing in good standing under the laws of its state of incorporation
or organization set forth on Schedule 6.5, as same may be amended after the
Closing Date with the consent of the Agent (such consent not to be unreasonably
withheld), and (b) qualified to do business and in good standing in each
jurisdiction in which the failure to so qualify or be in good standing would
reasonably be expected to have a material adverse effect on any such
Subsidiary’s business, operations, property, or condition (financial or
otherwise) and (c) has all requisite power and authority to conduct its business
and own its property.

 

6.6           Financial Statements and Projections.

 


(A)           FLEETWOOD HAS DELIVERED TO THE AGENT AND THE LENDERS THE AUDITED
BALANCE SHEET AND RELATED STATEMENTS OF INCOME, RETAINED EARNINGS, CASH FLOWS,
AND CHANGES IN STOCKHOLDERS EQUITY FOR FLEETWOOD AND ITS CONSOLIDATED
SUBSIDIARIES AS OF APRIL 27, 2003, AND FOR THE FISCAL YEAR THEN ENDED,
ACCOMPANIED BY THE REPORT THEREON OF ITS INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS, ERNST & YOUNG.  FLEETWOOD HAS ALSO DELIVERED TO THE AGENT AND THE
LENDERS THE UNAUDITED BALANCE

 

38

--------------------------------------------------------------------------------


 


SHEET AND RELATED STATEMENTS OF INCOME AND CASH FLOWS FOR FLEETWOOD AND ITS
CONSOLIDATED SUBSIDIARIES AS OF THE FISCAL QUARTER ENDING JANUARY 25, 2004. 
SUCH FINANCIAL STATEMENTS ARE ATTACHED HERETO AS EXHIBIT C.  ALL SUCH FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP AND PRESENT ACCURATELY AND
FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL POSITION OF FLEETWOOD AND ITS
CONSOLIDATED SUBSIDIARIES AS AT THE DATES THEREOF AND THEIR RESULTS OF
OPERATIONS FOR THE PERIODS THEN ENDED, SUBJECT IN THE CASE OF THE UNAUDITED
STATEMENTS TO NORMAL YEAR END AUDIT ADJUSTMENTS AND TO THE OMISSION OF FOOTNOTES
REQUIRED BY GAAP.


 


(B)           THE LATEST PROJECTIONS WHEN SUBMITTED TO THE LENDERS AS REQUIRED
HEREIN REPRESENT THE GOOD FAITH ESTIMATE BY THE BORROWERS OF THE FUTURE
FINANCIAL PERFORMANCE OF FLEETWOOD AND ITS CONSOLIDATED SUBSIDIARIES FOR THE
PERIODS SET FORTH THEREIN.  THE LATEST PROJECTIONS HAVE BEEN PREPARED ON THE
BASIS OF THE ASSUMPTIONS SET FORTH THEREIN, WHICH THE BORROWERS BELIEVE ARE FAIR
AND REASONABLE IN LIGHT OF CURRENT AND REASONABLY FORESEEABLE BUSINESS
CONDITIONS AT THE TIME SUBMITTED TO THE LENDERS.


 

6.7           Capitalization.  Schedule 6.7 sets forth, as of the Closing Date,
the capitalization of Fleetwood and its Subsidiaries and all of the authorized
and issued Capital Stock of each such Person.  All outstanding Capital Stock has
been validly issued, and is fully paid and non-assessable.  All of the Capital
Stock of Subsidiaries is owned, beneficially and of record, by the Person set
forth on such Schedule 6.7.

 

6.8           Solvency.  Each of Fleetwood, Holdings and Retail is, and upon the
incurrence of any Obligations by such Loan Party will be, Solvent.  Each of FMC,
taken as a whole, and FRC, taken as a whole, is, and upon the incurrence of any
Obligations by any Loan Party will be Solvent.

 

6.9           Debt.  Fleetwood and its Subsidiaries have no Debt on the Closing
Date, except (a) the Obligations, (b) the Subordinated Debt existing on the
Closing Date in an amount not more than $350,000,000, and the Trust Securities
in relation thereto also outstanding on the Closing Date, (c) Debt described on
Schedule 6.9, and (d) other Debt in an aggregate amount of not more than
$5,000,000.

 

6.10         Distributions.  Since June 12, 2001, no Distribution has been
declared, paid, or made upon or in respect of any Capital Stock or other
securities of Fleetwood or any of its Subsidiaries, except as permitted by
Section 7.10.

 

6.11         Real Estate; Leases.  Schedule 6.11 sets forth, as of the Closing
Date, a correct and complete list of all Real Estate owned in fee simple by
Fleetwood or any of its Subsidiaries, all leases and subleases of real or
personal property held by Fleetwood or any of its Subsidiaries as lessee or
sublessee (other than leases of personal property as to which Fleetwood or any
of its Subsidiaries is lessee or sublessee for which the value of such personal
property covered by such lease in the aggregate is less than $500,000), and all
leases and subleases of real or personal property held by Fleetwood or any of
its Subsidiaries as lessor, or sublessor.  Each of such leases and subleases is
valid and enforceable in accordance with its terms and is in full force and
effect, and to the knowledge of Fleetwood and the Borrowers no material default
by

 

39

--------------------------------------------------------------------------------


 

any party to any such lease or sublease exists.  Fleetwood and its Subsidiaries
have good and marketable title in fee simple to the Real Estate identified on
Schedule 6.11 as owned by Fleetwood or any of its Subsidiaries, or valid
leasehold interests in all Real Estate designated therein as “leased” by
Fleetwood or any of its Subsidiaries and Fleetwood and its Subsidiaries have
good, indefeasible, and merchantable title to all of its other property
reflected on the most recent Financial Statements delivered to the Agent and the
Lenders, except as disposed of in the ordinary course of business or as
otherwise permitted by Section 7.9 since the date thereof, free of all Liens
except Permitted Liens.

 

6.12         Proprietary Rights.  Schedule 6.12, as the same may be amended
after the Closing Date with the consent of the Agent (such consent not to be
unreasonably withheld), sets forth a correct and complete list of all of the
Proprietary Rights of the Loan Parties that are material to the conduct of the
businesses of the Loan Parties (other than commercially available third party
software).  As of the Closing Date, none of such Proprietary Rights is subject
to any licensing agreement or similar arrangement except as set forth on
Schedule 6.12, as the same may be amended after the Closing Date with the
consent of the Agent (such consent not to be unreasonably withheld).  To the
knowledge of Fleetwood and the Borrowers, none of the Proprietary Rights
infringes on or conflicts with any other Person’s property, and, to the
knowledge of Fleetwood and the Borrowers no other Person’s property infringes on
or conflicts with such Proprietary Rights, except in each case where such
infringement or conflict could not reasonably be expected to result in a
Material Adverse Effect.  The Proprietary Rights described on Schedule 6.12, as
the same may be amended after the Closing Date with the consent of the Agent
(such consent not to be unreasonably withheld), constitute all of the property
of such type material to the current and anticipated future conduct of the
business of the Loan Parties.

 

6.13         Trade Names.  All trade names or styles under which any Loan Party
will sell Inventory or create Accounts, or to which instruments in payment of
Accounts may be made payable, are listed on Schedule 6.13.

 

6.14         Litigation.  Except as set forth on Schedule 6.14, as the same may
be amended after the Closing Date with the consent of the Agent (such consent
not to be unreasonably withheld), there is no pending, or to the best knowledge
of Fleetwood and the Borrowers threatened, action, suit, proceeding, or
counterclaim by any Person, or to the best knowledge of Fleetwood and the
Borrowers, investigation by any Governmental Authority, which could reasonably
be expected to have a Material Adverse Effect.

 

6.15         Labor Disputes.  Except as set forth on Schedule 6.15, as of the
Closing Date (a) there is no collective bargaining agreement or other labor
contract covering employees of Fleetwood or any of its Subsidiaries, (b) no such
collective bargaining agreement or other labor contract is scheduled to expire
during the term of this Agreement, (c) no union or other labor organization is
seeking to organize, or to be recognized as, a collective bargaining unit of
employees of Fleetwood or any of its Subsidiaries or for any similar purpose,
and (d) there is no pending or (to the best knowledge of the Borrowers)
threatened, strike, work stoppage, material unfair labor practice claim, or
other material labor dispute against or affecting Fleetwood or its Subsidiaries
or their employees.

 

40

--------------------------------------------------------------------------------


 

6.16         Environmental Laws.  Except as otherwise disclosed on Schedule
6.16:

 


(A)           FLEETWOOD AND ITS SUBSIDIARIES HAVE COMPLIED IN ALL MATERIAL
RESPECTS WITH ALL ENVIRONMENTAL LAWS AND NEITHER FLEETWOOD NOR ANY SUBSIDIARY
NOR ANY OF ITS PRESENTLY OWNED REAL PROPERTY OR PRESENTLY CONDUCTED OPERATIONS,
NOR ITS PREVIOUSLY OWNED REAL PROPERTY OR PRIOR OPERATIONS, IS SUBJECT TO ANY
ENFORCEMENT ORDER FROM OR LIABILITY AGREEMENT WITH ANY GOVERNMENTAL AUTHORITY OR
PRIVATE PERSON RESPECTING (I) COMPLIANCE WITH ANY ENVIRONMENTAL LAW OR (II) ANY
POTENTIAL LIABILITIES AND COSTS OR REMEDIAL ACTION ARISING FROM THE RELEASE OR
THREATENED RELEASE OF A CONTAMINANT.


 


(B)           FLEETWOOD AND ITS SUBSIDIARIES HAVE OBTAINED ALL PERMITS NECESSARY
FOR THEIR CURRENT OPERATIONS UNDER ENVIRONMENTAL LAWS, THE ABSENCE OF WHICH
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND ALL SUCH
PERMITS ARE IN GOOD STANDING AND FLEETWOOD AND ITS SUBSIDIARIES ARE IN
COMPLIANCE WITH ALL MATERIAL TERMS AND CONDITIONS OF SUCH PERMITS.


 


(C)           NEITHER FLEETWOOD NOR ANY OF ITS SUBSIDIARIES, NOR, TO THE BEST
KNOWLEDGE OF FLEETWOOD AND THE BORROWERS, ANY OF ITS PREDECESSORS IN INTEREST,
HAS STORED, TREATED OR DISPOSED OF ANY HAZARDOUS WASTE IN VIOLATION OF
APPLICABLE LAW, EXCEPT FOR ANY SUCH VIOLATION AS COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(D)           NEITHER FLEETWOOD NOR ANY OF ITS SUBSIDIARIES HAS, AS OF THE
CLOSING DATE, RECEIVED ANY SUMMONS, COMPLAINT, ORDER OR SIMILAR WRITTEN NOTICE
INDICATING THAT IT IS NOT CURRENTLY IN COMPLIANCE WITH, OR THAT ANY GOVERNMENTAL
AUTHORITY IS INVESTIGATING ITS COMPLIANCE WITH, ANY ENVIRONMENTAL LAWS OR THAT
IT IS OR MAY BE LIABLE TO ANY OTHER PERSON AS A RESULT OF A RELEASE OR
THREATENED RELEASE OF A CONTAMINANT.


 


(E)           TO THE BEST KNOWLEDGE OF FLEETWOOD AND THE BORROWERS, AS OF THE
CLOSING DATE, NONE OF THE PRESENT OR PAST OPERATIONS OF FLEETWOOD AND ITS
SUBSIDIARIES IS THE SUBJECT OF ANY INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY
EVALUATING WHETHER ANY REMEDIAL ACTION IS NEEDED TO RESPOND TO A RELEASE OR
THREATENED RELEASE OF A CONTAMINANT.


 


(F)            THERE IS NOT NOW, NOR TO THE BEST KNOWLEDGE OF FLEETWOOD AND THE
BORROWERS HAS THERE EVER BEEN ON OR IN THE REAL ESTATE:


 

(I)            ANY UNDERGROUND STORAGE TANKS OR OTHER THAN THOSE MAINTAINED
AND/OR CLOSED IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH APPLICABLE LAWS OR
SURFACE IMPOUNDMENTS,

 

(II)           ANY ASBESTOS-CONTAINING MATERIAL THAT IS FRIABLE, EXCEPT SUCH AS
HAS BEEN REMOVED IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ENVIRONMENTAL LAWS,
OR

 

41

--------------------------------------------------------------------------------


 

(III)          ANY POLYCHLORINATED BIPHENYLS (PCBS) USED IN HYDRAULIC OILS,
ELECTRICAL TRANSFORMERS OR OTHER EQUIPMENT, OTHER THAN THOSE MAINTAINED IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ENVIRONMENTAL LAWS.

 


(G)           NEITHER FLEETWOOD NOR ANY OF ITS SUBSIDIARIES HAS FILED ANY NOTICE
UNDER ANY REQUIREMENT OF ENVIRONMENTAL LAW REPORTING A SPILL OR ACCIDENTAL AND
UNPERMITTED RELEASE OR DISCHARGE OF A CONTAMINANT INTO THE ENVIRONMENT.


 


(H)           NEITHER FLEETWOOD NOR ANY OF ITS SUBSIDIARIES HAS ENTERED INTO ANY
NEGOTIATIONS OR SETTLEMENT AGREEMENTS WITH ANY PERSON (INCLUDING THE PRIOR OWNER
OF ITS PROPERTY) IMPOSING MATERIAL OBLIGATIONS OR LIABILITIES ON FLEETWOOD OR
ANY OF ITS SUBSIDIARIES WITH RESPECT TO ANY REMEDIAL ACTION IN RESPONSE TO THE
RELEASE OF A CONTAMINANT OR ENVIRONMENTALLY RELATED CLAIM.


 


(I)            NONE OF THE PRODUCTS CURRENTLY MANUFACTURED, DISTRIBUTED OR SOLD
BY FLEETWOOD OR ANY OF ITS SUBSIDIARIES CONTAIN ASBESTOS CONTAINING MATERIAL.


 


(J)            NO ENVIRONMENTAL LIEN HAS ATTACHED TO THE REAL ESTATE.


 

6.17         No Violation of Law.  Neither Fleetwood nor any of its Subsidiaries
is in violation of any law, statute, regulation, ordinance, judgment, order, or
decree applicable to it which violation could reasonably be expected to have a
Material Adverse Effect.

 

6.18         No Default.  Neither Fleetwood nor any of its Subsidiaries is in
default with respect to any note, indenture, loan agreement, mortgage, lease,
deed, or other agreement to which Fleetwood or such Subsidiary is a party or by
which it is bound, which default could reasonably be expected to have a Material
Adverse Effect.

 

6.19         ERISA Compliance.  Except as specifically disclosed in Schedule
6.19:

 


(A)           EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL OR STATE LAW.  EACH
PLAN WHICH IS INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE CODE HAS RECEIVED
A FAVORABLE DETERMINATION LETTER FROM THE IRS AND TO THE BEST KNOWLEDGE OF
FLEETWOOD AND THE BORROWERS, NOTHING HAS OCCURRED WHICH WOULD CAUSE THE LOSS OF
SUCH QUALIFICATION.  FLEETWOOD AND EACH ERISA AFFILIATE HAS MADE ALL REQUIRED
CONTRIBUTIONS TO ANY PLAN SUBJECT TO SECTION 412 OF THE CODE, AND NO APPLICATION
FOR A FUNDING WAIVER OR AN EXTENSION OF ANY AMORTIZATION PERIOD PURSUANT TO
SECTION 412 OF THE CODE HAS BEEN MADE WITH RESPECT TO ANY PLAN.


 


(B)           THERE ARE NO PENDING OR, TO THE BEST KNOWLEDGE OF FLEETWOOD AND
BORROWERS, THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY GOVERNMENTAL
AUTHORITY, WITH RESPECT TO ANY PLAN WHICH HAS RESULTED OR COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  THERE HAS BEEN NO PROHIBITED
TRANSACTION OR VIOLATION OF THE FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO
ANY PLAN WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.

 

42

--------------------------------------------------------------------------------


 


(C)           (I) NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR; (II) NO PENSION PLAN HAS ANY UNFUNDED PENSION LIABILITY; (III) NEITHER
FLEETWOOD NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO INCUR,
ANY LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT TO ANY PENSION PLAN (OTHER
THAN PREMIUMS DUE AND NOT DELINQUENT UNDER SECTION 4007 OF ERISA); (IV) NEITHER
FLEETWOOD NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO INCUR,
ANY LIABILITY (AND NO EVENT HAS OCCURRED WHICH, WITH THE GIVING OF NOTICE UNDER
SECTION 4219 OF ERISA, WOULD RESULT IN SUCH LIABILITY) UNDER SECTION 4201 OR
4243 OF ERISA WITH RESPECT TO A MULTI-EMPLOYER PLAN; AND (V) NEITHER FLEETWOOD
NOR ANY ERISA AFFILIATE HAS ENGAGED IN A TRANSACTION THAT COULD BE SUBJECT TO
SECTION 4069 OR 4212(C) OF ERISA.


 

6.20         Taxes.  Fleetwood and its Subsidiaries have filed all federal
income and other material federal, provincial, state and other tax returns
required by law to be filed, and have paid all federal income and other material
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable unless such
unpaid taxes and assessments would constitute a Permitted Lien or are being
contested in good faith by appropriate proceedings.  Fleetwood and its
Subsidiaries have withheld and paid over all taxes required to have been
withheld and paid over, and complied in all material respects with all
information reporting requirements in connection with amounts paid or owing, to
any employee, creditor, independent contractor or other third party.

 

6.21         Regulated Entities.  None of Fleetwood, any Person controlling
Fleetwood, or any Subsidiary, is an “Investment Company” within the meaning of
the Investment Company Act of 1940.  No Loan Party is subject to regulation
under the Public Utility Holding Company Act of 1935, the Federal Power Act, the
Interstate Commerce Act, any state public utilities code or law, or any other
federal or state statute or regulation limiting its ability to incur
indebtedness.

 

6.22         Use of Proceeds; Margin Regulations.  The proceeds of the Loans are
to be used solely for the repayment of Debt, working capital and other general
corporate purposes.  Neither Fleetwood nor any Subsidiary is engaged in the
business of purchasing or selling Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock.

 

6.23         Copyrights, Patents, Trademarks and Licenses, etc.  Each Loan Party
owns or is licensed or otherwise has the right to use all of the patents,
trademarks, service marks, trade names, copyrights, contractual franchises,
licenses, rights of way, authorizations and other rights that are reasonably
necessary for the operation of its businesses, without known conflict in any
material respect with the rights of any other Person.  To the knowledge of
Fleetwood and the Borrowers, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by Fleetwood or any Subsidiary infringes upon any
rights held by any other Person in any manner that could reasonably be expected
to result in a Material Adverse Effect.  No claim or litigation regarding any of
the foregoing is pending or, to the knowledge of Fleetwood and the Borrowers,
threatened, and to the knowledge of Fleetwood and the Borrowers no patent,
invention, device, application, principle or any statute, law, rule, regulation,
standard or code is pending or, to the

 

43

--------------------------------------------------------------------------------


 

knowledge of Fleetwood and the Borrowers, proposed, which, in either case, could
reasonably be expected to have a Material Adverse Effect.

 

6.24         No Material Adverse Change.  No Material Adverse Effect has
occurred since April 27, 2003.

 

6.25         Full Disclosure.  None of the representations or warranties made by
Fleetwood or any Subsidiary in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, written statement or certificate
furnished by or on behalf of Fleetwood or any Subsidiary in connection with the
Loan Documents (including the offering and disclosure materials delivered by or
on behalf of Fleetwood or any of its Subsidiaries to the Lenders prior to the
Closing Date), contains any untrue statement of a material fact or, when
considered as a whole, omits any material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they are made, not misleading as of the time when made or delivered.

 

6.26         Material Agreements.  There are no agreements, contracts and other
documents that are material to Fleetwood and its Subsidiaries other than the
Material Contracts.

 

6.27         Bank Accounts.  Schedule 6.27 contains as of the Closing Date a
complete and accurate list of all bank accounts maintained by any Loan Party
with any bank or other financial institution.

 

6.28         Governmental Authorization.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or other Person is necessary or required in connection
with the execution, delivery or performance by, or enforcement against,
Fleetwood or any of its Subsidiaries of this Agreement or any other Loan
Document.

 

6.29         Senior Indebtedness.  All Obligations of Fleetwood under the Loan
Documents are “Senior Indebtedness” under the 2003 Subordinated Debentures.  All
Obligations of Fleetwood under this Agreement and the other Loan Documents to
the extent such Obligations are (A) liabilities of Fleetwood for borrowed money
or under any reimbursement obligation relating to a letter of credit, surety
bond or similar instrument, or (B) liabilities of Fleetwood evidenced by a bond,
note, debenture or similar instrument, or (C) liabilities of others described in
the preceding clauses (A) and (B) that Fleetwood has guaranteed or that are
otherwise its legal liability, or (D) deferrals renewals, extensions or
refundings of any liability of the types referred to in clauses (A), (B) and (C)
above, are “Senior Indebtedness” under the Subordinated Debentures, the New
Subordinated Debentures and Fleetwood’s guaranty of the Trust Securities.

 

ARTICLE 7
AFFIRMATIVE AND NEGATIVE COVENANTS

 

Fleetwood and the Borrowers covenant to the Agent and each Lender that so long
as any of the Obligations remain outstanding or this Agreement is in effect:

 

44

--------------------------------------------------------------------------------

 

7.1           Taxes and Other Obligations.  Fleetwood shall, and shall cause
each of its Subsidiaries to, (a) file when due (subject to any extensions
thereof) all tax returns and other reports which it is required to file; (b)
pay, or provide for the payment, when due (subject to permitted extensions), of
all material taxes, fees, assessments and other governmental charges against it
or upon its property, income and franchises, make all required withholding and
other tax deposits, and establish adequate reserves for the payment of all such
items, and provide to the Agent and the Lenders, upon request, satisfactory
evidence of its timely compliance with the foregoing; and (c) pay when due all
Debt owed by it and all claims of materialmen, mechanics, carriers,
warehousemen, landlords, processors and other like Persons, and all other
indebtedness owed by it if failure to pay such Debt or such claims would
otherwise result in an Event of Default and perform and discharge in a timely
manner all other obligations undertaken by it; provided, however, so long as
Fleetwood has notified the Agent in writing, neither Fleetwood nor any of its
Subsidiaries need pay any amount pursuant to clauses (b) or (c) above (i) it is
contesting in good faith by appropriate proceedings diligently pursued, (ii) as
to which Fleetwood or its Subsidiary, as the case may be, has established proper
reserves as required under GAAP, and (iii) the nonpayment of which does not
result in the imposition of a Lien (other than a Permitted Lien).

 

7.2           Legal Existence and Good Standing.  Fleetwood shall, and shall
cause each other Loan Party to, maintain its legal existence (except as
permitted by Section 7.9) and its qualification and good standing in all
jurisdictions in which the failure to maintain such existence and qualification
or good standing would reasonably be expected to have a Material Adverse Effect.

 

7.3           Compliance with Law and Agreements; Maintenance of Licenses. 
Fleetwood shall comply, and shall cause each Subsidiary to comply, in all
material respects with all Requirements of Law of any Governmental Authority
having jurisdiction over it or its business (including the Federal Fair Labor
Standards Act and all Environmental Laws).  Fleetwood shall, and shall cause
each of its Subsidiaries to, obtain and maintain all licenses, permits,
franchises, and governmental authorizations necessary to own its property and to
conduct its business as conducted on the Closing Date, except where the failure
to obtain or maintain such licenses, franchises and governmental authorizations
could not reasonably be expected to have a Material Adverse Effect.  Fleetwood
shall not, and shall not permit any of its Subsidiaries to, modify, amend or
alter its certificate or articles of incorporation, or its limited liability
company operating agreement, limited partnership agreement or other
organizational documents, as applicable, other than in a manner which does not
adversely affect the rights of the Lenders or the Agent.

 

7.4           Maintenance of Property; Inspection of Property.

 


(A)           FLEETWOOD SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO,
MAINTAIN ALL OF ITS PROPERTY NECESSARY AND USEFUL IN THE CONDUCT OF ITS
BUSINESS, IN GOOD OPERATING CONDITION AND REPAIR, ORDINARY WEAR AND TEAR
EXCEPTED AND EXCEPT WHERE THE FAILURE TO MAINTAIN ANY SUCH PROPERTY WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

45

--------------------------------------------------------------------------------


 


(B)           FLEETWOOD SHALL, AND SHALL CAUSE EACH OF THE LOAN PARTIES TO,
PERMIT REPRESENTATIVES AND INDEPENDENT CONTRACTORS OF THE AGENT (AT THE EXPENSE
OF THE BORROWERS AND NOT TO EXCEED TWO (2) TIMES PER YEAR UNLESS AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING) TO VISIT AND INSPECT ANY OF ITS
PROPERTIES, TO EXAMINE ITS CORPORATE, FINANCIAL AND OPERATING RECORDS, AND MAKE
COPIES THEREOF OR ABSTRACTS THEREFROM AND TO DISCUSS ITS AFFAIRS, FINANCES AND
ACCOUNTS WITH ITS DIRECTORS, OFFICERS AND INDEPENDENT PUBLIC ACCOUNTANTS (AND,
IN THE CASE OF DISCUSSIONS WITH THE BORROWERS’ ACCOUNTANTS, WITH THE BORROWERS
PRESENT), AT SUCH REASONABLE TIMES DURING NORMAL BUSINESS HOURS AND AS SOON AS
MAY BE REASONABLY DESIRED, UPON REASONABLE ADVANCE; PROVIDED, HOWEVER, THAT
REPRESENTATIVES AND INDEPENDENT CONTRACTORS OF EACH LENDER MAY, AT SUCH LENDER’S
OWN EXPENSE, ACCOMPANY THE AGENT’S REPRESENTATIVES AND INDEPENDENT CONTRACTORS
ON SUCH VISITS AND INSPECTIONS.  NOTWITHSTANDING THE FOREGOING, WHEN AN EVENT OF
DEFAULT EXISTS, THE AGENT OR ANY LENDER MAY DO ANY OF THE FOREGOING AT THE
EXPENSE OF THE BORROWERS AT ANY TIME DURING NORMAL BUSINESS HOURS AND WITHOUT
ADVANCE NOTICE.


 

7.5           Insurance.

 


(A)           FLEETWOOD SHALL MAINTAIN, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES
TO MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE INSURERS HAVING A RATING OF AT
LEAST A+ OR BETTER BY BEST RATING GUIDE, INSURANCE AGAINST LOSS OR DAMAGE BY
FIRE WITH EXTENDED COVERAGE; THEFT, BURGLARY, PILFERAGE AND LOSS IN TRANSIT;
PUBLIC LIABILITY AND THIRD PARTY PROPERTY DAMAGE; LARCENY, EMBEZZLEMENT OR OTHER
CRIMINAL LIABILITY; BUSINESS INTERRUPTION; PUBLIC LIABILITY AND THIRD PARTY
PROPERTY DAMAGE; AND SUCH OTHER HAZARDS OR OF SUCH OTHER TYPES AS IS CUSTOMARY
FOR PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESS, IN AMOUNTS CUSTOMARY FOR
PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESS, AND UNDER POLICIES ACCEPTABLE
TO THE AGENT AND THE MAJORITY LENDERS.  WITHOUT LIMITING THE FOREGOING, IN THE
EVENT THAT ANY IMPROVED REAL ESTATE COVERED BY THE MORTGAGES IS DETERMINED TO BE
LOCATED WITHIN AN AREA THAT HAS BEEN IDENTIFIED BY THE DIRECTOR OF THE FEDERAL
EMERGENCY MANAGEMENT AGENCY AS A SPECIAL FLOOD HAZARD AREA (“SFHA”), THE
APPLICABLE LOAN PARTY SHALL PURCHASE AND MAINTAIN FLOOD INSURANCE ON THE
IMPROVED REAL ESTATE AND ANY EQUIPMENT AND INVENTORY LOCATED ON SUCH REAL ESTATE
TO THE EXTENT REQUIRED BY APPLICABLE LAW.  THE AMOUNT OF SAID FLOOD INSURANCE
WILL BE REASONABLY DETERMINED BY THE AGENT, AND SHALL, AT A MINIMUM, COMPLY WITH
APPLICABLE FEDERAL REGULATIONS AS REQUIRED BY THE FLOOD DISASTER PROTECTION ACT
OF 1973, AS AMENDED.  EXCEPT AS OTHERWISE APPROVED BY THE AGENT, THE LOAN
PARTIES SHALL ALSO MAINTAIN FLOOD INSURANCE FOR ALL INVENTORY AND EQUIPMENT
WHICH IS, AT ANY TIME, LOCATED IN A SFHA.


 


(B)           FLEETWOOD SHALL CAUSE THE AGENT, FOR THE RATABLE BENEFIT OF THE
AGENT AND THE LENDERS, TO BE NAMED AS SECURED PARTY OR MORTGAGEE AND SOLE LOSS
PAYEE OR ADDITIONAL INSURED, IN A MANNER ACCEPTABLE TO THE AGENT.  EACH POLICY
OF INSURANCE SHALL CONTAIN A CLAUSE OR ENDORSEMENT REQUIRING THE INSURER TO GIVE
NOT LESS THAN THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO THE AGENT IN THE EVENT
OF CANCELLATION OF THE POLICY FOR ANY REASON WHATSOEVER AND A CLAUSE OR
ENDORSEMENT STATING THAT THE INTEREST OF THE AGENT SHALL NOT BE IMPAIRED OR
INVALIDATED BY ANY

 

46

--------------------------------------------------------------------------------


 


ACT OR NEGLECT OF FLEETWOOD OR ANY OF ITS SUBSIDIARIES OR THE OWNER OF ANY REAL
ESTATE FOR PURPOSES MORE HAZARDOUS THAN ARE PERMITTED BY SUCH POLICY.  ALL
PREMIUMS FOR SUCH INSURANCE SHALL BE PAID BY FLEETWOOD AND ITS SUBSIDIARIES WHEN
DUE, AND CERTIFICATES OF INSURANCE AND, IF REQUESTED BY THE AGENT OR ANY LENDER,
PHOTOCOPIES OF THE POLICIES, SHALL BE DELIVERED TO THE AGENT, IN EACH CASE IN
SUFFICIENT QUANTITY FOR DISTRIBUTION BY THE AGENT TO EACH OF THE LENDERS.  IF
FLEETWOOD AND ITS SUBSIDIARIES FAIL TO PROCURE SUCH INSURANCE OR TO PAY THE
PREMIUMS THEREFOR WHEN DUE, THE AGENT MAY, AND AT THE DIRECTION OF THE MAJORITY
LENDERS SHALL, DO SO FROM THE PROCEEDS OF REVOLVING LOANS.


 

7.6           Insurance and Condemnation Proceeds.  The Borrowers shall promptly
notify the Agent and the Lenders of any material loss, damage, or destruction to
the Collateral, whether or not covered by insurance.  The Agent is hereby
authorized to collect all insurance and condemnation proceeds in respect of
Collateral directly and to apply or remit them as follows:

 


(A)           WITH RESPECT TO INSURANCE AND CONDEMNATION PROCEEDS RELATING TO
COLLATERAL OTHER THAN FIXED ASSETS, AFTER DEDUCTING FROM SUCH PROCEEDS THE
REASONABLE EXPENSES, IF ANY, INCURRED BY THE AGENT IN THE COLLECTION OR HANDLING
THEREOF, THE AGENT SHALL APPLY SUCH PROCEEDS TO THE REVOLVING LOANS.


 


(B)           WITH RESPECT TO INSURANCE AND CONDEMNATION PROCEEDS RELATING TO
COLLATERAL CONSISTING OF FIXED ASSETS, THE AGENT SHALL PERMIT OR REQUIRE THE
LOAN PARTIES TO USE SUCH PROCEEDS, OR ANY PART THEREOF, TO REPLACE, REPAIR,
RESTORE OR REBUILD THE RELEVANT FIXED ASSETS IN A DILIGENT AND EXPEDITIOUS
MANNER WITH MATERIALS AND WORKMANSHIP OF SUBSTANTIALLY THE SAME QUALITY AS
EXISTED BEFORE THE LOSS, DAMAGE OR DESTRUCTION SO LONG AS (1) NO DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND (2) THE LOAN PARTIES FIRST
(I) PROVIDE THE AGENT AND THE MAJORITY LENDERS WITH PLANS AND SPECIFICATIONS FOR
ANY SUCH REPAIR OR RESTORATION WHICH SHALL BE REASONABLY SATISFACTORY TO THE
MAJORITY LENDERS (SUCH SATISFACTION NOT TO BE UNREASONABLY WITHHELD OR DELAYED)
AND (II) DEMONSTRATE TO THE REASONABLE SATISFACTION OF THE MAJORITY LENDERS
(SUCH SATISFACTION NOT TO BE UNREASONABLY WITHHELD OR DELAYED) THAT THE FUNDS
AVAILABLE TO IT WILL BE SUFFICIENT TO COMPLETE SUCH PROJECT IN THE MANNER
PROVIDED THEREIN.  IN ALL OTHER CIRCUMSTANCES, THE AGENT SHALL APPLY SUCH
INSURANCE AND CONDEMNATION PROCEEDS TO THE REVOLVING LOANS (BUT WITHOUT
REDUCTION OF THE REVOLVING CREDIT COMMITMENTS).


 

7.7           Environmental Laws.

 


(A)           FLEETWOOD SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO,
CONDUCT ITS BUSINESS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL
ENVIRONMENTAL LAWS APPLICABLE TO IT, INCLUDING THOSE RELATING TO THE GENERATION,
HANDLING, USE, STORAGE, AND DISPOSAL OF ANY CONTAMINANT.  FLEETWOOD SHALL, AND
SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, TAKE PROMPT AND APPROPRIATE ACTION TO
RESPOND TO ANY NON-COMPLIANCE WITH ENVIRONMENTAL LAWS AND SHALL REGULARLY REPORT
TO THE AGENT ON SUCH RESPONSES TO ANY MATERIAL NON-COMPLIANCE WITH ENVIRONMENTAL
LAWS.

 

47

--------------------------------------------------------------------------------


 


(B)           WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, FLEETWOOD SHALL
SUBMIT TO THE AGENT AND THE LENDERS ANNUALLY, COMMENCING ON THE FIRST
ANNIVERSARY DATE, AND ON EACH ANNIVERSARY DATE THEREAFTER, AN UPDATE OF THE
STATUS OF EACH ENVIRONMENTAL COMPLIANCE OR LIABILITY ISSUE.  THE AGENT OR ANY
LENDER MAY REQUEST COPIES OF TECHNICAL REPORTS PREPARED BY FLEETWOOD OR ANY OF
ITS SUBSIDIARIES AND ITS COMMUNICATIONS WITH ANY GOVERNMENTAL AUTHORITY TO
DETERMINE WHETHER FLEETWOOD OR ANY OF ITS SUBSIDIARIES IS PROCEEDING REASONABLY
TO CORRECT, CURE OR CONTEST IN GOOD FAITH ANY ALLEGED NON-COMPLIANCE OR
ENVIRONMENTAL LIABILITY.  FLEETWOOD SHALL, AT THE AGENT’S OR THE MAJORITY
LENDERS’ REQUEST AND AT THE BORROWERS’ EXPENSE, (I) RETAIN AN INDEPENDENT
ENVIRONMENTAL ENGINEER ACCEPTABLE TO THE AGENT TO EVALUATE THE SITE, INCLUDING
TESTS IF APPROPRIATE, WHERE THE NON-COMPLIANCE OR ALLEGED NON-COMPLIANCE WITH
ENVIRONMENTAL LAWS HAS OCCURRED AND PREPARE AND DELIVER TO THE AGENT, IN
SUFFICIENT QUANTITY FOR DISTRIBUTION BY THE AGENT TO THE LENDERS, A REPORT
SETTING FORTH THE RESULTS OF SUCH EVALUATION, A PROPOSED PLAN FOR RESPONDING TO
ANY ENVIRONMENTAL PROBLEMS DESCRIBED THEREIN, AND AN ESTIMATE OF THE COSTS
THEREOF, AND (II) PROVIDE TO THE AGENT AND THE LENDERS A SUPPLEMENTAL REPORT OF
SUCH ENGINEER WHENEVER THE SCOPE OF THE ENVIRONMENTAL PROBLEMS, OR THE RESPONSE
THERETO OR THE ESTIMATED COSTS THEREOF, SHALL INCREASE IN ANY MATERIAL RESPECT.


 


(C)           THE AGENT AND ITS REPRESENTATIVES WILL HAVE THE RIGHT AT ANY
REASONABLE TIME TO ENTER AND VISIT THE REAL ESTATE AND ANY OTHER PLACE WHERE ANY
PROPERTY OF ANY LOAN PARTY IS LOCATED (SUCH RIGHT LIMITED TO TWICE WITHIN ANY
TWELVE (12) MONTH PERIOD OR ANY TIME FOLLOWING NOTICE OF ANY NOTICE OF ANY
NON-COMPLIANCE WITH ENVIRONMENTAL LAW) FOR THE PURPOSES OF OBSERVING THE REAL
ESTATE, TAKING AND REMOVING SOIL OR GROUNDWATER SAMPLES, AND CONDUCTING TESTS ON
ANY PART OF THE REAL ESTATE.  THE AGENT IS UNDER NO DUTY, HOWEVER, TO VISIT OR
OBSERVE THE REAL ESTATE OR TO CONDUCT TESTS, AND ANY SUCH ACTS BY THE AGENT WILL
BE SOLELY FOR THE PURPOSES OF PROTECTING THE AGENT’S LIENS AND PRESERVING THE
AGENT AND THE LENDERS’ RIGHTS UNDER THE LOAN DOCUMENTS.  NO SITE VISIT,
OBSERVATION OR TESTING BY THE AGENT AND THE LENDERS WILL RESULT IN A WAIVER OF
ANY DEFAULT OR IMPOSE ANY LIABILITY ON THE AGENT OR THE LENDERS.  IN NO EVENT
WILL ANY SITE VISIT, OBSERVATION OR TESTING BY THE AGENT BE A REPRESENTATION
THAT HAZARDOUS SUBSTANCES ARE OR ARE NOT PRESENT IN, ON OR UNDER THE REAL
ESTATE, OR THAT THERE HAS BEEN OR WILL BE COMPLIANCE WITH ANY ENVIRONMENTAL
LAW.  NEITHER FLEETWOOD NOR ANY OF ITS SUBSIDIARIES NOR ANY OTHER PARTY IS
ENTITLED TO RELY ON ANY SITE VISIT, OBSERVATION OR TESTING BY THE AGENT.  THE
AGENT AND THE LENDERS OWE NO DUTY OF CARE TO PROTECT FLEETWOOD OR ANY OF ITS
SUBSIDIARIES OR ANY OTHER PARTY AGAINST, OR TO INFORM FLEETWOOD OR ANY OF ITS
SUBSIDIARIES OR ANY OTHER PARTY OF, ANY HAZARDOUS SUBSTANCES OR ANY OTHER
ADVERSE CONDITION AFFECTING THE REAL ESTATE.  THE AGENT MAY IN ITS DISCRETION
DISCLOSE TO FLEETWOOD OR TO ANY OTHER PARTY IF SO REQUIRED BY LAW ANY REPORT OR
FINDINGS MADE AS A RESULT OF, OR IN CONNECTION WITH, ANY SITE VISIT, OBSERVATION
OR TESTING BY THE AGENT.  FLEETWOOD AND THE BORROWERS UNDERSTAND AND AGREE THAT
THE AGENT MAKES NO WARRANTY OR REPRESENTATION TO ANY LOAN PARTY OR ANY OTHER
PARTY REGARDING THE TRUTH, ACCURACY OR COMPLETENESS OF ANY SUCH REPORT OR
FINDINGS THAT MAY BE DISCLOSED.  FLEETWOOD AND THE BORROWERS ALSO UNDERSTANDS
THAT DEPENDING ON THE RESULTS OF ANY SITE VISIT, OBSERVATION OR TESTING

 

48

--------------------------------------------------------------------------------


 


BY THE AGENT AND DISCLOSED TO FLEETWOOD, FLEETWOOD OR ITS SUBSIDIARY MAY HAVE A
LEGAL OBLIGATION TO NOTIFY ONE OR MORE ENVIRONMENTAL AGENCIES OF THE RESULTS,
THAT SUCH REPORTING REQUIREMENTS ARE SITE-SPECIFIC, AND ARE TO BE EVALUATED BY
OR ITS SUBSIDIARY WITHOUT ADVICE OR ASSISTANCE FROM THE AGENT.  IN EACH
INSTANCE, THE AGENT WILL GIVE FLEETWOOD REASONABLE NOTICE BEFORE ENTERING THE
REAL ESTATE OR ANY OTHER PLACE THE AGENT IS PERMITTED TO ENTER UNDER THIS
SECTION 7.7(C).  THE AGENT WILL MAKE REASONABLE EFFORTS TO AVOID INTERFERING
WITH THE USE OF THE REAL ESTATE OR ANY OTHER PROPERTY IN EXERCISING ANY RIGHTS
PROVIDED HEREUNDER.


 

7.8           Compliance with ERISA.  Fleetwood shall, and shall cause each of
its ERISA Affiliates to:  (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law; (b) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification; (c) make all required contributions to any
Plan subject to Section 412 of the Code; (d) not engage in a prohibited
transaction or violation of the fiduciary responsibility rules which prohibited
transaction or violation of fiduciary responsibility rules, together with all
other prohibited transactions and violations of fiduciary responsibility rules,
has resulted or could reasonably be expected to result in a Material Adverse
Effect; and (e) not engage in a transaction that could be subject to Section
4069 or 4212(c) of ERISA.

 

7.9           Mergers, Consolidations or Sales.  Neither Fleetwood nor any of
its Subsidiaries shall enter into any transaction of merger, reorganization, or
consolidation, or transfer, sell, assign, lease, or otherwise dispose of all or
any part of its property, or wind up, liquidate or dissolve, or agree to do any
of the foregoing, except

 


(A)           SALES OF INVENTORY IN THE ORDINARY COURSE OF ITS BUSINESS;


 


(B)           SALES, TRADE-INS, EXCHANGES OR OTHER DISPOSITIONS OF EQUIPMENT IN
THE ORDINARY COURSE OF BUSINESS THAT ARE OBSOLETE OR NO LONGER USED OR USEABLE
BY THE APPLICABLE PERSON IN ITS BUSINESS WITH AN ORDERLY LIQUIDATION VALUE NOT
TO EXCEED $5,000,000 IN ANY FISCAL YEAR;


 


(C)           ON NO LESS THAN 10 DAYS’ PRIOR NOTICE TO THE AGENT (UNLESS A
SHORTER PERIOD IS ACCEPTABLE TO THE AGENT IN ITS SOLE DISCRETION), ANY FMC
BORROWER MAY MERGE WITH AND INTO ANY OTHER FMC BORROWER AND ANY FRC BORROWER MAY
MERGE WITH AND INTO ANY OTHER FRC BORROWER, PROVIDED, HOWEVER, THAT ALL LIENS OF
THE AGENT SHALL REMAIN UNIMPAIRED, AND THE SURVIVING BORROWER SHALL EXECUTE AND
DELIVER TO THE AGENT SUCH DOCUMENTS AND AGREEMENTS AS THE AGENT MAY REASONABLY
REQUEST TO EVIDENCE THE CONTINUED LIABILITY FOR THE OBLIGATIONS OF THE
DISAPPEARING BORROWER AND THE LIENS SECURING SUCH OBLIGATIONS;


 


(D)           SALES, TRADE-INS, EXCHANGES OR OTHER DISPOSITIONS OF ASSETS BY
FLEETWOOD OR ANY OF ITS SUBSIDIARIES WITH AN ORDERLY LIQUIDATION VALUE NOT TO
EXCEED $5,000,000 IN THE AGGREGATE;


 


(E)           SALE FOR FAIR MARKET VALUE OF THE ASSETS DESCRIBED ON SCHEDULE 7.9
AS “ASSETS HELD FOR SALE” IF (1) AT LEAST 50% OF THE PROCEEDS ARE RECEIVED IN
CASH

 

49

--------------------------------------------------------------------------------


 


AND APPLIED TO THE OBLIGATIONS IN ACCORDANCE WITH SECTION 3.4 AND ANY NON-CASH
CONSIDERATION RECEIVED BY ANY LOAN PARTY SHALL CONSTITUTE ADDITIONAL COLLATERAL
HEREUNDER, IN WHICH THE AGENT SHALL HAVE A DULY PERFECTED LIEN; AND (2) AFTER
GIVING EFFECT TO SUCH DISPOSITION, NO DEFAULT OR EVENT OF DEFAULT EXISTS;


 


(F)            [RESERVED]


 


(G)           ANY EXCLUDED SUBSIDIARY MAY BE WOUND UP AND DISSOLVED OR SELL ANY
OF ITS ASSETS;


 


(H)           SALE/LEASEBACK TRANSACTIONS WITH RESPECT TO REAL ESTATE AND
EQUIPMENT PERMITTED BY SECTION 7.19; AND


 


(I)            ANY SALE OR OTHER DISPOSITION BY FLEETWOOD OR ANY BORROWER OF
PROPERTY THAT DOES NOT CONSTITUTE COLLATERAL, PROVIDED THAT THE FLEXIBILITY
CONDITIONS ARE SATISFIED AS OF THE DATE OF AND BOTH BEFORE AND IMMEDIATELY AFTER
GIVING EFFECT TO SUCH SALE OR OTHER DISPOSITION.


 

All Equipment purchased under this paragraph shall be free and clear of all
Liens except Liens under clauses (a) and (b) of the definition of Permitted
Liens.

 

7.10         Distributions; Capital Change; Restricted Investments.  Neither
Fleetwood nor any of its Subsidiaries shall:

 


(A)           DIRECTLY OR INDIRECTLY DECLARE OR MAKE, OR INCUR ANY LIABILITY TO
MAKE, ANY DISTRIBUTION, EXCEPT (I) DISTRIBUTIONS TO HOLDINGS BY ANY OF ITS
SUBSIDIARIES, DISTRIBUTIONS TO RETAIL BY ANY OF ITS SUBSIDIARIES, OR
DISTRIBUTIONS BY ANY FMC BORROWER OR FRC BORROWER TO ANOTHER FMC BORROWER OR FRC
BORROWER WHICH IS ITS PARENT; (II) SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING ON THE DATE OF THE PAYMENT THEREOF, BOTH BEFORE AND
AFTER GIVING EFFECT TO SUCH PAYMENT, THE BORROWERS MAY MAKE DISTRIBUTIONS TO
FLEETWOOD (OR MAKE INTERCOMPANY LOANS PERMITTED TO BE PAID PURSUANT TO SECTION
7.13(H) OR RETAIN MANAGEMENT FEES TO THE EXTENT PERMITTED TO BE PAID PURSUANT TO
SECTION 7.26) TO PAY, AND FLEETWOOD MAY PAY, A CASH DIVIDEND ON THE COMMON STOCK
OF FLEETWOOD IN AGGREGATE AMOUNTS NOT IN EXCESS OF $.04 PER SHARE OF ITS
OUTSTANDING COMMON STOCK IN ANY FISCAL QUARTER; (III) SO LONG AS NO DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING ON THE DATE OF THE PAYMENT
THEREOF, BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH PAYMENT, THE BORROWERS MAY
MAKE DISTRIBUTIONS TO FLEETWOOD (OR MAKE INTERCOMPANY LOANS PERMITTED TO BE PAID
PURSUANT TO SECTION 7.13(H) OR RETAIN MANAGEMENT FEES TO THE EXTENT PERMITTED
PURSUANT TO SECTION 7.26) TO MAKE THE PAYMENTS PERMITTED PURSUANT TO SECTION
7.29 HEREOF; (IV) SUBJECT TO THE SUBORDINATION PROVISIONS CONTAINED IN EACH OF
THE SUBORDINATED DEBENTURES, THE NEW SUBORDINATED DEBENTURES AND THE 2003
SUBORDINATED DEBENTURES, AS APPLICABLE, FLEETWOOD MAY MAKE PAYMENTS IN RESPECT
OF THE SUBORDINATED DEBENTURES, THE NEW SUBORDINATED DEBENTURES AND THE 2003
SUBORDINATED DEBENTURES, AND FLEETWOOD TRUST MAY MAKE RELATED DISTRIBUTIONS IN
CONNECTION THEREWITH, SUBJECT TO THE LIMITATIONS OF SECTION 7.29

 

50

--------------------------------------------------------------------------------


 


HEREOF; (V) SUBSIDIARIES OF FLEETWOOD MAY MAKE DISTRIBUTIONS TO FLEETWOOD (OR
MAKE INTERCOMPANY LOANS PERMITTED TO BE PAID PURSUANT TO SECTION 7.13(H) OR
RETAIN MANAGEMENT FEES TO THE EXTENT PERMITTED PURSUANT TO SECTION 7.26) TO PAY
WHEN DUE (X) CONSOLIDATED TAXES, EMPLOYEE RELATED EXPENSES (INCLUDING SALARIES,
WAGES, BONUSES, FRINGE BENEFITS, HEALTH BENEFITS, WORKERS COMPENSATION INSURANCE
PREMIUMS AND CLAIMS, RETIREMENT PLAN CONTRIBUTIONS AND RELATED EXPENSES
(INCLUDING PAYMENTS WITH RESPECT TO THE COLI POLICIES), AND MANAGER’S IN
TRAINING REIMBURSEMENTS), MARKETING AND PRODUCT DEVELOPMENT, CAPITAL
EXPENDITURES AND PRODUCTS’ LIABILITY PAYMENTS, IN A MANNER CONSISTENT WITH PAST
PRACTICES AND (Y) AN ADDITIONAL AGGREGATE AMOUNT IN ANY FISCAL YEAR NOT TO
EXCEED $6,000,000 TO FUND OTHER GENERAL CORPORATE OVERHEAD AND OPERATING
EXPENSES; (VI) SUBSIDIARIES OF FLEETWOOD MAY PAY MANAGEMENT FEES TO FLEETWOOD
CONSISTENT WITH THOSE AGREEMENTS IN EXISTENCE ON THE CLOSING DATE; AND
(VII) FLEETWOOD TRUST MAY ACQUIRE THE TRUST SECURITIES IN AN EXCHANGE TO THE
EXTENT PERMITTED BY SECTION 7.29; (VIII) BORROWERS MAY MAKE DISTRIBUTIONS TO
FLEETWOOD OR ANY EXCLUDED SUBSIDIARY OF ASSETS OR PROCEEDS OF SALES OF ASSETS TO
THE EXTENT SUCH ASSETS DO NOT IN EITHER CASE CONSTITUTE COLLATERAL; PROVIDED
THAT THE FLEXIBILITY CONDITIONS ARE SATISFIED AS OF THE DATE OF AND BOTH BEFORE
AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH DISTRIBUTION; AND (IX) WITH RESPECT
TO ANY DEBT INCURRED PURSUANT TO SECTION 7.13(M), THE PROCEEDS OF WHICH WERE
RECEIVED BY ANY BORROWER FROM FLEETWOOD, ANY SUCH BORROWER MAY PREPAY SUCH DEBT
PURSUANT TO AND SUBJECT TO THE LIMITATIONS OF SECTION 7.14(D) HEREOF;


 


(B)           MAKE ANY CHANGE IN ITS CAPITAL STRUCTURE WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR


 


(C)           MAKE ANY RESTRICTED INVESTMENT OTHER THAN HEDGE AGREEMENTS WITH A
LENDER, EXCEPT THAT (I) FLEETWOOD MAY MAKE CAPITAL CONTRIBUTIONS TO HOLDINGS OR
RETAIL; (II) ANY FMC BORROWER MAY MAKE CONTRIBUTIONS, LOANS OR ADVANCES TO ANY
OTHER FMC BORROWER AND ANY FRC BORROWER MAY MAKE CONTRIBUTIONS, LOANS OR
ADVANCES TO ANY OTHER FRC BORROWER; (III) ANY BORROWER MAY MAKE LOANS OR
ADVANCES TO FLEETWOOD OR ANY SUBSIDIARY ONLY TO THE EXTENT PERMITTED BY SECTION
7.13; (IV) THE FMC BORROWERS MAY MAKE LOANS OR ADVANCES TO THE FRC BORROWERS AND
THE FRC BORROWERS MAY MAKE LOANS OR ADVANCES TO THE FMC BORROWERS; PROVIDED THAT
THE AGGREGATE AMOUNT OF ALL SUCH LOANS AND ADVANCES DOES NOT EXCEED $10,000,000
AT ANY ONE TIME OUTSTANDING; (V) RETAIL MAY MAKE ADVANCES TO THE EXCLUDED RETAIL
SUBSIDIARIES FOR OPERATING EXPENSES THAT SUCH EXCLUDED SUBSIDIARIES HAVE AN
OBLIGATION TO REIMBURSE; PROVIDED THAT THE AGGREGATE AMOUNT OF ALL SUCH ADVANCES
OUTSTANDING AT ANY TIME DOES NOT EXCEED $2,000,000; (VI) ANY EXCLUDED SUBSIDIARY
MAY MAKE CONTRIBUTIONS, LOANS OR ADVANCES TO ANY OTHER EXCLUDED SUBSIDIARY;
(VII) FLEETWOOD MAY MAKE ADVANCES TO THE EXCLUDED SUBSIDIARIES FOR OPERATING
EXPENSES THAT SUCH EXCLUDED SUBSIDIARIES HAVE AN OBLIGATION TO REIMBURSE;
PROVIDED THAT THE AGGREGATE AMOUNT OF ALL SUCH ADVANCES OUTSTANDING AT ANY TIME
DOES NOT EXCEED $2,000,000; (VIII) FLEETWOOD MAY MAKE CAPITAL CONTRIBUTIONS,
LOANS OR ADVANCES TO THE EXCLUDED SUBSIDIARIES IN AN AGGREGATE AMOUNT NOT TO
EXCEED $4,000,000 DURING THE TERM OF THIS AGREEMENT; (IX) FLEETWOOD MAY MAKE
ADVANCES TO ANY BORROWER

 

51

--------------------------------------------------------------------------------


 


AFTER THE CLOSING DATE; AND (X) FLEETWOOD MAY MAKE ADDITIONAL CAPITAL
CONTRIBUTIONS, LOANS OR ADVANCES TO THE EXCLUDED SUBSIDIARIES (INCLUDING FINANCE
CO.) IN EXCESS OF THOSE PERMITTED UNDER CLAUSE (VIII) HEREOF IN AN AGGREGATE
AMOUNT, DURING THE TERM OF THIS AGREEMENT, NOT TO EXCEED $50,000,000 PLUS
(A) $10,000,000 FROM AND AFTER JULY 31, 2005 AND (B) AN ADDITIONAL $10,000,000
FROM AND AFTER JULY 31, 2006; PROVIDED THAT (X) THE FLEXIBILITY CONDITIONS ARE
SATISFIED AS OF THE DATE OF AND BOTH BEFORE AND IMMEDIATELY AFTER GIVING EFFECT
TO SUCH CAPITAL CONTRIBUTION, LOAN OR ADVANCE AND (Y) THE PROCEEDS OF ANY
RESTRICTED INVESTMENTS IN FINANCE CO. UNDER THIS CLAUSE (X) ARE USED BY FINANCE
CO. OR ANY FINANCING JOINT VENTURE PRIMARILY FOR THE PURPOSE OF (I) FUNDING
LOANS TO RETAIL CUSTOMERS WHO ARE PURCHASING PRODUCTS MANUFACTURED BY FLEETWOOD
OR ITS SUBSIDIARIES FROM FLEETWOOD, SUBSIDIARIES OF FLEETWOOD OR INDEPENDENT
DEALERS WHO ARE, AS OF THE DATE OF THE FUNDING OF THE LOAN TO THE APPLICABLE
RETAIL CUSTOMERS, PURCHASING FROM FLEETWOOD OR ITS SUBSIDIARIES NEW PRODUCTS
MANUFACTURED BY FLEETWOOD OR ITS SUBSIDIARIES OR (II) REFINANCING OR
RESTRUCTURING LOANS TO RETAIL CUSTOMERS DESCRIBED IN CLAUSE (I) OF THIS CLAUSE
(X).


 

7.11         Transactions Affecting Collateral or Obligations.  Neither
Fleetwood nor any of its Subsidiaries shall enter into any transaction which
would be reasonably expected to have a Material Adverse Effect.

 

7.12         Guaranties.  Neither Fleetwood nor any of its Subsidiaries shall
make, issue, or become liable on any Guaranty, except (a) Guaranties of the
Obligations in favor of the Agent; (b) Repurchase Obligations of Fleetwood
incurred in the ordinary course of business consistent with past practices and
customary in the industry; (c) Guaranties existing on the date hereof and
described on Schedule 7.12; (d) unsecured Guaranties by Fleetwood and FRC of the
obligations of the Excluded Retail Subsidiaries to the Floor Plan Lenders on
terms and conditions satisfactory to Majority Lenders; (e) Fleetwood’s unsecured
Guaranty of the Trust Securities; (f) Letters of Credit issued for the account
of a Borrower to support obligations of Fleetwood and its Subsidiaries for
worker’s compensation and similar claims and insurance liabilities;
(g) Guaranties by Fleetwood of the obligations of Finance Co. pursuant to a
Warehouse Financing Line of Credit; provided that (x) the aggregate amount of
such Warehouse Financing Line of Credit shall not exceed $175,000,000; (y) the
Flexibility Conditions are satisfied as of the date of and both before and
immediately after giving effect to the issuance of such Guaranty; (h)
endorsements for collection or deposits in the ordinary course of business; and
(i) other Guaranties in an aggregate amount not to exceed $5,000,000 at any time
in effect.

 

7.13         Debt.  Neither Fleetwood nor any of its Subsidiaries shall incur or
maintain any Debt, other than:

 


(A)           THE OBLIGATIONS;


 


(B)           THE SUBORDINATED DEBT;


 


(C)           DEBT EXISTING ON THE CLOSING DATE DESCRIBED ON SCHEDULE 6.9 WHICH
IS NOT TO BE REPAID WITH THE PROCEEDS OF THE LOANS MADE ON THE INITIAL FUNDING
DATE;

 

52

--------------------------------------------------------------------------------


 


(D)           CAPITAL LEASES OF EQUIPMENT AND PURCHASE MONEY SECURED DEBT
INCURRED TO PURCHASE EQUIPMENT PROVIDED THAT


 

(I)            LIENS SECURING THE SAME ATTACH ONLY TO THE EQUIPMENT ACQUIRED BY
THE INCURRENCE OF SUCH DEBT AND PROCEEDS THEREOF, AND

 

(II)           THE AGGREGATE AMOUNT OF SUCH DEBT (INCLUDING CAPITAL LEASES, AND
INCLUDING, WITHOUT LIMITATION, ANY SUCH CAPITAL LEASES LISTED ON SCHEDULE 6.9)
OUTSTANDING DOES NOT EXCEED $20,000,000 AT ANY TIME;

 


(E)           CAPITAL LEASES OF EQUIPMENT OR REAL ESTATE ENTERED INTO IN
CONNECTION WITH SALE\LEASEBACK TRANSACTIONS PERMITTED PURSUANT TO SECTION 7.19;
PROVIDED THAT LIENS SECURING THE SAME ATTACH ONLY TO THE EQUIPMENT OR REAL
ESTATE SUBJECT TO THE APPLICABLE CAPITAL LEASE;


 


(F)            DEBT EVIDENCING A REFUNDING, RENEWAL OR EXTENSION OF THE DEBT
PERMITTED UNDER SECTION 7.13(D), SECTION 7.13(N), SECTION 7.13(S), SECTION 7.13
(U), OR DESCRIBED ON SCHEDULE 6.9; PROVIDED THAT:


 

(I)            THE PRINCIPAL AMOUNT THEREOF IS NOT INCREASED,

 

(II)           THE LIENS, IF ANY, SECURING SUCH REFUNDED, RENEWED OR EXTENDED
DEBT DO NOT ATTACH TO ANY ASSETS IN ADDITION TO THOSE ASSETS, IF ANY, SECURING
THE DEBT TO BE REFUNDED, RENEWED OR EXTENDED,

 

(III)          NO PERSON THAT IS NOT AN OBLIGOR OR GUARANTOR OF SUCH DEBT AS OF
THE CLOSING DATE SHALL BECOME AN OBLIGOR OR GUARANTOR THEREOF,

 

(IV)          THE TERMS OF SUCH REFUNDING, RENEWAL OR EXTENSION ARE NO LESS
FAVORABLE IN ANY MATERIAL RESPECT TO FLEETWOOD, ITS SUBSIDIARY, THE AGENT OR THE
LENDERS THAN THE ORIGINAL DEBT; AND

 

(V)           IN THE CASE OF SUCH DEBT INCURRED IN CONNECTION WITH ANY 
REFUNDING, RENEWAL OR EXTENSION OF DEBT ORIGINALLY INCURRED PURSUANT TO SECTION
7.13(D) SECTION 7.13(N), SECTION 7.13(S), OR SECTION 7.13(U), AS APPLICABLE (AND
IRREGARDLESS OF WHETHER SUCH DEBT APPEARS ON SCHEDULE 6.9), SUCH CONTINUING DEBT
OTHERWISE COMPLIES WITH THE TERMS AND CONDITIONS OF SECTION 7.13(D), SECTION
7.13(N), SECTION 7.13(S) OR SECTION 7.13(U), AS APPLICABLE, AND, IN EACH CASE,
MEETS THE REQUIREMENTS OF ANY OF THE DEFINED TERMS IN SUCH SECTIONS.

 


(G)           DEBT OF ANY FMC BORROWER TO ANOTHER FMC BORROWER OR OF A FRC
BORROWER TO ANOTHER FRC BORROWER EVIDENCED BY A MASTER INTERCOMPANY NOTE PLEDGED
TO THE AGENT;


 


(H)           DEBT OF FLEETWOOD TO ANY BORROWER PROVIDED, THAT (I) ON THE DATE
OF THE ADVANCE OF THE PROCEEDS OF SUCH DEBT, SUCH BORROWER WOULD BE PERMITTED TO
MAKE A DISTRIBUTION PURSUANT TO SECTION 7.10(A)(II), (III), OR (V); AND (II)
SUCH DEBT IS EVIDENCED BY A PROMISSORY NOTE PLEDGED TO THE AGENT;

 

53

--------------------------------------------------------------------------------


 


(I)            DEBT OF ANY EXCLUDED SUBSIDIARY TO FLEETWOOD; PROVIDED THAT
(I) SUCH LOAN IS PERMITTED PURSUANT TO SECTION 7.10(C)(VII), (VIII) OR (IX) AND
(II) SUCH DEBT IS EVIDENCED BY A PROMISSORY NOTE PLEDGED TO THE AGENT;


 


(J)            DEBT OF ANY FMC BORROWER TO ANY FRC BORROWER AND DEBT OF ANY FRC
BORROWER TO ANY FMC BORROWER; PROVIDED THAT (I) SUCH LOAN IS PERMITTED PURSUANT
TO SECTION 7.10(C)(IV) AND (II) SUCH DEBT IS EVIDENCED BY A PROMISSORY NOTE
PLEDGED TO THE AGENT;


 


(K)           DEBT OF AN EXCLUDED RETAIL SUBSIDIARY TO RETAIL; PROVIDED THAT
(I) SUCH LOAN IS PERMITTED PURSUANT TO SECTION 7.10(C)(V); AND (II) SUCH DEBT IS
EVIDENCED BY A PROMISSORY NOTE PLEDGED TO THE AGENT;


 


(L)            DEBT OF ANY EXCLUDED SUBSIDIARY TO ANOTHER EXCLUDED SUBSIDIARY;


 


(M)          DEBT OF AN FMC BORROWER TO FLEETWOOD OR ANY SUBSIDIARY (OTHER THAN
AN FRC BORROWER, AN FMC BORROWER OR AN EXCLUDED SUBSIDIARY), OR DEBT OF AN FRC
BORROWER TO FLEETWOOD OR ANY SUBSIDIARY (OTHER THAN AN FMC BORROWER, AN FRC
BORROWER OR AN EXCLUDED SUBSIDIARY), IN EACH CASE THAT IS EVIDENCED BY A MASTER
INTERCOMPANY NOTE PLEDGED TO THE AGENT, AND SUBORDINATED TO THE PAYMENT IN FULL
OF THE OBLIGATIONS ON TERMS SATISFACTORY TO THE MAJORITY LENDERS;


 


(N)           FLOOR PLAN DEBT OF THE EXCLUDED RETAIL SUBSIDIARIES;


 


(O)           GUARANTIES PERMITTED BY SECTION 7.12 AND ANY DEBT ARISING UPON
SUCH CONTINGENT OBLIGATIONS BECOMING ABSOLUTE AND MATURED;


 


(P)           DEBT OF ANY FMC BORROWER TO FLEETWOOD CANADA WHICH LOANS ARE
EVIDENCED BY AN INTERCOMPANY NOTE PLEDGED TO THE AGENT AND SUBORDINATED TO
PAYMENT IN FULL OF THE OBLIGATIONS ON TERMS SATISFACTORY TO THE MAJORITY LENDERS
PROVIDED THAT THE AGGREGATE AMOUNT OF ALL SUCH DEBT TO ALL FMC BORROWERS
OUTSTANDING DOES NOT EXCEED THE AMOUNT OF THE BORROWING BASE ATTRIBUTABLE TO THE
ACCOUNTS OF FLEETWOOD CANADA;


 


(Q)           OBLIGATIONS UNDER HEDGE AGREEMENTS WITH ANY LENDER;


 


(R)            DEBT ARISING FROM RIGHTS OF INDEMNITY OR CONTRIBUTION WITH
RESPECT TO PAYMENTS UNDER THE LOAN DOCUMENTS;


 


(S)           MORTGAGE DEBT OF FLEETWOOD OR ANY BORROWER; PROVIDED THAT (X) SUCH
MORTGAGE DEBT IS SECURED SOLELY BY LIENS WHICH ATTACH ONLY TO PROPERTY THAT DOES
NOT CONSTITUTE COLLATERAL, AND (Y) THE FLEXIBILITY CONDITIONS ARE SATISFIED AS
OF THE DATE OF AND BOTH BEFORE AND IMMEDIATELY AFTER GIVING EFFECT TO THE
INCURRENCE OF SUCH MORTGAGE DEBT;


 


(T)            DEBT OF FLEETWOOD THE PROCEEDS OF WHICH ARE APPLIED SOLELY FOR
THE PURPOSE OF PAYING BENEFITS TO EMPLOYEES OR FORMER EMPLOYEES WHO ARE
PARTICIPANTS IN NON-QUALIFIED BENEFIT PLANS OF FLEETWOOD AND ITS SUBSIDIARIES
WHICH

 

54

--------------------------------------------------------------------------------


 

are supported by the COLI Policies; provided that (x) such Debt is secured
solely by Liens which attach only to the COLI Policies; and (y) the Flexibility
Conditions are satisfied as of the date of and both before and immediately after
giving effect to the incurrence of such Debt;

 


(U)           DEBT OF FINANCE CO. INCURRED IN CONNECTION WITH ONE OR MORE
WAREHOUSE FINANCING LINES OF CREDIT; PROVIDED THAT (X) THE AGGREGATE PRINCIPAL
AMOUNT OF ALL SUCH WAREHOUSE FINANCING LINES OF CREDIT SHALL NOT, IN THE
AGGREGATE (INCLUDING ANY SUCH DEBT SET FORTH ON SCHEDULE 6.9), EXCEED
$175,000,000, AND (Y) THE FLEXIBILITY CONDITIONS ARE SATISFIED AS OF THE DATE OF
AND BOTH BEFORE AND IMMEDIATELY AFTER GIVING EFFECT TO THE INCURRENCE OF SUCH
DEBT; AND


 


(V)           OTHER UNSECURED DEBT NOT TO EXCEED $3,000,000 IN THE AGGREGATE FOR
ALL LOAN PARTIES.


 

7.14         Prepayment.  Neither Fleetwood nor any of its Subsidiaries shall
voluntarily prepay any Debt, except the Obligations in accordance with the terms
of this Agreement; provided that (a) (i) the Excluded Retail Subsidiaries may
prepay the Floor Plan Debt and any intercompany Debt and (ii) any of Fleetwood
or its Subsidiaries may prepay Debt incurred pursuant to Sections 7.13(g)
through (l), inclusive, and Section 7.13(p); (b) Fleetwood and its Subsidiaries
may prepay Debt, including, without limitation, Capital Leases, being refinanced
pursuant to Section 7.13(f) hereof; (c) (i) so long as the Flexibility
Conditions are satisfied as of the date of and both before and immediately after
giving effect to such prepayment, Fleetwood and its Subsidiaries may prepay (A)
any Capital Leases, so long as the acquisition of any property in connection
with the prepayment of such Capital Lease would not constitute a Restricted
Investment and (B) any Debt incurred pursuant to Section 7.13 and (ii) so long
as the Flexibility Conditions are satisfied as of the date of and both before
and immediately after giving effect to such prepayment, Fleetwood and its
Subsidiaries may prepay any Debt not otherwise permitted to be prepaid pursuant
to this Section 7.14 in an aggregate amount not to exceed $1,000,000; (d) so
long as the Flexibility Conditions are satisfied as of the date of and both
before and immediately after giving effect to such prepayment, any Borrower make
prepayments to Fleetwood of Debt incurred pursuant to Section 7.13(m), the
proceeds of which were received by such Borrower from Fleetwood; and (e) so long
as no Default or Event of Default has occurred and is continuing on the date of
the payment thereof, both before and after giving effect to such payment,
Fleetwood, or Fleetwood Trust, as applicable, may, on or prior to December 31,
2004, either (I) call for redemption, prepay or repurchase and cancel all or a
portion of the Subordinated Debentures, the New Subordinated Debentures, the
2003 Subordinated Debentures or the Trust Securities or (II) pay a solicitation,
conversion, or other inducement fee to induce the holders of the Trust
Securities to convert the Trust Securities pursuant to the terms thereof or to
induce the holders of the 2003 Subordinated Debentures to convert the 2003
Subordinated Debentures pursuant to the terms thereof; provided that the amount
of such prepayment or repurchase does not exceed, in the case of clauses (I) and
(II) above combined, $100,000,000 and, in the case of clause (II) above, a
sublimit of $8,000,000; and provided further that contemporaneously therewith
either (A) in the case of prepayments in respect of the Subordinated Debentures
or the New Subordinated Debentures made pursuant to clause (I) above, the
Fleetwood Trust uses such proceeds to prepay or repurchase and cancel

 

55

--------------------------------------------------------------------------------


 

those Trust Securities having the same liquidation amount as the principal
amount of such Subordinated Debentures or the New Subordinated Debentures
underlying such Trust Securities or (B) in the case of clause (II) above, the
holders of the Trust Securities or the 2003 Subordinated Debentures, as
applicable, together with, in the case of any payments to any holder of Trust
Securities, the Fleetwood Trust, otherwise comply with the requirements upon
conversion set forth in the Subordinated Debentures, the New Subordinated
Debentures, the 2003 Subordinated Debentures and the Trust Securities, as
applicable.

 

7.15         Transactions with Affiliates.  Except as set forth below, neither
Fleetwood nor any of its Subsidiaries shall sell, transfer, distribute, or pay
any money or property, including, but not limited to, any fees or expenses of
any nature (including, but not limited to, any fees or expenses for management
services), to any Affiliate, or lend or advance money or property to any
Affiliate, or except as permitted in Sections 7.10 and 7.14 invest in (by
capital contribution or otherwise) or purchase or repurchase any Capital Stock
or indebtedness, or any property, of any Affiliate, or except as permitted in
Section 7.12, become liable on any Guaranty of the indebtedness, dividends, or
other obligations of any Affiliate.  Notwithstanding the foregoing but subject
to the limitations set forth in Sections 7.9, 7.10, 7.12, and 7.13, (i) any Loan
Party may engage in transactions with any other Loan Party in the ordinary
course of business consistent with past practices; (ii) while no Event of
Default has occurred and is continuing, any Loan Party may engage in
transactions with any Affiliate (other than a Loan Party) in the ordinary course
of business consistent with past practices, and in the case of transactions with
Affiliates other than Excluded Subsidiaries, in amounts and upon terms fully
disclosed to the Agent and the Lenders, and no less favorable to Loan Parties
than would be obtained in a comparable arm’s-length transaction with a third
party who is not an Affiliate; and (iii) Fleetwood and its Subsidiaries may
engage in transactions with Finance Co. in the ordinary course of business and
on terms no less favorable to the Loan Parties than would be obtained in a
comparable arm’s-length transaction with a third party who is not an Affiliate. 
All sales of Inventory by FMC to any FRC Borrower shall be on terms no less
favorable to FRC Borrowers than would be obtained in an arm’s length transaction
with a Person which is not an Affiliate.  The foregoing restrictions shall not
apply to (a) reasonable and customary fees paid to, and customary
indemnification of, members of the board of directors (or similar governing
body) of Fleetwood and its Subsidiaries and (b) compensation arrangements for
officers and other employees of Fleetwood and its Subsidiaries entered into in
the ordinary course of business.

 

7.16         Investment Banking and Finder’s Fees.  Neither Fleetwood nor any of
its Subsidiaries shall pay or agree to pay, or reimburse any other party with
respect to, any investment banking or similar or related fee, underwriter’s fee,
finder’s fee, or broker’s fee to any Person in connection with this Agreement. 
The Borrowers shall defend and indemnify the Agent and the Lenders against and
hold them harmless from all claims of any Person that the Borrower is obligated
to pay for any such fees, and all costs and expenses (including attorneys’ fees)
incurred by the Agent and/or any Lender in connection therewith.

 

7.17         Business Conducted.  Fleetwood shall not and shall not permit any
of its Subsidiaries to, engage directly or indirectly, in any line of business
other than the businesses in which it is engaged on the Closing Date and
businesses reasonably related thereto.

 

56

--------------------------------------------------------------------------------


 

7.18         Liens.  Neither Fleetwood nor any of its Subsidiaries shall create,
incur, assume, or permit to exist any Lien on any property now owned or
hereafter acquired by any of them, except Permitted Liens.

 

7.19         Sale and Leaseback Transactions.  Neither Fleetwood nor any of its
Subsidiaries shall, directly or indirectly, enter into any arrangement with any
Person providing for Fleetwood or such Subsidiary to lease or rent property that
Fleetwood or such Subsidiary has sold or will sell or otherwise transfer to such
Person, except that:

 


(A)           A BORROWER MAY SELL REAL ESTATE OWNED BY IT AND LEASE SUCH REAL
ESTATE IF (I) THE TERMS AND CONDITIONS OF SUCH SALE AND LEASEBACK ARE APPROVED
BY MAJORITY LENDERS AND (II) THE PROCEEDS OF SUCH SALE ARE APPLIED TO THE
OBLIGATIONS IN ACCORDANCE WITH SECTION 3.4;


 


(B)           [RESERVED]; AND


 


(C)           A BORROWER MAY SELL EQUIPMENT OWNED BY IT AND LEASE SUCH EQUIPMENT
IF (I) THE TERMS AND CONDITIONS OF SUCH SALE AND LEASEBACK ARE APPROVED BY
MAJORITY LENDERS (II) THE PROCEEDS OF SUCH SALE ARE APPLIED TO THE OBLIGATIONS
IN ACCORDANCE WITH SECTION 3.4; AND (III) THE AGGREGATE NET PROCEEDS OF SUCH
SALE AND ALL PREVIOUS SALES PURSUANT TO THIS SECTION 7.19(B) DO NOT EXCEED
$25,000,000.


 

7.20         New Subsidiaries.  Without the prior written consent of the Agent
and Majority Lenders, Fleetwood shall not, directly or indirectly, organize,
create, acquire or permit to exist any Subsidiary other (i) than those listed on
Schedule 6.5, as the same may be amended from time to time with the consent of
the Agent (not to be unreasonably withheld) and (ii) Inactive Subsidiaries.

 

7.21         Fiscal Year.  Fleetwood shall not, and shall not permit any of its
Subsidiaries to, change its Fiscal Year, except that the Fiscal Year of FRC may
be changed so that it is the same as the Fiscal Year of Fleetwood.

 

7.22         Capital Expenditures.  Neither Fleetwood nor any of its
Subsidiaries shall make or incur any Capital Expenditure if, after giving effect
thereto, the aggregate amount of all Capital Expenditures by Fleetwood and its
Subsidiaries on a consolidated basis (including the capitalized amount of all
Capital Leases and the principal amount of all Purchase Money Debt incurred in
connection therewith) would exceed $40,000,000 in any Fiscal Year; provided that
to the extent the actual amount of Capital Expenditures made in the Fiscal Year
ended April 2004 was less than or equal to $40,000,000, such differential, up to
$10,000,000 (the “Initial Capital Expenditure Excess”), may be carried forward
to (but only to) the Fiscal Year ended April 2005; provided further that to the
extent the amount of Capital Expenditures permitted to be made in the Fiscal
Year ended April 2005 and any Fiscal Year thereafter (each “Year 1”) pursuant to
this clause exceeds the aggregate amount of Capital Expenditures actually made
during such Fiscal Year, such excess amount, up to $20,000,000 (the “Standard
Capital Expenditure Excess”), may be carried forward to (but only to) the next
succeeding Fiscal Year (each “Year 2”) (any such amount to be certified to the
Administrative Agent in the compliance certificate delivered for the last Fiscal
Quarter of Year 1 pursuant to Section 5.1(e)); provided further that any Capital

 

57

--------------------------------------------------------------------------------


 

Expenditures made in any Fiscal Year will first be attributed to the $40,000,000
permitted pursuant to this Section 7.22 without regard to any carried forward
Initial Capital Expenditure Excess or Standard Capital Expenditure Excess and
thereafter to any carried forward Standard Capital Expenditure Excess;.

 

7.23         [RESERVED].

 

7.24         Minimum EBITDA.  If a Minimum Liquidity Event shall occur as of the
end of any calendar month, as indicated in any compliance certificate delivered
pursuant to Section 5.2(e), Fleetwood shall be required to have maintained
EBITDA for the most recent period of four consecutive Fiscal Quarters (for which
an annual or quarterly compliance certificate has been delivered pursuant to
Section 5.2(e)) ended on the last day of each Fiscal Quarter set forth below of
not less than the amount set forth below opposite each such fiscal quarter:

 

Period Ending

 

EBITDA

 

On the last Sunday in April 2004

 

$

51,000,000

 

On the last Sunday in July 2004

 

$

52,000,000

 

On the last Sunday in October 2004

 

$

55,000,000

 

On the last Sunday in January 2005

 

$

58,000,000

 

On the last Sunday in April 2005

 

$

62,000,000

 

Thereafter

 

$

65,000,000

 

 

7.25         Bank Accounts.  The Borrowers shall establish and maintain a cash
management system reasonably acceptable to the Agent, including (a) arrangements
satisfactory to the Administrative Agent to transfer funds to the Administrative
Agent for application to the Obligations on a daily basis, or on such other
basis as the Administrative Agent agrees, and, (b) Blocked Account Agreements
satisfactory to the Administrative Agent in respect of accounts over which the
Administrative Agent shall have control (within the meaning of the UCC).

 

7.26         Contribution of Management Fees.  On the date of receipt by
Fleetwood of any management fees from any of its Subsidiaries, Fleetwood shall
make a capital contribution to FMC in the amount of such management fees so
received less the amount on such day of Distributions by the Borrowers to
Fleetwood that would be permitted pursuant to Section 7.10(a)(ii), (iii), or
(iv).

 

7.27         Use of Proceeds.  The Borrowers shall not, and shall not suffer or
permit any of their Subsidiaries to, use any portion of the Loan proceeds,
directly or indirectly, (i) to purchase or carry Margin Stock, (ii) to repay or
otherwise refinance indebtedness of Fleetwood or any of its Subsidiaries or
others incurred to purchase or carry Margin Stock, (iii) to extend credit for
the purpose of purchasing or carrying any Margin Stock, or (iv) to acquire any
security in any transaction that is subject to Section 13 or 14 of the Exchange
Act.

 

7.28         Further Assurances; Mortgages.

 


(A)           FLEETWOOD SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO,
EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, TO THE AGENT AND/OR
THE

 

58

--------------------------------------------------------------------------------


 


LENDERS SUCH DOCUMENTS AND AGREEMENTS, AND SHALL TAKE OR CAUSE TO BE TAKEN SUCH
ACTIONS, AS THE AGENT OR ANY LENDER MAY, FROM TIME TO TIME, REASONABLY REQUEST
TO CARRY OUT THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.


 


(B)           WITH RESPECT TO EACH PARCEL OF REAL ESTATE LISTED ON SCHEDULE 6.11
IDENTIFIED AS MORTGAGED PROPERTY, (I) SUCH MORTGAGED PROPERTY SHALL HAVE, IN THE
AGGREGATE, AN APPRAISED VALUE, AS SET FORTH IN THE APPRAISALS, OF AT LEAST
$50,000,000, (II) SUCH MORTGAGED PROPERTY SHALL REMAIN SUBJECT TO ALL EXISTING
MORTGAGES AND (III) WITHIN 60 DAYS AFTER THE CLOSING DATE, FLEETWOOD AND/OR THE
APPLICABLE LOAN PARTY SHALL DELIVER TO THE AGENT AND THE COLLATERAL AGENT
(A) DULY EXECUTED AND ACKNOWLEDGED AMENDMENTS TO OR AMENDMENT AND RESTATEMENTS
OF THE EXISTING MORTGAGES OR IN THE CASE OF ANY MORTGAGED PROPERTY IN WHICH ANY
EXISTING MORTGAGE HAS PREVIOUSLY BEEN RELEASED, A REPLACEMENT MORTGAGE (EACH A
“MORTGAGE AMENDMENT” AND, COLLECTIVELY, THE “MORTGAGE AMENDMENTS”), IN EACH CASE
TO THE EXTENT NECESSARY UNDER APPLICABLE LAW, IN THE REASONABLE JUDGMENT OF THE
AGENT, TO CONTINUE AND MAINTAIN THE ENFORCEABILITY, PERFECTION AND PRIORITY OF
THE EXISTING MORTGAGES FROM AND AFTER THE CLOSING DATE (OR, IN THE CASE OF ANY
MORTGAGED PROPERTY IN WHICH ANY EXISTING MORTGAGE HAS PREVIOUSLY BEEN RELEASED,
TO EFFECT THE ENFORCEABILITY, PERFECTION AND PRIORITY OF THE MORTGAGE AMENDMENT
FROM AND AFTER THE CLOSING DATE) IN PROPER FORM FOR RECORDING IN ALL APPROPRIATE
PLACES IN ALL APPLICABLE JURISDICTIONS, (B) ENDORSEMENTS TO THE EXISTING
MORTGAGE TITLE POLICIES AS REASONABLY REQUESTED BY THE AGENT, ASSURING THE AGENT
THAT SUCH MORTGAGES CONTINUE TO CONSTITUTE FIRST PRIORITY MORTGAGE LIENS SUBJECT
ONLY TO PERMITTED LIENS UNDER CLAUSES (A), (B), (D) AND (E) OF THE DEFINITION OF
PERMITTED LIENS, AND (C) IF REQUESTED BY THE AGENT, OPINIONS OF COUNSEL AS TO
SUCH MATTERS AS REASONABLY REQUESTED BY THE AGENT.


 


(C)           IF FLEETWOOD FORMS ANY NEW SUBSIDIARY THAT IS NOT AN EXCLUDED
SUBSIDIARY OR IF ANY INACTIVE SUBSIDIARY BECOMES AN ACTIVE SUBSIDIARY WHICH OWNS
ASSETS IN EXCESS OF $250,000 OR HAS REVENUES IN EXCESS OF $1,000,000 IN ANY
FISCAL YEAR, THE BORROWERS SHALL CAUSE SUCH SUBSIDIARY TO EITHER BECOME AN FMC
BORROWER OR FRC BORROWER HEREUNDER BY DELIVERING A COUNTERPART TO THIS AGREEMENT
AND TO EACH OTHER LOAN DOCUMENT TO WHICH AN FMC BORROWER OR AN FRC BORROWER, AS
THE CASE MAY BE, IS A PARTY OR BECOME A GUARANTOR BY DELIVERING A COUNTERPART TO
THE SUBSIDIARY GUARANTY AND TO EACH OTHER LOAN DOCUMENT TO WHICH A GUARANTOR
WHICH IS A SUBSIDIARY IS A PARTY, TOGETHER WITH SUCH EVIDENCES OF AUTHORITY,
OPINIONS AND OTHER DOCUMENTS AND INSTRUMENTS AS THE AGENT MAY REASONABLY
REQUEST; PROVIDED THAT NO SUCH SUBSIDIARY MAY BECOME AN FRC BORROWER OR AN FMC
BORROWER WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS.


 

7.29         Subordinated Debt; Trust Securities.

 


(A)           FLEETWOOD WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES
TO, AMEND, SUPPLEMENT OR OTHERWISE MODIFY THE TERMS OF THE SUBORDINATED
DEBENTURES, THE NEW SUBORDINATED DEBENTURES OR THE 2003 SUBORDINATED

 

59

--------------------------------------------------------------------------------


 


DEBENTURES, OR ANY GUARANTY THEREOF, OR THE TRUST SECURITIES OR ANY GUARANTY
THEREOF OR ADD ANY GUARANTY OF ANY OTHER CREDIT PARTY.


 


(B)           FLEETWOOD WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES
TO, MAKE ANY CASH PAYMENTS OR PREPAYMENTS WITH RESPECT TO THE SUBORDINATED
DEBENTURES OR THE NEW SUBORDINATED DEBENTURES OTHER THAN, SUBJECT TO THE
SUBORDINATION PROVISIONS CONTAINED THEREIN, (A) MANDATORY PAYMENTS OF INTEREST
(INCLUDING ANY ADDITIONAL AMOUNTS ON THE SUBORDINATED DEBENTURES AND THE NEW
SUBORDINATED DEBENTURES) WHEN DUE UNDER THE TERMS OF THE SUBORDINATED DEBENTURES
AND THE NEW SUBORDINATED DEBENTURES, RESPECTIVELY (IN EACH CASE, WITHOUT
ACCELERATION), (B) FEES, INDEMNIFICATION PAYMENTS, EXPENSE REIMBURSEMENTS AND
OTHER CUSTOMARY PAYMENTS MADE TO ANY TRUSTEE, CONVERSION AGENT, TRANSFER AGENT,
EXCHANGE AGENT, PAYING AGENT, DEPOSITARY OR CUSTODIAN FOR THE SUBORDINATED
DEBENTURES, THE NEW SUBORDINATED DEBENTURES OR THE TRUST SECURITIES, OR ANY
AGENT OR COUNSEL FOR ANY OF THE FOREGOING, (C) MANDATORY PREPAYMENTS IN RESPECT
OF FRACTIONAL SHARES UPON CONVERSION OF THE SUBORDINATED DEBENTURES OR THE NEW
SUBORDINATED DEBENTURES, AS APPLICABLE, (D) ANY OTHER MANDATORY PAYMENTS OF
PRINCIPAL AND/OR INTEREST (INCLUDING ANY ADDITIONAL AMOUNTS) REQUIRED UNDER THE
TERMS OF THE INDENTURE UNDER WHICH THE SUBORDINATED DEBENTURES AND THE NEW
SUBORDINATED DEBENTURES, AS APPLICABLE, ARE ISSUED AND (E) SO LONG AS NO DEFAULT
OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING ON THE DATE OF THE PAYMENT
THEREOF, BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH PAYMENT, FLEETWOOD MAY MAKE
THE PAYMENTS AND/OR PAY THE FEES DESCRIBED IN SECTION 7.14 HEREOF.


 


(C)           FLEETWOOD WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES
TO, MAKE ANY CASH PAYMENTS OR PREPAYMENTS WITH RESPECT TO THE 2003 SUBORDINATED
DEBENTURES OTHER THAN, SUBJECT TO THE SUBORDINATION PROVISIONS CONTAINED
THEREIN, (A) MANDATORY PAYMENTS OF INTEREST (INCLUDING ANY ADDITIONAL AMOUNTS ON
THE 2003 SUBORDINATED DEBENTURES AND ANY FLEETWOOD COMMON STOCK ISSUED UPON
CONVERSION THEREOF) WHEN DUE UNDER THE TERMS OF THE 2003 SUBORDINATED DEBENTURES
(WITHOUT ACCELERATION), (B) MANDATORY PAYMENTS IN RESPECT OF FRACTIONAL SHARES
UPON CONVERSION OF 2003 SUBORDINATED DEBENTURES, (C) MANDATORY PAYMENTS TO
SATISFY REPURCHASE OBLIGATIONS WITH RESPECT TO 2003 SUBORDINATED DEBENTURES UPON
A CHANGE OF CONTROL (AS DEFINED IN THE INDENTURE UNDER WHICH THE 2003
SUBORDINATED DEBENTURES ARE ISSUED), (D) FEES, INDEMNIFICATION PAYMENTS, EXPENSE
REIMBURSEMENTS AND OTHER CUSTOMARY PAYMENTS MADE TO ANY TRUSTEE, CONVERSION
AGENT, TRANSFER AGENT, EXCHANGE AGENT, PAYING AGENT, DEPOSITARY OR CUSTODIAN FOR
THE 2003 SUBORDINATED DEBENTURES OR ANY AGENT OR COUNSEL FOR ANY OF THE
FOREGOING, (E) PAYMENT OF CUSTOMARY FEES AND EXPENSES RELATED TO REGISTERING FOR
RESALE UNDER THE SECURITIES ACT OF 1933 THE 2003 SUBORDINATED DEBENTURES AND THE
FLEETWOOD COMMON STOCK INTO WHICH SUCH DEBENTURES ARE CONVERTIBLE AND (F) ANY
OTHER MANDATORY PAYMENTS OF PRINCIPAL AND/OR INTEREST (INCLUDING ANY ADDITIONAL
AMOUNTS) OR MANDATORY REPURCHASE PAYMENTS REQUIRED UNDER THE TERMS OF THE
INDENTURE UNDER WHICH THE 2003 SUBORDINATED DEBENTURES ARE ISSUED.

 

60

--------------------------------------------------------------------------------


 

ARTICLE 8
CONDITIONS OF LENDING

 

8.1           Conditions Precedent to Making of Loans on the Initial Funding
Date.  The obligation of the Lenders to make the initial Revolving Loans, and
the obligation of the Agent to cause the Letter of Credit Issuer to issue any
Letter of Credit, are subject to the following conditions precedent having been
satisfied in a manner satisfactory to the Agent and each Lender:

 


(A)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL HAVE BEEN
EXECUTED BY EACH PARTY THERETO AND THE LOAN PARTIES SHALL HAVE PERFORMED AND
COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS, AGREEMENTS AND CONDITIONS
CONTAINED HEREIN AND THE OTHER LOAN DOCUMENTS WHICH ARE REQUIRED TO BE PERFORMED
OR COMPLIED WITH BY THE LOAN PARTIES BEFORE OR ON THE CLOSING DATE.


 


(B)           [RESERVED]


 


(C)           ALL REPRESENTATIONS AND WARRANTIES MADE HEREUNDER AND IN THE OTHER
LOAN DOCUMENTS SHALL BE TRUE AND CORRECT AS IF MADE ON SUCH DATE.


 


(D)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING AFTER GIVING EFFECT TO THE LOANS TO BE MADE AND THE LETTERS OF CREDIT
TO BE ISSUED ON THE INITIAL FUNDING DATE.


 


(E)           THE AGENT AND THE LENDERS SHALL HAVE RECEIVED SUCH OPINIONS OF
COUNSEL FOR FLEETWOOD AND ITS SUBSIDIARIES AS THE AGENT OR ANY LENDER SHALL
REASONABLY REQUEST, EACH SUCH OPINION TO BE IN A FORM, SCOPE, AND SUBSTANCE
REASONABLY SATISFACTORY TO THE AGENT, THE LENDERS, AND THEIR RESPECTIVE COUNSEL.


 


(F)            [RESERVED].


 


(G)           THE AGENT SHALL HAVE RECEIVED:


 

(I)            ACKNOWLEDGMENT COPIES OF PROPER FINANCING STATEMENTS, OR
AMENDMENTS THEREOF, DULY FILED ON OR BEFORE THE CLOSING DATE UNDER THE UCC OF
ALL JURISDICTIONS THAT THE AGENT MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO
PERFECT AND/OR CONTINUE THE AGENT’S LIENS; OR SHALL HAVE RECEIVED DULY EXECUTED
FINANCING STATEMENTS FROM ALL LOAN PARTIES FOR ALL SUCH JURISDICTIONS;

 

(II)           DULY EXECUTED UCC-3 TERMINATION STATEMENTS OR SUCH OTHER
INSTRUMENTS OR EVIDENCE, IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT, AS
SHALL BE NECESSARY TO TERMINATE AND SATISFY ALL LIENS ON THE PROPERTY OF
FLEETWOOD AND ITS SUBSIDIARIES EXCEPT PERMITTED LIENS;

 

(III)          DULY EXECUTED SECURITY AGREEMENTS WITH RESPECT TO ALL PROPRIETARY
RIGHTS FOR RECORDING IN THE UNITED STATES PATENT AND TRADEMARK OFFICE;

 

61

--------------------------------------------------------------------------------


 

(IV)          CERTIFICATES FOR THE CAPITAL STOCK PLEDGED PURSUANT TO THE PLEDGE
AGREEMENT TOGETHER WITH UNDATED STOCK POWERS DULY ENDORSED IN BLANK; AND

 

(V)           ALL INTERCOMPANY NOTES PAYABLE TO ANY LOAN PARTY DULY ENDORSED IN
BLANK.

 


(H)           THE BORROWERS SHALL HAVE PAID ALL FEES AND EXPENSES OF THE AGENT
AND THE ATTORNEY COSTS INCURRED IN CONNECTION WITH ANY OF THE LOAN DOCUMENTS AND
THE TRANSACTIONS CONTEMPLATED THEREBY TO THE EXTENT INVOICED.


 


(I)            FLEETWOOD AND THE BORROWERS SHALL HAVE PAID ALL FEES DUE AND
OWING TO THE AGENT AND THE LENDERS ON THE CLOSING DATE (INCLUDING ALL FEES UNDER
THE FEE LETTER).


 


(J)            THE AGENT SHALL HAVE RECEIVED EVIDENCE, IN FORM, SCOPE, AND
SUBSTANCE, REASONABLY SATISFACTORY TO THE AGENT, OF ALL INSURANCE COVERAGE AS
REQUIRED BY THIS AGREEMENT.


 


(K)           THE AGENT AND THE LENDERS SHALL HAVE HAD AN OPPORTUNITY, IF THEY
SO CHOOSE, TO EXAMINE THE BOOKS OF ACCOUNT AND OTHER RECORDS AND FILES OF
FLEETWOOD AND ITS SUBSIDIARIES AND TO MAKE COPIES THEREOF, AND TO CONDUCT A
PRE-CLOSING AUDIT WHICH SHALL INCLUDE, WITHOUT LIMITATION, VERIFICATION OF
INVENTORY, ACCOUNTS, AND THE BORROWING BASES, AND THE RESULTS OF SUCH
EXAMINATION AND AUDIT SHALL HAVE BEEN SATISFACTORY TO THE AGENT AND THE LENDERS
IN ALL RESPECTS.


 


(L)            ALL PROCEEDINGS TAKEN IN CONNECTION WITH THE EXECUTION OF THIS
AGREEMENT, ALL OTHER LOAN DOCUMENTS AND ALL DOCUMENTS AND PAPERS RELATING
THERETO SHALL BE SATISFACTORY IN FORM, SCOPE, AND SUBSTANCE TO THE AGENT AND THE
LENDERS.


 


(M)          NO MATERIAL ADVERSE CHANGE, IN THE OPINION OF THE LENDERS, SHALL
HAVE OCCURRED, IN THE ASSETS, LIABILITIES, BUSINESS, FINANCIAL CONDITION, OR
RESULTS OF OPERATIONS OF FLEETWOOD AND ITS SUBSIDIARIES.


 


(N)           THERE SHALL EXIST NO ACTION, SUIT, INVESTIGATION, LITIGATION, OR
PROCEEDING PENDING OR, TO THE KNOWLEDGE OF FLEETWOOD AND THE BORROWERS OR ANY
LENDER, THREATENED IN ANY COURT OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL
AUTHORITY THAT (I) COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT ON ANY BORROWER’S ASSETS, LIABILITIES, BUSINESS, OR FINANCIAL CONDITION,
OR RESULTS OF OPERATIONS OR WHICH COULD IMPAIR ANY BORROWER’S ABILITY TO PERFORM
SATISFACTORILY UNDER THE LOAN DOCUMENTS OR REPAY THE OBLIGATIONS, OR (II) COULD
REASONABLY BE EXPECTED TO MATERIALLY AND ADVERSELY AFFECT THE LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED THEREBY.


 


(O)           [RESERVED].

 

62

--------------------------------------------------------------------------------


 


(P)           LENDERS SHALL BE SATISFIED THAT EACH BORROWER IS ADEQUATELY
CAPITALIZED, THAT THE FAIR SALEABLE VALUE OF ITS ASSETS WILL EXCEED ITS
LIABILITIES AT CLOSING, AND THAT EACH BORROWER WILL HAVE SUFFICIENT WORKING
CAPITAL TO PAY ITS DEBTS AS THEY BECOME DUE.


 


(Q)           FLEETWOOD AND ITS SUBSIDIARIES SHALL HAVE OBTAINED ALL
GOVERNMENTAL AND THIRD PARTY CONSENTS AND APPROVALS AS MAY BE NECESSARY OR
APPROPRIATE IN CONNECTION WITH THE LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED THEREBY.


 


(R)            THE LENDERS SHALL BE SATISFIED WITH ALL ENVIRONMENTAL ASPECTS
RELATING TO BORROWERS AND THEIR BUSINESS, INCLUDING ALL ENVIRONMENTAL REPORTS AS
MAY BE REQUIRED BY THE LENDERS.


 


(S)           [RESERVED].


 


(T)            THE AGENT SHALL HAVE ENTERED INTO AN INTERCREDITOR AGREEMENT WITH
EACH FLOOR PLAN LENDER, OR ANY AMENDMENT TO ANY EXISTING INTERCREDITOR AGREEMENT
REASONABLY REQUESTED BY THE AGENT, IN FORM, SCOPE AND SUBSTANCE SATISFACTORY TO
THE LENDERS, WITH RESPECT TO THEIR RESPECTIVE RIGHTS AND REMEDIES.


 


(U)           [RESERVED].


 


(V)           WITHOUT LIMITING THE GENERALITY OF THE ITEMS DESCRIBED ABOVE, ANY
OTHER DOCUMENTS OR OTHER ITEMS REASONABLY REQUESTED BY THE AGENT OR ANY LENDER.


 


(W)          [RESERVED].


 


(X)            THE AGENT AND THE APPLICABLE LOAN PARTY SHALL HAVE EXECUTED AND
DELIVERED NOTICES OF ASSIGNMENT OF THE ACCOUNTS OF THE LOAN PARTIES TO SUCH
PERSONS DESIGNATED BY THE AGENT.


 

The acceptance by any Borrower of any Loans made or Letters of Credit issued on
the Initial Funding Date shall be deemed to be a representation and warranty
made by Fleetwood and the Borrowers to the effect that all of the conditions
precedent to the making of such Loans or the issuance of such Letters of Credit
set forth in clauses (a), (b), (c), (d), (h), (i), (n), (q), (s) and (x) have
been satisfied, and that no material adverse change has occurred since April 27,
2003, except as disclosed by Fleetwood publicly in the assets, liabilities,
business, financial condition or results of operations of Fleetwood and its
Subsidiaries, with the same effect as delivery to the Agent and the Lenders of a
certificate signed by a Responsible Officer of the Borrowers, dated the Initial
Funding Date, to such effect.

 

Execution and delivery to the Agent by a Lender of a counterpart of this
Agreement shall be deemed confirmation by such Lender that (i) all conditions
precedent in this Section 8.1 have been fulfilled to the satisfaction of such
Lender, (ii) the decision of such Lender to execute and deliver to the Agent an
executed counterpart of this Agreement was made by such Lender independently and
without reliance on the Agent or any other Lender as to the

 

63

--------------------------------------------------------------------------------


 

satisfaction of any condition precedent set forth in this Section 8.1, and (iii)
all documents sent to such Lender for approval consent, or satisfaction were
acceptable to such Lender.

 

8.2           Conditions Precedent to Each Loan.  The obligation of the Lenders
to make each Loan, including the initial Revolving Loans on the Initial Funding
Date, and the obligation of the Agent to cause the Letter of Credit Issuer to
issue any Letter of Credit shall be subject to the further conditions precedent
that on and as of the date of any such extension of credit:

 


(A)           THE FOLLOWING STATEMENTS SHALL BE TRUE, AND THE ACCEPTANCE BY ANY
BORROWER OF ANY EXTENSION OF CREDIT SHALL BE DEEMED TO BE A STATEMENT TO THE
EFFECT SET FORTH IN CLAUSES (I), (II) AND (III) WITH THE SAME EFFECT AS THE
DELIVERY TO THE AGENT AND THE LENDERS OF A CERTIFICATE SIGNED BY A RESPONSIBLE
OFFICER, DATED THE DATE OF SUCH EXTENSION OF CREDIT, STATING THAT:


 

(I)            THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS ARE CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF
THE DATE OF SUCH EXTENSION OF CREDIT AS THOUGH MADE ON AND AS OF SUCH DATE,
OTHER THAN ANY SUCH REPRESENTATION OR WARRANTY WHICH RELATES TO A SPECIFIED
PRIOR DATE AND EXCEPT TO THE EXTENT THE AGENT AND THE LENDERS HAVE BEEN NOTIFIED
IN WRITING BY THE BORROWERS THAT ANY REPRESENTATION OR WARRANTY IS NOT CORRECT
AND THE MAJORITY LENDERS HAVE EXPLICITLY WAIVED IN WRITING COMPLIANCE WITH SUCH
REPRESENTATION OR WARRANTY; AND

 

(II)           NO EVENT HAS OCCURRED AND IS CONTINUING, OR WOULD RESULT FROM
SUCH EXTENSION OF CREDIT, WHICH CONSTITUTES A DEFAULT OR AN EVENT OF DEFAULT;
AND

 

(III)          NO EVENT HAS OCCURRED AND IS CONTINUING, OR WOULD RESULT FROM
SUCH EXTENSION OF CREDIT, WHICH HAS HAD OR WOULD HAVE A MATERIAL ADVERSE EFFECT.

 


(B)           NO SUCH BORROWING SHALL EXCEED AGGREGATE AVAILABILITY; PROVIDED,
HOWEVER, THAT THE FOREGOING CONDITIONS PRECEDENT ARE NOT CONDITIONS TO EACH
REVOLVING CREDIT LENDER PARTICIPATING IN OR REIMBURSING THE BANK OR THE AGENT
FOR SUCH LENDERS’ PRO RATA SHARE OF ANY NON-RATABLE LOAN OR AGENT ADVANCE MADE
IN ACCORDANCE WITH THE PROVISIONS OF SECTIONS 1.2(H) AND (I).


 

ARTICLE 9
DEFAULT; REMEDIES

 

9.1           Events of Default.  It shall constitute an event of default
(“Event of Default”) if any one or more of the following shall occur for any
reason:

 


(A)           ANY FAILURE BY ANY BORROWER TO PAY (I) THE PRINCIPAL OF OR
INTEREST OR PREMIUM ON ANY OF THE OBLIGATIONS WHEN DUE, WHETHER UPON DEMAND OR
OTHERWISE, OR (II) ANY FEE OR OTHER AMOUNT OWING HEREUNDER WITHIN 3 BUSINESS
DAYS AFTER SUCH AMOUNT IS DUE;

 

64

--------------------------------------------------------------------------------


 


(B)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY FLEETWOOD OR
THE BORROWERS IN THIS AGREEMENT OR BY ANY LOAN PARTY IN ANY OF THE OTHER LOAN
DOCUMENTS, ANY FINANCIAL STATEMENT, OR ANY CERTIFICATE FURNISHED BY ANY LOAN
PARTY AT ANY TIME TO THE AGENT OR ANY LENDER SHALL PROVE TO BE UNTRUE IN ANY
MATERIAL RESPECT AS OF THE DATE ON WHICH MADE, DEEMED MADE, OR FURNISHED;


 


(C)           (I) ANY DEFAULT SHALL OCCUR IN THE OBSERVANCE OR PERFORMANCE OF
ANY OF THE COVENANTS AND AGREEMENTS CONTAINED IN SECTIONS 5.2(L), 7.2, 7.5, 7.9
THROUGH 7.30, OR SECTION 11 OF THE SECURITY AGREEMENT, (II) ANY DEFAULT SHALL
OCCUR IN THE OBSERVANCE OR PERFORMANCE OF ANY OF THE COVENANTS AND AGREEMENTS
CONTAINED IN SECTION 5.2 (OTHER THAN SECTION 5.2(L)) OR SECTION 5.3 AND SUCH
DEFAULT SHALL CONTINUE FOR 5 BUSINESS DAYS OR MORE; OR (III) ANY DEFAULT SHALL
OCCUR IN THE OBSERVANCE OR PERFORMANCE OF ANY OF THE OTHER COVENANTS OR
AGREEMENTS CONTAINED IN ANY OTHER SECTION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY OTHER AGREEMENT ENTERED INTO AT ANY TIME TO WHICH FLEETWOOD OR
ANY SUBSIDIARY AND THE AGENT OR ANY LENDER ARE PARTY (INCLUDING IN RESPECT OF
ANY BANK PRODUCTS) AND SUCH DEFAULT SHALL CONTINUE FOR 30 DAYS OR MORE;


 


(D)           ANY FAILURE TO PAY ANY PRINCIPAL OF OR PREMIUM OR INTEREST ON ANY
DEBT (OTHER THAN THE OBLIGATIONS) OF FLEETWOOD OR ANY OF ITS SUBSIDIARIES IN AN
OUTSTANDING PRINCIPAL AMOUNT WHICH EXCEEDS $5,000,000, OR UNDER ANY AGREEMENT OR
INSTRUMENT UNDER OR PURSUANT TO WHICH ANY SUCH DEBT MAY HAVE BEEN ISSUED,
CREATED, ASSUMED, OR GUARANTEED BY FLEETWOOD OR ANY OF ITS SUBSIDIARIES, AND
SUCH FAILURE TO PAY SHALL CONTINUE FOR MORE THAN THE PERIOD OF GRACE, IF ANY,
THEREIN SPECIFIED; OR ANY DEFAULT SHALL OCCUR WITH RESPECT TO ANY DEBT (OTHER
THAN THE OBLIGATIONS) OF FLEETWOOD OR ANY OF ITS SUBSIDIARIES IN AN OUTSTANDING
PRINCIPAL AMOUNT WHICH EXCEEDS $5,000,000, OR UNDER ANY AGREEMENT OR INSTRUMENT
UNDER OR PURSUANT TO WHICH ANY SUCH DEBT MAY HAVE BEEN ISSUED, CREATED, ASSUMED,
OR GUARANTEED BY FLEETWOOD OR ANY OF ITS SUBSIDIARIES, AND SUCH DEFAULT SHALL
CONTINUE FOR MORE THAN THE PERIOD OF GRACE, IF ANY, THEREIN SPECIFIED, IF THE
EFFECT THEREOF (WITH OR WITHOUT THE GIVING OF NOTICE OR FURTHER LAPSE OF TIME OR
BOTH) IS TO ACCELERATE, OR TO PERMIT THE HOLDERS OF ANY SUCH DEBT TO ACCELERATE,
THE MATURITY OF ANY SUCH DEBT; OR ANY SUCH DEBT SHALL BE DECLARED DUE AND
PAYABLE OR BE REQUIRED TO BE PREPAID (OTHER THAN BY A REGULARLY SCHEDULED
REQUIRED PREPAYMENT) PRIOR TO THE STATED MATURITY THEREOF;


 


(E)           FLEETWOOD OR ANY OF ITS SUBSIDIARIES (OTHER THAN AN INACTIVE
SUBSIDIARY OR ANY OTHER IMMATERIAL EXCLUDED SUBSIDIARY) SHALL (I) FILE A
VOLUNTARY PETITION IN BANKRUPTCY OR FILE A VOLUNTARY PETITION OR AN ANSWER OR
OTHERWISE COMMENCE ANY ACTION OR PROCEEDING SEEKING REORGANIZATION, ARRANGEMENT
OR READJUSTMENT OF ITS DEBTS OR FOR ANY OTHER RELIEF UNDER THE BANKRUPTCY CODE,
AS AMENDED, OR UNDER ANY OTHER BANKRUPTCY OR INSOLVENCY ACT OR LAW, STATE OR
FEDERAL, NOW OR HEREAFTER EXISTING, OR CONSENT TO, APPROVE OF, OR ACQUIESCE IN,
ANY SUCH PETITION, ACTION OR PROCEEDING; (II) APPLY FOR OR ACQUIESCE IN THE
APPOINTMENT OF A RECEIVER, ASSIGNEE, LIQUIDATOR, SEQUESTRATOR, CUSTODIAN,
MONITOR, TRUSTEE OR SIMILAR OFFICER FOR IT OR FOR ALL OR ANY PART OF ITS
PROPERTY; (III) MAKE AN ASSIGNMENT FOR THE

 

65

--------------------------------------------------------------------------------


 


BENEFIT OF CREDITORS; OR (IV) BE UNABLE GENERALLY TO PAY ITS DEBTS AS THEY
BECOME DUE;


 


(F)            AN INVOLUNTARY PETITION SHALL BE FILED OR AN ACTION OR PROCEEDING
OTHERWISE COMMENCED SEEKING REORGANIZATION, ARRANGEMENT, CONSOLIDATION OR
READJUSTMENT OF THE DEBTS OF FLEETWOOD OR ANY OF ITS SUBSIDIARIES (OTHER THAN AN
INACTIVE SUBSIDIARY OR ANY OTHER IMMATERIAL EXCLUDED SUBSIDIARY) OR FOR ANY
OTHER RELIEF UNDER THE BANKRUPTCY CODE, AS AMENDED, OR UNDER ANY OTHER
BANKRUPTCY OR INSOLVENCY ACT OR LAW, STATE OR FEDERAL, NOW OR HEREAFTER EXISTING
AND SUCH PETITION OR PROCEEDING SHALL NOT BE DISMISSED WITHIN 60 DAYS AFTER THE
FILING OR COMMENCEMENT THEREOF OR AN ORDER OF RELIEF SHALL BE ENTERED WITH
RESPECT THERETO;


 


(G)           A RECEIVER, ASSIGNEE, LIQUIDATOR, SEQUESTRATOR CUSTODIAN, MONITOR,
TRUSTEE OR SIMILAR OFFICER FOR FLEETWOOD OR ANY OF ITS SUBSIDIARIES OR FOR ALL
OR ANY PART OF ITS PROPERTY SHALL BE APPOINTED OR A WARRANT OF ATTACHMENT,
EXECUTION OR SIMILAR PROCESS SHALL BE ISSUED AGAINST ANY PART OF THE PROPERTY OF
FLEETWOOD OR ANY OF ITS SUBSIDIARIES;


 


(H)           EXCEPT AS EXPRESSLY PERMITTED UNDER THIS AGREEMENT, FLEETWOOD OR
ANY OF ITS SUBSIDIARIES SHALL FILE A CERTIFICATE OF DISSOLUTION UNDER APPLICABLE
STATE LAW OR SHALL BE LIQUIDATED, DISSOLVED OR WOUND-UP OR SHALL COMMENCE OR
HAVE COMMENCED AGAINST IT ANY ACTION OR PROCEEDING FOR DISSOLUTION, WINDING-UP
OR LIQUIDATION, OR SHALL TAKE ANY CORPORATE ACTION IN FURTHERANCE THEREOF;


 


(I)            ALL OR ANY MATERIAL PART OF THE PROPERTY OF FLEETWOOD OR ANY OF
ITS SUBSIDIARIES SHALL BE NATIONALIZED, EXPROPRIATED OR CONDEMNED, SEIZED OR
OTHERWISE APPROPRIATED, OR CUSTODY OR CONTROL OF SUCH PROPERTY OR OF FLEETWOOD
OR SUCH SUBSIDIARY SHALL BE ASSUMED BY ANY GOVERNMENTAL AUTHORITY OR ANY COURT
OF COMPETENT JURISDICTION AT THE INSTANCE OF ANY GOVERNMENTAL AUTHORITY, EXCEPT
WHERE CONTESTED IN GOOD FAITH BY PROPER PROCEEDINGS DILIGENTLY PURSUED WHERE A
STAY OF ENFORCEMENT IS IN EFFECT;


 


(J)            ANY LOAN DOCUMENT SHALL BE TERMINATED (EXCEPT IN ACCORDANCE WITH
ITS TERMS), REVOKED OR DECLARED VOID OR INVALID OR UNENFORCEABLE OR CHALLENGED
BY ANY LOAN PARTY;


 


(K)           ONE OR MORE JUDGMENTS, ORDERS, DECREES OR ARBITRATION AWARDS IS
ENTERED AGAINST FLEETWOOD OR ANY OF ITS SUBSIDIARIES INVOLVING IN THE AGGREGATE
LIABILITY (TO THE EXTENT NOT COVERED BY INDEPENDENT THIRD-PARTY INSURANCE AS TO
WHICH THE INSURER HAS NOT DENIED COVERAGE) AS TO ANY SINGLE OR RELATED OR
UNRELATED SERIES OF TRANSACTIONS, INCIDENTS OR CONDITIONS, OF $5,000,000 OR
MORE, AND THE SAME SHALL REMAIN UNSATISFIED, UNVACATED AND UNSTAYED PENDING
APPEAL FOR A PERIOD OF THIRTY (30) DAYS AFTER THE ENTRY THEREOF;


 


(L)            ANY LOSS, THEFT, DAMAGE OR DESTRUCTION OF ANY ITEM OR ITEMS OF
COLLATERAL OR OTHER PROPERTY OF FLEETWOOD OR ANY OF ITS SUBSIDIARIES OCCURS
WHICH

 

66

--------------------------------------------------------------------------------


 


COULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE EFFECT AND IS NOT
ADEQUATELY COVERED BY INSURANCE;


 


(M)          THERE IS FILED AGAINST FLEETWOOD OR ANY OF ITS SUBSIDIARIES ANY
ACTION, SUIT OR PROCEEDING UNDER ANY FEDERAL OR STATE RACKETEERING STATUTE
(INCLUDING THE RACKETEER INFLUENCED AND CORRUPT ORGANIZATION ACT OF 1970), WHICH
ACTION, SUIT OR PROCEEDING (I) IS NOT DISMISSED WITHIN ONE HUNDRED TWENTY (120)
DAYS, AND (II) WOULD REASONABLY BE EXPECTED TO RESULT IN THE CONFISCATION OR
FORFEITURE OF ANY MATERIAL PORTION OF THE COLLATERAL;


 


(N)           FOR ANY REASON OTHER THAN THE FAILURE OF THE AGENT TO TAKE ANY
ACTION AVAILABLE TO IT TO MAINTAIN PERFECTION OF THE AGENT’S LIENS PURSUANT TO
THE LOAN DOCUMENTS, ANY LOAN DOCUMENT CEASES TO BE IN FULL FORCE AND EFFECT IN
ACCORDANCE WITH ITS TERMS OR, EXCEPT FOR ANY LIEN RELEASED IN ACCORDANCE WITH
THE LOAN DOCUMENTS, ANY LIEN WITH RESPECT TO ANY MATERIAL PORTION OF THE
COLLATERAL INTENDED TO BE SECURED THEREBY CEASES TO BE, OR IS NOT, VALID,
PERFECTED AND PRIOR TO ALL OTHER LIENS (OTHER THAN PERMITTED LIENS) OR IS
TERMINATED, REVOKED OR DECLARED VOID;


 


(O)           AN ERISA EVENT SHALL OCCUR WITH RESPECT TO A PENSION PLAN OR
MULTI-EMPLOYER PLAN WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT
IN LIABILITY OF FLEETWOOD OR ANY ERISA AFFILIATE UNDER TITLE IV OF ERISA TO THE
PENSION PLAN, MULTI-EMPLOYER PLAN OR THE PBGC IN AN AGGREGATE AMOUNT IN EXCESS
OF $10,000,000; (II) THE AGGREGATE AMOUNT OF UNFUNDED PENSION LIABILITY AMONG
ALL PENSION PLANS AT ANY TIME EXCEEDS $10,000,000; OR (III) FLEETWOOD OR ANY
ERISA AFFILIATE SHALL FAIL TO PAY WHEN DUE, AFTER THE EXPIRATION OF ANY
APPLICABLE GRACE PERIOD, ANY INSTALLMENT PAYMENT WITH RESPECT TO ITS WITHDRAWAL
LIABILITY UNDER SECTION 4201 OF ERISA UNDER A MULTI-EMPLOYER PLAN IN AN
AGGREGATE AMOUNT IN EXCESS OF $10,000,000;


 


(P)           THERE OCCURS A CHANGE OF CONTROL; OR


 


(Q)           THERE OCCURS AN EVENT HAVING A MATERIAL ADVERSE EFFECT.


 

9.2           Remedies.

 


(A)           IF A DEFAULT OR AN EVENT OF DEFAULT EXISTS, THE AGENT MAY, IN ITS
DISCRETION, AND SHALL, AT THE DIRECTION OF THE MAJORITY LENDERS, DO ONE OR MORE
OF THE FOLLOWING AT ANY TIME OR TIMES AND IN ANY ORDER, WITHOUT NOTICE TO OR
DEMAND ON THE BORROWERS:  (I) REDUCE THE MAXIMUM REVOLVER AMOUNT, OR THE ADVANCE
RATES AGAINST ELIGIBLE ACCOUNTS AND/OR ELIGIBLE INVENTORY USED IN COMPUTING THE
BORROWING BASE, OR REDUCE ONE OR MORE OF THE OTHER ELEMENTS USED IN COMPUTING
THE BORROWING BASE; (II) RESTRICT THE AMOUNT OF OR REFUSE TO MAKE REVOLVING
LOANS; AND (III) RESTRICT OR REFUSE TO PROVIDE LETTERS OF CREDIT OR CREDIT
SUPPORT.  IF AN EVENT OF DEFAULT EXISTS, THE AGENT SHALL, AT THE DIRECTION OF
THE MAJORITY LENDERS, DO ONE OR MORE OF THE FOLLOWING, IN ADDITION TO THE
ACTIONS DESCRIBED IN THE PRECEDING SENTENCE, AT ANY TIME OR TIMES AND IN ANY
ORDER, WITHOUT NOTICE TO OR

 

67

--------------------------------------------------------------------------------


 


DEMAND ON THE BORROWERS:  (A) TERMINATE THE REVOLVING CREDIT COMMITMENTS AND
THIS AGREEMENT; (B) DECLARE ANY OR ALL OBLIGATIONS TO BE IMMEDIATELY DUE AND
PAYABLE; PROVIDED, HOWEVER, THAT UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT
DESCRIBED IN SECTIONS 9.1(E), 9.1(F), 9.1(G), OR 9.1(H), THE REVOLVING CREDIT
COMMITMENTS SHALL AUTOMATICALLY AND IMMEDIATELY EXPIRE AND ALL OBLIGATIONS SHALL
AUTOMATICALLY BECOME IMMEDIATELY DUE AND PAYABLE WITHOUT NOTICE OR DEMAND OF ANY
KIND; (C) REQUIRE THE BORROWERS TO CASH COLLATERALIZE ALL OUTSTANDING LETTER OF
CREDIT OBLIGATIONS; AND (D) PURSUE ITS OTHER RIGHTS AND REMEDIES UNDER THE LOAN
DOCUMENTS AND APPLICABLE LAW.


 


(B)           IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING:  (I) THE
AGENT SHALL HAVE FOR THE BENEFIT OF THE LENDERS, IN ADDITION TO ALL OTHER RIGHTS
OF THE AGENT AND THE LENDERS, THE RIGHTS AND REMEDIES OF A SECURED PARTY UNDER
THE LOAN DOCUMENTS AND THE UCC; (II) THE AGENT MAY, AT ANY TIME, TAKE POSSESSION
OF THE COLLATERAL AND KEEP IT ON ANY LOAN PARTY’S PREMISES, AT NO COST TO THE
AGENT OR ANY LENDER, OR REMOVE ANY PART OF IT TO SUCH OTHER PLACE OR PLACES AS
THE AGENT MAY DESIRE, OR THE BORROWERS SHALL, UPON THE AGENT’S DEMAND, AT THE
BORROWERS’ COST, ASSEMBLE THE COLLATERAL AND MAKE IT AVAILABLE TO THE AGENT AT A
PLACE REASONABLY CONVENIENT TO THE AGENT; AND (III) THE AGENT MAY SELL AND
DELIVER ANY COLLATERAL AT PUBLIC OR PRIVATE SALES, FOR CASH, UPON CREDIT OR
OTHERWISE, AT SUCH PRICES AND UPON SUCH TERMS AS THE AGENT DEEMS ADVISABLE, IN
ITS SOLE DISCRETION, AND MAY, IF THE AGENT DEEMS IT REASONABLE, POSTPONE OR
ADJOURN ANY SALE OF THE COLLATERAL BY AN ANNOUNCEMENT AT THE TIME AND PLACE OF
SALE OR OF SUCH POSTPONED OR ADJOURNED SALE WITHOUT GIVING A NEW NOTICE OF
SALE.  WITHOUT IN ANY WAY REQUIRING NOTICE TO BE GIVEN IN THE FOLLOWING MANNER,
EACH BORROWER AGREES THAT ANY NOTICE BY THE AGENT OF SALE, DISPOSITION OR OTHER
INTENDED ACTION HEREUNDER OR IN CONNECTION HEREWITH, WHETHER REQUIRED BY THE UCC
OR OTHERWISE, SHALL CONSTITUTE REASONABLE NOTICE TO SUCH BORROWER IF SUCH NOTICE
IS DELIVERED PERSONALLY OR BY OVERNIGHT COURIER AGAINST RECEIPT, AT LEAST FIVE
(5) BUSINESS DAYS PRIOR TO SUCH ACTION TO THE BORROWERS’ ADDRESS SPECIFIED IN OR
PURSUANT TO SECTION 13.8.  IF ANY COLLATERAL IS SOLD ON TERMS OTHER THAN PAYMENT
IN FULL AT THE TIME OF SALE, NO CREDIT SHALL BE GIVEN AGAINST THE OBLIGATIONS
UNTIL THE AGENT OR THE LENDERS RECEIVE PAYMENT, AND IF THE BUYER DEFAULTS IN
PAYMENT, THE AGENT MAY RESELL THE COLLATERAL WITHOUT FURTHER NOTICE TO THE
BORROWERS.  IN THE EVENT THE AGENT SEEKS TO TAKE POSSESSION OF ALL OR ANY
PORTION OF THE COLLATERAL BY JUDICIAL PROCESS, EACH BORROWER IRREVOCABLY
WAIVES:  (A) THE POSTING OF ANY BOND, SURETY OR SECURITY WITH RESPECT THERETO
WHICH MIGHT OTHERWISE BE REQUIRED; (B) ANY DEMAND FOR POSSESSION PRIOR TO THE
COMMENCEMENT OF ANY SUIT OR ACTION TO RECOVER THE COLLATERAL; AND (C) ANY
REQUIREMENT THAT THE AGENT RETAIN POSSESSION AND NOT DISPOSE OF ANY COLLATERAL
UNTIL AFTER TRIAL OR FINAL JUDGMENT.  EACH BORROWER AGREES THAT THE AGENT HAS NO
OBLIGATION TO PRESERVE RIGHTS TO THE COLLATERAL OR MARSHAL ANY COLLATERAL FOR
THE BENEFIT OF ANY PERSON.  THE AGENT IS HEREBY GRANTED A LICENSE OR OTHER RIGHT
TO USE, WITHOUT CHARGE, EACH BORROWER’S AND FLEETWOOD’S LABELS, PATENTS,
COPYRIGHTS, NAME, TRADE SECRETS, TRADE NAMES, TRADEMARKS, AND ADVERTISING
MATTER, OR ANY SIMILAR PROPERTY, IN COMPLETING PRODUCTION OF, ADVERTISING OR
SELLING ANY COLLATERAL, AND EACH BORROWER’S AND FLEETWOOD’S RIGHTS UNDER ALL
LICENSES AND ALL FRANCHISE AGREEMENTS SHALL INURE TO THE AGENT’S BENEFIT FOR
SUCH PURPOSE.  THE

 

68

--------------------------------------------------------------------------------


 


PROCEEDS OF SALE SHALL BE APPLIED FIRST TO ALL EXPENSES OF SALE, INCLUDING
ATTORNEYS’ FEES, AND THEN TO THE OBLIGATIONS.  THE AGENT WILL RETURN ANY EXCESS
TO THE BORROWERS AND THE BORROWERS SHALL REMAIN LIABLE FOR ANY DEFICIENCY.


 


(C)           IF AN EVENT OF DEFAULT OCCURS, EACH BORROWER HEREBY WAIVES TO THE
GREATEST EXTENT PERMITTED BY APPLICABLE LAW ALL RIGHTS TO NOTICE AND HEARING
PRIOR TO THE EXERCISE BY THE AGENT OF THE AGENT’S RIGHTS TO REPOSSESS THE
COLLATERAL WITHOUT JUDICIAL PROCESS OR TO REPLY, ATTACH OR LEVY UPON THE
COLLATERAL WITHOUT NOTICE OR HEARING.


 


(D)           [RESERVED].


 

ARTICLE 10
TERM AND TERMINATION

 

10.1         Term and Termination.  The term of this Agreement shall end on the
Stated Termination Date unless sooner terminated in accordance with the terms
hereof.  The Agent upon direction from the Majority Lenders may terminate this
Agreement without notice upon the occurrence of an Event of Default.  Upon the
effective date of termination of this Agreement for any reason whatsoever, all
Obligations (including all unpaid principal, accrued and unpaid interest and any
accrued and unpaid fees) shall become immediately due and payable and the
Borrowers shall immediately arrange for the cancellation and return of Letters
of Credit then outstanding.  Notwithstanding the termination of this Agreement,
until all Obligations are indefeasibly paid and performed in full in cash, the
Borrowers shall remain bound by the terms of this Agreement and shall not be
relieved of any of their Obligations hereunder or under any other Loan Document,
and the Agent and the Lenders shall retain all their rights and remedies
hereunder (including the Agent’s Liens in and all rights and remedies with
respect to all then existing and after-arising Collateral).

 

ARTICLE 11
AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

 

11.1         Amendments and Waivers.

 


(A)           NO AMENDMENT OR WAIVER OF ANY PROVISION OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, AND NO CONSENT WITH RESPECT TO ANY DEPARTURE BY ANY LOAN
PARTY THEREFROM, SHALL BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING AND
SIGNED BY THE MAJORITY LENDERS (OR BY THE AGENT AT THE WRITTEN REQUEST OF THE
MAJORITY LENDERS), FLEETWOOD AND THE BORROWERS AND THEN ANY SUCH WAIVER OR
CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC
PURPOSE FOR WHICH GIVEN; PROVIDED, HOWEVER,


 

(I)            NO SUCH WAIVER, AMENDMENT, OR CONSENT SHALL, UNLESS IN WRITING
AND SIGNED BY ALL THE LENDERS, FLEETWOOD AND THE BORROWERS AND ACKNOWLEDGED BY
THE AGENT, DO ANY OF THE FOLLOWING:

 

(A)            change the percentage of the Revolving Credit Commitments or of
the aggregate unpaid principal amount of the

 

69

--------------------------------------------------------------------------------


 

Loans which is required for the Lenders or any of them to take any action
hereunder;

 

(B)             amend this Section or any provision of this Agreement providing
for consent or other action by all Lenders;

 

(C)             release any Guaranties of the Obligations except in connection
with the disposition of the capital stock of a Loan Party or Subsidiary that is
not prohibited hereby;

 

(D)            change the definitions of “Majority Lenders” or “Required
Lenders”;

 

(E)             permit the Agent to contractually subordinate its Lien on any
Collateral to any other Lien, except as permitted by the Credit Agreement;

 

(F)             increase the amount of Agent Advances permitted pursuant to
Section 1.2(i);

 

(G)             amend Section 3.8; or

 

(II)           [RESERVED];

 

(III)          NO SUCH WAIVER, AMENDMENT, OR CONSENT SHALL, UNLESS IN WRITING
AND SIGNED BY ALL THE REVOLVING CREDIT LENDERS, FLEETWOOD AND THE BORROWERS AND
ACKNOWLEDGED BY THE AGENT, DO ANY OF THE FOLLOWING:

 

(A)            increase or extend the Revolving Credit Commitment of any
Revolving Credit Lender;

 

(B)             postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees or other amounts due
to the Revolving Credit Lenders (or any of them) hereunder or under any other
Loan Document;

 

(C)             reduce the principal of, or the rate of interest specified
herein on any Loan, or any fees or other amounts payable to the Revolving Credit
Lenders hereunder or under any other Loan Document;

 

(D)            increase any of the percentages set forth in the definition of
the Borrowing Base;

 

(E)             release any Collateral, except as permitted by Section 2.7,
Section 2.8, Section 7.9 or Section 12.11;

 

(F)             [RESERVED]; or

 

70

--------------------------------------------------------------------------------


 

(G)             increase the Maximum Revolver Amount, the Maximum Inventory Loan
Amount or the Unused Letter of Credit Subfacility; or

 

(IV)          NO SUCH WAIVER, AMENDMENT, OR CONSENT SHALL, UNLESS IN WRITING AND
SIGNED BY THE REQUIRED LENDERS, FLEETWOOD AND THE BORROWERS AND ACKNOWLEDGED BY
THE AGENT, AMEND ARTICLE 12;

 

provided, however, the Agent may, in its sole discretion and notwithstanding the
limitations contained in clauses (iii)(D) and (G) above and any other terms of
this Agreement, make Agent Advances in accordance with Section 1.2(i) or Section
13.19 and, provided further, that no amendment, waiver or consent shall, unless
in writing and signed by the Agent, affect the rights or duties of the Agent
under this Agreement or any other Loan Document; and provided further, that
Schedule 1.2 hereto (Revolving Credit Commitments) may be amended from time to
time by the Agent alone to reflect assignments of Revolving Credit Commitments
in accordance herewith.

 


(B)           IF, IN CONNECTION WITH ANY PROPOSED AMENDMENT, WAIVER OR CONSENT
(A “PROPOSED CHANGE”):


 

(I)            REQUIRING THE CONSENT OF ALL LENDERS, THE CONSENT OF MAJORITY
LENDERS IS OBTAINED, BUT THE CONSENT OF OTHER LENDERS IS NOT OBTAINED (ANY SUCH
LENDER WHOSE CONSENT IS NOT OBTAINED AS DESCRIBED IN THIS CLAUSE (I) AND IN
CLAUSE (II) BELOW BEING REFERRED TO AS A “NON-CONSENTING LENDER”), OR

 

(II)           REQUIRING THE CONSENT OF REQUIRED LENDERS, THE CONSENT OF
MAJORITY LENDERS IS OBTAINED,

 

then, so long as the Agent is not a Non-Consenting Lender, at the Borrowers’
request, the Agent or an Eligible Assignee shall have the right (but not the
obligation) with the Agent’s approval, to purchase from the Non-Consenting
Lenders, and the Non-Consenting Lenders agree that they shall sell, all the
Non-Consenting Lenders’ Revolving Credit Commitments and Loans for an amount
equal to the principal balances thereof and all accrued interest and fees with
respect thereto through the date of sale pursuant to Assignment and Acceptance
Agreement(s), without premium or discount.

 

11.2         Assignments; Participations.

 


(A)           ANY LENDER MAY, WITH THE WRITTEN CONSENT OF THE AGENT AND, SO LONG
AS NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS, FLEETWOOD (WHICH CONSENTS OF THE
AGENT AND FLEETWOOD SHALL NOT BE UNREASONABLY WITHHELD), ASSIGN AND DELEGATE TO
ONE OR MORE ELIGIBLE ASSIGNEES (PROVIDED THAT NO CONSENT SHALL BE REQUIRED IN
CONNECTION WITH ANY ASSIGNMENT AND DELEGATION BY A LENDER TO AN AFFILIATE OF
SUCH LENDER) (EACH AN “ASSIGNEE”) ALL, OR ANY RATABLE PART OF ALL, OF THE
REVOLVING CREDIT COMMITMENTS AND THE OTHER RIGHTS AND OBLIGATIONS OF SUCH LENDER
HEREUNDER, IN A MINIMUM AMOUNT OF $10,000,000 (PROVIDED THAT, UNLESS AN ASSIGNOR
LENDER HAS ASSIGNED AND DELEGATED ALL OF ITS REVOLVING CREDIT COMMITMENTS, NO
SUCH ASSIGNMENT AND/OR DELEGATION SHALL BE PERMITTED UNLESS,

 

71

--------------------------------------------------------------------------------


 


AFTER GIVING EFFECT THERETO, SUCH ASSIGNOR LENDER RETAINS A REVOLVING CREDIT
COMMITMENT IN A MINIMUM AMOUNT OF $10,000,000; PROVIDED, HOWEVER, THAT THE
BORROWERS AND THE AGENT MAY CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH
LENDER IN CONNECTION WITH THE INTEREST SO ASSIGNED TO AN ASSIGNEE UNTIL (I)
WRITTEN NOTICE OF SUCH ASSIGNMENT, TOGETHER WITH PAYMENT INSTRUCTIONS, ADDRESSES
AND RELATED INFORMATION WITH RESPECT TO THE ASSIGNEE, SHALL HAVE BEEN GIVEN TO
THE BORROWERS AND THE AGENT BY SUCH LENDER AND THE ASSIGNEE; (II) SUCH LENDER
AND ITS ASSIGNEE SHALL HAVE DELIVERED TO THE BORROWERS AND THE AGENT AN
ASSIGNMENT AND ACCEPTANCE IN THE FORM OF EXHIBIT F (“ASSIGNMENT AND ACCEPTANCE”)
TOGETHER WITH ANY NOTE OR NOTES SUBJECT TO SUCH ASSIGNMENT AND (III) THE
ASSIGNOR LENDER OR ASSIGNEE HAS PAID TO THE AGENT A PROCESSING FEE IN THE AMOUNT
OF $3,500.  THE BORROWERS AGREE TO PROMPTLY EXECUTE AND DELIVER NEW PROMISSORY
NOTES AND REPLACEMENT PROMISSORY NOTES AS REASONABLY REQUESTED BY THE AGENT TO
EVIDENCE ASSIGNMENTS OF THE REVOLVING CREDIT COMMITMENTS IN ACCORDANCE HEREWITH.


 


(B)           FROM AND AFTER THE DATE THAT THE AGENT NOTIFIES THE ASSIGNOR
LENDER THAT IT HAS RECEIVED AN EXECUTED ASSIGNMENT AND ACCEPTANCE AND PAYMENT OF
THE ABOVE-REFERENCED PROCESSING FEE, (I) THE ASSIGNEE THEREUNDER SHALL BE A
PARTY HERETO AND, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS, INCLUDING, BUT NOT
LIMITED TO, THE OBLIGATION TO PARTICIPATE IN LETTERS OF CREDIT AND CREDIT
SUPPORT HAVE BEEN ASSIGNED TO IT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE,
SHALL HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THE LOAN DOCUMENTS, AND
(II) THE ASSIGNOR LENDER SHALL, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS HAVE BEEN ASSIGNED BY IT PURSUANT
TO SUCH ASSIGNMENT AND ACCEPTANCE, RELINQUISH ITS RIGHTS AND BE RELEASED FROM
ITS OBLIGATIONS UNDER THIS AGREEMENT (AND IN THE CASE OF AN ASSIGNMENT AND
ACCEPTANCE COVERING ALL OR THE REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY
HERETO).


 


(C)           BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE
ASSIGNING LENDER THEREUNDER AND THE ASSIGNEE THEREUNDER CONFIRM TO AND AGREE
WITH EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS:  (I) OTHER THAN AS
PROVIDED IN SUCH ASSIGNMENT AND ACCEPTANCE, SUCH ASSIGNING LENDER MAKES NO
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY
STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS
AGREEMENT OR THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS,
SUFFICIENCY OR VALUE OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT FURNISHED
PURSUANT HERETO OR THE ATTACHMENT, PERFECTION, OR PRIORITY OF ANY LIEN GRANTED
BY ANY LOAN PARTY TO THE AGENT OR ANY LENDER IN THE COLLATERAL; (II) SUCH
ASSIGNING LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO
RESPONSIBILITY WITH RESPECT TO THE FINANCIAL CONDITION OF FLEETWOOD OR ANY OF
ITS SUBSIDIARIES OR THE PERFORMANCE OR OBSERVANCE BY ANY LOAN PARTY OF ANY OF
ITS OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT FURNISHED
PURSUANT HERETO; (III) SUCH ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A COPY OF
THIS AGREEMENT, TOGETHER WITH SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS
DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO
SUCH ASSIGNMENT AND ACCEPTANCE; (IV) SUCH ASSIGNEE WILL, INDEPENDENTLY AND
WITHOUT RELIANCE UPON THE AGENT, SUCH

 

72

--------------------------------------------------------------------------------


 


ASSIGNING LENDER OR ANY OTHER LENDER, AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN
CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT; (V) SUCH
ASSIGNEE APPOINTS AND AUTHORIZES THE AGENT TO TAKE SUCH ACTION AS AGENT ON ITS
BEHALF AND TO EXERCISE SUCH POWERS UNDER THIS AGREEMENT AS ARE DELEGATED TO THE
AGENT BY THE TERMS HEREOF, TOGETHER WITH SUCH POWERS, INCLUDING THE
DISCRETIONARY RIGHTS AND INCIDENTAL POWER, AS ARE REASONABLY INCIDENTAL THERETO;
AND (VI) SUCH ASSIGNEE AGREES THAT IT WILL PERFORM IN ACCORDANCE WITH THEIR
TERMS ALL OF THE OBLIGATIONS WHICH BY THE TERMS OF THIS AGREEMENT ARE REQUIRED
TO BE PERFORMED BY IT AS A LENDER.


 


(D)           IMMEDIATELY UPON SATISFACTION OF THE REQUIREMENTS OF SECTION
11.2(A), THIS AGREEMENT SHALL BE DEEMED TO BE AMENDED TO THE EXTENT, BUT ONLY TO
THE EXTENT, NECESSARY TO REFLECT THE ADDITION OF THE ASSIGNEE AND THE RESULTING
ADJUSTMENT OF THE REVOLVING CREDIT COMMITMENTS ARISING THEREFROM.  THE REVOLVING
CREDIT COMMITMENT ALLOCATED TO EACH ASSIGNEE SHALL REDUCE SUCH REVOLVING CREDIT
COMMITMENTS OF THE ASSIGNING LENDER PRO TANTO.


 


(E)           ANY LENDER MAY AT ANY TIME SELL TO ONE OR MORE COMMERCIAL BANKS,
FINANCIAL INSTITUTIONS, OR OTHER PERSONS NOT AFFILIATES OF ANY LOAN PARTY (A
“PARTICIPANT”) PARTICIPATING INTERESTS IN ANY LOANS, THE REVOLVING CREDIT
COMMITMENT OF THAT LENDER AND THE OTHER INTERESTS OF THAT LENDER (THE
“ORIGINATING LENDER”) HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS; PROVIDED,
HOWEVER, THAT (I) THE ORIGINATING LENDER’S OBLIGATIONS UNDER THIS AGREEMENT
SHALL REMAIN UNCHANGED, (II) THE ORIGINATING LENDER SHALL REMAIN SOLELY
RESPONSIBLE FOR THE PERFORMANCE OF SUCH OBLIGATIONS, (III) THE BORROWERS AND THE
AGENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH THE ORIGINATING LENDER IN
CONNECTION WITH THE ORIGINATING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND (IV) NO LENDER SHALL TRANSFER OR
GRANT ANY PARTICIPATING INTEREST UNDER WHICH THE PARTICIPANT HAS RIGHTS TO
APPROVE ANY AMENDMENT TO, OR ANY CONSENT OR WAIVER WITH RESPECT TO, THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT EXCEPT THE MATTERS SET FORTH IN SECTION
11.1(A) (I), (II) AND (III) WITH RESPECT TO THE LOANS IN WHICH SUCH PARTICIPANT
HAS AN INTEREST, AND ALL AMOUNTS PAYABLE BY THE BORROWERS HEREUNDER SHALL BE
DETERMINED AS IF SUCH LENDER HAD NOT SOLD SUCH PARTICIPATION; EXCEPT THAT, IF
AMOUNTS OUTSTANDING UNDER THIS AGREEMENT ARE DUE AND UNPAID, OR SHALL HAVE
BECOME DUE AND PAYABLE UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, EACH
PARTICIPANT SHALL BE DEEMED TO HAVE THE RIGHT OF SET-OFF IN RESPECT OF ITS
PARTICIPATING INTEREST IN AMOUNTS OWING UNDER THIS AGREEMENT TO THE SAME EXTENT
AND SUBJECT TO THE SAME LIMITATION AS IF THE AMOUNT OF ITS PARTICIPATING
INTEREST WERE OWING DIRECTLY TO IT AS A LENDER UNDER THIS AGREEMENT.


 


(F)            NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT, ANY LENDER
MAY AT ANY TIME CREATE A SECURITY INTEREST IN, OR PLEDGE, ALL OR ANY PORTION OF
ITS RIGHTS UNDER AND INTEREST IN THIS AGREEMENT IN FAVOR OF ANY FEDERAL RESERVE
BANK IN ACCORDANCE WITH REGULATION A OF THE FRB OR U.S. TREASURY REGULATION 31
CFR §203.14, AND SUCH FEDERAL RESERVE BANK MAY ENFORCE SUCH PLEDGE OR SECURITY
INTEREST IN ANY MANNER PERMITTED UNDER APPLICABLE LAW.

 

73

--------------------------------------------------------------------------------


 

ARTICLE 12
THE AGENT

 

12.1         Appointment and Authorization.  Each Lender hereby designates and
appoints Bank as its Agent under this Agreement and the other Loan Documents and
each Lender hereby irrevocably authorizes the Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto.  The Agent agrees to act as such on
the express conditions contained in this Article 12.  The provisions of this
Article 12 are solely for the benefit of the Agent and the Lenders and no Loan
Party shall have no rights as a third party beneficiary of any of the provisions
contained herein.  Notwithstanding any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document, the Agent shall not
have any duties or responsibilities, except those expressly set forth herein,
nor shall the Agent have or be deemed to have any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agent.  Without limiting the generality
of the foregoing sentence, the use of the term “agent” in this Agreement with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law. 
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.  Except as expressly otherwise provided in this Agreement,
the Agent shall have and may use its sole discretion with respect to exercising
or refraining from exercising any discretionary rights or taking or refraining
from taking any actions which the Agent is expressly entitled to take or assert
under this Agreement and the other Loan Documents, including (a) the
determination of the applicability of ineligibility criteria with respect to the
calculation of the Borrowing Base, (b) the making of Agent Advances pursuant to
Section 1.2(i), and (c) the exercise of remedies pursuant to Section 9.2, and
any action so taken or not taken shall be deemed consented to by the Lenders.

 

12.2         Delegation of Duties.  The Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

12.3         Liability of the Agent.  None of the Agent-Related Persons shall
(i) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct), or (ii) be responsible in any manner to any of the Lenders for any
recital, statement, representation or warranty made by the Borrower or any
Subsidiary or Affiliate of Fleetwood, or any officer thereof, contained in this
Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Loan Party or
any other

 

74

--------------------------------------------------------------------------------


 

party to any Loan Document to perform its obligations hereunder or thereunder. 
No Agent-Related Person shall be under any obligation to any Lender to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of Fleetwood or any of its Subsidiaries
or Affiliates.

 

12.4         Reliance by the Agent.  The Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to the Borrowers), independent accountants and other experts selected by the
Agent. The Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Majority Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. 
The Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the Majority Lenders (or all Lenders if so required by
Section 11.1) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Lenders.

 

12.5         Notice of Default.  The Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default, unless the Agent
shall have received written notice from a Lender or the Borrowers referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.”  The Agent will notify the Lenders of its
receipt of any such notice.  The Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Majority Lenders in
accordance with Section 9; provided, however, that unless and until the Agent
has received any such request, the Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

 

12.6         Credit Decision.  Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by the Agent hereinafter taken, including any review of the affairs of
Fleetwood, its Subsidiaries and its Affiliates, shall be deemed to constitute
any representation or warranty by any Agent-Related Person to any Lender.  Each
Lender represents to the Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Fleetwood, its Subsidiaries and its Affiliates, and all
applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to the Borrowers.  Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects,

 

75

--------------------------------------------------------------------------------


 

operations, property, financial and other condition and creditworthiness of the
Borrower.  Except for notices, reports and other documents expressly herein
required to be furnished to the Lenders by the Agent, the Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of Fleetwood or any of its Subsidiaries
which may come into the possession of any of the Agent-Related Persons.

 

12.7         Indemnification.  Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand the
Agent-Related Persons (to the extent not reimbursed by or on behalf of the
Borrowers and without limiting the obligation of the Borrowers to do so), in
accordance with their Pro Rata Shares, from and against any and all Indemnified
Liabilities as such term is defined in Section 13.11; provided, however, that no
Lender shall be liable for the payment to the Agent-Related Persons of any
portion of such Indemnified Liabilities resulting solely from such Person’s
gross negligence or willful misconduct.  Without limitation of the foregoing,
each Lender shall reimburse the Agent upon demand for its Pro Rata Share of any
costs or out-of-pocket expenses (including Attorney Costs) incurred by the Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Agent is not
reimbursed for such expenses by or on behalf of the Borrowers.  The undertaking
in this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of the Agent.

 

12.8         The Agent in Individual Capacity.  The Bank and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with Fleetwood and its
Subsidiaries and Affiliates as though the Bank were not the Agent hereunder and
without notice to or consent of the Lenders.  The Bank or its Affiliates may
receive information regarding Fleetwood, its Subsidiaries, its Affiliates and
Account Debtors (including information that may be subject to confidentiality
obligations in favor of a Loan Party or such Subsidiary) and acknowledge that
the Agent and the Bank shall be under no obligation to provide such information
to them.  With respect to its Loans, the Bank shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though it were not the Agent, and the terms “Lender” and “Lenders” include the
Bank in its individual capacity.

 

12.9         Successor Agent.  The Agent may resign as Agent upon at least 30
days’ prior notice to the Lenders and the Borrowers, such resignation to be
effective upon the acceptance of a successor agent to its appointment as Agent. 
In the event the Bank sells all of its Revolving Credit Commitment and Revolving
Loans as part of a sale, transfer or other disposition by the Bank of
substantially all of its loan portfolio, the Bank shall resign as Agent and such
purchaser or transferee shall become the successor Agent hereunder.  Subject to
the foregoing, if the Agent resigns under this Agreement, the Majority Lenders
shall appoint from among the Lenders a successor agent for the Lenders.  If no
successor agent is appointed prior to the effective date of the resignation of
the Agent, the Agent may appoint, after consulting with the Lenders and the
Borrowers, a successor agent from among the Lenders.  Upon the acceptance

 

76

--------------------------------------------------------------------------------


 

of its appointment as successor agent hereunder, such successor agent shall
succeed to all the rights, powers and duties of the retiring Agent and the term
“Agent” shall mean such successor agent and the retiring Agent’s appointment,
powers and duties as the Agent shall be terminated.  After any retiring Agent’s
resignation hereunder as the Agent, the provisions of this Article 12 shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was the Agent under this Agreement.

 

12.10       Withholding Tax.

 


(A)           IF ANY LENDER IS A “FOREIGN CORPORATION, PARTNERSHIP OR TRUST”
WITHIN THE MEANING OF THE CODE AND SUCH LENDER CLAIMS EXEMPTION FROM, OR A
REDUCTION OF, U.S. WITHHOLDING TAX UNDER SECTIONS 1441 OR 1442 OF THE CODE, SUCH
LENDER AGREES WITH AND IN FAVOR OF THE BORROWERS OR THE AGENT, TO DELIVER TO THE
BORROWERS, WITH A COPY TO THE AGENT:


 

(I)            IF SUCH LENDER CLAIMS AN EXEMPTION FROM, OR A REDUCTION OF,
WITHHOLDING TAX UNDER A UNITED STATES OF AMERICA TAX TREATY, PROPERLY COMPLETED
IRS FORMS W-8BEN AND W-8ECI BEFORE THE PAYMENT OF ANY INTEREST IN THE FIRST
CALENDAR YEAR AND BEFORE THE PAYMENT OF ANY INTEREST IN EACH THIRD SUCCEEDING
CALENDAR YEAR DURING WHICH INTEREST MAY BE PAID UNDER THIS AGREEMENT;

 

(II)           IF SUCH LENDER CLAIMS THAT INTEREST PAID UNDER THIS AGREEMENT IS
EXEMPT FROM UNITED STATES OF AMERICA WITHHOLDING TAX BECAUSE IT IS EFFECTIVELY
CONNECTED WITH A UNITED STATES OF AMERICA TRADE OR BUSINESS OF SUCH LENDER, TWO
PROPERLY COMPLETED AND EXECUTED COPIES OF IRS FORM W-8ECI BEFORE THE PAYMENT OF
ANY INTEREST IS DUE IN THE FIRST TAXABLE YEAR OF SUCH LENDER AND IN EACH
SUCCEEDING TAXABLE YEAR OF SUCH LENDER DURING WHICH INTEREST MAY BE PAID UNDER
THIS AGREEMENT, AND IRS FORM W-9; AND

 

(III)          SUCH OTHER FORM OR FORMS AS MAY BE REQUIRED UNDER THE CODE OR
OTHER LAWS OF THE UNITED STATES OF AMERICA AS A CONDITION TO EXEMPTION FROM, OR
REDUCTION OF, UNITED STATES OF AMERICA WITHHOLDING TAX.

 

Such Lender agrees to promptly notify the Borrowers and the Agent of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction.

 


(B)           IF ANY LENDER CLAIMS EXEMPTION FROM, OR REDUCTION OF, WITHHOLDING
TAX UNDER A UNITED STATES OF AMERICA TAX TREATY BY PROVIDING IRS FORM FW-8BEN
AND SUCH LENDER SELLS, ASSIGNS, GRANTS A PARTICIPATION IN, OR OTHERWISE
TRANSFERS ALL OR PART OF THE OBLIGATIONS OWING TO SUCH LENDER, SUCH LENDER
AGREES TO NOTIFY THE BORROWERS AND THE AGENT OF THE PERCENTAGE AMOUNT IN WHICH
IT IS NO LONGER THE BENEFICIAL OWNER OF OBLIGATIONS OF THE BORROWERS TO SUCH
LENDER.  TO THE EXTENT OF SUCH PERCENTAGE AMOUNT, THE BORROWERS AND THE AGENT
WILL TREAT SUCH LENDER’S IRS FORM W-8BEN AS NO LONGER VALID.


 


(C)           IF ANY LENDER CLAIMING EXEMPTION FROM UNITED STATES OF AMERICA
WITHHOLDING TAX BY FILING IRS FORM W-8ECI WITH THE AGENT SELLS, ASSIGNS, GRANTS

 

77

--------------------------------------------------------------------------------


 


A PARTICIPATION IN, OR OTHERWISE TRANSFERS ALL OR PART OF THE OBLIGATIONS OWING
TO SUCH LENDER, SUCH LENDER AGREES TO UNDERTAKE SOLE RESPONSIBILITY FOR
COMPLYING WITH THE WITHHOLDING TAX REQUIREMENTS IMPOSED BY SECTIONS 1441 AND
1442 OF THE CODE.


 


(D)           IF ANY LENDER IS ENTITLED TO A REDUCTION IN THE APPLICABLE
WITHHOLDING TAX, THE BORROWERS MAY WITHHOLD FROM ANY INTEREST PAYMENT TO SUCH
LENDER AN AMOUNT EQUIVALENT TO THE APPLICABLE WITHHOLDING TAX AFTER TAKING INTO
ACCOUNT SUCH REDUCTION.  IF THE FORMS OR OTHER DOCUMENTATION REQUIRED BY
SUBSECTION (A) OF THIS SECTION ARE NOT DELIVERED TO THE BORROWERS, THEN THE
BORROWERS MAY WITHHOLD FROM ANY INTEREST PAYMENT TO SUCH LENDER NOT PROVIDING
SUCH FORMS OR OTHER DOCUMENTATION AN AMOUNT EQUIVALENT TO THE APPLICABLE
WITHHOLDING TAX.


 


(E)           IF THE IRS OR ANY OTHER GOVERNMENTAL AUTHORITY OF THE UNITED
STATES OF AMERICA OR OTHER JURISDICTION ASSERTS A CLAIM THAT THE BORROWERS OR
THE AGENT DID NOT PROPERLY WITHHOLD TAX FROM AMOUNTS PAID TO OR FOR THE ACCOUNT
OF ANY LENDER (BECAUSE THE APPROPRIATE FORM WAS NOT DELIVERED, WAS NOT PROPERLY
EXECUTED, OR BECAUSE SUCH LENDER FAILED TO NOTIFY THE BORROWERS OR THE AGENT OF
A CHANGE IN CIRCUMSTANCES WHICH RENDERED THE EXEMPTION FROM, OR REDUCTION OF,
WITHHOLDING TAX INEFFECTIVE, OR FOR ANY OTHER REASON) SUCH LENDER SHALL
INDEMNIFY THE BORROWERS OR THE AGENT AS THE CASE MAY BE, FULLY FOR ALL AMOUNTS
PAID, DIRECTLY OR INDIRECTLY, BY THE BORROWERS OR THE AGENT AS TAX OR OTHERWISE,
INCLUDING PENALTIES AND INTEREST, AND INCLUDING ANY TAXES IMPOSED BY ANY
JURISDICTION ON THE AMOUNTS PAYABLE TO THE BORROWERS OR THE AGENT UNDER THIS
SECTION, TOGETHER WITH ALL COSTS AND EXPENSES (INCLUDING ATTORNEY COSTS).  THE
OBLIGATION OF THE LENDERS UNDER THIS SUBSECTION SHALL SURVIVE THE PAYMENT OF ALL
OBLIGATIONS AND THE RESIGNATION OR REPLACEMENT OF THE AGENT.


 

12.11       Collateral Matters.

 


(A)           THE LENDERS HEREBY IRREVOCABLY AUTHORIZE THE AGENT, AT ITS OPTION
AND IN ITS SOLE DISCRETION, TO RELEASE ANY AGENT’S LIENS UPON ANY COLLATERAL
(I) UPON THE TERMINATION OF THE REVOLVING CREDIT COMMITMENTS AND PAYMENT AND
SATISFACTION IN FULL BY THE BORROWERS OF ALL LOANS AND REIMBURSEMENT OBLIGATIONS
IN RESPECT OF LETTERS OF CREDIT AND CREDIT SUPPORT, AND THE TERMINATION OF ALL
OUTSTANDING LETTERS OF CREDIT (WHETHER OR NOT ANY OF SUCH OBLIGATIONS ARE DUE)
AND ALL OTHER OBLIGATIONS; (II) CONSTITUTING PROPERTY BEING SOLD OR DISPOSED OF
IF THE BORROWERS CERTIFY TO THE AGENT THAT THE SALE OR DISPOSITION IS MADE IN
COMPLIANCE WITH SECTION 7.9, OR SECTION 7.19 (AND THE AGENT MAY RELY
CONCLUSIVELY ON ANY SUCH CERTIFICATE, WITHOUT FURTHER INQUIRY) AND THE PROCEEDS
ARE APPLIED TO THE OBLIGATIONS TO THE EXTENT REQUIRED BY THIS AGREEMENT;
(III) CONSTITUTING PROPERTY IN WHICH A LOAN PARTY OWNED NO INTEREST AT THE TIME
THE LIEN WAS GRANTED OR AT ANY TIME THEREAFTER; (IV) CONSTITUTING PROPERTY
LEASED TO A LOAN PARTY UNDER A LEASE WHICH HAS EXPIRED OR BEEN TERMINATED IN A
TRANSACTION PERMITTED UNDER THIS AGREEMENT; (V) CONSTITUTING PROPERTY SUBJECT TO
A CAPITAL LEASE OR PURCHASE MONEY DEBT PERMITTED BY THIS AGREEMENT IF REQUIRED
BY THE LENDER OR LESSOR;

 

78

--------------------------------------------------------------------------------


 


(VI) CONSTITUTING PROPERTY OWNED BY AN FRC BORROWER THAT IS RELEASED IN
COMPLIANCE WITH THE PROVISIONS OF SECTION 3.11; (VII) ANY REAL PROPERTY
CONSTITUTING RELEASED PROPERTY (AS SUCH TERM IS DEFINED IN SECTION 2.7),
PROVIDED THAT THE CONDITIONS TO RELEASE SET FORTH IN SUCH SECTION 2.7 HAVE BEEN
SATISFIED; OR (VIII) ANY REAL PROPERTY CONSTITUTING REPLACED PROPERTY (AS SUCH
TERM IS DEFINED IN SECTION 2.8); PROVIDED THAT THE CONDITIONS TO RELEASE SET
FORTH IN SUCH SECTION 2.8 HAVE BEEN SATISFIED.  IN ADDITION ANY GUARANTY MAY BE
RELEASED IF THE GUARANTOR IS SOLD IN A TRANSACTION PERMITTED UNDER THIS
AGREEMENT.  EXCEPT AS PROVIDED ABOVE, THE AGENT WILL NOT RELEASE ANY OF THE
AGENT’S LIENS WITHOUT THE PRIOR WRITTEN AUTHORIZATION OF THE LENDERS; PROVIDED
THAT THE AGENT MAY, IN ITS DISCRETION, RELEASE THE AGENT’S LIENS ON COLLATERAL
VALUED IN THE AGGREGATE NOT IN EXCESS OF $3,000,000 DURING EACH FISCAL YEAR
WITHOUT THE PRIOR WRITTEN AUTHORIZATION OF THE LENDERS AND THE AGENT MAY RELEASE
THE AGENT’S LIENS ON COLLATERAL VALUED IN THE AGGREGATE NOT IN EXCESS OF
$5,000,000 DURING EACH FISCAL YEAR WITH THE PRIOR WRITTEN AUTHORIZATION OF
MAJORITY LENDERS.  UPON REQUEST BY THE AGENT OR THE BORROWERS AT ANY TIME, THE
LENDERS WILL CONFIRM IN WRITING THE AGENT’S AUTHORITY TO RELEASE ANY AGENT’S
LIENS UPON PARTICULAR TYPES OR ITEMS OF COLLATERAL OR ANY GUARANTY PURSUANT TO
THIS SECTION 12.11.


 


(B)           UPON RECEIPT BY THE AGENT OF AN AUTHORIZATION, IF ANY, REQUIRED
PURSUANT TO SECTION 12.11(A) FROM THE LENDERS OF THE AGENT’S AUTHORITY TO
RELEASE AGENT’S LIENS UPON PARTICULAR TYPES OR ITEMS OF COLLATERAL OR ANY
GUARANTY, AND UPON AT LEAST 3 BUSINESS DAYS PRIOR WRITTEN REQUEST BY THE
BORROWERS, THE AGENT SHALL (AND IS HEREBY IRREVOCABLY AUTHORIZED BY THE LENDERS
TO) EXECUTE SUCH DOCUMENTS AS MAY BE NECESSARY TO EVIDENCE THE RELEASE OF THE
AGENT’S LIENS UPON SUCH COLLATERAL OR ANY GUARANTY; PROVIDED, HOWEVER, THAT (I)
THE AGENT SHALL NOT BE REQUIRED TO EXECUTE ANY SUCH DOCUMENT ON TERMS WHICH, IN
THE AGENT’S OPINION, WOULD EXPOSE THE AGENT TO LIABILITY OR CREATE ANY
OBLIGATION OR ENTAIL ANY CONSEQUENCE OTHER THAN THE RELEASE OF SUCH LIENS
WITHOUT RECOURSE OR WARRANTY, AND (II) SUCH RELEASE SHALL NOT IN ANY MANNER
DISCHARGE, AFFECT OR IMPAIR THE OBLIGATIONS OR ANY LIENS (OTHER THAN THOSE
EXPRESSLY BEING RELEASED) UPON (OR OBLIGATIONS OF THE LOAN PARTIES IN RESPECT
OF) ALL INTERESTS RETAINED BY THE LOAN PARTIES, INCLUDING THE PROCEEDS OF ANY
SALE, ALL OF WHICH SHALL CONTINUE TO CONSTITUTE PART OF THE COLLATERAL.


 


(C)           THE AGENT SHALL HAVE NO OBLIGATION WHATSOEVER TO ANY OF THE
LENDERS TO ASSURE THAT THE COLLATERAL EXISTS OR IS OWNED BY ANY LOAN PARTY OR IS
CARED FOR, PROTECTED OR INSURED OR HAS BEEN ENCUMBERED, OR THAT THE AGENT’S
LIENS HAVE BEEN PROPERLY OR SUFFICIENTLY OR LAWFULLY CREATED, PERFECTED,
PROTECTED OR ENFORCED OR ARE ENTITLED TO ANY PARTICULAR PRIORITY, OR TO EXERCISE
AT ALL OR IN ANY PARTICULAR MANNER OR UNDER ANY DUTY OF CARE, DISCLOSURE OR
FIDELITY, OR TO CONTINUE EXERCISING, ANY OF THE RIGHTS, AUTHORITIES AND POWERS
GRANTED OR AVAILABLE TO THE AGENT PURSUANT TO ANY OF THE LOAN DOCUMENTS, IT
BEING UNDERSTOOD AND AGREED THAT IN RESPECT OF THE COLLATERAL, OR ANY ACT,
OMISSION OR EVENT RELATED THERETO, THE AGENT MAY ACT IN ANY MANNER IT MAY DEEM
APPROPRIATE, IN ITS SOLE DISCRETION GIVEN THE AGENT’S OWN INTEREST IN THE
COLLATERAL IN ITS CAPACITY AS ONE OF THE LENDERS AND

 

79

--------------------------------------------------------------------------------


 


THAT THE AGENT SHALL HAVE NO OTHER DUTY OR LIABILITY WHATSOEVER TO ANY LENDER AS
TO ANY OF THE FOREGOING.


 

12.12       Restrictions on Actions by Lenders; Sharing of Payments.

 


(A)           EACH OF THE LENDERS AGREES THAT IT SHALL NOT, WITHOUT THE EXPRESS
CONSENT OF ALL LENDERS, AND THAT IT SHALL, TO THE EXTENT IT IS LAWFULLY ENTITLED
TO DO SO, UPON THE REQUEST OF ALL LENDERS, SET OFF AGAINST THE OBLIGATIONS, ANY
AMOUNTS OWING BY SUCH LENDER TO ANY LOAN PARTY OR ANY ACCOUNTS OF ANY LOAN PARTY
NOW OR HEREAFTER MAINTAINED WITH SUCH LENDER.  EACH OF THE LENDERS FURTHER
AGREES THAT IT SHALL NOT, UNLESS SPECIFICALLY REQUESTED TO DO SO BY THE AGENT,
TAKE OR CAUSE TO BE TAKEN ANY ACTION TO ENFORCE ITS RIGHTS UNDER THIS AGREEMENT
OR AGAINST ANY LOAN PARTY, INCLUDING THE COMMENCEMENT OF ANY LEGAL OR EQUITABLE
PROCEEDINGS, TO FORECLOSE ANY LIEN ON, OR OTHERWISE ENFORCE ANY SECURITY
INTEREST IN, ANY OF THE COLLATERAL.


 


(B)           IF AT ANY TIME OR TIMES ANY LENDER SHALL RECEIVE (I) BY PAYMENT,
FORECLOSURE, SETOFF OR OTHERWISE, ANY PROCEEDS OF COLLATERAL OR ANY PAYMENTS
WITH RESPECT TO THE OBLIGATIONS TO SUCH LENDER ARISING UNDER, OR RELATING TO,
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, EXCEPT FOR ANY SUCH PROCEEDS OR
PAYMENTS RECEIVED BY SUCH LENDER FROM THE AGENT PURSUANT TO THE TERMS OF THIS
AGREEMENT, OR (II) PAYMENTS FROM THE AGENT IN EXCESS OF SUCH LENDER’S PRO RATA
SHARE OF ALL SUCH DISTRIBUTIONS BY THE AGENT, SUCH LENDER SHALL PROMPTLY (1)
TURN THE SAME OVER TO THE AGENT, IN KIND, AND WITH SUCH ENDORSEMENTS AS MAY BE
REQUIRED TO NEGOTIATE THE SAME TO THE AGENT, OR IN SAME DAY FUNDS, AS
APPLICABLE, FOR THE ACCOUNT OF ALL OF THE LENDERS AND FOR APPLICATION TO THE
OBLIGATIONS IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THIS AGREEMENT, OR
(2) PURCHASE, WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED INTEREST AND
PARTICIPATION IN THE OBLIGATIONS OWED TO THE OTHER LENDERS SO THAT SUCH EXCESS
PAYMENT RECEIVED SHALL BE APPLIED RATABLY AS AMONG THE LENDERS IN ACCORDANCE
WITH THEIR PRO RATA SHARES; PROVIDED, HOWEVER, THAT IF ALL OR PART OF SUCH
EXCESS PAYMENT RECEIVED BY THE PURCHASING PARTY IS THEREAFTER RECOVERED FROM IT,
THOSE PURCHASES OF PARTICIPATIONS SHALL BE RESCINDED IN WHOLE OR IN PART, AS
APPLICABLE, AND THE APPLICABLE PORTION OF THE PURCHASE PRICE PAID THEREFOR SHALL
BE RETURNED TO SUCH PURCHASING PARTY, BUT WITHOUT INTEREST EXCEPT TO THE EXTENT
THAT SUCH PURCHASING PARTY IS REQUIRED TO PAY INTEREST IN CONNECTION WITH THE
RECOVERY OF THE EXCESS PAYMENT.


 

12.13       Agency for Perfection.  Each Lender hereby appoints each other
Lender as agent for the purpose of perfecting the Lenders’ security interest in
assets which, in accordance with Article 9 of the UCC can be perfected by
possession.  Should any Lender (other than the Agent) obtain possession of any
such Collateral, such Lender shall notify the Agent thereof, and, promptly upon
the Agent’s request therefor shall deliver such Collateral to the Agent or in
accordance with the Agent’s instructions.

 

12.14       Payments by the Agent to Lenders.  All payments to be made by the
Agent to the Lenders shall be made by bank wire transfer or internal transfer of
immediately available funds to each Lender pursuant to wire transfer
instructions delivered in writing to the Agent on

 

80

--------------------------------------------------------------------------------


 

or prior to the Initial Funding Date (or if such Lender is an Assignee, on the
applicable Assignment and Acceptance), or pursuant to such other wire transfer
instructions as each party may designate for itself by written notice to the
Agent.  Concurrently with each such payment, the Agent shall identify whether
such payment (or any portion thereof) represents principal, premium or interest
on the Revolving Loans or otherwise.  Unless the Agent receives notice from the
Borrowers prior to the date on which any payment is due to the Lenders that the
Borrowers will not make such payment in full as and when required, the Agent may
assume that the Borrowers have made such payment in full to the Agent on such
date in immediately available funds and the Agent may (but shall not be so
required), in reliance upon such assumption, distribute to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent the Borrowers have not made such payment in full to the Agent, each
Lender shall repay to the Agent on demand such amount distributed to such
Lender, together with interest thereon at the Federal Funds Rate for each day
from the date such amount is distributed to such Lender until the date repaid.

 

12.15       Settlement.

 

(a)                           (i)            Each Lender’s funded portion of the
Revolving Loans is intended by the Lenders to be equal at all times to such
Lender’s Pro Rata Share of the outstanding Revolving Loans.  Notwithstanding
such agreement, the Agent, the Bank, and the other Lenders agree (which
agreement shall not be for the benefit of or enforceable by the Borrowers) that
in order to facilitate the administration of this Agreement and the other Loan
Documents, settlement among them as to the Revolving Loans, the Non-Ratable
Loans and Agent Advances shall take place on a periodic basis in accordance with
the following provisions:

 

(II)           THE AGENT SHALL REQUEST SETTLEMENT (“SETTLEMENT”) WITH THE
LENDERS ON AT LEAST A WEEKLY BASIS, OR ON A MORE FREQUENT BASIS AT THE AGENT’S
ELECTION, (A) ON BEHALF OF THE BANK, WITH RESPECT TO EACH OUTSTANDING
NON-RATABLE LOAN, (B) FOR ITSELF, WITH RESPECT TO EACH AGENT ADVANCE, AND (C)
WITH RESPECT TO COLLECTIONS RECEIVED, IN EACH CASE, BY NOTIFYING THE LENDERS OF
SUCH REQUESTED SETTLEMENT BY TELECOPY, TELEPHONE OR OTHER SIMILAR FORM OF
TRANSMISSION, OF SUCH REQUESTED SETTLEMENT, NO LATER THAN 11:00 A.M. (LOS
ANGELES TIME) ON THE DATE OF SUCH REQUESTED SETTLEMENT (THE “SETTLEMENT DATE”). 
EACH LENDER (OTHER THAN THE BANK, IN THE CASE OF NON-RATABLE LOANS AND THE AGENT
IN THE CASE OF AGENT ADVANCES) SHALL TRANSFER THE AMOUNT OF SUCH LENDER’S PRO
RATA SHARE OF THE OUTSTANDING PRINCIPAL AMOUNT OF THE NON-RATABLE LOANS AND
AGENT ADVANCES WITH RESPECT TO EACH SETTLEMENT TO THE AGENT, TO AGENT’S ACCOUNT,
NOT LATER THAN 1:00 P.M. (LOS ANGELES TIME), ON THE SETTLEMENT DATE APPLICABLE
THERETO.  SETTLEMENTS MAY OCCUR DURING THE CONTINUATION OF A DEFAULT OR AN EVENT
OF DEFAULT AND WHETHER OR NOT THE APPLICABLE CONDITIONS PRECEDENT SET FORTH IN
ARTICLE 8 HAVE THEN BEEN SATISFIED.  SUCH AMOUNTS MADE AVAILABLE TO THE AGENT
SHALL BE APPLIED AGAINST THE AMOUNTS OF THE APPLICABLE NON-RATABLE LOAN OR AGENT
ADVANCE AND, TOGETHER WITH THE PORTION OF SUCH NON-RATABLE LOAN OR AGENT ADVANCE
REPRESENTING THE BANK’S PRO RATA SHARE THEREOF, SHALL CONSTITUTE REVOLVING LOANS
OF SUCH LENDERS.  IF ANY SUCH AMOUNT IS NOT TRANSFERRED TO THE AGENT BY ANY
LENDER ON THE

 

81

--------------------------------------------------------------------------------


 

SETTLEMENT DATE APPLICABLE THERETO, THE AGENT SHALL BE ENTITLED TO RECOVER SUCH
AMOUNT ON DEMAND FROM SUCH LENDER TOGETHER WITH INTEREST THEREON AT THE FEDERAL
FUNDS RATE FOR THE FIRST THREE (3) DAYS FROM AND AFTER THE SETTLEMENT DATE AND
THEREAFTER AT THE INTEREST RATE THEN APPLICABLE TO THE REVOLVING LOANS (A) ON
BEHALF OF THE BANK, WITH RESPECT TO EACH OUTSTANDING NON-RATABLE LOAN, AND (B)
FOR ITSELF, WITH RESPECT TO EACH AGENT ADVANCE.

 

(III)          NOTWITHSTANDING THE FOREGOING, NOT MORE THAN ONE (1) BUSINESS DAY
AFTER DEMAND IS MADE BY THE AGENT (WHETHER BEFORE OR AFTER THE OCCURRENCE OF A
DEFAULT OR AN EVENT OF DEFAULT AND REGARDLESS OF WHETHER THE AGENT HAS REQUESTED
A SETTLEMENT WITH RESPECT TO A NON-RATABLE LOAN OR AGENT ADVANCE), EACH OTHER
LENDER (A) SHALL IRREVOCABLY AND UNCONDITIONALLY PURCHASE AND RECEIVE FROM THE
BANK OR THE AGENT, AS APPLICABLE, WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED
INTEREST AND PARTICIPATION IN SUCH NON-RATABLE LOAN OR AGENT ADVANCE EQUAL TO
SUCH LENDER’S PRO RATA SHARE OF SUCH NON-RATABLE LOAN OR AGENT ADVANCE AND (B)
IF SETTLEMENT HAS NOT PREVIOUSLY OCCURRED WITH RESPECT TO SUCH NON-RATABLE LOANS
OR AGENT ADVANCES, UPON DEMAND BY BANK OR THE AGENT, AS APPLICABLE, SHALL PAY TO
BANK OR THE AGENT, AS APPLICABLE, AS THE PURCHASE PRICE OF SUCH PARTICIPATION AN
AMOUNT EQUAL TO ONE-HUNDRED PERCENT (100%) OF SUCH LENDER’S PRO RATA SHARE OF
SUCH NON-RATABLE LOANS OR AGENT ADVANCES.  IF SUCH AMOUNT IS NOT IN FACT MADE
AVAILABLE TO THE AGENT BY ANY LENDER, THE AGENT SHALL BE ENTITLED TO RECOVER
SUCH AMOUNT ON DEMAND FROM SUCH LENDER TOGETHER WITH INTEREST THEREON AT THE
FEDERAL FUNDS RATE FOR THE FIRST THREE (3) DAYS FROM AND AFTER SUCH DEMAND AND
THEREAFTER AT THE INTEREST RATE THEN APPLICABLE TO BASE RATE REVOLVING LOANS.

 

(IV)          FROM AND AFTER THE DATE, IF ANY, ON WHICH ANY LENDER PURCHASES AN
UNDIVIDED INTEREST AND PARTICIPATION IN ANY NON-RATABLE LOAN OR AGENT ADVANCE
PURSUANT TO CLAUSE (III) ABOVE, THE AGENT SHALL PROMPTLY DISTRIBUTE TO SUCH
LENDER, SUCH LENDER’S PRO RATA SHARE OF ALL PAYMENTS OF PRINCIPAL AND INTEREST
AND ALL PROCEEDS OF COLLATERAL RECEIVED BY THE AGENT IN RESPECT OF SUCH
NON-RATABLE LOAN OR AGENT ADVANCE.

 

(V)           BETWEEN SETTLEMENT DATES, THE AGENT, TO THE EXTENT NO AGENT
ADVANCES ARE OUTSTANDING, MAY PAY OVER TO THE BANK ANY PAYMENTS RECEIVED BY THE
AGENT, WHICH IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT WOULD BE APPLIED TO
THE REDUCTION OF THE REVOLVING LOANS, FOR APPLICATION TO THE BANK’S REVOLVING
LOANS INCLUDING NON-RATABLE LOANS.  IF, AS OF ANY SETTLEMENT DATE, COLLECTIONS
RECEIVED SINCE THE THEN IMMEDIATELY PRECEDING SETTLEMENT DATE HAVE BEEN APPLIED
TO THE BANK’S REVOLVING LOANS (OTHER THAN TO NON-RATABLE LOANS OR AGENT ADVANCES
IN WHICH SUCH LENDER HAS NOT YET FUNDED ITS PURCHASE OF A PARTICIPATION PURSUANT
TO CLAUSE (III) ABOVE), AS PROVIDED FOR IN THE PREVIOUS SENTENCE, THE BANK SHALL
PAY TO THE AGENT FOR THE ACCOUNTS OF THE LENDERS, TO BE APPLIED TO THE
OUTSTANDING REVOLVING LOANS OF SUCH LENDERS, AN AMOUNT SUCH THAT EACH LENDER
SHALL, UPON RECEIPT OF SUCH AMOUNT, HAVE, AS OF SUCH SETTLEMENT DATE, ITS PRO
RATA SHARE OF THE REVOLVING LOANS.  DURING THE PERIOD BETWEEN SETTLEMENT DATES,
THE BANK WITH RESPECT TO NON-RATABLE LOANS, THE AGENT WITH RESPECT TO

 

82

--------------------------------------------------------------------------------


 

AGENT ADVANCES, AND EACH LENDER WITH RESPECT TO THE REVOLVING LOANS OTHER THAN
NON-RATABLE LOANS AND AGENT ADVANCES, SHALL BE ENTITLED TO INTEREST AT THE
APPLICABLE RATE OR RATES PAYABLE UNDER THIS AGREEMENT ON THE ACTUAL AVERAGE
DAILY AMOUNT OF FUNDS EMPLOYED BY THE BANK, THE AGENT AND THE OTHER LENDERS.

 

(VI)          UNLESS THE AGENT HAS RECEIVED WRITTEN NOTICE FROM A BORROWER OR A
LENDER TO THE CONTRARY, THE AGENT MAY ASSUME THAT THE APPLICABLE CONDITIONS
PRECEDENT SET FORTH IN ARTICLE 8 HAVE BEEN SATISFIED AND THE REQUESTED BORROWING
WILL NOT EXCEED AVAILABILITY ON ANY FUNDING DATE FOR A REVOLVING LOAN OR
NON-RATABLE LOAN.

 


(B)           LENDERS’ FAILURE TO PERFORM.  ALL REVOLVING LOANS (OTHER THAN
NON-RATABLE LOANS AND AGENT ADVANCES) SHALL BE MADE BY THE LENDERS
SIMULTANEOUSLY AND IN ACCORDANCE WITH THEIR PRO RATA SHARES.  IT IS UNDERSTOOD
THAT (I) NO LENDER SHALL BE RESPONSIBLE FOR ANY FAILURE BY ANY OTHER LENDER TO
PERFORM ITS OBLIGATION TO MAKE ANY REVOLVING LOANS HEREUNDER, NOR SHALL ANY
REVOLVING CREDIT COMMITMENT OF ANY LENDER BE INCREASED OR DECREASED AS A RESULT
OF ANY FAILURE BY ANY OTHER LENDER TO PERFORM ITS OBLIGATION TO MAKE ANY
REVOLVING LOANS HEREUNDER, (II) NO FAILURE BY ANY LENDER TO PERFORM ITS
OBLIGATION TO MAKE ANY REVOLVING LOANS HEREUNDER SHALL EXCUSE ANY OTHER LENDER
FROM ITS OBLIGATION TO MAKE ANY REVOLVING LOANS HEREUNDER, AND (III) THE
OBLIGATIONS OF EACH LENDER HEREUNDER SHALL BE SEVERAL, NOT JOINT AND SEVERAL.


 


(C)           DEFAULTING LENDERS.  UNLESS THE AGENT RECEIVES NOTICE FROM A
LENDER ON OR PRIOR TO THE INITIAL FUNDING DATE OR, WITH RESPECT TO ANY BORROWING
AFTER THE INITIAL FUNDING DATE, AT LEAST ONE BUSINESS DAY PRIOR TO THE DATE OF
SUCH BORROWING, THAT SUCH LENDER WILL NOT MAKE AVAILABLE AS AND WHEN REQUIRED
HEREUNDER TO THE AGENT THAT LENDER’S PRO RATA SHARE OF A BORROWING, THE AGENT
MAY ASSUME THAT EACH LENDER HAS MADE SUCH AMOUNT AVAILABLE TO THE AGENT IN
IMMEDIATELY AVAILABLE FUNDS ON THE FUNDING DATE.  FURTHERMORE, THE AGENT MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER ON SUCH DATE A
CORRESPONDING AMOUNT.  IF ANY LENDER HAS NOT TRANSFERRED ITS FULL PRO RATA SHARE
TO THE AGENT IN IMMEDIATELY AVAILABLE FUNDS AND THE AGENT HAS TRANSFERRED
CORRESPONDING AMOUNT TO THE APPLICABLE BORROWER ON THE BUSINESS DAY FOLLOWING
SUCH FUNDING DATE THAT LENDER SHALL MAKE SUCH AMOUNT AVAILABLE TO THE AGENT,
TOGETHER WITH INTEREST AT THE FEDERAL FUNDS RATE FOR THAT DAY.  A NOTICE BY THE
AGENT SUBMITTED TO ANY LENDER WITH RESPECT TO AMOUNTS OWING SHALL BE CONCLUSIVE,
ABSENT MANIFEST ERROR.  IF EACH LENDER’S FULL PRO RATA SHARE IS TRANSFERRED TO
THE AGENT AS REQUIRED, THE AMOUNT TRANSFERRED TO THE AGENT SHALL CONSTITUTE THAT
LENDER’S REVOLVING LOAN FOR ALL PURPOSES OF THIS AGREEMENT.  IF THAT AMOUNT IS
NOT TRANSFERRED TO THE AGENT ON THE BUSINESS DAY FOLLOWING THE FUNDING DATE, THE
AGENT WILL NOTIFY THE BORROWERS OF SUCH FAILURE TO FUND AND, UPON DEMAND BY THE
AGENT, THE BORROWERS SHALL PAY SUCH AMOUNT TO THE AGENT FOR THE AGENT’S ACCOUNT,
TOGETHER WITH INTEREST THEREON FOR EACH DAY ELAPSED SINCE THE DATE OF SUCH
BORROWING, AT A RATE PER ANNUM EQUAL TO THE INTEREST RATE APPLICABLE AT THE TIME
TO THE REVOLVING LOANS COMPRISING THAT PARTICULAR BORROWING.  THE FAILURE OF ANY
LENDER TO MAKE ANY REVOLVING LOAN ON ANY FUNDING DATE (ANY

 

83

--------------------------------------------------------------------------------


 


SUCH LENDER, PRIOR TO THE CURE OF SUCH FAILURE, BEING HEREINAFTER REFERRED TO AS
A “DEFAULTING LENDER”) SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION
HEREUNDER TO MAKE A REVOLVING LOAN ON THAT FUNDING DATE.  NO LENDER SHALL BE
RESPONSIBLE FOR ANY OTHER LENDER’S FAILURE TO ADVANCE SUCH OTHER LENDERS’ PRO
RATA SHARE OF ANY BORROWING.


 


(D)           RETENTION OF DEFAULTING LENDER’S PAYMENTS.  THE AGENT SHALL NOT BE
OBLIGATED TO TRANSFER TO A DEFAULTING LENDER ANY PAYMENTS MADE BY ANY BORROWER
TO THE AGENT FOR THE DEFAULTING LENDER’S BENEFIT; NOR SHALL A DEFAULTING LENDER
BE ENTITLED TO THE SHARING OF ANY PAYMENTS HEREUNDER.  AMOUNTS PAYABLE TO A
DEFAULTING LENDER SHALL INSTEAD BE PAID TO OR RETAINED BY THE AGENT.  IN ITS
DISCRETION, THE AGENT MAY LOAN ANY BORROWER THE AMOUNT OF ALL SUCH PAYMENTS
RECEIVED OR RETAINED BY IT FOR THE ACCOUNT OF SUCH DEFAULTING LENDER.  ANY
AMOUNTS SO LOANED TO ANY BORROWER SHALL BEAR INTEREST AT THE RATE APPLICABLE TO
BASE RATE REVOLVING LOANS AND FOR ALL OTHER PURPOSES OF THIS AGREEMENT SHALL BE
TREATED AS IF THEY WERE REVOLVING LOANS, PROVIDED, HOWEVER, THAT FOR PURPOSES OF
VOTING OR CONSENTING TO MATTERS WITH RESPECT TO THE LOAN DOCUMENTS AND
DETERMINING PRO RATA SHARES, SUCH DEFAULTING LENDER SHALL BE DEEMED NOT TO BE A
“LENDER”.  UNTIL A DEFAULTING LENDER CURES ITS FAILURE TO FUND ITS PRO RATA
SHARE OF ANY BORROWING (A) SUCH DEFAULTING LENDER SHALL NOT BE ENTITLED TO ANY
PORTION OF THE UNUSED LINE FEE AND (B) THE UNUSED LINE FEE SHALL ACCRUE IN FAVOR
OF THE LENDERS WHICH HAVE FUNDED THEIR RESPECTIVE PRO RATA SHARES OF SUCH
REQUESTED BORROWING AND SHALL BE ALLOCATED AMONG SUCH PERFORMING LENDERS RATABLY
BASED UPON THEIR RELATIVE REVOLVING CREDIT COMMITMENTS.  THIS SECTION SHALL
REMAIN EFFECTIVE WITH RESPECT TO SUCH LENDER UNTIL SUCH TIME AS THE DEFAULTING
LENDER SHALL NO LONGER BE IN DEFAULT OF ANY OF ITS OBLIGATIONS UNDER THIS
AGREEMENT.  THE TERMS OF THIS SECTION SHALL NOT BE CONSTRUED TO INCREASE OR
OTHERWISE AFFECT THE REVOLVING CREDIT COMMITMENT OF ANY LENDER, OR RELIEVE OR
EXCUSE THE PERFORMANCE BY THE BORROWERS OF THEIR DUTIES AND OBLIGATIONS
HEREUNDER.


 


(E)           REMOVAL OF DEFAULTING LENDER.  AT THE BORROWERS’ REQUEST, THE
AGENT OR AN ELIGIBLE ASSIGNEE REASONABLY ACCEPTABLE TO THE AGENT AND THE
BORROWERS SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) TO PURCHASE FROM ANY
DEFAULTING LENDER, AND EACH DEFAULTING LENDER SHALL, UPON SUCH REQUEST, SELL AND
ASSIGN TO THE AGENT OR SUCH ELIGIBLE ASSIGNEE, ALL OF THE DEFAULTING LENDER’S
OUTSTANDING REVOLVING CREDIT COMMITMENTS HEREUNDER.  SUCH SALE SHALL BE
CONSUMMATED PROMPTLY AFTER THE AGENT HAS ARRANGED FOR A PURCHASE BY THE AGENT OR
AN ELIGIBLE ASSIGNEE PURSUANT TO AN ASSIGNMENT AND ACCEPTANCE, AND AT A PRICE
EQUAL TO THE OUTSTANDING PRINCIPAL BALANCE OF THE DEFAULTING LENDER’S LOANS,
PLUS ACCRUED INTEREST AND FEES, WITHOUT PREMIUM OR DISCOUNT.  ANY SUCH PURCHASE
FROM A DEFAULTING LENDER SHALL NOT EFFECT A RELEASE OF SUCH DEFAULTING LENDER
FROM ANY CLAIM SUIT OR LIABILITY HEREUNDER OR UNDER ANY LOAN DOCUMENT.

 

84

--------------------------------------------------------------------------------


 

12.16       Letters of Credit; Intra-Lender Issues.

 


(A)           NOTICE OF LETTER OF CREDIT BALANCE.  ON EACH SETTLEMENT DATE THE
AGENT SHALL NOTIFY EACH LENDER OF THE ISSUANCE OF ALL LETTERS OF CREDIT SINCE
THE PRIOR SETTLEMENT DATE.


 


(B)           PARTICIPATIONS IN LETTERS OF CREDIT.


 

(I)            PURCHASE OF PARTICIPATIONS.  IMMEDIATELY UPON ISSUANCE OF ANY
LETTER OF CREDIT IN ACCORDANCE WITH SECTION 1.4(D), EACH REVOLVING CREDIT LENDER
SHALL BE DEEMED TO HAVE IRREVOCABLY AND UNCONDITIONALLY PURCHASED AND RECEIVED
WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION EQUAL TO
SUCH LENDER’S PRO RATA SHARE OF THE FACE AMOUNT OF SUCH LETTER OF CREDIT OR THE
CREDIT SUPPORT PROVIDED THROUGH THE AGENT TO THE LETTER OF CREDIT ISSUER, IF NOT
THE BANK, IN CONNECTION WITH THE ISSUANCE OF SUCH LETTER OF CREDIT (INCLUDING
ALL OBLIGATIONS OF THE BORROWERS WITH RESPECT THERETO, AND ANY SECURITY THEREFOR
OR GUARANTY PERTAINING THERETO).

 

(II)           SHARING OF REIMBURSEMENT OBLIGATION PAYMENTS.  WHENEVER THE AGENT
RECEIVES A PAYMENT FROM ANY BORROWER ON ACCOUNT OF REIMBURSEMENT OBLIGATIONS IN
RESPECT OF A LETTER OF CREDIT OR CREDIT SUPPORT AS TO WHICH THE AGENT HAS
PREVIOUSLY RECEIVED FOR THE ACCOUNT OF THE LETTER OF CREDIT ISSUER THEREOF
PAYMENT FROM A REVOLVING CREDIT LENDER, THE AGENT SHALL PROMPTLY PAY TO SUCH
REVOLVING CREDIT LENDER SUCH REVOLVING CREDIT LENDER’S PRO RATA SHARE OF SUCH
PAYMENT FROM SUCH BORROWER.  EACH SUCH PAYMENT SHALL BE MADE BY THE AGENT ON THE
NEXT SETTLEMENT DATE.

 

(III)          DOCUMENTATION.  UPON THE REQUEST OF ANY REVOLVING CREDIT LENDER,
THE AGENT SHALL FURNISH TO SUCH REVOLVING CREDIT LENDER COPIES OF ANY LETTER OF
CREDIT, CREDIT SUPPORT FOR ANY LETTER OF CREDIT, REIMBURSEMENT AGREEMENTS
EXECUTED IN CONNECTION THEREWITH, APPLICATIONS FOR ANY LETTER OF CREDIT, AND
SUCH OTHER DOCUMENTATION AS MAY REASONABLY BE REQUESTED BY SUCH REVOLVING CREDIT
LENDER.

 

(IV)          OBLIGATIONS IRREVOCABLE.  THE OBLIGATIONS OF EACH REVOLVING CREDIT
LENDER TO MAKE PAYMENTS TO THE AGENT WITH RESPECT TO ANY LETTER OF CREDIT OR
WITH RESPECT TO THEIR PARTICIPATION THEREIN OR WITH RESPECT TO ANY CREDIT
SUPPORT FOR ANY LETTER OF CREDIT OR WITH RESPECT TO THE REVOLVING LOANS MADE AS
A RESULT OF A DRAWING UNDER A LETTER OF CREDIT AND THE OBLIGATIONS OF THE
BORROWER FOR WHOSE ACCOUNT THE LETTER OF CREDIT OR CREDIT SUPPORT WAS ISSUED TO
MAKE PAYMENTS TO THE AGENT, FOR THE ACCOUNT OF THE REVOLVING CREDIT LENDERS,
SHALL BE IRREVOCABLE AND SHALL NOT BE SUBJECT TO ANY QUALIFICATION OR EXCEPTION
WHATSOEVER, INCLUDING ANY OF THE FOLLOWING CIRCUMSTANCES:

 

(1)           ANY LACK OF VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS;

 

85

--------------------------------------------------------------------------------


 

(2)           THE EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER RIGHT WHICH
ANY BORROWER MAY HAVE AT ANY TIME AGAINST A BENEFICIARY NAMED IN A LETTER OF
CREDIT OR ANY TRANSFEREE OF ANY LETTER OF CREDIT (OR ANY PERSON FOR WHOM ANY
SUCH TRANSFEREE MAY BE ACTING), ANY REVOLVING CREDIT LENDER, THE AGENT, THE
ISSUER OF SUCH LETTER OF CREDIT, OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH
THIS AGREEMENT, ANY LETTER OF CREDIT, THE TRANSACTIONS CONTEMPLATED HEREIN OR
ANY UNRELATED TRANSACTIONS (INCLUDING ANY UNDERLYING TRANSACTIONS BETWEEN ANY
BORROWER OR ANY OTHER PERSON AND THE BENEFICIARY NAMED IN ANY LETTER OF CREDIT);

 

(3)           ANY DRAFT, CERTIFICATE OR ANY OTHER DOCUMENT PRESENTED UNDER THE
LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN
ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT;

 

(4)           THE SURRENDER OR IMPAIRMENT OF ANY SECURITY FOR THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE TERMS OF ANY OF THE LOAN DOCUMENTS;

 

(5)           THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT; OR

 

(6)           THE FAILURE OF ANY BORROWER TO SATISFY THE APPLICABLE CONDITIONS
PRECEDENT SET FORTH IN ARTICLE 8.

 


(C)           RECOVERY OR AVOIDANCE OF PAYMENTS; REFUND OF PAYMENTS IN ERROR. 
IN THE EVENT ANY PAYMENT BY OR ON BEHALF OF ANY BORROWER RECEIVED BY THE AGENT
WITH RESPECT TO ANY LETTER OF CREDIT OR CREDIT SUPPORT PROVIDED FOR ANY LETTER
OF CREDIT AND DISTRIBUTED BY THE AGENT TO THE REVOLVING CREDIT LENDERS ON
ACCOUNT OF THEIR RESPECTIVE PARTICIPATIONS THEREIN IS THEREAFTER SET ASIDE,
AVOIDED OR RECOVERED FROM THE AGENT IN CONNECTION WITH ANY RECEIVERSHIP,
LIQUIDATION OR BANKRUPTCY PROCEEDING, THE REVOLVING CREDIT LENDERS SHALL, UPON
DEMAND BY THE AGENT, PAY TO THE AGENT THEIR RESPECTIVE PRO RATA SHARES OF SUCH
AMOUNT SET ASIDE, AVOIDED OR RECOVERED, TOGETHER WITH INTEREST AT THE RATE
REQUIRED TO BE PAID BY THE AGENT UPON THE AMOUNT REQUIRED TO BE REPAID BY IT. 
UNLESS THE AGENT RECEIVES NOTICE FROM THE BORROWERS PRIOR TO THE DATE ON WHICH
ANY PAYMENT IS DUE TO THE REVOLVING CREDIT LENDERS THAT THE BORROWERS WILL NOT
MAKE SUCH PAYMENT IN FULL AS AND WHEN REQUIRED, THE AGENT MAY ASSUME THAT THE
BORROWERS HAVE MADE SUCH PAYMENT IN FULL TO THE AGENT ON SUCH DATE IN
IMMEDIATELY AVAILABLE FUNDS AND THE AGENT MAY (BUT SHALL NOT BE SO REQUIRED), IN
RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO EACH REVOLVING CREDIT LENDER ON
SUCH DUE DATE AN AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH REVOLVING CREDIT
LENDER.  IF AND TO THE EXTENT THE BORROWERS HAVE NOT MADE SUCH PAYMENT IN FULL
TO THE AGENT, EACH REVOLVING CREDIT LENDER SHALL REPAY TO THE AGENT ON DEMAND
SUCH AMOUNT DISTRIBUTED TO SUCH REVOLVING CREDIT LENDER, TOGETHER WITH INTEREST
THEREON AT THE FEDERAL FUNDS RATE FOR EACH DAY FROM THE DATE SUCH AMOUNT IS
DISTRIBUTED TO SUCH REVOLVING CREDIT LENDER UNTIL THE DATE REPAID.

 

86

--------------------------------------------------------------------------------


 


(D)           INDEMNIFICATION BY LENDERS.  TO THE EXTENT NOT REIMBURSED BY THE
BORROWERS AND WITHOUT LIMITING THE OBLIGATIONS OF THE BORROWERS HEREUNDER, THE
REVOLVING CREDIT LENDERS AGREE TO INDEMNIFY THE LETTER OF CREDIT ISSUER RATABLY
IN ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARES, FOR ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES (INCLUDING ATTORNEYS’ FEES) OR DISBURSEMENTS OF ANY KIND AND
NATURE WHATSOEVER THAT MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST THE
LETTER OF CREDIT ISSUER IN ANY WAY RELATING TO OR ARISING OUT OF ANY LETTER OF
CREDIT OR THE TRANSACTIONS CONTEMPLATED THEREBY OR ANY ACTION TAKEN OR OMITTED
BY THE LETTER OF CREDIT ISSUER UNDER ANY LETTER OF CREDIT OR ANY LOAN DOCUMENT
IN CONNECTION THEREWITH; PROVIDED THAT NO REVOLVING CREDIT LENDER SHALL BE
LIABLE FOR ANY OF THE FOREGOING TO THE EXTENT IT ARISES FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PERSON TO BE INDEMNIFIED.  WITHOUT
LIMITATION OF THE FOREGOING, EACH REVOLVING CREDIT LENDER AGREES TO REIMBURSE
THE LETTER OF CREDIT ISSUER PROMPTLY UPON DEMAND FOR ITS PRO RATA SHARE OF ANY
COSTS OR EXPENSES PAYABLE BY THE BORROWERS TO THE LETTER OF CREDIT ISSUER, TO
THE EXTENT THAT THE LETTER OF CREDIT ISSUER IS NOT PROMPTLY REIMBURSED FOR SUCH
COSTS AND EXPENSES BY THE BORROWERS.  THE AGREEMENT CONTAINED IN THIS SECTION
SHALL SURVIVE PAYMENT IN FULL OF ALL OTHER OBLIGATIONS.


 

12.17       Concerning the Collateral and the Related Loan Documents.  Each
Lender authorizes and directs the Agent to enter into the other Loan Documents
and the Intercreditor Agreement, for the ratable benefit and obligation of the
Agent and the Lenders.  Each Lender agrees that any action taken by the Agent,
Majority Lenders or Required Lenders, as applicable, in accordance with the
terms of this Agreement or the other Loan Documents, and the exercise by the
Agent, the Majority Lenders, or the Required Lenders, as applicable, of their
respective powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the
Lenders.  The Lenders acknowledge that the Revolving Loans, Agent Advances,
Non-Ratable Loans, Hedge Agreements, Bank Products and all interest, fees and
expenses hereunder constitute one Debt, secured pari passu by all of the
Collateral.

 

12.18       Field Audit and Examination Reports; Disclaimer by Lenders.  By
signing this Agreement, each Lender:

 


(A)           IS DEEMED TO HAVE REQUESTED THAT THE AGENT FURNISH SUCH LENDER,
PROMPTLY AFTER IT BECOMES AVAILABLE, A COPY OF EACH FIELD AUDIT OR EXAMINATION
REPORT (EACH A “REPORT” AND COLLECTIVELY, “REPORTS”) PREPARED BY OR ON BEHALF OF
THE AGENT;


 


(B)           EXPRESSLY AGREES AND ACKNOWLEDGES THAT NEITHER THE BANK NOR THE
AGENT (I) MAKES ANY REPRESENTATION OR WARRANTY AS TO THE ACCURACY OF ANY REPORT,
OR (II) SHALL BE LIABLE FOR ANY INFORMATION CONTAINED IN ANY REPORT;


 


(C)           EXPRESSLY AGREES AND ACKNOWLEDGES THAT THE REPORTS ARE NOT
COMPREHENSIVE AUDITS OR EXAMINATIONS, THAT THE AGENT OR THE BANK OR OTHER PARTY
PERFORMING ANY AUDIT OR EXAMINATION WILL INSPECT ONLY SPECIFIC INFORMATION

 

87

--------------------------------------------------------------------------------


 


REGARDING THE BORROWERS AND WILL RELY SIGNIFICANTLY UPON THE BORROWERS’ BOOKS
AND RECORDS, AS WELL AS ON REPRESENTATIONS OF THE BORROWERS’ PERSONNEL;


 


(D)           AGREES TO KEEP ALL REPORTS CONFIDENTIAL AND STRICTLY FOR ITS
INTERNAL USE, AND NOT TO DISTRIBUTE EXCEPT TO ITS PARTICIPANTS, OR USE ANY
REPORT IN ANY OTHER MANNER IN ACCORDANCE WITH THE PROVISIONS OF SECTION 13.17;
AND


 


(E)           WITHOUT LIMITING THE GENERALITY OF ANY OTHER INDEMNIFICATION
PROVISION CONTAINED IN THIS AGREEMENT, AGREES:  (I) TO HOLD THE AGENT AND ANY
SUCH OTHER LENDER PREPARING A REPORT HARMLESS FROM ANY ACTION THE INDEMNIFYING
LENDER MAY TAKE OR CONCLUSION THE INDEMNIFYING LENDER MAY REACH OR DRAW FROM ANY
REPORT IN CONNECTION WITH ANY LOANS OR OTHER CREDIT ACCOMMODATIONS THAT THE
INDEMNIFYING LENDER HAS MADE OR MAY MAKE TO ANY BORROWER, OR THE INDEMNIFYING
LENDER’S PARTICIPATION IN, OR THE INDEMNIFYING LENDER’S PURCHASE OF, A LOAN OR
LOANS OF ANY BORROWER; AND (II) TO PAY AND PROTECT, AND INDEMNIFY, DEFEND AND
HOLD THE AGENT AND ANY SUCH OTHER LENDER PREPARING A REPORT HARMLESS FROM AND
AGAINST, THE CLAIMS, ACTIONS, PROCEEDINGS, DAMAGES, COSTS, EXPENSES AND OTHER
AMOUNTS (INCLUDING ATTORNEY COSTS) INCURRED BY THE AGENT AND ANY SUCH OTHER
LENDER PREPARING A REPORT AS THE DIRECT OR INDIRECT RESULT OF ANY THIRD PARTIES
WHO MIGHT OBTAIN ALL OR PART OF ANY REPORT THROUGH THE INDEMNIFYING LENDER.


 

12.19       Relation Among Lenders.  The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agent) authorized to act
for, any other Lender.

 

12.20       Co-Agents.  None of the Lenders identified on the facing page or
signature pages of this Agreement as a “co-agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.  Without limiting the foregoing, none
of the Lenders so identified as a “co-agent” shall have or be deemed to have any
fiduciary relationship with any Lender.  Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders so identified in deciding
to enter into this Agreement or in taking or not taking action hereunder.

 

12.21       Collateral Priority.  The Lenders hereby agree that the Liens
created under the Collateral Documents constitute first priority, perfected
Liens in favor of the Agent, for the ratable benefit of the Agent and the
Revolving Credit Lenders, except for Permitted Liens.

 

12.22       Foreclosure/Environmental Reports.  Unless otherwise agreed by all
Lenders, Agent will not foreclose on any real property Collateral unless, prior
to such foreclosure Agent and the Lenders have received an environmental report,
which report shall be reasonably acceptable in form and substance to Agent and
Required Lenders, from an environmental consultant, selected by Agent.  Borrower
shall pay the costs of obtaining any such environmental report.

 

88

--------------------------------------------------------------------------------

ARTICLE 13

MISCELLANEOUS

 

13.1                           No Waivers; Cumulative Remedies.  No failure by
the Agent or any Lender to exercise any right, remedy, or option under this
Agreement or any present or future supplement thereto, or in any other agreement
between or among the Borrowers (or any of them), the Loan Parties (or any of
them) and the Agent and/or any Lender, or delay by the Agent or any Lender in
exercising the same, will operate as a waiver thereof.  No waiver by the Agent
or any Lender will be effective unless it is in writing, and then only to the
extent specifically stated.  No waiver by the Agent or the Lenders on any
occasion shall affect or diminish the Agent’s and each Lender’s rights
thereafter to require strict performance by the Borrowers of any provision of
this Agreement or by any Loan Party of any provision of any Loan Document.  The
Agent and the Lenders may proceed directly to collect the Obligations without
any prior recourse to the Collateral.  The Agent’s and each Lender’s rights
under this Agreement will be cumulative and not exclusive of any other right or
remedy which the Agent or any Lender may have.

 

13.2                           Severability.  The illegality or unenforceability
of any provision of this Agreement or any Loan Document or any instrument or
agreement required hereunder shall not in any way affect or impair the legality
or enforceability of the remaining provisions of this Agreement or any
instrument or agreement required hereunder.

 

13.3                           Governing Law; Choice of Forum; Service of
Process.

 


(A)                                  THIS AGREEMENT SHALL BE INTERPRETED AND THE
RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE
INTERNAL LAWS (AS OPPOSED TO THE CONFLICT OF LAWS PROVISIONS PROVIDED THAT
ISSUES WITH RESPECT TO CREATION, PERFECTION OR ENFORCEMENT OF LIENS UNDER
ARTICLE 9 OF THE UCC MAY GIVE EFFECT TO APPLICABLE CHOICE OR CONFLICT OF LAW
RULES SET FORTH IN ARTICLE 9 OF THE UCC) OF THE STATE OF CALIFORNIA; PROVIDED
THAT THE AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL
LAW.


 


(B)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF CALIFORNIA OR OF THE UNITED STATES OF AMERICA LOCATED IN LOS ANGELES
COUNTY, CALIFORNIA, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE
BORROWERS, THE AGENT AND THE LENDERS CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE PERSONAL JURISDICTION OF THOSE COURTS.  EACH OF
THE BORROWERS, THE AGENT AND THE LENDERS IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH

 

89

--------------------------------------------------------------------------------


 


JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. 
NOTWITHSTANDING THE FOREGOING:  (1) THE AGENT AND THE LENDERS SHALL HAVE THE
RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST ANY LOAN PARTY OR ITS PROPERTY
IN THE COURTS OF ANY OTHER JURISDICTION THE AGENT OR THE LENDERS DEEM NECESSARY
OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE
OBLIGATIONS AND (2) EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS
FROM THE COURTS DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE
HEARD BY A COURT LOCATED OUTSIDE THOSE JURISDICTIONS.


 


(C)                                  FLEETWOOD AND EACH BORROWER HEREBY WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE BY PERSONAL DELIVERY OR OVERNIGHT COURIER
DIRECTED TO FLEETWOOD AND EACH THE BORROWERS AT ITS ADDRESS SET FORTH IN
SECTION 13.8 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE (5) DAYS
AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS POSTAGE PREPAID. 
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF AGENT OR THE LENDERS TO SERVE
LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.


 

13.4                           WAIVER OF JURY TRIAL.  FLEETWOOD, EACH BORROWER,
THE LENDERS AND THE AGENT EACH IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A
TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR
RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY
AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS, OR OTHERWISE. FLEETWOOD, EACH BORROWER, THE LENDERS AND THE
AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER
AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF
THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN
WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.  THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

13.5                           Survival of Representations and Warranties.  All
of the representations and warranties contained in this Agreement shall survive
the execution, delivery, and acceptance

 

90

--------------------------------------------------------------------------------


 

thereof by the parties, notwithstanding any investigation by the Agent or the
Lenders or their respective agents.

 

13.6                           Other Security and Guaranties.  The Agent, may,
without notice or demand and without affecting the Borrowers’ obligations
hereunder, from time to time:  (a) take from any Person and hold collateral
(other than the Collateral) for the payment of all or any part of the
Obligations and exchange, enforce or release such collateral or any part
thereof; and (b) accept and hold any endorsement or guaranty of payment of all
or any part of the Obligations and release or substitute any such endorser or
guarantor, or any Person who has given any Lien in any other collateral as
security for the payment of all or any part of the Obligations, or any other
Person in any way obligated to pay all or any part of the Obligations.

 

13.7                           Fees and Expenses.  The Borrowers agree jointly
and severally to pay to the Agent, for its benefit, on demand, all costs and
expenses that the Agent pays or incurs in connection with the negotiation,
preparation, syndication, consummation, administration, enforcement, and
termination of this Agreement or any of the other Loan Documents, including: (a)
Attorney Costs; (b) reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ and paralegals’ fees and disbursements) for any amendment,
supplement, waiver, consent, or subsequent closing in connection with the Loan
Documents and the transactions contemplated thereby; (c) reasonable
out-of-pocket costs and expenses of lien and title searches and title insurance;
(d) taxes, fees and other charges for recording the Mortgages, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Agent’s Liens (including reasonable out-of-pocket costs and
expenses paid or incurred by the Agent in connection with the consummation of
Agreement); (e) sums paid or incurred to pay any amount or take any action
required of any Loan Party under the Loan Documents that it fails to pay or
take; (f) reasonable out-of-pocket costs of appraisals performed in accordance
with the provisions hereof, inspections, and verifications of the Collateral,
including travel, lodging, and meals for inspections of the Collateral and the
Loan Parties’ operations by the Agent plus the Agent’s then customary charge for
field examinations and audits and the preparation of reports thereof (such
charge is currently $750 per day (or portion thereof) for each Person retained
or employed by the Agent with respect to each field examination or audit); and
(g) reasonable out-of-pocket costs and expenses of forwarding loan proceeds,
collecting checks and other items of payment, and establishing and maintaining
Payment Accounts and lock boxes, and reasonable out-of-pocket costs and expenses
of preserving and protecting the Collateral.  In addition, the Borrowers jointly
and severally agree to pay costs and expenses incurred by the Agents (including
Attorneys’ Costs) to the Agents, for their benefit, on demand, and to the other
Lenders for their benefit, on demand, and all reasonable fees, expenses and
disbursements incurred by such other Lenders for one law firm retained by such
other Lenders as a group, in each case, paid or incurred to obtain payment of
the Obligations, enforce the Agent’s Liens, sell or otherwise realize upon the
Collateral, and otherwise enforce the provisions of the Loan Documents, or to
defend any claims made or threatened against the Agent or any Lender arising out
of the transactions contemplated hereby (including preparations for and
consultations concerning any such matters).  The foregoing shall not be
construed to limit any other provisions of the Loan Documents regarding costs
and expenses to be paid by the Borrowers or any other Loan Party.  All of the
foregoing costs and expenses shall be charged to the Borrowers’ Loan Account as
Revolving Loans as described in Section 3.7.

 

91

--------------------------------------------------------------------------------


 

13.8                           Notices.  Except as otherwise provided herein,
all notices, demands and requests that any party is required or elects to give
to any other shall be in writing, or by a telecommunications device capable of
creating a written record, and any such notice shall become effective (a) upon
personal delivery thereof, including, but not limited to, delivery by overnight
mail and courier service, (b) five (5) days after it shall have been mailed by
United States mail, first class, certified or registered, with postage prepaid,
or (c) in the case of notice by such a telecommunications device, when receipt
is confirmed, in each case addressed to the party to be notified as follows:

 

If to the Agent or to the Bank:

 

Bank of America, N.A.

55 South Lake Avenue, Suite 900

Pasadena, California  91101

Attention:  John C. McNamara

Telecopy No.:  (626) 397-1273/1274

 

with copies to:

 

Latham & Watkins

633 West Fifth Street, Suite 4000

Los Angeles, California  90071

Attention:  Glen B. Collyer, Esq.

Telecopy No.:  (213) 891-8763

 

If to Fleetwood or any Borrower:

 

Fleetwood Holdings Inc.

Fleetwood Enterprises, Inc.

Fleetwood Retail Corp., Inc.

3125 Myers Street

Riverside, California  92503

Attention:  Chief Financial Officer

Telecopy No.:  (909)  351-3373

Attention:  General Counsel

Telecopy No.:  (909) 351-3776

 

with copies to:

 

Gibson, Dunn & Crutcher LLP

333 South Grand Avenue

Los Angeles, California  90071-3197

Attention:  Jeff Hudson, Esq.

Telecopy No.:  (213) 229-6332

 

or to such other address as each party may designate for itself by like notice. 
Failure or delay in delivering copies of any notice, demand, request, consent,
approval, declaration or other

 

92

--------------------------------------------------------------------------------


 

communication to the persons designated above to receive copies shall not
adversely affect the effectiveness of such notice, demand, request, consent,
approval, declaration or other communication.

 

13.9                           Waiver of Notices.  Unless otherwise expressly
provided herein, each Borrower waives presentment, and notice of demand or
dishonor and protest as to any instrument, notice of intent to accelerate the
Obligations and notice of acceleration of the Obligations, as well as any and
all other notices to which it might otherwise be entitled.  No notice to or
demand on any Borrower which the Agent or any Lender may elect to give shall
entitle any Borrower to any or further notice or demand in the same, similar or
other circumstances.

 

13.10                     Binding Effect.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the respective
representatives, successors, and assigns of the parties hereto; provided,
however, that no interest herein may be assigned by any Borrower without prior
written consent of the Agent and each Lender.  The rights and benefits of the
Agent and the Lenders hereunder shall, if such Persons so agree, inure to any
party acquiring any interest in the Obligations or any part thereof.

 

13.11                     Indemnity of the Agent and the Lenders by the
Borrower.

 


(A)                                  THE BORROWERS JOINTLY AND SEVERALLY AGREE
TO DEFEND, INDEMNIFY AND HOLD THE AGENT-RELATED PERSONS, AND EACH LENDER AND
EACH OF ITS RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, COUNSEL, REPRESENTATIVES,
AGENTS AND ATTORNEYS-IN-FACT (EACH, AN “INDEMNIFIED PERSON”) HARMLESS FROM AND
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, CHARGES, EXPENSES AND DISBURSEMENTS (INCLUDING
ATTORNEY COSTS) OF ANY KIND OR NATURE WHATSOEVER WHICH MAY AT ANY TIME
(INCLUDING AT ANY TIME FOLLOWING REPAYMENT OF THE LOANS AND THE TERMINATION,
RESIGNATION OR REPLACEMENT OF THE AGENT OR REPLACEMENT OF ANY LENDER) BE IMPOSED
ON, INCURRED BY OR ASSERTED AGAINST ANY SUCH PERSON IN ANY WAY RELATING TO OR
ARISING OUT OF THIS AGREEMENT OR ANY DOCUMENT CONTEMPLATED BY OR REFERRED TO
HEREIN, OR THE TRANSACTIONS CONTEMPLATED HEREBY, OR ANY ACTION TAKEN OR OMITTED
BY ANY SUCH PERSON UNDER OR IN CONNECTION WITH ANY OF THE FOREGOING, INCLUDING
WITH RESPECT TO ANY INVESTIGATION, LITIGATION OR PROCEEDING (INCLUDING ANY
INSOLVENCY PROCEEDING OR APPELLATE PROCEEDING) RELATED TO OR ARISING OUT OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, OR THE LOANS OR THE USE OF THE PROCEEDS
THEREOF, WHETHER OR NOT ANY INDEMNIFIED PERSON IS A PARTY THERETO (ALL THE
FOREGOING, COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”); PROVIDED, THAT THE
BORROWERS SHALL HAVE NO OBLIGATION HEREUNDER TO ANY INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES TO THE EXTENT FINALLY DETERMINED BY A COURT
OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNIFIED PERSON. THE AGREEMENTS IN THIS SECTION SHALL
SURVIVE PAYMENT OF ALL OTHER OBLIGATIONS.


 


(B)                                 THE BORROWERS AGREE TO INDEMNIFY, DEFEND AND
HOLD HARMLESS THE AGENT AND THE LENDERS FROM ANY LOSS OR LIABILITY DIRECTLY OR
INDIRECTLY ARISING OUT OF THE USE, GENERATION, MANUFACTURE, PRODUCTION, STORAGE,
RELEASE, THREATENED

 

93

--------------------------------------------------------------------------------


 


RELEASE, DISCHARGE, DISPOSAL OR PRESENCE OF A HAZARDOUS SUBSTANCE RELATING TO
ANY LOAN PARTY’S OPERATIONS, BUSINESS OR PROPERTY.  THIS INDEMNITY WILL APPLY
WHETHER THE HAZARDOUS SUBSTANCE IS ON, UNDER OR ABOUT ANY LOAN PARTY’S PROPERTY
OR OPERATIONS OR PROPERTY LEASED TO ANY LOAN PARTY’S.  THE INDEMNITY INCLUDES
BUT IS NOT LIMITED TO ATTORNEYS COSTS.  THE INDEMNITY EXTENDS TO THE AGENT AND
THE LENDERS, THEIR PARENTS, AFFILIATES, SUBSIDIARIES AND ALL OF THEIR DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS, ATTORNEYS AND ASSIGNS.  “HAZARDOUS
SUBSTANCES” MEANS ANY SUBSTANCE, MATERIAL OR WASTE THAT IS OR BECOMES DESIGNATED
OR REGULATED AS “TOXIC,” “HAZARDOUS,” “POLLUTANT,” OR “CONTAMINANT” OR A SIMILAR
DESIGNATION OR REGULATION UNDER ANY FEDERAL, STATE OR LOCAL LAW (WHETHER UNDER
COMMON LAW, STATUTE, REGULATION OR OTHERWISE) OR JUDICIAL OR ADMINISTRATIVE
INTERPRETATION OF SUCH, INCLUDING PETROLEUM OR NATURAL GAS.  THIS INDEMNITY WILL
SURVIVE REPAYMENT OF ALL OTHER OBLIGATIONS.


 

13.12                     Limitation of Liability.  NO CLAIM MAY BE MADE BY
FLEETWOOD, ANY BORROWER, ANY LENDER OR OTHER PERSON AGAINST THE AGENT, ANY
LENDER, OR THE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL,
REPRESENTATIVES, AGENTS OR ATTORNEYS-IN-FACT OF ANY OF THEM FOR ANY SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH
OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
ACT, OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH, AND FLEETWOOD, EACH
BORROWER AND EACH LENDER HEREBY WAIVE, RELEASE AND AGREE NOT TO SUE UPON ANY
CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR
SUSPECTED TO EXIST IN ITS FAVOR.

 

13.13                     Final Agreement.  This Agreement and the other Loan
Documents are intended by Fleetwood, each Borrower, the Agent and the Lenders to
be the final, complete, and exclusive expression of the agreement between them. 
This Agreement supersedes any and all prior oral or written agreements relating
to the subject matter hereof except for the Fee Letter.  No modification,
rescission, waiver, release, or amendment of any provision of this Agreement or
any other Loan Document shall be made, except by a written agreement signed by
the Borrowers and a duly authorized officer of each of the Agent and the
requisite Lenders.

 

13.14                     Counterparts.  This Agreement may be executed in any
number of counterparts, and by the Agent, each Lender, Fleetwood and the
Borrower in separate counterparts, each of which shall be an original, but all
of which shall together constitute one and the same agreement; signature pages
may be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

 

13.15                     Captions.  The captions contained in this Agreement
are for convenience of reference only, are without substantive meaning and
should not be construed to modify, enlarge, or restrict any provision.

 

94

--------------------------------------------------------------------------------


 

13.16                     Right of Setoff.  In addition to any rights and
remedies of the Lenders provided by law, if an Event of Default exists or the
Loans have been accelerated, each Lender is authorized at any time and from time
to time, without prior notice to Fleetwood or the Borrowers, any such notice
being waived by Fleetwood and the Borrowers to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and other indebtedness at any
time owing by, such Lender or any Affiliate of such Lender to or for the credit
or the account of Fleetwood and the Borrowers against any and all Obligations
owing to such Lender, now or hereafter existing, irrespective of whether or not
the Agent or such Lender shall have made demand under this Agreement or any Loan
Document and although such Obligations may be contingent or unmatured.  Each
Lender agrees promptly to notify the Borrowers and the Agent after any such
set-off and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application.  NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL EXERCISE ANY RIGHT
OF SET-OFF, BANKER’S LIEN, OR THE LIKE AGAINST ANY DEPOSIT ACCOUNT OR PROPERTY
OF FLEETWOOD OR ANY LOAN PARTY HELD OR MAINTAINED BY SUCH LENDER WITHOUT THE
PRIOR WRITTEN UNANIMOUS CONSENT OF THE LENDERS.

 

13.17                     Confidentiality.

 


(A)                                  FLEETWOOD AND EACH BORROWER HEREBY CONSENTS
THAT THE AGENT AND EACH LENDER MAY ISSUE AND DISSEMINATE TO THE PUBLIC GENERAL
INFORMATION DESCRIBING THE CREDIT ACCOMMODATION ENTERED INTO PURSUANT TO THIS
AGREEMENT, INCLUDING THE NAME AND ADDRESS OF FLEETWOOD OR THE BORROWERS AND A
GENERAL DESCRIPTION OF THE BUSINESS OF FLEETWOOD AND ITS SUBSIDIARIES AND MAY
USE FLEETWOOD’S AND THE BORROWERS’ NAMES IN ADVERTISING AND OTHER PROMOTIONAL
MATERIAL.


 


(B)                                 EACH LENDER SEVERALLY AGREES TO TAKE NORMAL
AND REASONABLE PRECAUTIONS AND EXERCISE DUE CARE TO MAINTAIN THE CONFIDENTIALITY
OF ALL NON-PUBLIC FINANCIAL INFORMATION PROVIDED TO THE LENDERS AND RELATING TO
FLEETWOOD OR ANY BORROWER, NON-PUBLIC INFORMATION RELATING TO MAJOR TRANSACTIONS
NOT IN THE ORDINARY COURSE OF BUSINESS AND TO BE ENTERED INTO BY FLEETWOOD OR
ANY BORROWER, AND ALL OTHER INFORMATION IDENTIFIED AS “CONFIDENTIAL” OR “SECRET”
BY FLEETWOOD OR THE BORROWERS AND PROVIDED TO THE AGENT OR SUCH LENDER BY OR ON
BEHALF OF THE BORROWERS, UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, EXCEPT
TO THE EXTENT THAT SUCH INFORMATION (I) WAS OR BECOMES GENERALLY AVAILABLE TO
THE PUBLIC OTHER THAN AS A RESULT OF DISCLOSURE BY THE AGENT OR SUCH LENDER, OR
(II) WAS OR BECOMES AVAILABLE ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER
THAN FLEETWOOD OR THE BORROWERS, PROVIDED THAT SUCH SOURCE IS NOT BOUND BY A
CONFIDENTIALITY AGREEMENT WITH FLEETWOOD OR THE BORROWERS KNOWN TO THE AGENT OR
SUCH LENDER; PROVIDED, HOWEVER, THAT THE AGENT AND ANY LENDER MAY DISCLOSE SUCH
INFORMATION (1) AT THE REQUEST OR PURSUANT TO ANY REQUIREMENT OF ANY
GOVERNMENTAL AUTHORITY TO WHICH THE AGENT OR SUCH LENDER IS SUBJECT OR IN
CONNECTION WITH AN EXAMINATION OF THE AGENT OR SUCH LENDER BY ANY SUCH
GOVERNMENTAL AUTHORITY; (2) PURSUANT TO SUBPOENA OR OTHER COURT PROCESS; (3)
WHEN REQUIRED TO DO SO IN ACCORDANCE WITH THE PROVISIONS OF ANY APPLICABLE
REQUIREMENT OF LAW; (4) TO THE

 

95

--------------------------------------------------------------------------------


 


EXTENT REASONABLY REQUIRED IN CONNECTION WITH ANY LITIGATION OR PROCEEDING
(INCLUDING, BUT NOT LIMITED TO, ANY BANKRUPTCY PROCEEDING) TO WHICH THE AGENT,
ANY LENDER OR THEIR RESPECTIVE AFFILIATES MAY BE PARTY INVOLVING ANY LOAN
DOCUMENT, ANY LOAN PARTY OR THE USE OF THE PROCEEDS OF THE LOANS; (5) TO THE
EXTENT REASONABLY REQUIRED IN CONNECTION WITH THE EXERCISE OF ANY REMEDY
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT; (6) TO THE AGENT’S OR SUCH LENDER’S
INDEPENDENT AUDITORS, ACCOUNTANTS, ATTORNEYS AND OTHER PROFESSIONAL ADVISORS;
(7) TO ANY PROSPECTIVE PARTICIPANT OR ASSIGNEE UNDER ANY ASSIGNMENT AND
ACCEPTANCE, ACTUAL OR POTENTIAL, PROVIDED THAT SUCH PROSPECTIVE PARTICIPANT OR
ASSIGNEE AGREES TO KEEP SUCH INFORMATION CONFIDENTIAL TO THE SAME EXTENT
REQUIRED OF THE AGENT AND THE LENDERS HEREUNDER; (8) AS EXPRESSLY PERMITTED
UNDER THE TERMS OF ANY OTHER DOCUMENT OR AGREEMENT REGARDING CONFIDENTIALITY TO
WHICH FLEETWOOD OR ANY BORROWER IS PARTY OR IS DEEMED PARTY WITH THE AGENT OR
SUCH LENDER, AND (9) TO ITS AFFILIATES.


 

13.18                     Conflicts with Other Loan Documents.  Unless otherwise
expressly provided in this Agreement (or in another Loan Document by specific
reference to the applicable provision contained in this Agreement), if any
provision contained in this Agreement conflicts with any provision of any other
Loan Document, the provision contained in this Agreement shall govern and
control.

 

13.19                     Reinstatement.  To the maximum extent permitted by
law, this Agreement, and the Obligations, shall continue to be effective or be
reinstated, as the case may be, if at any time any amount received by any Agent
or Lender in respect of the Obligations is rescinded or must otherwise be
restored or returned by any such Person upon the insolvency, administration,
bankruptcy, dissolution, liquidation or reorganization of any Borrower or any
other Person or upon the appointment of any receiver, intervenor, conservator,
trustee or similar official for any Borrower or any other Person or any
substantial part of its assets, or otherwise, all as though such payments had
not been made.

 

ARTICLE 14

GUARANTY

 

14.1                           Guaranty.  Each of Fleetwood, FMC and FRC hereby
absolutely and unconditionally guarantees the punctual payment when due, whether
at stated maturity, by acceleration or otherwise, of all Obligations of each
Borrower, now outstanding or hereafter arising under or in connection with this
Agreement or any other Loan Document, whether for principal of any Loan or the
interest thereon (including any interest which accrues after the filing of any
proceeding in bankruptcy, or would have accrued but for such filing) or Letters
of Credit or liabilities thereunder or for fees, taxes, additional compensation,
expense reimbursements, indemnification or otherwise as provided in this
Agreement and the other Loan Documents, pursuant to, subject to, and limited by
the terms and conditions of the Fleetwood Guaranty, the FMC Guaranty and the FRC
Guaranty, respectively, and the terms and conditions of each of the Fleetwood
Guaranty, the FMC Guaranty and the FRC Guaranty are hereby incorporated by
reference.

 

[Signatures on Following Page]

 

96

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Credit Agreement on the
date first above written.

 

 

“FMC BORROWERS”

FLEETWOOD HOLDINGS INC.

 

 

 

FLEETWOOD HOMES OF ARIZONA, INC.

 

 

 

FLEETWOOD HOMES OF CALIFORNIA,
INC.

 

 

 

FLEETWOOD HOMES OF FLORIDA, INC.

 

 

 

FLEETWOOD HOMES OF GEORGIA, INC.

 

 

 

FLEETWOOD HOMES OF IDAHO, INC.

 

 

 

FLEETWOOD HOMES OF INDIANA, INC.

 

 

 

FLEETWOOD HOMES OF KENTUCKY,
INC.

 

 

 

FLEETWOOD HOMES OF NORTH
CAROLINA, INC.

 

 

 

FLEETWOOD HOMES OF OREGON, INC.

 

 

 

FLEETWOOD HOMES OF
PENNSYLVANIA, INC.

 

 

 

FLEETWOOD HOMES OF TENNESSEE,
INC.

 

 

 

FLEETWOOD HOMES OF TEXAS, L.P.

 

By:

FLEETWOOD GENERAL PARTNER

 

OF TEXAS, INC., its General Partner

 

 

 

FLEETWOOD HOMES OF VIRGINIA, INC.

 

 

 

FLEETWOOD HOMES OF WASHINGTON,
INC.

 

 

 

FLEETWOOD MOTOR HOMES OF
CALIFORNIA, INC.

 

 

 

FLEETWOOD MOTOR HOMES OF
INDIANA, INC.

 

 

 

FLEETWOOD MOTOR HOMES OF
PENNSYLVANIA, INC.

 

S-1

--------------------------------------------------------------------------------


 

 

FLEETWOOD TRAVEL TRAILERS OF
CALIFORNIA, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
INDIANA, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
KENTUCKY, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
MARYLAND, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
OHIO, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
OREGON, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
TEXAS, INC.

 

 

 

FLEETWOOD FOLDING TRAILERS, INC.

 

 

 

GOLD SHIELD, INC.

 

 

 

GOLD SHIELD OF INDIANA, INC.

 

 

 

HAUSER LAKE LUMBER OPERATION,
INC.

 

 

 

CONTINENTAL LUMBER PRODUCTS,
INC.

 

 

 

FLEETWOOD GENERAL PARTNER OF
TEXAS, INC.

 

 

 

FLEETWOOD HOMES INVESTMENT, INC.

 

 

 

By:

/s/ Boyd R. Plowman

 

 

Name:

Boyd R. Plowman

 

Title:

Executive President and Chief Financial
Officer

 

S-2

--------------------------------------------------------------------------------


 

“FRC BORROWERS”

FLEETWOOD RETAIL CORP.

 

 

 

FLEETWOOD RETAIL CORP. OF
CALIFORNIA

 

 

 

FLEETWOOD RETAIL CORP. OF
IDAHO

 

 

 

FLEETWOOD RETAIL CORP. OF
KENTUCKY

 

 

 

FLEETWOOD RETAIL CORP. OF
MISSISSIPPI

 

 

 

FLEETWOOD RETAIL CORP. OF
NORTH CAROLINA

 

 

 

FLEETWOOD RETAIL CORP. OF
OREGON

 

 

 

FLEETWOOD RETAIL CORP. OF
VIRGINIA

 

 

 

By:

/s/ Boyd R. Plowman

 

 

Name:

Boyd R. Plowman

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

 

“GUARANTOR”

FLEETWOOD ENTERPRISES, INC., as the
Guarantor

 

 

 

 

 

By:

/s/ Boyd R. Plowman

 

 

Name:

Boyd R. Plowman

 

Title:

Executive Vice President and Chief
Financial Officer

 

S-3

--------------------------------------------------------------------------------


 

“AGENT”

BANK OF AMERICA, N.A., as the Agent

 

 

 

By:

/s/ John McNamara

 

 

 

John McNamara

, Vice President

 

S-4

--------------------------------------------------------------------------------


 

“LENDERS”

BANK OF AMERICA, N.A., as a Lender

 

 

 

By:

/s/ John McNamara

 

 

 

John McNamara

, Vice President

 

S-5

--------------------------------------------------------------------------------


 

ANNEX A

to

Credit Agreement

 

Definitions

 

Capitalized terms used in the Loan Documents shall have the following respective
meanings (unless otherwise defined therein), and all section references in the
following definitions shall refer to sections of the Agreement:

 

“2003 Subordinated Debentures” means $100,000,000 in aggregate principal amount
of unsecured, convertible senior subordinated debentures issued by Fleetwood on
December 22, 2003 on terms and conditions as in effect on such date.

 

“Accounts” means, as to any Person, all of such Person’s now owned or hereafter
acquired or arising accounts, as defined in the UCC, including any rights to
payment for the sale or lease of goods or rendition of services, whether or not
they have been earned by performance.

 

“Account Debtor” means each Person obligated in any way on or in connection with
an Account.

 

“ACH Transactions” means any cash management or related services including the
automatic clearinghouse transfer of funds by the Bank for the account of any
Loan Party pursuant to agreement or overdrafts.

 

“ADI” means Associated Dealers, Inc. or any Person which acquires all of the
Inventory at any locations of an FRC Borrower pursuant to the ADI Agreement.

 

“ADI Agreement” means that certain Operating Agreement dated as of January 2001
between Retail and ADI

 

“Adjusted Net Earnings from Operations” means, with respect to any fiscal period
the net income of Fleetwood and its consolidated Subsidiaries after provision
for income taxes for such fiscal period, as determined in accordance with GAAP
and reported on the Financial Statements for such period, excluding any and all
of the following included in such net income:  (a) gain or loss arising from the
sale of any capital assets; (b) gain arising from any write-up or any loss from
any write down in the book value of any asset; (c) earnings of any Person,
substantially all the assets of which have been acquired by Fleetwood or any of
its Subsidiaries in any manner, to the extent realized by such other Person
prior to the date of acquisition; (d) earnings of any Person in which any Person
other than Fleetwood or any of its Subsidiaries has an ownership interest unless
(and only to the extent) such earnings shall actually have been received by
Fleetwood or any of its Subsidiaries in the form of cash distributions; (e)
earnings of any Person to which assets of Fleetwood or any of its Subsidiaries
shall have been sold, transferred or disposed of, or into which any Subsidiary
shall have been merged, or which has been a party with Fleetwood or any of its
Subsidiaries to any consolidation or other form of reorganization, prior to the
date of such transaction; (f) gain arising from the acquisition of debt or
equity securities of Fleetwood or any of its Subsidiaries or from cancellation
or forgiveness of Debt; (g) gain (or loss) arising from extraordinary items, as
determined in accordance with

 

A-1

--------------------------------------------------------------------------------


 

GAAP, or from any other non-recurring items; (h) interest income; (i) other
income not earned from operations; (j) any write-down or write-off of goodwill
under FAS 142; (k) any non-cash adjustment required as a result of a change in
GAAP that occurs after the Closing Date; and (l) write-downs of Fixed Assets or
good will that requires a write-down in accordance with GAAP; and (m) expenses
arising as a result of fees paid to the Agent or the Lenders pursuant to
Section 2.7 of the Agreement.

 

“Affected Lender” has the meaning specified in Section 4.6(a).

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person or which owns, directly or indirectly, ten percent (10%) or more of
the outstanding equity interest of such Person.  A Person shall be deemed to
control another Person if the controlling Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of the other Person, whether through the ownership of voting
securities, by contract, or otherwise.

 

“Agent” means the Bank, solely in its capacity as agent for the Lenders, and any
successor agent.

 

“Agent Advances” has the meaning specified in Section 1.2(i).

 

“Agent Fee Letter” means that certain fee letter dated the date hereof, between
the Agent and Fleetwood.

 

“Agent’s Liens” means the Liens in the Collateral granted to the Agent, for the
benefit of the Lenders, Bank, and the Agent pursuant to the Loan Documents.

 

“Agent-Related Persons” means the Agent, together with its Affiliates, and the
officers, directors, employees, counsel, representatives, agents and
attorneys-in-fact of the Agent and such Affiliates.

 

“Agents” means the Agent.

 

“Aggregate Availability” means, at any time, (a) the lesser of (i) the Maximum
Revolver Amount or (ii) the Aggregate Borrowing Bases, minus (b) Reserves other
than Reserves deducted in the calculation of the Borrowing Bases, minus (c) in
each case, the Aggregate Revolver Outstandings.

 

“Aggregate Borrowing Bases” means, at any time, the Borrowing Base of FMC plus
the Borrowing Base of FRC.

 

“Aggregate Revolver Outstandings” means, at any date of determination:  the sum
of the following for all Borrowers: (a) the unpaid balance of Revolving Loans,
(b) the aggregate amount of Pending Revolving Loans, (c) one hundred percent
(100%) of the aggregate undrawn face amount of all outstanding Letters of
Credit, and (d) the aggregate amount of any unpaid reimbursement obligations in
respect of Letters of Credit; provided that for purposes of

 

A-2

--------------------------------------------------------------------------------


 

determining Availability of FMC or FRC, the forgoing shall be determined solely
with respect to FMC or FRC, as applicable.

 

“Agreement” means the Credit Agreement to which this Annex A is attached, as
from time to time amended, supplemented, modified or restated.

 

“Anniversary Date” means each anniversary of the Closing Date.

 

“Annual Appraisal Date” means each Anniversary Date.

 

“Applicable Margin” means with respect to the Revolving Loans, all other
Obligations, the Unused Line Fee and the Letter of Credit Fee, a rate per annum
corresponding to the Levels set forth below opposite the Fixed Charge Coverage
Ratio set forth below determined for the four-Fiscal Quarter Period ended as of
the end of the most recent Fiscal Quarter; provided that (a) the Applicable
Margin in respect of the Fiscal Quarter ended July, 2004 shall be set at Level
III; (b) the Applicable Margin calculated in respect of the Fiscal Quarter ended
October, 2004 shall be determined for the single-Fiscal Quarter Period ended as
of the last date of such just completed Fiscal Quarter; (c) the Applicable
Margin calculated in respect of the Fiscal Quarter ended January, 2005 shall be
determined for the two-Fiscal Quarter Periods ended as of the last date of such
just completed Fiscal Quarter; and (d) the Applicable Margin calculated in
respect of the Fiscal Quarter ended April, 2005 shall be determined for the
three-Fiscal Quarter Periods ended as of the last date of such just completed
Fiscal Quarter.  Adjustments in Applicable Margins shall be determined by
reference to the following grid:

 

Fixed Charge Coverage Ratio:

 

If Fixed Charge Coverage Ratio is:

 

Level

Greater than or equal to 1.30:1.00

 

 

Level I

Greater than or equal to 1.10:1.00, but less than 1.30:1.00

 

 

Level II

Greater than or equal to 0.75:1.00, but less than 1.10:1.00

 

 

Level III

Less than 0.75:1.00

 

 

Level IV

 

Low to High

 

 

 

Applicable Margins

 

 

 

Level I

 

Level II

 

Level III

 

Level IV

 

Base Rate Revolving Loans

 

0.00

%

0.00

%

0.25

%

0.50

%

LIBOR Revolving Loans

 

2.00

%

2.25

%

2.50

%

2.75

%

Unused Line Fees

 

0.25

%

0.375

%

0.375

%

0.50

%

Letter of Credit Fees

 

1.75

%

2.00

%

2.25

%

2.50

%

 

All adjustments in the Applicable Margin shall be based on the unaudited
Financial Statements delivered pursuant to Section 5.2(b) and shall be
implemented on the first day of the calendar month commencing at least 5 days
after the date of delivery to the Lenders of the Financial Statements evidencing
the need for an adjustment, provided, however, that if the Applicable Margins
are adjusted at the end of any Fiscal Year based upon unaudited Financial
Statements delivered pursuant to Section 5.2(b) and if Fixed Charge Coverage
Ratio determined from the audited Financial Statements for such Fiscal Year
requires an adjustment in the Applicable

 

A-3

--------------------------------------------------------------------------------


 

Margins that would result in higher Applicable Margins, then the Applicable
Margins shall be adjusted retroactively based on such audited Financial
Statements and any increased amount owed by the Borrowers as a result thereof
shall be paid on the next applicable payment date.  Failure to timely deliver
any Financial Statements shall, in addition to any other remedy provided for in
this Agreement, result in an increase in the Applicable Margins to the highest
level set forth in the foregoing grid, until the first day of the first calendar
month following the delivery of those Financial Statements demonstrating that
such an increase is not required.  If a Default or Event of Default has occurred
and is continuing at the time any reduction in the Applicable Margins is to be
implemented, such reduction shall not occur.

 

“Appraisal” has the meaning provided in Section 2.7(c).

 

“Appraised Parcels” has the meaning provided in Section 2.7(c).

 

“Assigned Contracts” means, collectively, all of the Loan Parties’ rights and
remedies under, and all moneys and claims for money due or to become due to any
Loan Party under those contracts set forth on Schedule 1.1, and any other
material contracts, and any and all amendments, supplements, extensions, and
renewals thereof including all rights and claims of any Loan Party now or
hereafter existing:  (i) under any insurance, indemnities, warranties, and
guarantees provided for or arising out of or in connection with any of the
foregoing agreements; (ii) for any damages arising out of or for breach or
default under or in connection with any of the foregoing contracts; (iii) to all
other amounts from time to time paid or payable under or in connection with any
of the foregoing agreements; or (iv) to exercise or enforce any and all
covenants, remedies, powers and privileges thereunder.

 

“Assignee” has the meaning specified in Section 11.2(a).

 

“Assignment and Acceptance” has the meaning specified in Section 11.2(a).

 

“Assuming Lender” has the meaning specified in Section 4.6(b).

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other counsel engaged by the Agent and, without
duplication, the reasonably allocated costs and expenses of internal legal
services of the Agent.

 

“Availability” means, as to FMC or FRC, as applicable, at any time (a) the
lesser of the Maximum Revolver Amount minus the Aggregate Revolver Outstandings
or (ii) its Borrowing Base minus the Aggregate Revolver Outstandings
attributable to FMC or FRC, as applicable, minus (b) Reserves attributable to
FRC or FMC, as applicable, other than Reserves deducted in calculating its
Borrowing Base.

 

“Bank” means Bank of America, N.A., a national banking association, or any
successor entity thereto.

 

“Bank Products” means any one or more of the following types of services or
facilities extended to Fleetwood or any of its Subsidiaries by the Bank or any
affiliate of the Bank in reliance on the Bank’s agreement to indemnify such
affiliate:  (i) credit cards; (ii) ACH

 

A-4

--------------------------------------------------------------------------------


 

Transactions; (iii) cash management, including controlled disbursement services;
and (iv) Hedge Agreements.

 

“Bank Product Reserves” means all reserves which the Agent from time to time
establishes in its reasonable discretion for the Bank Products then provided or
outstanding.

 

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).

 

“Base Rate” means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Bank in Charlotte, North Carolina as
its “prime rate” (the “prime rate” being a rate set by the Bank based upon
various factors including the Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate).  Any change
in the prime rate announced by the Bank shall take effect at the opening of
business on the day specified in the public announcement of such change.  Each
Interest Rate based upon the Base Rate shall be adjusted simultaneously with any
change in the Base Rate.

 

“Base Rate Loans” means the Base Rate Revolving Loans.

 

“Base Rate Revolving Loan” means a Revolving Loan during any period in which it
bears interest based on the Base Rate.

 

“Bi-Annual Appraisal Date” means the Anniversary Date immediately following the
Closing Date and, thereafter, every other Anniversary Date commencing on the
third anniversary of the Closing Date.

 

“Blocked Account Agreement” means an agreement among a Borrower, the Agent and a
Clearing Bank, in form and substance reasonably satisfactory to the Agent,
concerning the collection of payments which represent the proceeds of Accounts
or of any other Collateral.

 

“Borrower Liquidity” means, for any calendar month, the sum of (a) the average
daily Aggregate Availability during such calendar month plus (b) the average
daily Qualified Cash Equivalents held by the Borrowers.

 

“Borrowers” has the meaning given that term in the preamble to the Agreement.

 

“Borrowing” means a borrowing hereunder consisting of Revolving Loans made on
the same day by the Lenders to a Borrower or by Bank in the case of a Borrowing
funded by Non-Ratable Loans or by the Agent in the case of a Borrowing
consisting of an Agent Advance, or the issuance of Letters of Credit hereunder.

 

“Borrowing Base” means, with respect to FMC or FRC, as applicable, an amount
equal to (a) the sum of (i) eighty-five percent (85%) of the Net Amount of its
Eligible Accounts, plus (ii) the lesser of (A) the sum of (1) fifty percent
(50%) of its Eligible Inventory, valued at the lower of cost on a first-in,
first-out basis or market (other than motor home chassis) and (2) eighty percent
(80%) of  its Eligible Inventory, valued at the lower of cost on a first-in,
first-out

 

A-5

--------------------------------------------------------------------------------


 

basis or market, consisting of motor home chassis, (B) eighty-five percent (85%)
of the appraised orderly liquidation value of its Eligible Inventory, or (C) the
Maximum Inventory Loan Amount, minus (b) Reserves from time to time established
by the Agent in its reasonable credit judgment.  Notwithstanding anything to the
contrary in the Loan Documents, (i) the amount advanced against the Accounts and
Inventory of Fleetwood Folding Trailer shall not exceed $8,000,000 and (ii) the
amount advanced against the aggregate manufactured housing Inventory of FMC
shall not exceed $10,000,000.

 

“Borrowing Base Certificate” means a certificate by a Responsible Officer of FMC
or FRC, as applicable, substantially in the form of Exhibit B (or another form
acceptable to the Agent) setting forth the calculation of the respective
Borrowing Base, including a calculation of each component thereof, all in such
detail as shall be reasonably satisfactory to the Agent.  All calculations of
the Borrowing Base in connection with the preparation of any Borrowing Base
Certificate shall originally be made by FMC or FRC, as applicable and certified
to the Agent; provided, that the Agent shall have the right to review and
adjust, in the exercise of its reasonable credit judgment, any such calculation
(1) to reflect its reasonable estimate of declines in value of any of the
Collateral described therein, and (2) to the extent that such calculation is not
in accordance with this Agreement.

 

“Business Day” means (a) any day that is not a Saturday, Sunday, or a day on
which banks in Los Angeles, California or Charlotte, North Carolina are required
or permitted to be closed, and (b) with respect to all notices, determinations,
fundings and payments in connection with the LIBOR Rate or LIBOR Rate Loans, any
day that is a Business Day pursuant to clause (a) above and that is also a day
on which trading in Dollars is carried on by and between banks in the London
interbank market.

 

“Business Unit” means (a) for purposes of Section 5.2(c), Section 5.2(f) and
Section 8.1(o), (i) the FMC Borrowers and (ii) the FRC Borrowers; and (b) for
all other purposes, (i) the FMC Borrowers, (ii) the FRC Borrowers;
(iii) Fleetwood Folding Trailer, (iv) the Excluded Retail Subsidiaries; (v) the
Excluded Subsidiaries (other than the Excluded Retail Subsidiaries); and
(vi) Fleetwood.

 

“Canadian Security Agreement” means the Canadian Security Agreement, dated as of
the Original Closing Date of even date herewith between Fleetwood Canada and the
Agent for the benefit of the Agent and the Lenders.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

 

“Capital Expenditures” means all payments due during any relevant period
(whether or not paid during any fiscal period) in respect of the cost of any
fixed asset or improvement, or replacement, substitution, or addition thereto,
which has a useful life of more than one year, including, without limitation,
those costs arising in connection with the direct or indirect acquisition of
such asset by way of increased product or service charges or in connection with
a Capital Lease.

 

A-6

--------------------------------------------------------------------------------


 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock or other equity interests, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights, options to purchase or other rights to acquire
any of the foregoing.

 

“Capital Lease” of a Person means any lease of property by such Person which, in
accordance with GAAP, should be reflected as a capital lease on the balance
sheet of such Person.

 

“Cash Collateral” has the meaning specified in Section 1.4(g).

 

“Change of Control” means either (i) a change shall occur in the Board of
Directors of Fleetwood so that a majority of the Board of Directors of Fleetwood
ceases to consist of the individuals who constituted the Board of Directors of
Fleetwood on the Closing Date (or individuals whose election or nomination for
election was approved by a vote of more than 50% of the directors then in office
who either were directors of Fleetwood on the Closing Date or whose election or
nomination for election previously was so approved); or (ii) any Person or Group
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission),
shall become or be the owner, directly or indirectly, beneficially or of record,
of shares representing more than 20% of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of Fleetwood on a fully
diluted basis; or (iii) except as permitted hereunder, any Loan Party (other
than Fleetwood) ceases to be a direct or indirect wholly-owned Subsidiary of
Fleetwood; or (iv) a “change of control” as such term is defined in the
indenture under which 2003 Subordinated Debentures are issued.

 

“Chattel Paper” means, as to any Person, all of such Person’s now owned or
hereafter acquired chattel paper, as defined in the UCC, including electronic
chattel paper.

 

“Clearing Bank” means the Bank or any other banking institution with which a
Payment Account has been established pursuant to a Blocked Account Agreement.

 

“Closing Date” means the date of this Agreement.

 

“Closing Fee” has the meaning specified in Section 2.4.

 

“Code” means the Internal Revenue Code of 1986.

 

“COLI Policies” means those insurance policies identified on Schedule A.

 

“Collateral” means all of the Loan Parties’ personal property, any real property
listed on Schedule 6.11 and identified as Mortgaged Property, and all other
assets of any Person (other than the COLI Policies), from time to time subject
to the Agent’s Liens securing payment or performance of the Obligations.

 

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos in any form or condition, polychlorinated biphenyls (“PCBs”), or
any constituent of any such substance or waste.

 

A-7

--------------------------------------------------------------------------------


 

“Continuation/Conversion Date” means the date on which a Loan is converted into
or continued as a LIBOR Rate Loan.

 

“Contribution Agreement” means the Contribution, Indemnity and Subrogation
Agreement, dated as of the Original Closing Date, among the Loan Parties.

 

“Copyright” has the meaning specified in Copyright Security Agreement.

 

“Copyright Security Agreement” means the Copyright Security Agreement, dated as
of the Original Closing Date, executed and delivered by a Loan Party to the
Agent, for the benefit of the Agent and the Lenders, to evidence and perfect the
Agent’s security interest in such Loan Party’s present and future copyrights and
related licenses and rights.

 

“Credit Support” has the meaning specified in Section 1.4(a).

 

“Daily Borrowing Base Certificate” has the meaning specified in the proviso to
Section 5.2(l).

 

“Debt” means, with respect to any Person and without duplication, all
liabilities, obligations and indebtedness of such Person to any other Person, of
any kind or nature, now or hereafter owing, arising, due or payable, howsoever
evidenced, created, incurred, acquired or owing, whether primary, secondary,
direct, contingent, fixed or otherwise, consisting of indebtedness for borrowed
money or the deferred purchase price of property, excluding trade payables
incurred in the ordinary course of business, but including (a) all Obligations;
(b) all obligations and liabilities of any other Person secured by any Lien on
the such Person’s property, even though such Person shall not have assumed or
become liable for the payment thereof; provided, however, that all such
obligations and liabilities which are limited in recourse to such property shall
be included in Debt only to the extent of the book value of such property as
would be shown on a balance sheet of such Person prepared in accordance with
GAAP; (c) all obligations or liabilities created or arising under any Capital
Lease or conditional sale or other title retention agreement with respect to
property used or acquired by such Person, even if the rights and remedies of the
lessor, seller or lender thereunder are limited to repossession of such
property; provided, however, that all such obligations and liabilities which are
limited in recourse to such property shall be included in Debt only to the
extent of the book value of such property as would be shown on a balance sheet
of such Person prepared in accordance with GAAP; (d) all obligations and
liabilities under Guaranties; (e) the present value (discounted at the Base
Rate) of lease payments due under synthetic leases; and (f) all obligations and
liabilities under any preferred stock (including the Trust Securities) or
similar securities.

 

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured, waived, or otherwise remedied
during such time) constitute an Event of Default.

 

“Default Rate” means a fluctuating per annum interest rate at all times equal to
the sum of (a) the otherwise applicable Interest Rate plus (b) two percent (2%)
per annum.  Each Default Rate shall be adjusted simultaneously with any change
in the applicable Interest Rate.  In addition, the Default Rate shall result in
an increase in the Letter of Credit Fee by 2 percentage points per annum during
any period for which the Default Rate is applied.

 

A-8

--------------------------------------------------------------------------------


 

“Defaulting Lender” has the meaning specified in Section 12.15(c).

 

“Designated Account” has the meaning specified in Section 1.2(c).

 

“Distribution” means, in respect of any Person: (a) the payment or making of any
dividend or other distribution of property in respect of Capital Stock of such
Person, other than distributions in Capital Stock of the same class; or (b) the
redemption or other acquisition by such Person of its Capital Stock.

 

“Documents” means, with respect to any Person, all documents as such term is
defined in the UCC, including bills of lading, warehouse receipts or other
documents of title, now owned or hereafter acquired by such Person.

 

“DOL” means the United States Department of Labor or any successor department or
agency.

 

“Dollar” and “$” means dollars in the lawful currency of the United States. 
Unless otherwise specified, all payments under the Agreements shall be made in
Dollars.

 

“EBITDA” means, with respect to any fiscal period, Adjusted Net Earnings from
Operations, plus, to the extent deducted in the determination of Adjusted Net
Earnings from Operations for that fiscal period, interest expenses, Federal,
state, local and foreign income taxes, depreciation and amortization.

 

“Eligible Accounts” means, with respect to FMC or FRC, as applicable, the
Accounts of FMC (which for purposes of this definition only shall include
Fleetwood Canada) or FRC, as applicable, which the Agent in the exercise of its
reasonable commercial discretion determines to be Eligible Accounts.  Without
limiting the discretion of the Agent to establish other criteria of
ineligibility, Eligible Accounts shall not, unless the Agent in its sole
discretion elects (which discretion cannot be exercised without the consent of
all Lenders), include any Account:

 

(a)                                  with respect to which more than 60 days
have elapsed since the date of the original invoice therefor;

 

(b)                                 with respect to which any of the
representations, warranties, covenants, and agreements contained in the Security
Agreement are incorrect or have been breached;

 

(c)                                  with respect to which Account (or any other
Account due from such Account Debtor), in whole or in part, two or more checks,
promissory notes, drafts, trade acceptances or other instruments for the payment
of money have been received, presented for payment and returned uncollected for
any reason within any six month period;

 

(d)                                 which represents a progress billing (as
hereinafter defined); for the purposes hereof, “progress billing” means any
invoice for goods sold or leased or services rendered under a contract or
agreement pursuant to which the Account Debtor’s obligation to pay such invoice
is conditioned upon a Borrower’s completion of any further performance under the
contract or agreement;

 

A-9

--------------------------------------------------------------------------------


 

(e)                                  with respect to which any one or more of
the following events has occurred to the Account Debtor on such Account:  death
or judicial declaration of incompetency of an Account Debtor who is an
individual; the filing by or against the Account Debtor of a request or petition
for liquidation, reorganization, arrangement, adjustment of debts, adjudication
as a bankrupt, winding-up, or other relief under the bankruptcy, insolvency, or
similar laws of the United States, any state or territory thereof, or any
foreign jurisdiction, now or hereafter in effect; the making of any general
assignment by the Account Debtor for the benefit of creditors; the appointment
of a receiver or trustee for the Account Debtor or for any of the assets of the
Account Debtor, including, without limitation, the appointment of or taking
possession by a “custodian,” as defined in the Bankruptcy Code; the institution
by or against the Account Debtor of any other type of insolvency proceeding
(under the bankruptcy laws of the United States or otherwise) or of any formal
or informal proceeding for the dissolution or liquidation of, settlement of
claims against, or winding up of affairs of, the Account Debtor; the sale,
assignment, or transfer of all or any material part of the assets of the Account
Debtor (unless the transferee is, in the Agent’s judgment, able to pay); the
nonpayment generally by the Account Debtor of its debts as they become due; or
the cessation of the business of the Account Debtor as a going concern;

 

(f)                                    if fifty percent (50%) or more of the
aggregate Dollar amount of outstanding Accounts owed at such time by the Account
Debtor thereon is classified as ineligible under clause (a) above;

 

(g)                                 owed by an Account Debtor which: (i) does
not maintain its chief executive office in the United States of America or
Canada (other than the Province of Newfoundland); or (ii) is not organized under
the laws of the United States of America or Canada or any state or province
thereof; or (iii) is the government of any foreign country or sovereign state,
or of any state, province, municipality, or other political subdivision thereof,
or of any department, agency, public corporation, or other instrumentality
thereof; except to the extent that such Account is secured or payable by a
letter of credit satisfactory to the Agent in its discretion;

 

(h)                                 owed by an Account Debtor which is an
Affiliate or employee of Fleetwood or any of its Subsidiaries;

 

(i)                                     except as provided in clause (k) below,
with respect to which either the perfection, enforceability, or validity of the
Agent’s Liens in such Account, or the Agent’s right or ability to obtain direct
payment to the Agent of the proceeds of such Account, is governed by any
federal, state, or local statutory requirements other than those of the UCC;

 

(j)                                     owed by an Account Debtor to which
Fleetwood or any of its Subsidiaries, is indebted in any way, or which is
subject to any right of setoff or recoupment by the Account Debtor, unless the
Account Debtor has entered into an agreement acceptable to the Agent to waive
setoff rights; or if the Account Debtor thereon has disputed liability or made
any claim with respect to any other Account due from such Account Debtor; but in
each such case only to the extent of such indebtedness, setoff, recoupment,
dispute, or claim;

 

A-10

--------------------------------------------------------------------------------


 

(k)                                  owed by the government of the United States
of America, or any department, agency, public corporation, or other
instrumentality thereof, unless the Federal Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727 et seq.), and any other steps necessary or desirable
to perfect the Agent’s Liens therein, have been complied with to the Agent’s
satisfaction with respect to such Account;

 

(l)                                     owed by any state, municipality, or
other political subdivision of the United States of America, or any department,
agency, public corporation, or other instrumentality thereof and as to which the
Agent determines that its Lien therein is not or cannot be perfected;

 

(m)                               which represents a sale on a bill-and-hold,
guaranteed sale, sale and return, sale on approval, consignment, or other
repurchase or return basis;

 

(n)                                 which is evidenced by a promissory note or
other instrument or by chattel paper;

 

(o)                                 if the Agent believes, in the exercise of
its reasonable commercial judgment, that such Account may not be collected for
any reason;

 

(p)                                 with respect to which the Account Debtor is
located in any state requiring the filing of a Notice of Business Activities
Report or similar report in order to permit a Borrower to seek judicial
enforcement in such State of payment of such Account, unless such Borrower has
qualified to do business in such state or has filed a Notice of Business
Activities Report or equivalent report for the then current year;

 

(q)                                 which arises out of a sale not made in the
ordinary course of a Borrower’s business;

 

(r)                                    with respect to which the goods giving
rise to such Account have not been shipped and delivered to and accepted by the
Account Debtor or the services giving rise to such Account have not been
performed by a Borrower, and, if applicable, accepted by the Account Debtor, or
the Account Debtor revokes its acceptance of such goods or services;

 

(s)                                  owed by an Account Debtor which is
obligated to FMC, FRC or Fleetwood, as applicable respecting Accounts the
aggregate unpaid balance of which exceeds ten percent (10%) of the aggregate
unpaid balance of all Accounts owed to FMC, FRC or Fleetwood, as applicable at
such time by all of the Account Debtors, but only to the extent of such excess;

 

(t)                                    which is not subject to a first priority
and perfected security interest securing the Revolving Loans in favor of the
Agent for the benefit of the Lenders; and

 

(u)                                 an Account representing a dealer rebate or
other sales program accrual.

 

If any Account at any time ceases to be an Eligible Account, then such Account
shall promptly be excluded from the calculation of Eligible Accounts.

 

A-11

--------------------------------------------------------------------------------


 

“Eligible Assignee” means (a) a commercial bank, commercial finance company or
other asset based lender, having total assets in excess of $1,000,000,000; (b)
any Lender listed on the signature page of this Agreement; (c) any Affiliate of
any Lender; and (d) if an Event of Default has occurred and is continuing, any
Person reasonably acceptable to the Agent.

 

“Eligible Inventory” means, with respect to FMC or FRC, as applicable,
Inventory, which the Agent, in its reasonable commercial discretion, determines
to be Eligible Inventory.  Without limiting the discretion of the Agent to
establish other criteria of ineligibility, Eligible Inventory shall not, unless
the Agent in its sole discretion elects (which discretion cannot be exercised
without the consent of all Lenders), include any Inventory:

 

(a)                                  that is not owned by the applicable
Borrower;

 

(b)                                 that is not subject to the Agent’s Liens,
which are perfected as to such Inventory, or that are subject to any other Lien
whatsoever (other than the Liens described in clauses (a) or (d) of the
definition of Permitted Liens provided that such Permitted Liens (i) are junior
in priority to the Agent’s Liens or subject to Reserves and (ii) do not impair
directly or indirectly the ability of the Agent to realize on or obtain the full
benefit of the Collateral);

 

(c)                                  that does not consist of finished goods or
raw materials;

 

(d)                                 that consists of work-in-process, chemicals,
samples, prototypes, supplies, or packing and shipping materials;

 

(e)                                  that is not in good condition, is defective
or unmerchantable, or does not meet all standards imposed by any Governmental
Authority having regulatory authority over such goods, their use or sale;

 

(f)                                    that is obsolete;

 

(g)                                 that is located outside the United States of
America (or that is in-transit from vendors or suppliers);

 

(h)                                 that is located in a public warehouse or in
possession of a bailee or in a facility leased by the Borrower, if the
warehouseman, the bailee or the lessor has not delivered to the Agent, a
subordination or landlord agreement in form and substance satisfactory to the
Agent or if a Reserve for rents or storage charges has not been established for
Inventory at that location;

 

(i)                                     that contains or bears any Proprietary
Rights licensed to a Borrower by any Person, if the Agent is not satisfied that
it may sell or otherwise dispose of such Inventory in accordance with the terms
of the Security Agreement and Section 9.2 without infringing the rights of the
licensor of such Proprietary Rights or violating any contract with such licensor
(and without payment of any royalties other than any royalties due with respect
to the sale or disposition of such Inventory pursuant to the existing license
agreement), and as to which the applicable Borrower has not delivered to the
Agent a consent or sublicense agreement from such licensor in form and substance
acceptable to the Agent if requested;

 

A-12

--------------------------------------------------------------------------------


 

(j)                                     that is not reflected in the details of
a current inventory report delivered to the Agent; or

 

(k)                                  that is Inventory placed on consignment,
including any Inventory transferred to ADI.

 

If any Inventory at any time ceases to be Eligible Inventory, such Inventory
shall promptly be excluded from the calculation of Eligible Inventory.

 

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for a Release or injury to the
environment.

 

“Environmental Compliance Reserve” means any reserve which the Agent establishes
in its reasonable discretion after prior written notice to the Borrowers from
time to time for amounts that are reasonably likely to be expended by Fleetwood
or any of its Subsidiaries in order for such Person and its operations and
property (a) to comply with any notice from a Governmental Authority asserting
material non-compliance with Environmental Laws, or (b) to correct any such
material non-compliance identified in a report delivered to the Agent and the
Lenders pursuant to Section 7.7.

 

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority, in each case relating to
environmental, health, safety and land use matters.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority for
(a) any liability under Environmental Laws, or (b) damages arising from, or
costs incurred by such Governmental Authority in response to, a Release or
threatened Release of a Contaminant into the environment.

 

“Equipment” means, with respect to any Person, all of such Person’s now owned
and hereafter acquired machinery, equipment, furniture, furnishings, fixtures,
and other tangible personal property (except Inventory), including embedded
software, motor vehicles with respect to which a certificate of title has been
issued, aircraft, dies, tools, jigs, molds and office equipment, as well as all
of such types of property leased by such Person and all of such Person’s rights
and interests with respect thereto under such leases (including, without
limitation, options to purchase); together with all present and future additions
and accessions thereto, replacements therefor, component and auxiliary parts and
supplies used or to be used in connection therewith, and all substitutes for any
of the foregoing, and all manuals, drawings, instructions, warranties and rights
with respect thereto; wherever any of the foregoing is located.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Fleetwood or any of its Subsidiaries within the
meaning of

 

A-13

--------------------------------------------------------------------------------


 

Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan, (b) a
withdrawal by Fleetwood or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA, (c) a complete
or partial withdrawal by Fleetwood or any ERISA Affiliate from a Multi-employer
Plan or notification that a Multi-employer Plan is in reorganization, (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multi-employer Plan,
(e) the occurrence of an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multi-employer Plan,
or (f) the imposition of any material liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
Fleetwood or any ERISA Affiliate.

 

“Event of Default” has the meaning specified in Section 9.1.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.

 

“Excluded Retail Subsidiary” means each direct and indirect Subsidiary of FRC
which is a retailer of manufactured housing products and is either (i) listed on
Schedule 1.3 to the Agreement; (ii) formed or acquired by Fleetwood or any
direct or indirect Subsidiary of FRC after the Closing Date; or (iii) a Released
FRC Borrower.

 

“Excluded Subsidiaries” means, collectively, Finance Co., Fleetwood Trust,
Fleetwood Foreign Sales Corp., a U.S. Virgin Islands corporation, Gibraltar
Insurance Company Ltd., a Bermuda corporation, National Home Shield Insurance
Agency, Inc., Home Sentry Insurance Agency of Alabama, Inc., the Inactive
Subsidiaries, the Excluded Retail Subsidiaries and any other Subsidiary of
Fleetwood acquired or formed after the Closing Date and identified on
Schedule 6.5 as an “Excluded Subsidiary”.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of the
Original Closing Date, by and among Fleetwood, the Borrowers, the Lenders, and
the Agent, as amended by that certain First Amendment to Credit Agreement and
Consent of Guarantors dated as of December 4, 2001, that certain Second
Amendment to Credit Agreement and Security Agreement and Consent of Guarantors
dated as of December 4, 2001, that certain Third Amendment to Credit Agreement
and Consent of Guarantors dated as of December 7, 2001, that certain Fourth
Amendment to Credit Agreement and Consent of Guarantors dated as of
July 12, 2002, that certain Fifth Amendment to Credit Agreement and Consent of
Guarantors dated as of January 24, 2003, that certain Sixth Amendment to Credit
Agreement and Consent of Guarantors dated as of March 25, 2003, that certain
Seventh Amendment and Consent of Guarantors dated as of July 21, 2003, that
certain Eighth Amendment and Consent of Guarantors

 

A-14

--------------------------------------------------------------------------------


 

dated as of December 15, 2003 and that certain Ninth Amendment and Consent of
Guarantors dated as of January 27, 2004.

 

“Existing Commitments” means the “Revolving Credit Commitments” as defined in
the Existing Credit Agreement which are outstanding on the Amendment and
Restatement Closing Date immediately prior to the effectiveness of this
Agreement.

 

“Existing Lenders” means the “Lenders” as defined in the Existing Credit
Agreement.

 

“Existing Loans” means “Loans” as defined in the Existing Credit Agreement which
are outstanding on the Closing Date immediately prior to the effectiveness of
this Agreement.

 

“Existing Mortgages” means “Mortgages” as defined in the Existing Credit
Agreement which were filed in connection with the Existing Credit Agreement.

 

“Existing Mortgage Title Policies” means the existing mortgage title policies
insuring that the Existing Mortgages constitute first priority mortgage liens
subject only to Permitted Liens under clauses (a), (b), (d) and (e) of the
definition of “Permitted Liens” under the Existing Credit Agreement.

 

“FDIC” means the Federal Deposit Insurance Corporation, and any Governmental
Authority succeeding to any of its principal functions.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Bank on such
day on such transactions as determined by the Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

 

“Fee Letters” means the Agent Fee Letter and the separate fee letters, if any,
dated the date hereof, between the Agent and each of the Lenders.

 

“Finance Co.” means Home One Credit Corp., a wholly-owned Subsidiary, Home One
Funding I, a wholly-owned subsidiary of Home One Credit Corp. and/or, in either
case, any bankruptcy remote special purpose company that is a wholly-owned
Subsidiary thereof, which has entered into, or may enter into, one or more joint
ventures to provide financing to customers of FRC and its Subsidiaries.

 

A-15

--------------------------------------------------------------------------------


 

“Financial Statements” means, according to the context in which it is used, the
financial statements referred to in Sections 5.2 and 6.6 or any other financial
statements required to be given to the Lenders pursuant to this Agreement.

 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means Fleetwood’s fiscal year for financial accounting purposes,
which currently ends on the last Sunday in April.

 

“Fixed Assets” means, as to any Person, the Equipment and Real Estate of such
Person.

 

“Fixed Charge Coverage Ratio” means, with respect to any fiscal period, the
ratio of EBITDA to Fixed Charges.

 

“Fixed Charges” means, with respect to any fiscal period, for Fleetwood on a
consolidated basis, without duplication (a) interest expense paid in cash; (b)
Capital Expenditures (excluding Capital Expenditures funded with Debt other than
the Revolving Loans); (c) scheduled principal payments of Debt; (d)
Distributions paid in cash by Fleetwood or the Fleetwood Trust; and (e) without
duplication of clause (d), payments made in cash on Subordinated Debt.

 

“Fleetwood” has the meaning given such term in the preamble.

 

“Fleetwood Canada” means Fleetwood Canada Ltd., an Ontario corporation.

 

“Fleetwood Folding Trailer” means Fleetwood Folding Trailers, Inc., a Delaware
corporation.

 

“Fleetwood Liquidity” means, for any calendar month or thirty day period, as
applicable, the sum of (a) the average daily Aggregate Availability during such
calendar month or thirty day period, as applicable, plus (b) the average daily
Qualified Cash Equivalents held by the Loan Parties.

 

“Fleetwood Trust” means any or all (as the context requires) of Fleetwood
Capital Trust and Fleetwood Capital Trust II, each a business trust organized
under the laws of the State of Delaware, whose sole assets, collectively,
consist of the Subordinated Debentures and the New Subordinated Debentures.

 

“Flexibility Conditions” means as of any date and with respect to any
transaction, (a) no Default or Event of Default has occurred and is continuing
as of such date both before and after giving effect to such transaction,
(b) Fleetwood Liquidity for the thirty day period ending as of the date of the
applicable transaction, is greater than $90,000,000 both before and after giving
effect to such transaction; and (c) Borrower Liquidity for the thirty day period
ending as of the date of the applicable transaction, is greater than $60,000,000
both before and after giving effect to such transaction.

 

A-16

--------------------------------------------------------------------------------


 

“Floor Plan Debt” means Debt of an Excluded Retail Subsidiary to a Floor Plan
Lender, which shall be on terms and conditions satisfactory to the Agent and the
Majority Lenders (it being acknowledged and agreed that (a) the Floor Plan Debt
provided by Textron Financial Corporation as of the date hereof has a permitted
commitment of up to $30,000,000 and (b) any amendment of any Floor Plan Debt
that is made solely to conform any financial covenants contained in such Floor
Plan Debt to the financial covenants set forth in Sections 7.22 through 7.24,
inclusive, shall be deemed satisfactory to the Agent and the Majority Lenders).

 

“Floor Plan Lender” means Textron Financial Corporation, Bombardier Capital,
Inc. and/or any other lender of Floor Plan Debt acceptable to the Agent and the
Majority Lenders.

 

“FMC” means, collectively and jointly and severally, the FMC Borrowers.

 

“FMC Borrowers” means each of the following in their capacities as Borrowers: 
Holdings, Fleetwood Homes of Arizona, Inc., an Arizona corporation, Fleetwood
Homes of California, Inc., a California corporation, Fleetwood Homes of Florida,
Inc., a Florida corporation, Fleetwood Homes of Georgia, Inc., a Georgia
corporation, Fleetwood Homes of Idaho, Inc., an Idaho corporation, Fleetwood
Homes of Indiana, Inc., an Indiana corporation, Fleetwood Homes of Kentucky,
Inc., a Kentucky corporation, Fleetwood Homes of North Carolina, Inc., a North
Carolina corporation, Fleetwood Homes of Oregon, Inc., an Oregon corporation,
Fleetwood Homes of Pennsylvania, Inc., a Pennsylvania corporation, Fleetwood
Homes of Tennessee, Inc., a Tennessee corporation, Fleetwood Homes of Texas,
L.P., a Texas limited partnership, Fleetwood Homes of Virginia, Inc., a Virginia
corporation, Fleetwood Homes of Washington, Inc., a Washington corporation,
Fleetwood Motor Homes of California, Inc., a California corporation, Fleetwood
Motor Homes of Indiana, Inc., an Indiana corporation, Fleetwood Motor Homes of
Pennsylvania, Inc., a Pennsylvania corporation, Fleetwood Travel Trailers of
California, Inc., a California corporation, Fleetwood Travel Trailers of
Indiana, Inc., an Indiana corporation, Fleetwood Travel Trailers of Kentucky,
Inc., a Kentucky corporation, Fleetwood Travel Trailers of Maryland, Inc., a
Maryland corporation, Fleetwood Travel Trailers of Ohio, Inc., an Ohio
corporation, Fleetwood Travel Trailers of Oregon, Inc., an Oregon corporation,
Fleetwood Travel Trailers of Texas, Inc., a Texas corporation, Fleetwood Folding
Trailers, Gold Shield, Inc., a California corporation, Gold Shield of Indiana,
Inc., an Indiana corporation, Hauser Lake Lumber Operation, Inc., an Idaho
corporation, Continental Lumber Products, Inc., a California corporation,
Fleetwood General Partner of Texas, Inc., a Delaware corporation, Fleetwood
Homes Investment, Inc., a California corporation, and their permitted successors
and assigns.

 

“FMC Guaranty” means the Guaranty dated as of the Closing Date from FMC to the
Agent, for its benefit and the benefit of the Lenders.

 

“FRC” means, collectively and jointly and severally, the FRC Borrowers.

 

“FRC Borrowers” means each of the following in their capacities as Borrowers:
Retail, Fleetwood Retail Corp. of California, a California corporation,
Fleetwood Retail Corp. of Idaho, an Idaho corporation, Fleetwood Retail Corp. of
Kentucky, a Kentucky corporation, Fleetwood Retail Corp. of Mississippi, a
Mississippi corporation, Fleetwood Retail Corp. of

 

A-17

--------------------------------------------------------------------------------


 

North Carolina, a North Carolina corporation, Fleetwood Retail Corp. of Oregon,
an Oregon corporation, and Fleetwood Retail Corp. of Virginia, a Virginia
corporation and any other Subsidiary of Retail which becomes a Borrower
hereunder in accordance with Section 7.28, and their permitted successors and
assigns.

 

“FRC Borrower Release” has the meaning specified in Section 3.11.

 

“FRC Guaranty” means the Guaranty dated as of the Closing Date from FRC to the
Agent, for its benefit and the benefit of the Lenders.

 

“Funding Date” means the date on which a Borrowing occurs.

 

“GAAP” means generally accepted accounting principles and practices set forth
from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which, in the case of Section 7.24, shall be as are
applicable to the circumstances as of the Closing Date.

 

“General Intangibles” means, with respect to any Person, all of such Person’s
now owned or hereafter acquired general intangibles, choses in action and causes
of action and all other intangible personal property of such Person of every
kind and nature (other than Accounts), including, without limitation, all
contract rights, payment intangibles, Proprietary Rights, corporate or other
business records, inventions, designs, blueprints, plans, specifications,
patents, patent applications, trademarks, service marks, trade names, trade
secrets, goodwill, copyrights, computer software, customer lists, registrations,
licenses, franchises, tax refund claims, any funds which may become due to such
Person in connection with the termination of any Plan or other employee benefit
plan or any rights thereto and any other amounts payable to such Person from any
Plan or other employee benefit plan, rights and claims against carriers and
shippers, rights to indemnification, business interruption insurance and
proceeds thereof, property, casualty or any similar type of insurance and any
proceeds thereof, proceeds of insurance covering the lives of key employees on
which such Person is beneficiary, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
equity interests or Investment Property and any letter of credit, guarantee,
claim, security interest or other security held by or granted to such Person.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

“Guarantors” means, collectively, Fleetwood, Fleetwood Canada and Fleetwood
International Inc., a California corporation, and any Subsidiary of Fleetwood
which becomes a Guarantor in accordance with the requirements of this Agreement.

 

“Guaranty” means, with respect to any Person, all obligations of such Person
which in any manner directly or indirectly guarantee or assure, or in effect
guarantee or assure,

 

A-18

--------------------------------------------------------------------------------


 

the payment or performance of any indebtedness, dividend or other obligations of
any other Person (the “guaranteed obligations”), or assure or in effect assure
the holder of the guaranteed obligations against loss in respect thereof,
including any such obligations incurred through an agreement, contingent or
otherwise: (a) to purchase the guaranteed obligations or any property
constituting security therefor; (b) to advance or supply funds for the purchase
or payment of the guaranteed obligations or to maintain a working capital or
other balance sheet condition; or (c) to lease property or to purchase any debt
or equity securities or other property or services.

 

“Hedge Agreement” means, with respect to any Person, any and all transactions,
agreements or documents now existing or hereafter entered into, which provide
for an interest rate, credit, commodity or equity swap, cap, floor, collar,
forward foreign exchange transaction, currency swap, cross currency rate swap,
currency option, or any combination of, or option with respect to, these or
similar transactions, for the purpose of hedging such Person’s exposure to
fluctuations in interest or exchange rates, loan, credit exchange, security or
currency valuations or commodity prices.

 

“Holdings” has the meaning given such term in the preamble.

 

“Identified Subsidiary” means that Subsidiary identified in the side letter
dated July 27, 2001 from Fleetwood to the Agent.

 

“Inactive Subsidiaries” means, collectively, Expression Homes Corporation, a
Delaware corporation, Fleetwood Homes of Mississippi, Inc., a Mississippi
corporation, Fleetwood Homes of Oklahoma, Inc., an Oklahoma corporation,
Fleetwood Travel Trailers of Nebraska, Inc., a Nebraska corporation, Fleetwood
Travel Trailers of Virginia, Inc., a Virginia corporation, Fleetwood Retail
Investment Corp., a California corporation, C.V. Aluminum, Inc., a California
corporation, Fleetwood Holidays, Inc., a Florida corporation, and GSF
Installation Co., a California corporation and any other Subsidiary formed from
time to time after the Closing Date, so long as such other Subsidiaries, in the
aggregate own assets of less than $250,000 and have revenues of less than
$1,000,000.

 

“Initial Funding Date” shall mean the date of the funding of the initial
Revolving Loans under this Agreement, amended and restated as of the date
hereof.

 

“Instruments” means, with respect to any Person, all instruments as such term is
defined in the UCC, now owned or hereafter acquired by such Person.

 

“Intercreditor Agreements” means (a) the Intercreditor Agreement dated as of
August 21, 2002 between Textron Financial Corporation and the Agent, as it may
be amended, supplemented or otherwise modified from time to time with the
consent of the Majority Lenders, (b) the Intercreditor Agreement dated as of
November 24, 2003, between Bombardier Capital, Inc. and the Agent, as it may be
amended, supplemented or otherwise modified from time to time with the consent
of the Majority Lenders and (c) any other intercreditor agreement with any other
Floor Plan Lender entered into by the Agent, with the consent of the Majority
Lenders.

 

“Interest Period” means, as to any LIBOR Rate Loan, the period commencing on the
Funding Date of such Loan or on the Continuation/Conversion Date on which the
Loan is converted into or continued as a LIBOR Rate Loan, and ending on the date
one, two, three or six

 

A-19

--------------------------------------------------------------------------------


 

months thereafter as selected by the Borrower in its Notice of Borrowing, in the
form attached hereto as Exhibit D, or Notice of Continuation/Conversion, in the
form attached hereto as Exhibit E, provided that:

 

(a)                                  if any Interest Period would otherwise end
on a day that is not a Business Day, that Interest Period shall be extended to
the following Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month, in which event such Interest
Period shall end on the preceding Business Day;

 

(b)                                 any Interest Period pertaining to a LIBOR
Rate Loan that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Stated Termination Date.

 

“Interest Rate” means each or any of the interest rates, including the Default
Rate, set forth in Section 2.1.

 

“Inventory” means, with respect to any Person, all of such Person’s now owned
and hereafter acquired inventory, goods and merchandise, wherever located, to be
furnished under any contract of service or held for sale or lease, all returned
goods, raw materials, work-in-process, finished goods (including embedded
software), other materials and supplies of any kind, nature or description which
are used or consumed in such Person’s business or used in connection with the
packing, shipping, advertising, selling or finishing of such goods, merchandise,
and all documents of title or other Documents representing them.

 

“Investment Property” means, with respect to any Person, all of such Person’s
right title and interest in and to any and all: (a) securities whether
certificated or uncertificated; (b) securities entitlements; (c) securities
accounts; (d) commodity contracts; or (e) commodity accounts.

 

“IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.

 

“Latest Projections” means the projections most recently received by the Agent
pursuant to Section 5.2(f) of the Existing Credit Facility or this Agreement.

 

“Lender” and “Lenders” have the meanings specified in the introductory paragraph
hereof and shall include any Revolving Credit Lender and the Agent to the extent
of any Agent Advance outstanding and the Bank to the extent of any Non-Ratable
Loan outstanding; provided that no such Agent Advance or Non-Ratable Loan shall
be taken into account in determining any Lender’s Pro Rata Share.

 

“Letter of Credit” has the meaning specified in Section 1.4(a).

 

“Letter of Credit Fee” has the meaning specified in Section 2.6.

 

A-20

--------------------------------------------------------------------------------


 

“Letter of Credit Issuer” means the Bank, any Affiliate of the Bank or any other
financial institution that issues any Letter of Credit pursuant to this
Agreement.

 

“LIBOR Rate” means, for any Interest Period, with respect to LIBOR Rate Loans,
the rate of interest per annum determined pursuant to the following formula:

 

LIBOR Rate  =

Offshore Base Rate

 

1.00 - Eurodollar Reserve Percentage

 

Where,

 

“Offshore Base Rate” means the rate per annum appearing on Telerate Page 3750
(or any successor page) as the London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest
Period.  If for any reason such rate is not available, the Offshore Base Rate
shall be, for any Interest Period, the rate per annum appearing on Reuters
Screen LIBO Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates.  If for any
reason none of the foregoing rates is available, the Offshore Base Rate shall
be, for any Interest Period, the rate per annum determined by the Agent as the
rate of interest at which dollar deposits in the approximate amount of the LIBOR
Rate Loan comprising part of such Borrowing would be offered by the Bank’s
London Branch to major banks in the offshore dollar market at their request at
or about 11:00 a.m. (London time) two Business Days prior to the first day of
such Interest Period for a term comparable to such Interest Period.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day applicable to member banks under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”).  The Offshore
Rate for each outstanding LIBOR Rate Loan shall be adjusted automatically as of
the effective date of any change in the Eurodollar Reserve Percentage.

 

“LIBOR Rate Loan” means a Revolving Loan during any period in which it bears
interest based on the LIBOR Rate.

 

“Lien” means:  (a) any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute, or contract, and including a security
interest, charge, claim, or lien arising from a mortgage, deed of trust,
encumbrance, pledge, hypothecation, assignment, deposit arrangement, agreement,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes; (b) to the extent not included under clause (a),

 

A-21

--------------------------------------------------------------------------------


 

any reservation, exception, encroachment, easement, right-of-way, covenant,
condition, restriction, lease or other title exception or encumbrance affecting
property; and (c) any contingent or other agreement to provide any of the
foregoing.

 

“Loan Account” means, as applicable the loan account of FMC or FRC, each of
which accounts shall be maintained by the Agent.

 

“Loan Documents” means this Agreement, the Revolving Notes, the Patent and
Trademark Agreements, the Copyright Security Agreement, the Security Agreement,
the Canadian Security Agreement, the Pledge Agreement, the Mortgages, the Parent
Guaranty, FMC Guaranty, the FRC Guaranty, the Subsidiary Guaranty, the
Contribution Agreement, the Intercreditor Agreements, any Hedge Agreement
entered into with a Lender and any other agreements, instruments, and documents
heretofore, now or hereafter evidencing, securing, guaranteeing or otherwise
relating to the Obligations, the Collateral, or any other aspect of the
transactions contemplated by this Agreement.

 

“Loan Parties” means collectively, the Borrowers and the Guarantors.

 

“Loans” means, collectively, all loans and advances provided for in Article 1.

 

“Majority Lenders” means at any date of determination Lenders whose Pro Rata
Shares aggregate more than 50%.

 

“Manufactured Housing Inventory Limit” has the meaning provided in
Section 1.2(a)(i).

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or condition
(financial or otherwise) of Fleetwood and its Subsidiaries, taken as a whole,
(b) a material impairment of the ability of a Borrower or any Affiliate of a
Borrower to perform under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

 

“Material Contracts” means the agreements, contracts and other documents as
filed with the Securities Exchange Commission as exhibits to Fleetwood’s Form
10-K for the fiscal year ended April 27, 2003, Form 10-Q for the quarterly
period ended January 25, 2004, and any of Fleetwood’s Forms 10-K or Forms 10-Q
filed after the date hereof, in each case, in accordance with Item 601(b)(4) and
Item 601(b)(10) (or their equivalents) of Regulation S-K, as promulgated under
the Securities Exchange Act of 1934 as amended.

 

“Maximum Inventory Loan Amount” means $85,000,000 for both of FMC and FRC
combined.

 

“Maximum Rate” has the meaning specified in Section 2.3.

 

A-22

--------------------------------------------------------------------------------


 

“Maximum Revolver Amount” means $150,000,000.

 

“Minimum Liquidity Event” means, as of any calculation date either
(a) Fleetwood, on a consolidated basis, has Fleetwood Liquidity of $90,000,000
or less for the calendar month immediately preceding such calculation date or
(b) the Borrowers (collectively) have Borrower Liquidity of $60,000,000 or less
for the calendar month immediately preceding such calculation date.

 

“Mortgages” means and includes any and all of the mortgages, deeds of trust,
deeds to secure debt, assignments and other instruments executed and delivered
by any Loan Party to or for the benefit of the Agent by which the Agent, on
behalf of the Lenders, acquires a Lien on the Real Estate or a collateral
assignment of a Loan Party’s interest under leases of Real Estate, and all
amendments, modifications and supplements thereto.

 

“Mortgage Amendment” has the meaning provided in Section 7.28(b).

 

“Mortgaged Property” means the Real Estate identified as such on Schedule 6.11.

 

“Multi-employer Plan” means a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by Fleetwood or any
ERISA Affiliate.

 

“Net Amount of Eligible Accounts” means, at any time, the gross amount of
Eligible Accounts less sales, excise or similar taxes, and less returns,
discounts, claims, credits allowances, accrued rebates, offsets, deductions,
counterclaims, disputes and other defenses of any nature at any time issued,
owing, granted, outstanding, available or claimed.

 

“Net Proceeds” has the meaning specified in Section 3.4(d).

 

“New Capital Proceeds” means the amount of cash proceeds received by Fleetwood
after the Closing Date from issuance of its Capital Stock, net of (A)
commissions and other customary transaction costs, fees and expenses properly
attributable to such transaction and payable by a Loan Party in connection
therewith (other than any amounts payable to an Affiliate), (B) transfer taxes
payable in connection with such transaction, and (C) an appropriate reserve for
income taxes in accordance with GAAP in connection therewith.

 

“New Lender” has the meaning specified in Section 13.19.

 

“New Lender Effective Date” has the meaning specified in Section 13.19.

 

“New Subordinated Debentures” means unsecured, convertible subordinated
debentures issued by Fleetwood on January 10, 2002, in an aggregate principal
amount not to exceed $40,000,000.

 

“Non-Consenting Lender” has the meaning specified in Section 11.1(c)(i).

 

“Non-Ratable Loan” and “Non-Ratable Loans” have the meanings specified in
Section 1.2(h).

 

A-23

--------------------------------------------------------------------------------


 

“Notes” means the Revolving Loan Notes.

 

“Notice of Borrowing” has the meaning specified in Section 1.2(b).

 

“Notice of Continuation/Conversion” has the meaning specified in Section 2.2(b).

 

“Obligations” means, with respect to any Loan Party, all present and future
loans, advances, liabilities, obligations, covenants, duties, and debts owing by
such Loan Party to the Agent and/or any Lender, arising under or pursuant to
this Agreement or any of the other Loan Documents, whether or not evidenced by
any note, or other instrument or document, whether arising from an extension of
credit, opening of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, as principal or
guarantor, and including all principal, interest, (including any interest which
accrues after the filing of a proceeding under the Bankruptcy Code or which
would have accrued but for such filing) charges, expenses, fees, attorneys’
fees, filing fees and any other sums chargeable to the Borrowers hereunder or
under any of the other Loan Documents.  “Obligations” includes, without
limitation, (a) all debts, liabilities, and obligations now or hereafter arising
from or in connection with the Letters of Credit and (b) all debts, liabilities
and obligations now or hereafter arising from or in connection with Bank
Products.

 

“Original Closing Date” means July 27, 2001.

 

“Other Taxes” means any with respect to any Lender or the Agent present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies which arise from any payment made hereunder or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or any other Loan Documents but excluding, in the case of each Lender
and the Agent, such taxes (including income, franchise or branch profits taxes)
as are imposed on or measured by the Agent’s or each Lender’s net income in any
jurisdiction (whether federal, state or local and including any political
subdivision thereof) under the laws of which such Lender or the Agent, as the
case may be, is organized or maintains a lending office.

 

“Parent Guaranty” means the Parent Guaranty dated as of the Closing Date from
Fleetwood to the Agent, for its benefit and the benefit of the Lenders.

 

“Participant” means any Person who shall have been granted the right by any
Lender to participate in the financing provided by such Lender under this
Agreement and the other Loan Documents, and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

 

“Patent” has the meaning specified in Patent and Trademark Agreements.

 

“Patent and Trademark Agreements” means collectively, the Patent Security
Agreement(s) and the Trademark Security Agreement(s), executed and delivered by
any Loan Party to the Agent to evidence and perfect the Agent’s security
interest in the present and future patents, trademarks, and related licenses and
rights of such Loan Party, for the benefit of the Agent and the Lenders.

 

A-24

--------------------------------------------------------------------------------


 

“Payment Account” means each bank account established pursuant to the Security
Agreement, to which the proceeds of Accounts and other Collateral are deposited
or credited, and which is maintained in the name of the Agent or of FMC, FRC or
any other Loan Party, as applicable, as the Agent may determine, on terms
acceptable to the Agent.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Governmental
Authority succeeding to the functions thereof.

 

“Pending Revolving Loans” means, at any time, the aggregate principal amount of
all Revolving Loans requested in any Notice of Borrowing received by the Agent
which have not yet been advanced.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which Fleetwood or any ERISA Affiliate sponsors,
maintains, or to which it makes, is making, or is obligated to make
contributions, or in the case of a Multi-employer Plan has made contributions at
any time during the immediately preceding six (6) plan years.

 

“Permitted Liens” means:

 

(a)                                  Liens for taxes not delinquent or statutory
Liens for taxes in an amount not to exceed $3,000,000 provided that the payment
of such taxes which are due and payable is being contested in good faith and by
appropriate proceedings diligently pursued and as to which adequate financial
reserves have been established on books and records of Fleetwood and its
Subsidiaries and a stay of enforcement of any such Lien is in effect;

 

(b)                                 the Agent’s Liens;

 

(c)                                  Liens consisting of deposits made in the
ordinary course of business in connection with, or to secure payment of,
obligations under worker’s compensation, unemployment insurance, social security
and other similar laws, or to secure the performance of bids, tenders or
contracts (other than for the repayment of Debt) or to secure indemnity,
performance or other similar bonds for the performance of bids, tenders or
contracts (other than for the repayment of Debt) or to secure statutory
obligations (other than liens arising under ERISA or Environmental Liens) or
surety or appeal bonds, or to secure indemnity, performance or other similar
bonds;

 

(d)                                 Liens securing the claims or demands of
materialmen, mechanics, carriers, warehousemen, landlords and other like
Persons, provided that if any such Lien arises from the nonpayment of such
claims or demand when due, such claims or demands do not exceed $1,000,000 in
the aggregate;

 

(e)                                  Liens constituting encumbrances in the
nature of reservations, exceptions, encroachments, easements, rights of way,
covenants running with the land, and other similar title exceptions or
encumbrances affecting any Real Estate; provided that they do not in the
aggregate materially detract from the value of the Real Estate or materially
interfere with its use in the ordinary conduct of the Borrower’s business;

 

A-25

--------------------------------------------------------------------------------


 

(f)                                    Liens arising from judgments and
attachments in connection with court proceedings provided that the attachment or
enforcement of such Liens would not result in an Event of Default hereunder and
such Liens are being contested in good faith by appropriate proceedings,
adequate reserves have been set aside and no material Property is subject to a
material risk of imminent loss or forfeiture and a stay of execution pending
appeal or proceeding for review is in effect;

 

(g)                                 Liens on the assets of any Loan Party
described on Schedule 6.9, securing the Debt identified on Schedule 6.9 as
“Secured Debt” and refinancings, renewals and extensions thereof permitted
pursuant to Section 7.13(f);

 

(h)                                 Interests of lessors under operating leases;

 

(i)                                     other Liens securing Debt not in excess
of $1,000,000 at any time outstanding;

 

(j)                                     Liens on assets of the Excluded Retail
Subsidiaries securing Floor Plan Debt permitted hereunder;

 

(k)                                  deposits by Retail and/or the Excluded
Retail Subsidiaries in a reserve account with the Floor Plan Lender;

 

(l)                                     Liens on assets of the Excluded
Subsidiaries, as long as the holder of such Lien has no recourse to any Loan
Party or its assets;

 

(m)                               Liens securing Debt permitted under
Section 7.13(d), (e), (s), (t), and (u); and

 

(n)                                 bankers liens and rights of set off with
respect to customary depositary arrangements entered into in the ordinary
conduct of business.

 

“Permitted Released Collateral” has the meaning provided in Section 2.7(d).

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, Governmental Authority, or any other entity.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which Fleetwood or any ERISA Affiliate sponsors or maintains or to which
Fleetwood or any ERISA Affiliate makes, is making, or is obligated to make
contributions and includes any Pension Plan.

 

“Pledge Agreement” means the Pledge Agreement dated as of the Original Closing
Date by the Loan Parties in favor of the Agent, for the benefit of the Agent and
the Lenders.

 

“Property Release” has the meaning provided in Section 2.7.

 

A-26

--------------------------------------------------------------------------------


 

“Property Substitution” has the meaning provided in Section 2.8.

 

“Proprietary Rights” means, as to any Person, all of such Person’s now owned and
hereafter arising or acquired:  licenses, franchises, permits, patents, patent
rights, copyrights, works which are the subject matter of copyrights,
trademarks, service marks, trade names, trade styles, patent, trademark and
service mark applications, and all licenses and rights related to any of the
foregoing, including those patents, trademarks, service marks, trade names and
copyrights set forth on Schedule 6.12 hereto, and all other rights under any of
the foregoing, all extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing, and all rights to sue for past,
present and future infringement of any of the foregoing.

 

“Pro Rata Share” of a Lender means with respect to all provisions relating to
Revolving Loans or Letters of Credit or the Revolving Credit Commitments, a
fraction (expressed as a percentage), the numerator of which is the amount of
such Lender’s Revolving Credit Commitment and the denominator of which is the
Revolving Credit Commitments of all Lenders, or if no Revolving Credit
Commitment is outstanding, a fraction (expressed as a percentage), the numerator
of which is the Aggregate Revolver Outstandings owed to such Lender and the
denominator of which is the Aggregate Revolver Outstandings.

 

“Qualified Cash Equivalents” means, as of any date for any Person, the balance
of cash and marketable securities held by such Person in the United States on
such date, which cash and marketable securities are held in an account with the
Agent and are subject to a first priority, perfected Lien in favor of the Agent
and the use of which is not otherwise restricted, by law or by agreement.

 

“Real Estate” means, as to any Person, all of such Person’s now or hereafter
owned or leased estates in real property, including, without limitation, all
fees, leaseholds and future interests, together with all of such Person’s now or
hereafter owned or leased interests in the improvements thereon, the fixtures
attached thereto and the easements appurtenant thereto.

 

“Release” means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Real Estate or
other property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Real Estate or other property.

 

“Release Date” has the meaning provided in Section 2.7.

 

“Release Property” means the Real Estate identified as such on Schedule 6.11.

 

“Released FRC Borrower” has the meaning specified in Section 3.11.

 

“Reportable Event” means, any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

 

“Repurchase Obligations” means the liabilities of Fleetwood to retail floor plan
lenders to repurchase Inventory sold by FMC to retail dealers.

 

A-27

--------------------------------------------------------------------------------


 

“Required Lenders” means at any time Lenders whose Pro Rata Shares aggregate
more than 66-2/3%.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

 

“Reserves” means reserves that limit the availability of credit hereunder,
consisting of reserves against Availability, Aggregate Availability, Eligible
Accounts, or Eligible Inventory established by the Agent in good faith from time
to time in the Agent’s reasonable credit judgment.  Without limiting the
generality of the foregoing, the following reserves shall be deemed to be a
reasonable exercise of the Agent’s credit judgment:  (a) Bank Product Reserves,
(b) reserves for rent at leased locations subject to statutory or contractual
landlord liens, and where the Agent has not received an acceptable agreement
from the landlord, in an amount equal to three months rent for each such
location, (c) Environmental Compliance Reserves, and (d) warehousemen’s or
bailees’ charges in an amount equal to three months charges due to such
warehouseman or bailee.

 

“Responsible Officer” means, as to any Loan Party, the chief executive officer
or the president, or any other officer having substantially the same authority
and responsibility; or, with respect to compliance with financial covenants and
the preparation of the Borrowing Base Certificate, the chief financial officer,
vice president-treasurer or vice president-controller, or any other officer of
such Loan Party having substantially the same authority and responsibility.

 

“Restricted Investment” means any acquisition of property in exchange for cash
or other property, whether in the form of an acquisition of stock, Debt, or
other indebtedness or obligation, or the purchase or acquisition of any other
property, or a loan, advance, capital contribution, or subscription, except the
following:  (a) acquisitions of (i) Equipment to be used in the business so long
as the acquisition costs thereof constitute Capital Expenditures permitted
hereunder and (ii) Real Estate to be used in the business so long as the
acquisition costs are deemed “Capital Expenditures” for purposes of Section 7.22
hereof, and, in each case, if financed, are financed in amounts not in excess of
the amounts permitted hereby; (b) acquisitions of Inventory in the ordinary
course of business; (c) acquisitions of current assets acquired in the ordinary
course of business; (d) direct obligations of the United States of America, or
any agency thereof, or obligations guaranteed by the United States of America,
provided that such obligations mature within one year from the date of
acquisition thereof; (e) acquisitions of certificates of deposit maturing within
one year from the date of acquisition, bankers’ acceptances, Eurodollar bank
deposits, or overnight bank deposits, in each case issued by, created by, or
with a bank or trust company organized under the laws of the United States of
America or any state thereof having capital and surplus aggregating at least
$100,000,000; (f) acquisitions of commercial paper given a rating of “A2” or
better by Standard & Poor’s Corporation or “P2” or better by Moody’s Investors
Service, Inc. and maturing not more than 90 days from the date of creation
thereof; (g) Hedge Agreements; (h) extensions of credit in the nature of
accounts receivable or notes receivable arising from the sale or lease of goods
or services in the ordinary course of business; (i) any assets received in
satisfaction of judgments against third parties, foreclosure of Liens or good
faith settlement of litigation, disputes or debts;

 

A-28

--------------------------------------------------------------------------------


 

(j) operating leases in the ordinary course of business; (k) licenses in the
ordinary course of business consistent with past practices and (l) intercompany
Debt of Subsidiaries of Fleetwood otherwise permitted under this Agreement.

 

“Retail” has the meaning given such term in the preamble.

 

“Revolving Credit Commitment” means, at any time with respect to a Lender, the
principal amount set forth beside such Lender’s name under the heading
“Revolving Credit Commitment” on Schedule 1.2 attached to the Agreement or on
the signature page of the Assignment and Acceptance pursuant to which such
Lender became a Lender hereunder in accordance with the provisions of
Section 11.2, as such Revolving Credit Commitment may be adjusted from time to
time in accordance with the provisions of Section 11.2 and Section 13.19, and
“Revolving Credit Commitments” means, collectively, the aggregate amount of the
commitments of all Lenders.

 

“Revolving Credit Lender” means any Lender which has a Revolving Credit
Commitment or, if the Revolving Credit Commitments have been terminated, any
Lender which has any Revolving Loan outstanding or any participation interest in
any outstanding Letter of Credit.

 

“Revolving Loans” has the meaning specified in Section 1.2 and includes each
Agent Advance and Non-Ratable Loan.

 

“Revolving Loan Note” and “Revolving Loan Notes” have the meanings specified in
Section 1.2(a)(ii).

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder.

 

“Security Agreement” means the Security Agreement of the Original Closing Date
among the Loan Parties and the Agent for the benefit of the Agent and the
Lenders.

 

“Settlement” and “Settlement Date” have the meanings specified in
Section 12.15(a)(ii).

 

“Solvent” means, when used with respect to any Person, that at the time of
determination:

 

(a)                                  the assets of such Person (including any
contribution rights under any Loan Document), at a fair valuation, are in excess
of the total amount of its debts (including contingent liabilities); and

 

(b)                                 the present fair saleable value of its
assets is greater than its probable liability on its existing debts as such
debts become absolute and matured; and

 

(c)                                  it is then able and expects to be able to
pay its debts (including contingent debts and other commitments) as they mature;
and

 

A-29

--------------------------------------------------------------------------------


 

(d)                                 it has capital sufficient to carry on its
business as conducted and as proposed to be conducted.

 

For purposes of determining whether a Person is Solvent, the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Stated Termination Date” means July 31, 2007.

 

“Subordinated Debentures” means Fleetwood’s 6% Convertible Subordinated
Debentures due February 15, 2028 in the original principal amount of
$296,400,000.

 

“Subordinated Debt” means the unsecured Debt from time to time outstanding under
the Subordinated Debentures, the New Subordinated Debentures, the 2003
Subordinated Debentures and the maximum liability of Fleetwood on any
subordinated Guaranty of the Trust Securities.

 

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than fifty percent (50%) of the voting Capital Stock, is owned or controlled
directly or indirectly by the Person, or one or more of the Subsidiaries of the
Person, or a combination thereof.  Unless the context otherwise clearly
requires, references herein to a “Subsidiary” refer to a Subsidiary of
Fleetwood.

 

“Subsidiary Guaranty” means the Subsidiary Guaranty dated as of the Closing Date
from Subsidiaries of Fleetwood (other than the Borrowers and the Excluded
Subsidiaries) to the Agent, for its benefit and the benefit of the Lenders.

 

“Substituted Property” has the meaning provided in Section 2.8.

 

“Substituted Property Appraisal” has the meaning provided in Section 2.8(d).

 

“Supporting Letter of Credit” has the meanings specified in Section 1.4(g).

 

“Supporting Obligations” means all supporting obligations as such term is
defined in the UCC.

 

“Taxes” means, with respect to any Lender or the Agent, any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Agent, (i) such taxes (including income, franchise or branch profits taxes) as
are imposed on or measured by the Agent’s or each Lender’s net income in any
jurisdiction (whether federal, state or local and including any political
subdivision thereof) under the laws of which such Lender or the Agent, as the
case may be, is organized or maintains a lending office or (ii) in the case of
any Lender that is a “foreign corporation, partnership or trust” within the
meaning of the Code, any withholding tax that is imposed on amounts payable to
such Lender at the time such Lender becomes a party hereto (or designates a new
lending office) or is attributable to such Lender’s failure (other than as a
result of the introduction of any Requirement of Law or any change in any
Requirement of Law or in

 

A-30

--------------------------------------------------------------------------------


 

the interpretation or administration of any Requirement of Law) to comply with
Section 12.10, except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of the designation or a new lending office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding taxes pursuant to Article IV hereof.

 

“Termination Date” means the earliest to occur of (i) the Stated Termination
Date, (ii) the date the Total Facility is terminated either by the Borrowers
pursuant to Section 3.2 or by the Majority Lenders pursuant to Section 9.2, and
(iii) the date the Agreement is otherwise terminated for any reason whatsoever
pursuant to the terms of the Agreement.

 

“Total Facility” has the meaning specified in Section 1.1.

 

“Trademark” has the meaning specified in Patent and Trademark Agreements.

 

“Trust Securities” means, collectively, (a) the 6% Convertible Trust Preferred
Securities issued by Fleetwood Trust in February 1998 with a liquidation
preference of $50 per share, guaranteed on a subordinated unsecured basis by
Fleetwood, (b) any convertible preferred securities issued by Fleetwood Trust in
exchange therefore to the extent and only to the extent that issuance of such
securities is permitted under this Agreement, (c) any additional securities
issued by Fleetwood Trust concurrently with, and having the same terms as, the
securities issued in such exchange to the extent and only to the extent that
issuance of such securities is permitted under this Agreement, (d) the 6%
Convertible Trust Common Securities issued by Fleetwood Trust to Fleetwood in
February 1998, (e) the convertible preferred securities issued by Fleetwood
Trust concurrently with the issuance of the New Subordinated Debentures.

 

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of California or of any other state the laws of which are required as a
result thereof to be applied in connection with the issues of perfection,
continuation or enforcement of security interests.

 

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.

 

“Unused Letter of Credit Subfacility” means an amount equal to $75,000,000 minus
the sum of (a) the aggregate undrawn amount of all outstanding Letters of Credit
plus, without duplication, (b) the aggregate unpaid reimbursement obligations
with respect to all Letters of Credit.

 

“Unused Line Fee” has the meaning specified in Section 2.5.

 

“Warehouse Financing Line of Credit” means (a) the line of credit outstanding
under that Master Loan and Security Agreement dated as of December 23, 2003, by
and between Home One Funding I, as borrower, and Greenwich Capital Finance
Products, Inc., as lender and (b) any other line of credit entered into by
Finance Co., the proceeds of which are used solely to either (i) fund loans to
retail customers who are purchasing products manufactured by Fleetwood or its
Subsidiaries (or non-Fleetwood product in the case of resales by Fleetwood or
its

 

A-31

--------------------------------------------------------------------------------


 

Subsidiaries of trade-ins, repossessed homes or other previously owned homes)
from (A) Fleetwood, (B) Subsidiaries of Fleetwood or (C) independent dealers who
are, as of the date of the funding of the loan to the applicable retain
customer, purchasing from Fleetwood or its Subsidiaries new products
manufactured by Fleetwood or its Subsidiaries, or (ii) refinance or restructure
loans to retail customers described in clause (a) of this definition; provided
that the documents and other agreements executed by Fleetwood in connection with
such Warehouse Financing Line of Credit are reasonably satisfactory in form and
substance to the Agent.

 

“Weekly Borrowing Base Certificate” has the meaning specified in Section 5.2(l).

 

Accounting Terms.  Any accounting term used in the Agreement shall have, unless
otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations in the Agreement shall be
computed, unless otherwise specifically provided therein, in accordance with
GAAP as consistently applied and using the same method for inventory valuation
as used in the preparation of the Financial Statements.

 

Interpretive Provisions.

 

(a)                                  The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 The words “hereof,” “herein,” “hereunder”
and similar words refer to the Agreement as a whole and not to any particular
provision of the Agreement; and Subsection, Section, Schedule and Exhibit
references are to the Agreement unless otherwise specified.

 

(c)                                  (i)                                     The
term “documents” includes any and all instruments, documents, agreements,
certificates, indentures, notices and other writings, however evidenced.

 

(ii)                                  The term “including” is not limiting and
means “including without limitation.”

 

(iii)                               In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including,” the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including.”

 

(iv)                              The word “or” is not exclusive.

 

(d)                                 Unless otherwise expressly provided herein,
(i) references to agreements (including the Agreement) and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications thereto, but only to the extent such amendments and other
modifications are not prohibited by the terms of any Loan Document, and (ii)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting the statute or regulation.

 

(e)                                  The captions and headings of the Agreement
and other Loan Documents are for convenience of reference only and shall not
affect the interpretation of the Agreement.

 

A-32

--------------------------------------------------------------------------------


 

(f)                                    The Agreement and other Loan Documents
may use several different limitations, tests or measurements to regulate the
same or similar matters.  All such limitations, tests and measurements are
cumulative and shall each be performed in accordance with their terms.

 

(g)                                 For purposes of Section 9.1, a breach of a
financial covenant contained in Sections 7.22 or 7.24 shall be deemed to have
occurred as of any date of determination thereof by the Agent or as of the last
day of any specified measuring period, regardless of when the Financial
Statements reflecting such breach are delivered to the Agent.

 

(h)                                 The Agreement and the other Loan Documents
are the result of negotiations among and have been reviewed by counsel to the
Agent, Fleetwood, the Borrowers and the other parties, and are the products of
all parties.  Accordingly, they shall not be construed against the Lenders or
the Agent merely because of the Agent’s or Lenders’ involvement in their
preparation.

 

A-33

--------------------------------------------------------------------------------